Exhibit 10.1

 

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made.  The confidential material has been
filed separately with the Securities and Exchange Commission.

 

CREDIT AGREEMENT

among

Vivint Solar Financing II, LLC,

as Borrower,

INVESTEC BANK PLC,

as Administrative Agent,

INVESTEC BANK PLC,

as Issuing Bank,

and

The Lenders From Time to Time Party Hereto

dated as of August 4, 2016

 

INVESTEC BANK PLC,

ING CAPITAL LLC,

SILICON VALLEY BANK and

SUNTRUST ROBINSON HUMPHREY, INC.,

Joint Bookrunners and Joint Lead Arrangers

BANKUNITED, N.A. and

DEUTSCHE BANK AG, NEW YORK BRANCH

Joint Lead Arrangers

ING CAPITAL LLC

 

SILICON VALLEY BANK

and

 

Documentation Agent

SUNTRUST BANK,

 

 

Co-Syndication Agents

 

 

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

Page

ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE

2

Section 1.01

Definitions

2

Section 1.02

Rules of Construction

47

Section 1.03

Time of Day

48

Section 1.04

Class of Loan

48

ARTICLE II THE LOANS

48

Section 2.01

The Term Loans

48

Section 2.02

Letters of Credit

49

Section 2.03

Computation of Interest and Fees

56

Section 2.04

Evidence of Debt

56

Section 2.05

Conditions to Permitted Fund Disposition

57

ARTICLE III ALLOCATION OF COLLECTIONS; PAYMENTS TO LENDERS

58

Section 3.01

Payments

58

Section 3.02

Optional Prepayments

59

Section 3.03

Mandatory Principal Payments

59

Section 3.04

Application of Prepayments

62

Section 3.05

Payments of Interest and Principal

62

Section 3.06

Fees

64

Section 3.07

Expenses, etc.

64

Section 3.08

Indemnification

66

Section 3.09

Taxes

69

Section 3.10

Mitigation Obligations; Replacement of Lenders

74

Section 3.11

Change of Circumstances

76

ARTICLE IV REPRESENTATIONS AND WARRANTIES

78

Section 4.01

Organization, Powers, Capitalization, Good Standing, Business

79

Section 4.02

Authorization of Borrowing, etc

79

Section 4.03

Title to Membership Interests

80

Section 4.04

Governmental Authorization; Compliance with Laws

81

Section 4.05

Solvency

82

Section 4.06

Use of Proceeds and Margin Security; Governmental Regulation

82

Section 4.07

Defaults; No Material Adverse Effect

82

Section 4.08

Financial Statements; Books and Records

83

Section 4.09

Indebtedness

83

Section 4.10

Litigation; Adverse Facts

83

Section 4.11

Taxes and Tax Status

83

Section 4.12

Performance of Agreements

84

Section 4.13

Employee Benefit Plans

85

Section 4.14

Insurance

85

Section 4.15

Investments

85

i

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

 

Page

Section 4.16

Environmental Matters

85

Section 4.17

Project Permits

85

Section 4.18

Representations Under Other Loan Documents

86

Section 4.19

Broker’s Fee

86

Section 4.20

Sanctions; Anti-Money Laundering and Anti-Corruption

86

Section 4.21

Property Rights

87

Section 4.22

Portfolio Documents and Eligible Projects

87

Section 4.23

Security Interests

89

Section 4.24

Intellectual Property

89

Section 4.25

Full Disclosure

90

ARTICLE V AFFIRMATIVE COVENANTS

90

Section 5.01

Financial Statements and Other Reports

90

Section 5.02

Notice of Events of Default

97

Section 5.03

Maintenance of Books and Records

97

Section 5.04

Litigation

97

Section 5.05

Existence; Qualification

97

Section 5.06

Taxes

98

Section 5.07

Operation and Maintenance

98

Section 5.08

Preservation of Rights; Maintenance of Projects; Warranty Claims; Security

98

Section 5.09

Compliance with Laws; Environmental Laws

100

Section 5.10

Energy Regulatory Laws

100

Section 5.11

Interest Rate Hedging

101

Section 5.12

Payment of Claims

101

Section 5.13

Maintenance of Insurance

101

Section 5.14

Inspection

105

Section 5.15

Cooperation

106

Section 5.16

Collateral Accounts; Collections

106

Section 5.17

Performance of Agreements

107

Section 5.18

Customer Agreements and SREC Contracts

107

Section 5.19

Management Agreement

107

Section 5.20

Use of Proceeds

107

Section 5.21

Project Expenditures

107

Section 5.22

Tax Equity Fund Matters

108

Section 5.23

Recapture

108

Section 5.24

Termination of Servicer

108

Section 5.25

Deposits to Collections Account

108

Section 5.26

Post-Closing Covenant

110

Section 5.27

Tax Partnership Election

110

ARTICLE VI NEGATIVE COVENANTS

111

Section 6.01

Indebtedness

111

Section 6.02

No Liens

111

Section 6.03

Restriction on Fundamental Changes

112

ii

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

 

Page

Section 6.04

Bankruptcy, Receivers, Similar Matters

112

Section 6.05

ERISA

112

Section 6.06

Restricted Payments

113

Section 6.07

Limitation on Investments

113

Section 6.08

Sanctions and Anti-Corruption

114

Section 6.09

No Other Business; Leases

114

Section 6.10

Portfolio Documents

114

Section 6.11

Taxes

116

Section 6.12

Expenditures; Collateral Accounts; Structural Changes

116

Section 6.13

SREC Contracts and Transfer Instructions

117

Section 6.14

Speculative Transactions

117

Section 6.15

Voting on Major Decisions

117

Section 6.16

Transactions with Affiliates

118

Section 6.17

Limitation on Restricted Payments

118

Section 6.18

Tax Partnership Election

118

ARTICLE VII SEPARATENESS

118

Section 7.01

Separateness

118

ARTICLE VIII CONDITIONS PRECEDENT

120

Section 8.01

Conditions of Initial Borrowing

120

Section 8.02

Conditions to the Disbursement from the Proceeds Escrow Account

128

Section 8.03

Conditions of Letter of Credit Issuance

132

ARTICLE IX EVENTS OF DEFAULT; REMEDIES

132

Section 9.01

Events of Default

132

Section 9.02

Acceleration and Remedies

136

Section 9.03

Cure Rights

137

ARTICLE X ADMINISTRATIVE AGENT

137

Section 10.01

Appointment and Authority

137

Section 10.02

Rights as a Lender

137

Section 10.03

Exculpatory Provisions

138

Section 10.04

Reliance by Administrative Agent

139

Section 10.05

Delegation of Duties

139

Section 10.06

Resignation of Administrative Agent

139

Section 10.07

Non-Reliance on Administrative Agent and Other Lenders

140

Section 10.08

Administrative Agent May File Proofs of Claim

140

Section 10.09

Appointment of Collateral Agent and Depository Agent

141

Section 10.10

Joint Lead Arrangers

141

ARTICLE XI MISCELLANEOUS

142

Section 11.01

Waivers; Amendments

142

Section 11.02

Notices; Copies of Notices and Other Information

144

Section 11.03

No Waiver; Cumulative Remedies

146

iii

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

 

Page

Section 11.04

Effect of Headings and Table of Contents

146

Section 11.05

Successors and Assigns

146

Section 11.06

Severability

151

Section 11.07

Benefits of Agreement

151

Section 11.08

Governing Law

151

Section 11.09

WAIVER OF JURY TRIAL

153

Section 11.10

Counterparts; Integration; Effectiveness

153

Section 11.11

Confidentiality

153

Section 11.12

USA PATRIOT Act

155

Section 11.13

Corporate Obligation

155

Section 11.14

Administrative Agent’s Duties and Obligations Limited

156

Section 11.15

Entire Agreement

156

Section 11.16

Right of Setoff

156

Section 11.17

Interest Rate Limitation

156

Section 11.18

Survival of Representations and Warranties

157

Section 11.19

No Advisory or Fiduciary Responsibility

157

Section 11.20

Electronic Execution of Assignments and Certain Other Documents

157

Section 11.21

Contractual Recognition of Bail-in

158

iv

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

EXHIBITS, SCHEDULES and ANNEXES

 

Exhibit A-1

 

Form of Borrowing Notice

Exhibit A-2

 

Form of Disbursement Notice

Exhibit A-3

 

Form of Interest Period Election Notice

Exhibit B

 

Assignment and Assumption

Exhibit C-1

 

Form of Letter of Credit

Exhibit C-2

 

Form of Notice of LC Activity

Exhibit D-1

 

Form of U.S. Tax Compliance Certificate

Exhibit D-2

 

Form of U.S. Tax Compliance Certificate

Exhibit D-3

 

Form of U.S. Tax Compliance Certificate

Exhibit D-4

 

Form of U.S. Tax Compliance Certificate

Exhibit E

 

Form of Officer’s Certificate

Exhibit F-1

 

Form of Term Loan Note

Exhibit F-2

 

Form of LC Loan Note

Exhibit G

 

Form of Base Case Model

Exhibit H

 

Permitted Fund Disposition Certificate

Exhibit I

 

Form of Debt Service Coverage Ratio Certificate

Exhibit J

 

Form of Financial Statement Certificate

Exhibit K

 

Initial Budget

Exhibit L

 

Form of Manager’s Report

 

 

 

Schedule IV

 

Administrative Agent’s Office

Schedule 2.01

 

Lenders’ Commitments

Schedule 2.05

 

Cash Diversion Funds

Schedule 4.03(e)

 

Organizational Structure prior to the Closing Date

Schedule 4.03(f)

 

Organizational Structure following the Closing Date

Schedule 4.03(g)

 

Subsidiaries

Schedule 4.04

 

Governmental Authorization; Compliance with Laws

Schedule 4.08

 

Financial Statement Exceptions

Schedule 4.10

 

Litigation; Adverse Facts

Schedule 4.14

 

Insurance

Schedule 4.19

 

Brokers

Schedule 4.22(a)

 

Portfolio Documents

Schedule 4.22(f)

 

Portfolio Document Exceptions

Schedule 4.22(n)

 

Project States

Schedule A

 

Project Information

Schedule B

 

Approved Vendor List

Annex A

 

Amortization Schedule

Annex B

 

Targeted Debt Balance Schedule

Annex C

 

Fund Representations

 

 

v

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT, dated as of August 4, 2016 (this “Agreement”), among Vivint
Solar Financing II, LLC, a Delaware limited liability company (the “Borrower”),
the financial institutions as Lenders from time to time party hereto (each
individually a “Lender” and, collectively, the “Lenders”), Investec Bank plc, as
Administrative Agent for the Lenders (in such capacity, and together with its
successors and permitted assigns, the “Administrative Agent”) and Investec Bank
plc, as Issuing Bank (in such capacity, and together with its successors and
permitted assigns, the “Issuing Bank”).

RECITALS

WHEREAS, Vivint Solar, Inc., a Delaware corporation (the “Sponsor”), indirectly
owns 100% of the membership interests in Vivint Solar Financing II Parent, LLC,
a Delaware limited liability company (“Pledgor”);

WHEREAS, Pledgor owns 100% of the membership interests in the Borrower;

WHEREAS, the Borrower owns 100% of the membership interests in each of the
Partnership Flip Guarantors, each of the Inverted Lease Guarantors and the SREC
Guarantor;

WHEREAS, each Partnership Flip Guarantor owns 100% of the Fund Manager
Membership Interests in each Partnership Flip Fund and each Inverted Lease
Guarantor owns 100% of the Fund Manager Membership Interests in each Inverted
Lease Fund;

WHEREAS, each of the Partnership Flip Funds and the Inverted Lease Funds owns or
leases certain residential photovoltaic systems that are the subject of a
Customer Agreement, whereby the Customer thereunder either purchases Energy
produced by the system or leases the system; and

WHEREAS, the Borrower desires that the Term Lenders make a loan in an aggregate
principal amount equal to the Term Loan Commitment, and the other Lenders and
Issuing Bank hereto provide the other financial accommodation contemplated
herein, secured and supported by, among other things, the Cash Diversion
Guaranty, a guaranty from each of the Guarantors and all other Property and
Assets of the Guarantors and Membership Interests of the Subsidiaries, as set
forth herein and in the other Loan Documents.

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements, and conditions hereinafter
set forth, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Borrower, the Administrative
Agent and the Lenders hereby agree as follows:

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01Definitions. Except as otherwise specified in this Agreement or as
the context may otherwise require, the following terms have the respective
meanings set forth below for all purposes of this Agreement (including in the
Recitals hereto).

“Acceptable Audit Election Provision” means, with respect to a Tax Equity Fund,
a provision contained in the applicable Limited Liability Company Agreement that
provides, if such Tax Equity Fund receives a notice of final partnership
administrative adjustment that would, with the passing of time, result in an
“imputed underpayment” imposed on such Tax Equity Fund as that term is defined
in Code Section 6225, then, any member may, or may cause such Tax Equity Fund
(by directing the “tax representative” or otherwise), and no other member shall
have any right to block such member’s request, (x) to elect pursuant to Code
Section 6226 (as amended by the Budget Act) to make inapplicable to such Tax
Equity Fund the requirement in Code Section 6225 (as amended by the Budget Act)
to pay the “imputed underpayment” as that term is used in that section and (y)
to comply with all of the requirements and procedures required in connection
with such election.

“Acceptable Bank” shall mean any bank, trust company or other financial
institution which is organized or licensed under the applicable Laws of the
United States of America or Canada or any state, province or territory thereof
which has a tangible net worth of at least five hundred million Dollars
($500,000,000) and has at least two of the following Credit Ratings: “A-” or
better by S&P, “A3” or better by Moody’s and “A-” or better by Fitch.

“Acceptable DSR Guarantee” shall have the meaning given to such term in the
Depository Agreement.

“Acceptable DSR Letter of Credit” shall have the meaning given to such term in
the Depository Agreement.

“Additional Expenses” shall mean indemnification payments to the Administrative
Agent, the Lenders, the Depository Agent, and certain other persons related to
the same as described under the Loan Documents.  For the avoidance of doubt,
Additional Expenses shall not include Service Fees or amounts payable to the
Manager under the Management Agreement.

“Additional Reserve Account” shall have the meaning given to it in the
Depository Agreement.

“Administrative Agent” shall have the meaning given to such term in the preamble
hereto, and include any successor Administrative Agents pursuant to Section
10.06.

“Administrative Agent DSCR Comments” shall have the meaning given to such term
in Section 5.01(a)(v).

2

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule IV, or such other address
or account as the Administrative Agent may from time to time notify to the
Borrower and the Lenders.

“Administrative Questionnaire” shall mean an administrative questionnaire in the
form furnished by the Administrative Agent.

“Affiliate” shall mean, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified
Person.  For the purposes of this definition, “control” when used with respect
to any Person shall mean the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.  For the
avoidance of doubt, each of the Relevant Parties shall be an Affiliate of the
other Relevant Parties and the Sponsor.  In no event shall (a) the
Administrative Agent be considered an Affiliate of another Person solely because
any Loan Document contemplates that it shall act at the instruction of any such
Person or such Person’s Affiliate, or (b) any Tax Equity Member be considered an
Affiliate of a Relevant Party. The term “Affiliate”, in relation to Investec
Bank plc and Investec Inc., shall be deemed to include Investec Bank Ltd and
Investec plc.

“Affiliate Transaction” shall have the meaning given to such term in Section
6.16.

“Affiliated Lender” shall have the meaning given to such term in Section
11.05(b)(v).

“Agents” shall mean, collectively, the Administrative Agent, the Collateral
Agent and the Depository Agent.

“Aggregation Facility” shall mean the Amended and Restated Loan Agreement dated
as of September 12, 2014, as amended and restated as of November 25, 2015, as
amended by Amendment No. 1, dated December 9, 2015, Amendment No. 2, dated
January 15, 2016 and Amendment No. 3, dated March 7, 2016 by and among
Aggregation Facility Borrower, Vivint Solar Holdings, Inc., the guarantors party
thereto, the lenders party thereto, and Bank of America, N.A., as collateral and
administrative agent, as amended, modified, supplemented or restated from time
to time.

“Aggregation Facility Borrower” shall mean Vivint Solar Financing I, LLC, a
Delaware limited liability company.

“Aggregation Facility Collateral Agent” shall mean Bank of America, N.A.

“Aggregator SRECs” shall mean the SRECs transferred from a Fund to SREC
Guarantor pursuant to the Mia SREC Transfer Agreement, Aaliyah SREC Transfer
Agreement, Rebecca SREC Transfer Agreement, Elyse SREC Transfer Agreement, Fund
XII SREC Transfer Agreement and Fund X SREC Transfer Agreement (as such terms
are defined in Schedule 4.22(a)).

3

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Agreement” shall have the meaning given to such term in the preamble hereto.

“Amortization Schedule” shall have the meaning given to such term in Section
3.05(d).

“Anti-Corruption Laws” shall have the meaning given to such term in Section
4.20(c).

“Anti-Money Laundering Laws” shall have the meaning given to such term in
Section 4.20(b).

“Applicable Margin” shall mean from the Closing Date through (but excluding) the
fourth anniversary of the Closing Date, 3.00% per annum and, from and after
fourth anniversary of the Closing Date, 3.25% per annum.

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Approved Manufacturer” shall mean any manufacturer on the Approved Vendor List.

“Approved Vendor List” shall mean the list of approved panel and inverter
manufacturers set forth on Schedule B approved by the Administrative Agent in
consultation with the Independent Engineer, which may be modified from time to
time subject to the approval of the Administrative Agent in consultation with
the Independent Engineer.

“Assets” shall mean, with respect to any Person, all right, title and interest
of such Person in land, Properties, buildings, improvements, fixtures,
foundations, assets and rights of any kind, whether tangible or intangible,
real, personal or mixed, including contracts, equipment, systems, books and
records, proprietary rights, intellectual property, Permits, rights under or
pursuant to all warranties, representations and guarantees, cash, accounts
receivable, deposits and prepaid expenses.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee lender (with the consent of any party whose consent
is required by Section 11.05), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.

“Authorized Officer” shall mean (a) in relation to any Relevant Party, for so
long as the Management Agreement is in full force and effect, any officer of the
Manager who is authorized to act for the Manager in matters relating to the
Borrower and the Subsidiaries and to be acted upon by the Manager pursuant to
the Management Agreement, and who is identified on the list of Authorized
Officers delivered by the Borrower to the Administrative Agent on the Closing
Date (as such list may be modified or supplemented from time to time thereafter
by

4

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

delivery to the Administrative Agent of a duly executed officer’s certificate
and an incumbency certificate of the Borrower) and (b) in relation to any
Relevant Party or the Sponsor, any director, member or officer who is a natural
Person authorized to act for or on behalf of the applicable Relevant Party or
the Sponsor in matters relating to such Relevant Party or the Sponsor and who is
identified on the list of Authorized Officers delivered by such Relevant Party
or the Sponsor to the Administrative Agent on the Closing Date (as such list may
be modified or supplemented from time to time thereafter by delivery to the
Administrative Agent of a duly executed officer’s certificate and an incumbency
certificate of such Relevant Party or the Sponsor).

“Back-Up Servicer” shall mean Wells Fargo, N.A., and its successors and assigns
as Back-Up Servicer under each Back-Up Servicing Agreement.

“Back-Up Servicing Agreement” shall mean (i) the Master Back-Up Servicing
Agreement as modified by each applicable Back-Up Servicing Agreement Addendum
and (ii) each replacement for each such agreement in a form and substance
acceptable to the Administrative Agent entered into with a replacement back-up
servicer.

“Back-Up Servicing Agreement Addendum” shall mean each addendum under the Master
Back-Up Servicing Agreement entered into among the Back-Up Servicer, Provider
and the applicable Fund, as may be amended, supplemented or modified from time
to time.

“Bail-In Action” shall mean the exercise of any Write-down and Conversion
Powers.

“Bail-In Legislation” shall mean:

(a)in relation to an EEA Member Country which has implemented, or which at any
time implements, Article 55 of Directive 2014/59/EU establishing a framework for
the recovery and resolution of credit institutions and investment firms (as
amended or re-enacted), the relevant implementing law or regulation (including
any regulation, rule, official directive, request or guideline (whether or not
having the force of law) of any governmental, intergovernmental or supranational
body, agency, department or of any regulatory, self-regulatory or other
authority or organization) as described in the EU Bail-In Legislation Schedule
from time to time; and

(b)in relation to any other state, any analogous law or regulation from time to
time which requires contractual recognition of any Write-down and Conversion
Powers contained in that law or regulation.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time, and all rules and regulations promulgated thereunder.

“Base Case Model” shall mean the comprehensive long-term financial model as
updated from the initial Base Case Model delivered on the Closing Date and
attached as Exhibit G to this Agreement, reflecting among other things (i)
quarterly payment periods ending on each Payment Date and (ii) the projected
Cash Available for Debt Service from the Projects in the Project Pool, Debt
Service after giving effect to the transactions contemplated by the

5

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Transaction Documents, the making of the Loans and changes to market interest
rates and interest rate protection in respect thereof, covering the period from
the Closing Date until the Deemed Final Repayment Date.  All amounts determined
in accordance with the Base Case Model shall be determined assuming a P50
Production and shall take into account (i) only Eligible Revenues (provided that
projected Cash Available for Debt Service shall include Incomplete Project
Revenues on the Closing Date) and (ii) all Operating Expenses with respect to
the Project Pool.  The Base Case Model shall be updated in accordance with
Section 2.05 in a form and substance reasonably satisfactory to the
Administrative Agent.

“Blocked Person” shall mean any Person that is:  (a) listed on, or owned or
controlled by a person listed on, a Sanctions List, (b) a government of a
Sanctioned Country, (c) an agency or instrumentality of, or an entity directly
or indirectly owned or controlled by, a government of a Sanctioned Country,
(d) resident or located in, operating from, or incorporated under the laws of, a
Sanctioned Country or (e) to the Knowledge of the Borrower, otherwise the
subject or target of Sanctions.

“Borrower” shall have the meaning given to such term in the preamble.

“Borrower Membership Interests” shall mean all of the outstanding limited
liability company interests issued by the Borrower (including all Economic
Interests and Voting Rights).

“Borrowing Notice” shall mean a request for a Loan by the Borrower substantially
in the form of Exhibit A-1.

“BP SREC Consent” shall mean that certain consent and acknowledgment dated as of
August 4, 2016 by and between BP Energy Company, a Delaware corporation, the
SREC Seller Parties and the Collateral Agent for the benefit of the Secured
Parties, as acknowledged by BP Corporation North America Inc. (as buyer
guarantor) and SREC Guarantor.

“Budget Act” means the Bipartisan Budget Act of 2015 (P.L. 114-74).

“Business Day” shall mean the hours between 9:00 a.m. – 4:00 p.m., Eastern time,
Monday through Friday, other than the following days: (a) New Year’s Day, Dr.
Martin Luther King, Jr. Day, Washington’s Birthday (celebrated on President’s
Day), Good Friday, Memorial Day, the day before Independence Day, Independence
Day, Labor Day, Columbus Day, Veterans’ Day, the day before and after
Thanksgiving Day, Thanksgiving Day, Christmas Eve, Christmas Day and New Year’s
Eve, (b) any other day on which banks are required or authorized by Law to close
in New York State, (c) a legal holiday in London, England, the State of New York
or Utah or the jurisdiction where the Administrative Agent’s Office is located
and (d) any day on which commercial banks and the U.S. Federal Reserve Bank are
authorized or required to be closed in any of the foregoing states.  For
purposes hereof, if any day listed above as a day on which a bank is closed
falls on a Saturday or Sunday, such day is celebrated on either the prior Friday
or the following Monday.

“Calculation Date” shall mean each of March 31, June 30, September 30 and
December 31 of each year falling after the date hereof.

6

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Capital Stock” shall mean:

(a)in the case of a corporation, corporate stock;

(b)in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c)in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(d)any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of Assets of, the
issuing Person including, all warrants, options or other rights to acquire any
of the foregoing.

“Cash Available for Debt Service” shall mean, in respect of any period, the
amount of Operating Revenues received by the Borrower during such period less
Operating Expenses paid during such period; provided, that, where Cash Available
for Debt Service is projected (whether under the Base Case Model or otherwise)
it shall exclude any Operating Revenues that are not Eligible Revenues or, on
the Closing Date, Incomplete Project Revenues.

“Cash Collateralize” shall mean, in respect of the Letter of Credit, the deposit
of immediately available funds into a cash collateral account maintained with
(or on behalf of) the Collateral Agent on terms satisfactory to the
Administrative Agent and Issuing Bank, in an amount equal to one hundred three
percent (103%) of the Stated Amount of such Letter of Credit.

“Cash Diversion Fund” shall mean each Tax Equity Fund listed on Schedule 2.05.

“Cash Diversion Guaranty” shall mean the Cash Diversion Guaranty executed by the
Sponsor on the Closing Date in favor of the Administrative Agent for the benefit
of the Lender Parties and the Collateral Agent for the benefit of the Secured
Parties.

“Cash Flows” has the meaning given to the term “Net Cash Flow”, “Available Cash
Flow” or “Distributable Cash” in the applicable Limited Liability Company
Agreement of a Tax Equity Fund.

“Change of Control” shall occur if (a) the Sponsor ceases to, directly or
indirectly, beneficially own and control at least 51% of the Pledgor Membership
Interests; (b) Pledgor ceases to, directly or indirectly, beneficially own and
control 100% of the Borrower Membership Interests; (c) the Borrower ceases to,
directly or indirectly, beneficially own and control 100% of the Guarantor
Membership Interests (after giving effect to the Closing Date Assignments and
other than a Permitted Fund Disposition as permitted pursuant to Section 2.05);
(d) any Guarantor ceases to, directly or indirectly, beneficially own and
control 100% of the Fund Manager Membership Interests of its subsidiary Funds;
or (e) any Guarantor ceases to be the manager or managing member, as applicable,
of any Fund.

7

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Change of Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change of Law”, regardless of the date enacted,
adopted or issued.

“Claims” shall have the meaning given to such term in Section 5.12(a).

“Class” shall have the meaning set forth in Section 1.04.

“Class A FMV” shall mean (a) in respect of the Liberty Tenant, the greater of
(i) $738,840 and (ii) the projected fair market value of the Tax Equity Member’s
equity interests in Liberty Tenant as of one day prior to the “Flip Date” (as
such term is defined in the Limited Liability Company Agreement of the Liberty
Tenant), as determined pursuant to the applicable Tax Equity Documents as shown
in the Tax Equity Fund Model and (b) in respect of the Margaux Tenant, the
greater of (i) $2,112,738 and (ii) the projected fair market value of the Tax
Equity Member’s equity interests in Margaux Tenant as of the date of the
“Withdrawal Notice” (as such term is defined in the Limited Liability Company
Agreement of the Margaux Tenant), as determined pursuant to the applicable Tax
Equity Documents and as shown in the Tax Equity Fund Model.

“Class A Option Date” shall, as the context requires, (a) have the meaning given
to the term “Flip Date” in the Liberty Tenant Limited Liability Company
Agreement or (b) mean the first day of the “Withdrawal Period” as such term is
defined in the Margaux Tenant Limited Liability Company Agreement.

“Closing” shall mean the funding of the Term Loans on the Closing Date pursuant
to Section 2.01.

“Closing Date” shall mean the date on which all conditions precedent set forth
in Section 8.01 have been satisfied or waived in writing by the Administrative
Agent (acting on the instructions of all Lenders and the Issuing Bank).

8

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Closing Date Assignment Agreements” shall mean (i) the Assignment Agreement
dated as of the date hereof between the Borrower and the Aggregation Facility
Borrower, (ii) the Partial Payoff Letter, dated as of the date hereof, by the
Aggregation Facility Collateral Agent as administration agent and collateral
agent, and acknowledged by the Aggregation Facility Borrower, (iii) the
Termination Agreement, dated as of the date hereof, by and between Vivint Solar
Liberty Manager, LLC, and Aggregation Facility Collateral Agent, (iv) the
Termination Agreement, dated as of the date hereof, by and between Vivint Solar
Margaux Manager, LLC, and Aggregation Facility Collateral Agent, (v) the
Termination Agreement, dated as of the date hereof, by and between Vivint Solar
Fund III Manager, LLC, and Aggregation Facility Collateral Agent, (vi) the
Termination Agreement, dated as of the date hereof, by and between Vivint Solar
Mia Manager, LLC, and Aggregation Facility Collateral Agent, (vii) the
Termination Agreement, dated as of the date hereof, by and between Vivint Solar
Aaliyah Manager, LLC, and Aggregation Facility Collateral Agent, (viii) the
Termination Agreement, dated as of the date hereof, by and between Vivint Solar
Rebecca Manager, LLC, and Aggregation Facility Collateral Agent, (ix) the
Termination Agreement, dated as of the date hereof, by and between Vivint Solar
Hannah Manager, LLC, and Aggregation Facility Collateral Agent, (x) the
Termination Agreement, dated as of the date hereof, by and between Vivint Solar
Elyse Manager, LLC, and Aggregation Facility Collateral Agent, (xi) the
Termination Agreement, dated as of the date hereof, by and between Vivint Solar
Fund X Manager, LLC, and Aggregation Facility Collateral Agent, (xii) the
Termination Agreement, dated as of the date hereof, by and between Vivint Solar
Fund XIV Manager, LLC, and Aggregation Facility Collateral Agent, (xiii) the
Termination Agreement, dated as of the date hereof, by and between Vivint Solar
Nicole Manager, LLC, and Aggregation Facility Collateral Agent, (xiv) the
Notice, dated as of July 22, 2016, by Subordinated Holdco Borrower and
acknowledged by Subordinated Holdco Facility Collateral Agent and (xv) the
Assignment and Assumption Agreement dated as of the date hereof between the
Borrower and the Subordinated Holdco Borrower.

“Closing Date Assignments” shall mean the assignments contemplated under the
Closing Date Assignment Agreements such that the Guarantor Membership Interests
are all under the ownership of the Borrower.

“Closing Date Available Amount” shall mean the maximum amount of the Term Loan
Commitments which would have been available to be drawn on the Closing Date to
show the Base Case Model in compliance with the Debt Sizing Parameters and
Portfolio Concentration Limits where the Base Case Model has been modified to
exclude Incomplete Project Revenue.

“Closing Date Funds Flow Memorandum” shall have the meaning given to such term
in the Depository Agreement.

“Code” shall mean the United States Internal Revenue Code of 1986, and the
regulations promulgated pursuant thereto, all as amended or as may be amended
from time to time.

9

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Collateral” shall mean the Assets and Property of, and equity interests in, the
Borrower and each Guarantor and each SREC Seller Party’s interest in its
respective Eligible SREC Contracts, which is now owned or hereafter acquired
upon which a Lien is or is purported to be created by any Collateral Document
and shall include, without limitation, all Assets and Property within the terms
“Collateral”, “Depository Collateral”, “Collateral Account” and “Pledged
Collateral”, as applicable, in the Collateral Documents all of which
collectively constitute the “Collateral”; provided, that Excluded Property and
Fund SREC Property shall be excluded from Collateral hereunder and under all
Collateral Documents.

“Collateral Accounts” shall have the meaning given to such term in the
Depository Agreement.

“Collateral Agency Agreement” shall mean the Collateral Agency and Intercreditor
Agreement dated as of the Closing Date, among the Borrower, the Administrative
Agent, the Collateral Agent and each other Secured Party party thereto from time
to time.

“Collateral Agent” shall mean BankUnited, N.A., and its successors and assigns
in such capacity.

“Collateral Documents” shall mean, collectively, the Pledge Agreement, the
Pledge and Security Agreement, the Cash Diversion Guaranty, any Guaranty and
Security Agreement, the Guaranty and Pledge Agreement, the Collateral Agency
Agreement, the Depository Agreement, the Tax Equity Consents, the SREC Consents,
the Management Consent Agreement, the SREC Security Agreement and each other
collateral document, pledge agreement or standing instruction delivered to the
Administrative Agent pursuant to Section 5.08 and Section 8.01(a), any other
document or agreement that creates or purports to create a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties and all UCC or other
financing statements, instruments or perfection and other filings, recordings
and registrations required to be filed or made in respect of any of the
foregoing.

“Collections” shall mean without duplication (a) with respect to the
Wholly-Owned Funds, the related (i) Rents, including all scheduled payments and
prepayments under any Customer Agreement, (ii) all proceeds of SRECs and SREC
Contracts, (iii) pending assumption of a Customer Agreement relating to a
Project, payments of Rent relating to such Project by lenders with respect to,
or subsequent owners of, the Property where such Project has been installed,
(iv) proceeds of the sale, assignment or other disposition of any Collateral,
(v) insurance proceeds and proceeds of any warranty claims arising from
manufacturer, installer and other warranties, in each case, with respect to any
Projects, (vi) all recoveries including all amounts received in respect of
litigation settlements and work-outs, (vii) all purchase and lease prepayments
received from a Customer with respect to any Project, and (viii) all other
revenues, receipts and other payments to such Wholly-Owned Funds of every kind
whether arising from their ownership, operation or management of the Projects,
(b) with respect to any Guarantor, all distributions with respect to the Fund
Membership Interests, (c) amounts contributed or otherwise paid by Sponsor to
Borrower (including under the Cash Diversion Guaranty) but without limiting
Section 9.03 and (d) interest earned on amounts deposited in the Collateral
Accounts during the relevant period; provided, that the Collections shall not
include any Excluded Property or Fund SREC Property.

10

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Collections Account” shall have the meaning given to such term in the
Depository Agreement.

“Commitment” shall mean, as to each Lender, the aggregate of such Lender’s Term
Loan Commitment and LC Commitment.

“Competitor” means any Person directly or through its Affiliates engaged in the
business of owning, managing, operating, maintaining or developing renewable
energy systems for use in distributed generation applications (whether
residential or commercial) in the United States; provided, that a Person who is
involved in such activities solely as a result of such Person being engaged as a
back-up servicer or transition manager (including Wells Fargo Bank, N.A. or U.S.
Bank National Association) or as a result of making passive investments
(including tax equity investments) in such activities shall not be considered a
“Competitor” hereunder.

“Confidential Information” shall have the meaning given to such term in Section
11.11(a).

“Consequential Losses” shall have the meaning given to such term in Section
3.07(e).

“Credit Rating” shall mean, with respect to any Person, the rating by S&P,
Moody’s, Fitch or any other rating agency agreed to by the Parties then assigned
to such Person’s unsecured, senior long-term debt obligations (not supported by
third party credit enhancements) or if such entity does not have a rating for
its senior unsecured long-term debt, then the rating then assigned to such
Person as an issuer rating by S&P, Moody’s, Fitch or any other rating agency
agreed by the Parties.

“Credit Requirements” shall mean, with respect to any Person, that such Person
has at least one of the following Credit Ratings: “Baa2” (outlook stable and not
on credit watch for downgrade) or higher from Moody’s, “BBB” (outlook stable and
not on credit watch for downgrade) from S&P or, other than in the case of a
Person providing an Acceptable DSR Guarantee, “BBB” (outlook stable and not on
credit watch for downgrade) or higher from Fitch.

“Cumulative Loss Event” shall mean, on any Calculation Date, (a) the amount of
the reduction in Portfolio Value resulting from or attributable to each
Ineligibility Event occurring since the Closing Date exceeds (b)(i) the amount
of the reduction in Portfolio Value projected to occur by such Calculation Date
under the Base Case Model as a result of each Ineligibility Event plus (ii) the
principal amount of all prior Ineligible Project Prepayments.

“Customer” shall mean a natural person or trust party to a Customer Agreement
who leases, or agrees to purchase Energy produced by, a Project.

11

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Customer Agreement” shall mean those power purchase agreements or customer
lease agreements (together with all ancillary agreements and documents related
thereto, including any assignment agreement to a replacement Customer) with
respect to a Project between a Fund, as owner or lessor, and a Customer, whereby
the Customer agrees to purchase the Energy produced by the related Project for a
fixed fee (subject to escalation) per kWh, or agrees to lease the Project for
monthly lease payments, as applicable, in each case for a specified term of
years and including agreements where the Customer has the ability to prepay such
amounts.

“Debt Service” shall mean, for any period, the aggregate amount of all
principal, interest, payments in the nature of interest (including default
interest and net payments under an Interest Rate Hedging Agreement), letter of
credit fees, commitment fees, Agent fees, or any other recurrent analogous costs
and damages (including gross-ups and increased cost payments) payable pursuant
to any Loan Document.

“Debt Service Coverage Ratio” shall mean, for any calculation period, the ratio
of:

(a) the Cash Available for Debt Service for such period; to

(b) the Debt Service for such period (excluding mandatory prepayments in respect
of the Loans payable during such period pursuant to Section 3.03).

“Debt Service Coverage Ratio Certificate” shall mean a certificate from an
Authorized Officer of the Borrower in the form of Exhibit I, containing its good
faith, detailed calculation of its Debt Service Coverage Ratio for the
twelve-month period ending on the immediately preceding Calculation Date.

“Debt Service Reserve Account” shall have the meaning given to such term in the
Depository Agreement.

“Debt Service Reserve Required Amount” shall have the meaning given to such term
in the Depository Agreement.

“Debt Sizing Parameters” shall mean the following criteria, in each case as
demonstrated by the Base Case Model:

(a)for each twelve-month period ending on the last day of a fiscal quarter (i)
commencing on September 30, 2016 until September 30, 2021, a projected minimum
and average Debt Service Coverage Ratio of at least 1.55 to 1.00 and (ii)
commencing on September 30, 2021 until the last day of the fiscal quarter ending
immediately after the Deemed Final Repayment Date, a minimum and average Debt
Service Coverage Ratio of at least 1.50 to 1.00, in each case, assuming the
Obligations are repaid in full by the Deemed Final Repayment Date; and

12

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(b)the principal outstanding under this Agreement (including any loan being made
as of the date of determination) is no greater than 0.654 multiplied by
Portfolio Value.

“Debt Termination Date” shall mean the date on which (a) the Commitments have
expired or been terminated, (b) the principal of and interest on each Loan and
all fees payable hereunder shall have been paid indefeasibly paid in cash in
full and all Letters of Credit shall have expired or terminated and all Drawing
Payments shall have been reimbursed (unless the outstanding amount of the LC
Exposure related thereto has been Cash Collateralized) and (c) all other
Obligations (other than any inchoate indemnification or expense reimbursement
Obligations that expressly survive termination of this Agreement) shall have
indefeasibly paid in cash in full.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Deemed Final Repayment Date” shall mean the earlier of (a) 20 years after the
Closing Date or (b) 20 years after the date that the last Eligible Project is
Placed in Service.

“Default” shall mean any event, occurrence or circumstance that is, or with
notice or the lapse of time or both would become, an Event of Default.

“Default Rate” shall mean a rate of 2.00% per annum in excess of the rate
otherwise applicable to any Loan or other Obligation, which rate shall apply in
accordance with Section 3.05(b).

“Defaulting Lender” shall mean a Lender that (a) has defaulted in its
obligations to fund any Loan or otherwise failed to comply with its obligations
under Section 2.01 or Section 2.02, unless (x) such default or failure is no
longer continuing or has been cured within ten (10) days after such default or
failure or (y) such Lender notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Lender's determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) has notified the Borrower and/or the
Administrative Agent that it does not intend to comply with its obligations
under Section 2.01 or Section 2.02 has made a public statement to that effect
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender's determination that one or more
conditions precedent to funding (each of which conditions precedent shall be
specifically identified in such writing) has not been satisfied or (c) has, or
has a direct or indirect parent company that, other than via an Undisclosed
Administration, (i) has become the subject of a proceeding under any Debtor
Relief Laws, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or Assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity or (iii) has become the subject
of a Bail-In Action;

13

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

provided that, for the avoidance of doubt, a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.  Notwithstanding anything to the contrary in this
definition of “Defaulting Lender”, if NY Green Bank has satisfied its
obligations to make loans to Vivint Solar Financing NYGB Entity in accordance
with the NY Green Bank Loan Agreement, Vivint Solar Financing NYGB Entity shall
not be a Defaulting Lender to the extent of NY Green Bank’s outstanding loan and
commitment to make the loan under the NY Green Bank Loan Agreement, as such
amount may be certified to the Administrative Agent from time to time by NY
Green Bank or Vivint Solar Financing NYGB Entity.

“Deficient Project” shall mean a Project that is a “Deficient Project” or
“Cancelled Project”, each as defined in the applicable Limited Liability Company
Agreement or Master Purchase Agreement, or any other Project that was ineligible
to be tranched or funded, or in respect of which returns have been or are
required to be prepaid, under the applicable Tax Equity Documents.

“Depository Agent” shall mean BankUnited, N.A., and its successors and assigns
in such capacity in accordance with the Depository Agreement.

“Depository Agreement” shall mean the Depository Agreement dated as of the
Closing Date, among the Borrower, the Guarantors party thereto, the
Administrative Agent, the Collateral Agent and the Depository Agent.

“Disbursement” shall mean the disbursement of the Disbursement Amount to the
Borrower from the Proceeds Escrow Account on the Disbursement Date.

“Disbursement Amount” shall mean the (a) Incomplete Project Available Amount
less (b) the Closing Date Available Amount; provided, that, the Disbursement
Amount shall not exceed the amount available on deposit in the Proceeds Escrow
Account.

“Disbursement Date” shall mean the date on which all conditions precedent set
forth in Section 8.02 shall have been satisfied or waived in writing by the
Administrative Agent (acting on the instructions of all Lenders).

“Disbursement Notice” shall mean a request by the Borrower for a Disbursement
from the Proceeds Escrow Account substantially in the form of Exhibit A-2.

“Disbursement Period” shall mean the period beginning on the Closing Date and
ending on the earlier of (i) the date that is six months after the Closing Date
and (ii) the date of the Disbursement.

“Distribution Conditions” shall have the meaning given to them in the Depository
Agreement.

“Distribution Suspense Account” shall have the meaning given to such term in the
Depository Agreement.

14

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Distribution Trap” shall occur at any time where the Distribution Conditions
are not satisfied as of the most recent Payment Date.

“Dollars” shall mean U.S. dollars.

“Drawing” shall mean a drawing on a Letter of Credit by the beneficiary thereof.

“Drawing Payment” shall mean a payment in U.S. Dollars by the Issuing Bank of
all or any part of the Stated Amount in conjunction with a Drawing under any
Letter of Credit.

“DTE SREC Consent” shall mean that certain consent and acknowledgment dated as
of August 2, 2016 by and between the DTE Energy Trading, Inc. a Michigan
corporation, the SREC Seller Parties and the Collateral Agent for the benefit of
the Secured Parties.

“Early Amortization Period” shall have the meaning given to such term in the
Depository Agreement.

“Economic Interest” shall mean the direct or indirect ownership by one Person of
Capital Stock in another Person.  A Person who directly holds all of the Capital
Stock of another Person is understood to hold an Economic Interest of one
hundred percent (100%) in such other Person.  For purposes of determining the
Economic Interest of one Person in another Person where there are one or more
other Persons in the chain of ownership, the Economic Interest of the first
Person in the second Person shall be deemed proportionately diluted by Economic
Interests of less than one hundred percent (100%) held by such other Persons in
the chain of ownership.  For example, if Company A owns eighty percent (80%) of
the Capital Stock of Company B, which in turn owns eighty percent (80%) of the
partnership interests in Partnership C, which in turn owns fifty percent
(50%) of the Capital Stock in Company D, then Company A would have an Economic
Interest in Company D of thirty-two percent (32%).

“EEA Member Country” shall mean any member state of the European Union, Iceland,
Liechtenstein and Norway.

“Eligible Assignee” shall mean any Person that is (i) a commercial bank,
insurance company, investment or mutual fund or other Person that is an
“accredited investor” (as defined in Regulation D of the Securities Act of 1933,
as amended) or otherwise has a tangible net worth not less than five hundred
million Dollars ($500,000,000) and (ii) not a Competitor.

“Eligible Customer Agreement” shall mean a Customer Agreement substantially in
the form of one of the form agreements attached to the Officer’s Certificate or
such other form of agreement as approved by the Administrative Agent (acting on
the instructions of the Required Lenders) in writing, which forms may be
modified in a manner permitted under the Tax Equity Documents so long as such
revisions either (a)(i) could not reasonably be expected (x) to have a Material
Adverse Effect, or (y) to result in a material reduction of Cash Available for
Debt Service during the term of the Loans and (ii) do not cause the Customer
Agreement to be in violation of, or adversely affect the applicable Relevant
Party’s ability to comply with, any applicable Laws (including, without
limitation, consumer leasing and protection Laws) or (b) incorporate such
changes as approved by the Administrative Agent acting on the instructions of
the Required Lenders).

15

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Eligible Project” shall mean a Project installed on a primary, secondary,
multifamily or townhome dwelling, each owned by the applicable Customer, that is
owned by a Fund and (a) has been Placed in Service, (b) is not the subject of
any Revenue Termination Event or Ineligibility Event, and (c) is not a Deficient
Project.

“Eligible Revenues” shall mean Operating Revenue from Eligible Projects to the
extent such Operating Revenues solely consist of (a) payments by Customers
pursuant to the applicable Customer Agreement and (b) Eligible SREC Proceeds.

“Eligible SREC Contract” shall mean individually or collectively, as the context
requires, each agreement and each associated guaranty listed under the heading
“Eligible SREC Contracts” on Schedule 4.22(a).

“Eligible SREC Counterparty” shall mean the counterparty to a SREC Seller Party
under an Eligible SREC Contract (and its applicable guarantor).

“Eligible SREC Proceeds” shall mean all revenues and proceeds under any Eligible
SREC Contract to the extent that a direct agreement has been entered into with
the applicable Eligible SREC Counterparty.

“Employee Benefit Plan” shall mean any employee pension benefit plan within the
meaning of Section 3(2) of ERISA (excluding any Multiemployer Plan) which is
subject to Title IV of ERISA or to Section 412 of the Code.

“Energy” shall mean physical electric energy, expressed in megawatt hours or
kilowatt hours (“kWh”), of the character that passes through transformers and
transmission wires, where it eventually becomes alternating current electric
energy delivered at nominal voltage.

“Environmental Laws” shall mean all present and future Laws pertaining to or
imposing liability or standards of conduct concerning environmental protection,
human health and safety, contamination or clean-up or the use, handling,
generation, Release or storage of Hazardous Material, including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, the Resource Conservation and Recovery Act,
as amended, the Emergency Planning and Community Right-to-Know Act of 1986, as
amended, the Hazardous Substances Transportation Act, as amended, the Solid
Waste Disposal Act, as amended, the Clean Water Act, as amended, the Clean Air
Act, as amended, the Toxic Substances Control Act, as amended, the Safe Drinking
Water Act, as amended, the Occupational Safety and Health Act, as amended (to
the extent relating to human exposure to Hazardous Materials), the National
Environmental Policy Act, as amended, and all analogous state or local statutes,
(including, with respect to the Projects located in the State of New York, the
New York State Environmental Quality Review Act, as amended and, with respect to
the Projects located in the State of New Jersey, the New Jersey Site Remediation
Reform Act), any state superlien Law and environmental clean-up Laws and all
regulations adopted in respect of the foregoing Laws whether now or hereafter in
effect.

16

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended or as may be amended from time to time.

“ERISA Affiliate” shall mean, in relation to any Person, any other Person under
common control with the first Person, within the meaning of Section 4001(a)(14)
of ERISA.

“Escrowed Amount” shall mean the difference of (i) the principal amount of the
Term Loans made on the Closing Date less (ii) the Closing Date Available Amount.

“EU Bail-In Legislation Schedule” shall mean the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

“Event of Default” shall have the meaning given to such term in Section 9.01.

“Event of Loss” shall mean (a) an event which causes all or a portion of an
Asset of a Relevant Party to be damaged, destroyed or rendered unfit for normal
use for any reason whatsoever (including any covered loss under a casualty
insurance policy) and (b) any compulsory transfer or taking, or transfer under
threat of compulsory transfer, of any Asset of a Relevant Party pursuant to the
power of eminent domain, condemnation or otherwise.

“Excluded Property” shall mean, solely to the extent no Event of Default shall
have occurred and be continuing, each of the following:

(a)all cash proceeds from any upfront solar energy incentive programs, including
proceeds disbursed as an expected performance based buydown pursuant to the
California Solar Initiative (which are not subject to state income tax), or any
other state or local solar power incentive program which provides incentives
that are substantially similar to the expected performance based buydown
provided under the California Solar Initiative (and which are similarly not
subject to state income tax);

(b)all cash proceeds from any state income tax credit, including proceeds
pursuant to the refundable Hawaii Energy Tax Credits;

(c)the proceeds from the sale of Financing SRECs received pursuant to the SREC
Financing Master PSA which such Financing SRECs were sold by SREC Financing
pursuant to an Ineligible SREC Contract;

(d)Rebates; and

(e) payments received by a Guarantor in respect of any final true-ups occurring
following the completion of deployment under the Tax Equity Documents.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to any Recipient or required to be withheld or deducted from a payment
to any Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the Laws of, or
having its principal office or, in the case of any Lender, its Lending Office

17

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a Law in effect on the date after the Closing Date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 3.10(b)) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.09(a), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.09(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Exempt Customer Agreements” shall mean (a) any Customer Agreement which has
unpaid Rents that are 120 days or more past due, (b) any Customer Agreement
where (i) the Customer’s interest in the underlying host Property for the
applicable Project has been sold or otherwise transferred without either the
Customer purchasing the Project or the new owner assuming such Customer
Agreement and (ii) the applicable Provider reasonably determines that the
current Customer will not make any purchase payment due under the Customer
Agreement and the new owner will refuse to assume such Customer Agreement but
for a Payment Facilitation Agreement in respect thereof, (c) any Customer
Agreement subject to a dispute between the Borrower and the Customer which, in
light of the facts and circumstances known at the time of such dispute, the
Provider reasonably determines the Customer under such Customer Agreement could
reasonably be expected to stop making Rent payments due under the Customer
Agreement but for a Payment Facilitation Agreement, or (d) any Customer
Agreement which has a Customer that has become eligible for and is receiving an
income-qualified discount on his or her electricity rate from the applicable
local utility.

“Expiration Date” shall mean, with respect to any Letter of Credit, the date of
the expiration set forth therein.

“Facility” shall mean each of (a) the Term Loan Commitments and the Term Loans
made hereunder and (b) the LC Commitments and the LC Exposure hereunder.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Fee Letter” shall mean, collectively, each fee letter between the Borrower and
a Lender Party.

“FERC” shall mean the Federal Energy Regulatory Commission, and any successor
authority.

18

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“FICO® Score” shall mean, in respect of any Customer, a credit score obtained
from (a) Experian Information Solutions, Inc., (b) Transunion, LLC or
(c) Equifax Inc., in each case, as obtained in connection with such Customer
Agreement. If the Customer is a trust, the applicable credit score for that
Customer shall be the credit score of the trustee.

“Final Hedging Date” shall have the meaning given to such term in Section 5.11.

“Financing SRECs” shall mean the SRECs transferred from a Fund to SREC Guarantor
pursuant to the Liberty SREC Transfer Agreement, Margaux SREC Transfer
Agreement, Fund III SREC Transfer Agreement, Nicole SREC Transfer Agreement,
Hannah SREC Transfer Agreement and Fund XIV SREC Transfer Agreement (as such
terms are defined in Schedule 4.22(a)).

“Financing SREC Collections” shall have the meaning given to such term in
Section 5.25(f).

“Financial Statements” shall mean in relationship to any Person, its
consolidated statements of operations and members’ equity, statements of cash
flow and balance sheets.

“Fitch” shall mean Fitch, Inc.

“Flip Performance” shall mean the demonstration of the Tax Equity Member’s
actual internal rate of return since the initial capital contribution date for
the applicable Partnership Flip Fund by comparison to its applicable target
internal rate of return, as shown in the Tracking Model or associated reports,
exhibits or supplemental information and which may be shown as an annual
effective discount rate that results in the sum of the present values of Cash
Flows through the applicable term, with respect to the membership interests of
the Tax Equity Member, being equal to zero.

“Flip Point” shall have the meaning given to the term “Flip Point” or “Flip
Date” in the applicable Limited Liability Company Agreement of a Tax Equity
Fund.

“Flip Point Deficit” shall mean, as of any Calculation Date in respect of a
Tracking Model for the applicable Tax Equity Fund, if such Tracking Model
reflects that the Flip Point will not occur by the Target Flip Date, the
positive difference between:

(i)the amount of cash that the Tracking Model demonstrates is required to be
distributed by the Tax Equity Fund to a Tax Equity Member in order for the Flip
Point to occur by no later than the Target Flip Date, and

(ii)the amount of cash that is actually projected under the Tracking Model to be
distributed by the Tax Equity Fund to such Tax Equity Member from the
Calculation Date until the Target Flip Date,

in each case, where the Tracking Model takes into account all prior and
projected Cash Flows.

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

19

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“FPA” shall mean the Federal Power Act, as amended, and FERC’s regulations
thereunder.

“Fund” shall mean each of the Inverted Lease Funds, each of the Partnership Flip
Funds and each of the Wholly-Owned Funds.

“Fund Account” shall mean a deposit account or securities account in the name of
a Fund into which all Rents and other Operating Revenues paid to such Fund are
deposited.

“Fund Manager Membership Interests” shall mean all of the outstanding class B
membership interests and managing member membership interests issued by the
Funds (including all Economic Interests and Voting Rights applicable to the
managing member).

“Fund Membership Interests” shall mean all of the outstanding Fund Manager
Membership Interests and all other membership interests issued by a Fund that
have been acquired by a Guarantor or where the Tax Equity Member has withdrawn
(including all acquired Economic Interests and Voting Rights).

“Fund Representations” shall mean the representations set forth in Annex C.

“Fund SREC Property” shall mean (i) all Aggregator SRECs, (ii) receivables
pursuant to the SREC Aggregator Master PSA and proceeds from the sale of SRECs
received pursuant to the SREC Aggregator Master PSA and (iii) the Unpledged SREC
Account and all amounts deposited therein; provided, that, for the avoidance of
doubt, no cash distributions with respect to the Fund Membership Interests shall
be Fund SREC Property.

“Fund SREC Transfer Agreements” shall mean individually or collectively, as the
context requires, each agreement listed under the heading “Fund SREC Transfer
Agreements” on Schedule 4.22(a), which may be modified from time to time subject
to Section 6.10.

“Fund X Project Company” shall mean Vivint Solar Fund X Project Company, LLC, a
Delaware limited liability company.

“Further Guidance” means statutory amendments; temporary, proposed or final
Treasury Regulations; any IRS guidance published in the Internal Revenue
Bulletin and/or Cumulative Bulletin; any notice, announcement, revenue ruling or
revenue procedure or similar authority issued by the IRS; or any other
administrative guidance, in each case, interpreting or applying Section 1101 of
the Budget Act.

“GAAP” shall mean United States Generally Accepted Accounting Principles.

“Governmental Authority” shall mean with respect to any Person, any
supra-national, national, federal or state or local government or other
political subdivision thereof or any entity, including any regulatory or
administrative authority or court or central bank, exercising executive,
legislative, judicial, regulatory or administrative or quasi-administrative
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

20

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Grant” means a cash grant under section 1603 of the American Recovery and
Reinvestment Act of 2009, as amended.

“Guarantor” shall mean each of the Inverted Lease Guarantors, Partnership Flip
Guarantors, SREC Guarantor and any Wholly-Owned Fund.

“Guarantor Account” shall have the meaning given to such term in the Depository
Agreement.

“Guarantor Membership Interests” shall mean all of the outstanding limited
liability company interests issued by the Guarantors (including all Economic
Interests and Voting Rights).

“Guaranty and Pledge Agreement” shall mean the Guaranty and Pledge Agreement
executed by Guarantor on the Closing Date in favor of the Collateral Agent for
the benefit of the Secured Parties.

“Guaranty and Security Agreement” shall mean any Guaranty and Security Agreement
executed by a Wholly-Owned Fund in favor of the Collateral Agent for the benefit
of the Secured Parties as required in accordance with Section 5.08(g).

“Hazardous Material” shall mean any pollutant, contaminant or hazardous or toxic
substance, material or waste that is regulated by or could form the basis of
liability now or hereafter under, any Environmental Law, including any (a)
petroleum, petroleum hydrocarbons, petroleum products, crude oil or any fraction
or by-product derivatives; (b) flammable substances, explosives or radioactive
materials; (c) asbestos or asbestos-containing materials in any form;
(d) polychlorinated biphenyls; and (e) any other radioactive, hazardous, toxic
or noxious waste, substance, material, pollutant or contaminant that, whether by
its nature or its use, is subject to regulation or giving rise to liability or
obligation under any Environmental Law.

“Hedge Profile Repayment Date” shall mean the date upon which the Term Loans are
shown to be finally repaid under the Base Case Model based on the assumption
that all Cash Available for Debt Service is applied from the Maturity Date to
pay Debt Service and otherwise prepay the Term Loans.

“Incomplete Project” shall mean, on the Closing Date, any Project which has not
yet been Placed in Service and is reasonably expected by Seller to be Placed in
Service within 6 months of the Closing Date.

“Incomplete Project Available Amount” shall mean the maximum amount of the Term
Loan Commitments which would have been available to be drawn on the Closing Date
to show the Base Case Model in compliance with the Debt Sizing Parameters and
Portfolio Concentration Limits where the Base Case Model has been modified to
exclude the projected Cash Available for Debt Service from each Project that has
not been Placed in Service as of the Disbursement Date.

21

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Incomplete Project Revenue” means, on the Closing Date, projected Operating
Revenue from Incomplete Projects.

“Indebtedness” shall mean, for any Person, without duplication: (a) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of Property for which such Person
or its Assets is liable, (b) all unfunded amounts under a loan agreement, letter
of credit, surety bond or other similar instrument (unless secured in full by
cash), or other credit facility for which such Person would be liable if such
amounts were advanced thereunder, (c) all amounts required to be paid by such
Person as a guaranteed payment to partners or a preferred or special dividend,
including any mandatory redemption of shares or interests and any other payment
required to be made in respect of any equity interests in any Person or rights
or options to acquire any equity interests in any Person, but excluding any
distributions required to be made (i) in respect of the outstanding class A
membership interests issued by the Tax Equity Funds or (ii) to Borrower or any
Subsidiary in respect of the outstanding Fund Membership Interests or Guarantor
Membership Interests, (d) all obligations (including all amounts to be
capitalized) under leases that constitute capital leases for which such Person
is liable, (e) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as borrower, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss, (f) all obligations of such Person under conditional sale or other
title retention agreements relating to Property or Assets acquired by such
Person (even though the rights of the seller or lender thereunder may be limited
in recourse), and (g) all guarantees of such Person in respect of any of the
foregoing.  The Indebtedness of a Person shall include the Indebtedness of any
partnership in which such Person is a general partner, other than to the extent
that the instrument or agreement evidencing such Indebtedness expressly limits
the liability of such Person in respect thereof.

“Indemnified Amounts” shall have the meaning given to such term in Section
3.08(a).

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” shall have the meaning given to such term in Section 3.08(a).

“Independent” shall mean, when used with respect to any specified Person, that
such Person (a) is in fact independent of each of the Relevant Parties and any
Affiliate thereof, (b) does not have any direct financial interest or any
material indirect financial interest in any of the Relevant Parties or any
Affiliate thereof and (c) is not connected with any of the Relevant Parties or
any Affiliate thereof as an officer, employee, member, manager, contractor,
promoter, underwriter, trustee, partner, director or person performing similar
functions.

22

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Independent Engineer” shall mean Leidos Engineering or any other Person from
time to time appointed by the Administrative Agent to act as “Independent
Engineer” for the purposes of this Agreement.

“Ineligibility Amount” has the meaning given to it in Section 3.03(c).

“Ineligibility Event” shall mean in respect of any Project:

(a)the applicable Customer becomes more than [***] days past due on any amount
due under the related Customer Agreement;

(b)the applicable Customer makes an Ineligible Customer Reassignment;

(c)such Project is discovered not to have been an Eligible Project as of the
date of the applicable Loan or Disbursement made available to the Borrower in
respect of such Project; or

(d)the early termination of its applicable Customer Agreement (without a
replacement being entered into that would cause the Project to continue to meet
the criteria for an Eligible Project) and no termination payment has been paid
by the Customer by the date that is [***] days after such termination.

“Ineligibility Prepayment Project” shall mean, in respect of any Payment Date, a
Project that became the subject of an Ineligibility Event during the calendar
quarter ending on the immediately prior Calculation Date and where a Cumulative
Loss Event occurred on such Calculation Date.

“Ineligible Customer Reassignment” shall mean a Customer Agreement has been
assigned and (i) if the Customer is not a trust, the assignee Customer has a
FICO® Score of less than [***], or (ii) if the Customer is a trust, the trustee
has a FICO® Score of less than [***].

“Ineligible Project Prepayment” shall mean, in respect of any Payment Date, the
mandatory prepayment payable on such applicable Payment Date in accordance with
Section 3.03(c).

“Ineligible SREC Contracts” shall mean any SREC Contracts that are not Eligible
SREC Contracts.

“Information” shall have the meaning given to such term in Section 4.25(a).

“Insurance Consultant” shall mean Moore-McNeil, LLC or any other Person from
time to time appointed by the Administrative Agent to act as “Insurance
Consultant” for the purposes of this Agreement.

“Interest Payment Date” shall mean the last day of the then applicable Interest
Period.

23

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Interest Period” shall mean an interest period of one or three months, as
selected by the Borrower in the Borrowing Notice or Interest Period Election
Notice, (a) initially, commencing on the Closing Date and (b) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires, provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall, subject to clause (iii) below, be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

(iii) no Interest Period shall extend beyond the Maturity Date; and

(iv) notwithstanding anything to the contrary herein, the initial Interest
Period shall commence on the Closing Date and end on August 31, 2016.

“Interest Period Election” shall mean an election by the Borrower of a one or
three month Interest Period.

“Interest Period Election Notice” shall mean a notice containing the Borrower’s
Interest Period Election delivered to the Administrative Agent pursuant to
Section 2.03(a) in the form of Exhibit A-3.

“Interest Rate Determination Date” shall mean the second LIBOR Business Day
preceding the first day of each Interest Period.

“Interest Rate Hedging Agreement” shall mean any Swap Agreement entered into by
the Borrower in the ordinary course of business and not for speculative purposes
in order to effectively cap, collar or exchange interest rates (from floating to
fixed rates) with respect to any interest-bearing liability or investment of the
Borrower.

“Inverted Lease Fund” shall mean each Inverted Lease Lessor and each Inverted
Lease Tenant.

“Inverted Lease Guarantor” shall mean each entity designated as an “Inverted
Lease Guarantor” by the Borrower on Schedule 4.03(g).

“Inverted Lease Lessor” shall mean each entity designated as an “Inverted Lease
Lessor” by the Borrower on Schedule 4.03(g).

“Inverted Lease Tenant” shall mean each entity designated as an “Inverted Lease
Tenant” by the Borrower on Schedule 4.03(g).

24

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Inverter Reserve Account” shall have the meaning given to such term in the
Depository Agreement.

“Inverter Review Information” shall have the meaning given to such term in
Section 5.01(g).

“Investment Company Act” shall mean the United States Investment Company Act
of 1940, as amended or as may be amended from time to time.

“Involuntary Bankruptcy” shall mean any involuntary case under the Bankruptcy
Code or any applicable bankruptcy, insolvency or other similar Law now or
hereafter in effect, in which the Sponsor or any Relevant Party is a debtor or
any Assets of any such entity is property of the estate therein.

“IRS” shall mean the United States Internal Revenue Service.

“Issuing Bank” shall mean (a) Investec Bank plc and (b) each other LC Lender as
the Borrower may from time to time select as an Issuing Bank hereunder (provided
that such LC Lender meets the Credit Requirements, shall be reasonably
acceptable to the Administrative Agent and has agreed to be an Issuing Bank
hereunder in a writing satisfactory to the Administrative Agent), each in its
capacity as an issuer of Letters of Credit hereunder, in either case together
with its permitted successors and assigns in such capacity; provided, that there
shall be no more than one Issuing Bank at any time.

“ITC” shall mean the 30% investment tax credit under Section 48 of the Code.

“Joint Lead Arrangers” shall mean (i) Investec Bank plc, SunTrust Robinson
Humphrey, Inc., ING Capital LLC and Silicon Valley Bank as joint bookrunners and
joint lead arrangers with respect to the Commitments, (ii) BankUnited, N.A. and
Deutsche Bank AG, New York Branch as joint lead arrangers, (iii) ING Capital LLC
and SunTrust Bank. as co-syndication agents and (iv) Silicon Valley Bank as
documentation agent.

“Knowledge” whenever used in this Agreement or any of the Loan Documents, or in
any document or certificate executed pursuant to this Agreement or any of the
Loan Documents, (whether by use of the words “knowledge” or “known”, or other
words of similar meaning, and whether or not the same are capitalized), shall
mean, with respect to the Sponsor or any Relevant Party: actual knowledge (which
shall be deemed to include knowledge that would have been discovered after
reasonable inquiry) of the Chief Executive Officer, Chief Financial Officer,
Senior Vice President of Operations, Executive Vice President of Capital
Markets, General Counsel, Vice President of Asset Management and Controller of
the Sponsor or any other position with substantially the same responsibilities
of such Persons and any other Person that is an officer of, or is employed by, a
Relevant Party or the Manager and is authorized with managerial
responsibilities.  The Borrower shall cause each Subsidiary and the Manager to
promptly notify it of any event or circumstance that would require the Borrower
to provide notice to a Lender Party under the Loan Documents upon Knowledge of
the Borrower. Any notice delivered to the Sponsor or any Relevant Party
(including to the Manager as their agent) by a Secured Party shall provide such
Person with Knowledge of the facts included therein.

25

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Laws” shall mean, collectively, all international, foreign, Federal, state and
local statutes, common law, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority, and all applicable administrative orders, decrees, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
Governmental Authority, in each case whether or not having the force of law.

“LC Application” shall mean an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable Issuing Bank, together with a Notice of LC Activity.

“LC Availability Period” shall mean the period from the Closing Date to 30 days
prior to the Maturity Date.

“LC Commitment” shall mean, as to each LC Lender, its obligation to make an LC
Loan to the Borrower pursuant to Section 2.02 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement; provided, that the
aggregate principal amount of the LC Lenders’ LC Commitments shall not exceed
$13,000,000.

“LC Commitment Fee” shall mean an amount equal to the product of 0.75% per annum
and the average unused LC Commitment (regardless of whether any conditions for
issuance, extension or increase of the Stated Amount of a Letter of Credit could
then be met and determined as of the close of business on any date of
determination), for each day from the Closing Date through the expiration or
earlier termination of the LC Availability Period.

“LC Documents” shall mean, as to any Letter of Credit, each LC Application and
any other document, agreement and instrument entered into by the applicable
Issuing Bank and the Borrower or in favor of such Issuing Bank and relating to
such Letter of Credit.

“LC Exposure” shall mean, with respect to any LC Lender as of the date of
determination, the sum of the aggregate amount of all participations by that
Lender in (a) the Stated Amount of all Letters of Credit issued and outstanding
at such time that have not been Cash Collateralized, plus (b) the aggregate
amount of all unreimbursed Drawing Payments made in respect of Letters of Credit
at such time, plus (c) the aggregate outstanding principal amount of all LC
Loans at such time.

“LC Lender” shall mean a Lender with an LC Commitment, which as of the Closing
Date is as set forth on Schedule 2.01.

“LC Loan” shall have the meaning set forth in Section 2.02(c)(ii).

26

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Lender” shall have the meaning given to such term in the preamble hereto and
shall include any Term Lender and LC Lender (other than any Person that has
ceased to be a party hereto pursuant to an Assignment and Assumption) and any
other Person that shall have become a party hereto as a Lender pursuant to an
Assignment and Assumption.

“Lender Parties” shall mean the Administrative Agent, each Lender and the
Issuing Bank.

“Lending Office” shall mean, with respect to each Lender, such Lender's address
and, as appropriate, account on file with the Administrative Agent, or such
other address or account as such Lender may from time to time notify to the
Administrative Agent.

“Letter of Credit” shall mean a standby letter of credit substantially in the
form of Exhibit C-1 governed by the laws of the State of New York and issued by
the Issuing Bank under the total aggregate LC Commitment pursuant to Section
2.02(a)(i).

“Liberty Tenant” shall mean Vivint Solar Liberty Master Tenant, LLC, a Delaware
limited liability company.

“LIBOR” shall mean, for any Interest Rate Determination Date with respect to any
Interest Period for a Loan, the rate for United States dollar deposits, rounded,
if necessary, to the nearest 0.00001%, appearing on the applicable Bloomberg
Screen Index Page as the London interbank offered rate for United States dollar
deposits with a term equivalent to such Interest Period at approximately 11:00
a.m., London time, on such Interest Rate Determination Date.  If, on any
Interest Rate Determination Date, such rate does not appear on the applicable
Bloomberg Screen Index Page, LIBOR shall be the arithmetic mean of the offered
quotations of the Reference Banks to prime banks in the London interbank market
for United States dollar deposits with a term equivalent to such Interest Period
in Europe by reference to requests for quotations to the Reference Banks as of
approximately 11:00 a.m. (London time) on the Interest Rate Determination
Date.  If, on any Interest Rate Determination Date, at least two of the
Reference Banks provide such quotations, LIBOR shall equal such arithmetic mean
of such quotations. The Administrative Agent shall determine LIBOR on each
Interest Rate Determination Date and the determination of LIBOR by the
Administrative Agent shall be binding absent manifest error. “Reference Banks”
shall mean leading banks engaged in transactions in Eurodollar deposits in the
international Eurocurrency market (a) with an established place of business in
London, and (b) which have been designated as such by the Administrative Agent
and are able and willing to provide such quotations to the Administrative Agent
for each Interest Rate Determination Date; and “Bloomberg Screen Index Page”
shall mean the display designated as page US0001M Index Page (in respect of an
Interest Period of one month) or US0003M Index Page (in respect of an Interest
Period of three months) on the Bloomberg Financial Markets Commodities News (or
such other pages as may replace such page on that service for the purpose of
displaying LIBOR quotations of major banks). Notwithstanding the foregoing in no
circumstance shall LIBOR be less than 0.00% per annum.

27

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“LIBOR Business Day” shall mean any day on which commercial banks are open in
London, England for international business (including dealings in United States
dollar deposits).

“Lien” shall mean, with respect to any Property or Assets, any lien,
hypothecation, encumbrance, assignment for security, charge, mortgage, pledge,
security interest, conditional sale or other title retention agreement or
similar lien.

“Limited Liability Company Agreement” shall mean the respective limited
liability company agreement or operating agreement of each Tax Equity Fund.

“Loan Documents” shall mean, collectively, this Agreement, the Notes, if any,
each Fee Letter, the Collateral Documents, the Secured Interest Rate Hedging
Agreements, the Closing Date Assignment Agreements, the Master SREC Purchase and
Sale Agreements and all other documents, agreements or instruments executed in
connection with the Obligations.  For the avoidance of doubt, the term “Loan
Documents” shall not include the Portfolio Documents.

“Loan Parties” shall mean the Borrower, Pledgor and each Guarantor.

“Loans” shall mean the Term Loans and the LC Loans.

“Loss Proceeds” shall mean all amounts and proceeds (including instruments) from
an Event of Loss received by the Loan Parties, including, without limitation,
insurance proceeds or other amounts actually received, except proceeds of
business interruption insurance.

“Major Decision” shall mean, as to each Fund, any of the decisions contemplated
to be made in any of the Limited Liability Company Agreements which (i) require
a vote by or the consent or approval of all or a supermajority or majority of
the members or the Tax Equity Members of the applicable Fund and (ii) could, if
made or not made, reasonably be expected (x) to have a Material Adverse Effect,
(y) to result in a reduction of Cash Available for Debt Service during any
Interest Period or (z) to result in the Portfolio Value, calculated immediately
after giving effect to such modification to be less than the Portfolio Value,
calculated immediately prior to giving effect to such modification.

“Management Agreement” shall mean the Management Agreement by and between the
Manager and the Borrower dated as of the Closing Date and each renewal or
replacement for such agreement in a form and substance acceptable to the
Administrative Agent entered into with a Manager in accordance with the terms
and conditions hereof.

“Management Consent Agreement” shall mean the Management Consent and Agreement
dated as of the Closing Date by and among the Manager, the Borrower and the
Collateral Agent.

“Manager” shall mean Vivint Solar Provider, LLC, a Delaware limited liability
company or a replacement manager as may hereafter be charged with management of
the Borrower and the Subsidiaries in accordance with the terms and conditions
hereof and the other Loan Documents.

28

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Margaux Tenant” shall mean Vivint Solar Margaux Master Tenant, LLC, a Delaware
limited liability company.

“Market Disruption Event” shall have the meaning given to such term in Section
3.11(a)(iii).

“Master Back-Up Servicing Agreement” shall mean the Master Backup Servicer
Agreement between Back-Up Servicer and Provider dated June 15, 2016, which may
be modified from time to time subject to Section 6.10.

“Master Lease Agreements” shall mean individually or collectively, as the
context requires, each agreement listed under the heading “Master Lease
Agreements” on Schedule 4.22(a), which may be modified from time to time subject
to Section 6.10.

“Master Limited Warranty Agreements” shall mean individually or collectively, as
the context requires, each agreement listed under the heading “Master Limited
Warranty Agreements” on Schedule 4.22(a), which may be modified from time to
time subject to Section 6.10.

“Master Purchase Agreements” shall mean individually or collectively, as the
context requires, each agreement listed under the heading “Master Purchase
Agreements” on Schedule 4.22(a), which may be modified from time to time subject
to Section 6.10.

“Master SREC Purchase and Sale Agreements” shall mean shall mean the SREC
Financing Master PSA and the SREC Aggregator Master PSA.

“Material Adverse Effect” shall mean, (a) a material adverse effect upon the
business, operations, Property, Assets or condition (financial or otherwise) of
the Borrower and its Subsidiaries taken as a whole, (b) the material impairment
of the ability of the Borrower, SREC Seller Parties or the Sponsor to perform
their respective obligations under any Loan Document, (c) a material adverse
effect on the legality, validity or enforceability of any of the (i) Loan
Documents or the rights and remedies of any Secured Party under any of the Loan
Documents (including the validity, perfection or priority of the Collateral
Agent’s Liens on the Collateral) or (ii) Limited Liability Company Agreements,
Master Lease Agreements, Eligible SREC Contracts or Sponsor Guaranties, or (d) a
material adverse effect on the use, value or operation of at least 5% of the
Projects owned or leased by the Funds.

“Maturity Date” shall mean August 4, 2021.

“Maximum Rate” shall have the meaning given to such term in Section 11.17.

“Membership Interests” shall mean the Borrower Membership Interests, the
Guarantor Membership Interests and the Fund Membership Interests.

“Model Auditor” shall mean Novogradac & Company LLP or any other Person from
time to time appointed by the Administrative Agent to act as “Model Auditor” for
the purposes of this Agreement.

29

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 3(37) or Section 4001(a)(3) of ERISA.

“Net Available Amount” shall mean, with respect to (a) any Asset sale by a
Relevant Party or (b) the issuance or incurrence of any Indebtedness by any
Relevant Party, the sale proceeds, debt proceeds or other amounts received in
connection therewith net of any (i) such sale proceeds, debt proceeds or other
amounts required to be allocated to a Tax Equity Member pursuant to a Tax Equity
Document in accordance with the ordinary distribution procedures and
disregarding any cash sweep or other cash diversion which would modify the
ordinary distribution procedures and (ii) reasonable and documented transaction
or collection expenses (as applicable).

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that, in each case, (a) requires the approval of all Lenders
or all affected Lenders in accordance with the terms of Section 11.01 and (b)
otherwise has been approved by the Required Lenders.

“Non-Covered Services” shall have the meaning given to the term “Non-Included
System Services”, “Non-Agreed System Services” or “Non-Included Administrative
Services” in each applicable Services Agreement or such other term used to
describe services which are not included services under a Services Agreement.

“Note” shall have the meaning given to such term in Section 2.04.

“Notice of LC Activity” shall have the meaning set forth in Section 2.02(b)(i).

“NY Green Bank” shall mean NY Green Bank, a division of the New York State
Energy Research & Development Authority, or any Affiliate thereof that succeeds
to NY Green Bank’s rights and obligations under the NY Green Bank Loan
Agreement.

“NY Green Bank Loan Agreement” shall mean that certain Loan Agreement, dated as
of August 4, 2016, between Vivint Solar Financing NYGB Entity, as borrower, and
NY Green Bank, as lender.

“NY Green Bank Termination Notice” shall mean a notice from NY Green Bank to the
Administrative Agent confirming that the “Debt Termination Date” under the NY
Green Bank Loan Agreement has occurred.

“O&M Reserve Account” shall have the meaning given in the Depository Agreement.

30

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Obligations” shall mean the principal amount of the Loans, accrued interest
thereon and all advances to, fees, costs, expenses and debts, liabilities,
obligations, covenants and duties of, any Loan Party and SREC Seller Party
arising under any Loan Document (including the Secured Hedging Obligations, any
premium, reimbursements, Drawing Payments, damages, expenses, fees, costs,
charges, disbursements, indemnities, and other liabilities) or otherwise with
respect to any Loan, Letter of Credit or Secured Interest Rate Hedging
Agreement, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest that would accrue on any of the
foregoing during the pendency of any bankruptcy or related proceeding with
respect to any Loan Party or SREC Seller Party.

“Officer’s Certificate” shall mean a certificate signed by any Authorized
Officer of the Borrower and delivered to the Administrative Agent in
substantially the form attached as Exhibit E.

“OID” shall have the meaning given to such term in Section 3.09(g).

“Operating Budget” shall mean the operating budget for the Relevant Parties set
out under Section 5.01(f)(i) and as approved when required by the Administrative
Agent.

“Operating Expenses” shall mean for any applicable period, all expenses and
other amounts in the nature of expenses incurred by the Borrower, the
Wholly-Owned Funds and, except (in order to avoid double counting) where used in
the definition of “Cash Available for Debt Service,” the other Funds during that
period on a cash basis, including (without duplication) (a) payments under the
Management Agreement, Back-Up Servicing Agreements, the Services Agreements and
the other Project Documents (including, without duplication, all Service Fees
and costs and expenses for Non-Covered Services and capital expenditures),
(b) payments to comply with Laws (including Environmental Laws), (c) insurance
premiums to the extent not covered in the Service Fees under the Services
Agreements, (d) Taxes (including payments in lieu of taxes), and (e) any other
fee, cost and expense incurred in connection with (i) ownership, leasing and
operation of the Projects held by the Wholly-Owned Funds and, except (in order
to avoid double counting) where used in the definition of “Cash Available for
Debt Service,” the other Funds and (ii) the ownership of the Membership
Interests (including Additional Expenses and fees, costs, indemnities and
expenses payable to the Secured Parties pursuant to Section 4.02(b)(i) of the
Depository Agreement), but excluding (A) Debt Service and (B) expenses and
amounts in the nature of expenses which are paid with the proceeds of Excluded
Property or a contribution by or on behalf of the Sponsor or Pledgor as required
pursuant to the Cash Diversion Guaranty.

“Operating Revenues” shall mean for any applicable period, all Collections or
Eligible SREC Proceeds received by the Borrower from the Funds or any Guarantor
(including SREC Guarantor) during that period on a cash basis but excluding
(without duplication):

(a)any capital contribution or any other amounts contributed to the Relevant
Parties by Sponsor, Pledgor or their Affiliates;

31

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(b)the proceeds of the Loans or any other Indebtedness incurred by a Relevant
Party;

(c)any net payments to the Borrower under an Interest Rate Hedging Agreement;

(d)the proceeds of the sale, assignment or other disposition of any Collateral
or other Asset of a Relevant Party (other than (i) ordinary course sales of
power or the leasing of a photovoltaic system pursuant to the Customer
Agreements and (ii) proceeds of SRECs and SREC Contracts);

(e)proceeds of any Revenue Termination Event or Ineligibility Event, including
any termination payment, elective prepayment or purchase payments;

(f)Loss Proceeds and any other insurance proceeds (other than business
interruption proceeds) and proceeds of any warranty claims arising from
manufacturer, installer and other warranties;

(g)any other proceeds or other amounts that are required to be mandatorily
prepaid pursuant to Section 3.03; and

(h)any Excluded Property and the proceeds thereof and any Fund SREC Property.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.10(b)).

“P50 Production” shall mean the production volume based on the P50 one (1) year
confidence levels for Eligible Projects in the Project Pool reflected in the
Base Case Model (as updated as of the date of determination).

“Participant” shall have the meaning given to such term in Section 11.05(d)(i).

“Participant Register” shall have the meaning given to such term in Section
11.05(d)(ii).

32

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Partnership Flip Fund” shall mean each entity designated as a “Partnership Flip
Fund” by the Borrower on Schedule 4.03(g).

“Partnership Flip Guarantor” shall mean shall mean each entity designated as a
“Partnership Flip Guarantor” by the Borrower on Schedule 4.03(g).

“Party” shall mean each of the Borrower, the Lenders, the Administrative Agent
and the Issuing Bank.

“Pass-Through Agreement” shall mean individually or collectively, as the context
requires, each agreement listed under the heading “Pass-Through Agreements” on
Schedule 4.22(a), which may be modified from time to time subject to Section
6.10.

“PATRIOT Act” shall have the meaning given to such term in Section 11.12.

“Payment Date” shall mean each January 31, April 30, July 31 and October 31 of
each year falling after the date hereof, or if any such day is not a Business
Day, the immediately preceding Business Day.

“Payment Facilitation Agreement” shall have the meaning given to such term in
Section 6.10(a).

“Payment Facilitation Amount” has the meaning given to it in Section 3.03(d).

“Payment Facilitation Event” shall mean, in respect of a Project, the amendment
of the applicable Customer Agreement by a Payment Facilitation Agreement.

“Payment Facilitation Prepayment” shall mean, in respect of any Payment Date,
the mandatory prepayment payable on such applicable Payment Date in accordance
with Section 3.03(d).

“Permits” shall mean any and all franchises, licenses, leases, permits,
approvals, notifications, certifications, registrations, authorizations,
exemptions, qualifications, easements, rights of way, Liens and other rights,
privileges and approvals required to be obtained from a Governmental Authority
under any Law, rule or regulation (including those required to interconnect a
Project to the applicable transmission grid).

“Permitted Fund Disposition” shall have the meaning given to such term in
Section 2.05.

“Permitted Fund Disposition Certificate” shall mean a certificate from an
Authorized Officer of the Borrower in the form of Exhibit H.

“Permitted Indebtedness” shall have the meaning given to such term in Section
6.01.

“Permitted Liens” shall mean:

33

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(a)Liens imposed by any Governmental Authority for taxes, assessments or other
governmental charges (i) that are not yet due or (ii) that are being contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted (and enforcement of such Lien shall have been stayed) so long as
(A) such proceeding shall not involve any material risk of the sale, forfeiture
or loss of any part of any Project and shall not interfere with the use or
disposition of any Project and (B) the payment thereof is fully covered by
adequate reserves in accordance with GAAP, bonds or other security.

(b)mechanics’, materialmen’s, repairmen’s and other similar liens arising in the
ordinary course of business or incident to the construction, improvement or
restoration of a Project in respect of obligations (i) that are not yet due or
(ii) that are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted (and enforcement of such Lien shall have
been stayed) so long as (A) such proceedings shall not involve any material risk
of forfeiture, sale or loss of any part of such Project and shall not interfere
with the use or disposition of any Project, and (B) the payment thereof is fully
covered by adequate reserves in accordance with GAAP, bonds or other security;

(c)minor defects, easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and that are not
incurred to secure Indebtedness and encumbrances, licenses, restrictions on the
use of Property or minor imperfections in title that do not materially impair
the Property affected thereby for the purpose for which title was acquired or
interfere with the operation and maintenance of a Project;

(d)judgment Liens that (i) do not involve any material risk of the sale,
forfeiture or loss of any part of any Project and do not interfere with the use
or disposition of any Project, (ii) within ten Business Days of their existence
or after the entry thereof, are being contested in good faith and by appropriate
appeal or review proceedings (and execution thereof is stayed pending such
appeal or review), (iii) for which the payment thereof is fully covered by
adequate reserves in accordance with GAAP, bonds or other security and
(iv) which could not reasonably be expected to result in an Event of Default;

(e)deposits or pledges required to secure the performance of statutory
obligations, appeals, supersedes and other bonds in connection with judicial or
administrative proceedings and other obligations of a like nature not in excess
of $50,000 in the aggregate;

(f)zoning, entitlement, conservation restrictions and other land use and
environmental Laws by Governmental Authorities that do not involve any material
risk of the sale, forfeiture or loss of any part of any Project and do not
interfere with the use or disposition of any Project, and provided that the
relevant owner of legal title to a Project is not in violation thereof;

(g)statutory Liens of banks (and rights of set off) not securing Indebtedness
and incurred in the ordinary course of business;

(h)Liens created pursuant to the Loan Documents;

34

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(i)in respect of the Tax Equity Funds only, Liens permitted under the terms of
the Tax Equity Documents to the extent not included in clauses (a) through (h)
of this definition of “Permitted Liens” that (i) have been approved in writing
by the Administrative Agent or (ii) subject to Section 6.15, when taken
together, could not reasonably be expected to result in a material adverse
effect upon the business, operations, Assets or condition (financial or
otherwise) of any individual Tax Equity Fund.

“Person” shall mean any individual, corporation, estate, partnership, joint
venture, association, joint stock company, limited liability company, trust
(including any beneficiary thereof), unincorporated organization, or government
or any agency or political subdivision thereof.

“Placed in Service” shall mean, in respect of a Project, that it has been placed
in service for U.S. federal tax purposes, including that it has been placed in a
condition or state of readiness and availability for its specifically assigned
function of generating electricity from solar energy and specifically that
(a) all necessary Permits for operating such Project have been obtained
(including permission to operate from the applicable local utility), (b) all
critical tests necessary for proper operation of such Project have been
performed, (c) legal title to such Project is held by a Subsidiary (and title
and control of such Project has been handed over by the installer under the
applicable installation agreement), (d) initial synchronization of such Project
to the grid has occurred and (e) daily operation of such Project has begun.

“Plan” shall mean an “employee benefit plan” within the meaning of Section 3(3)
of ERISA which is subject to Title I of ERISA; a plan, individual retirement
account or other arrangement that is subject to Section 4975 of the Code or
provisions under any Similar Laws; and an entity whose underlying assets are
considered to include “plan assets” of any such plan, account or arrangement.

“Pledge Agreement” shall mean that certain pledge agreement dated as of the
Closing Date by and between the Pledgor and the Collateral Agent for the benefit
of the Secured Parties, with respect to the Borrower Membership Interests.

“Pledge and Security Agreement” shall mean that certain pledge and security
agreement dated as of the Closing Date by and between the Borrower and the
Collateral Agent for the benefit of the Secured Parties.

“Pledged SREC Account” shall have the meaning given to it in the Depository
Agreement.

“Pledgor” shall have the meaning given to such term in the Recitals.

“Pledgor Membership Interests” shall mean all of the outstanding limited
liability company interests issued by the Pledgor (including all Economic
Interests and Voting Rights).

“Portfolio Concentration Limits” shall mean the following limitations on
Eligible Revenues and the Eligible Projects from which Eligible Revenues are
derived:

35

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(a)the average FICO® Score determined for all Customers is no less than [***],
where such average FICO® Score is weighted by the nameplate capacity of each
Customer’s Project;

(b)no more than [***]% of the nameplate capacity from Eligible Projects is from
Customers with a FICO® Score less than [***];

(c)no more than [***]% of the nameplate capacity from Eligible Projects is from
Eligible Projects located in [***];

(d)no more than [***]% of the nameplate capacity from Eligible Projects is from
Eligible Projects located in any one Project State (other than [***]); and

(e)no more than [***]% of the nameplate capacity from Eligible Projects is from
Eligible Projects with attached battery storage.

“Portfolio Documents” shall mean (a) the Project Documents, (b) the Tax Equity
Documents, (c) the Management Agreement, (d) the Back-Up Servicing Agreement and
(e) each Eligible SREC Contract.

“Portfolio Value” shall mean, as of the date of determination, the remaining
present value of the projected Cash Available for Debt Service from all Projects
in the Project Pool as set forth in the Base Case Model (updated as of such
determination date) for each quarterly payment period during the remaining term
of the Customer Agreements (not to exceed [***] years and assuming no contract
renewals), discounted at [***]percent ([***]%) per annum.

“Proceeds Escrow Account” shall have the meaning given to such term in the
Depository Agreement.

“Project” shall mean a residential photovoltaic system including photovoltaic
panels, racking systems, wiring and other electrical devices, conduit,
weatherproof housings, hardware, inverters, remote operating equipment,
connectors, meters, disconnects, over current devices and any applicable battery
storage (including any replacement or additional parts included from time to
time) and, unless the context otherwise requires a reference to such residential
photovoltaic system only, shall include the applicable Customer Agreement
related to such photovoltaic system and all other related rights, Permits and
manufacturer, installer and other warranties applicable thereto.

“Project Documents” shall mean each Customer Agreement (including any Payment
Facilitation Agreement).

“Project Information” shall mean the information listed on Schedule A, to be
provided and updated in connection with each Project owned by the Funds in
accordance with Section 9.01 and 9.02.

“Project Pool” shall mean all the Projects owned by the Funds.

36

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Project Prepayment Certificate” shall mean a certificate from an Authorized
Officer of the Borrower in the form attached to a Transfer Date Certificate,
containing (a) a comprehensive report of each Eligible Project that became the
subject of an Ineligibility Event, Payment Facilitation Event or a Revenue
Termination Event occurring during the quarterly period ending on the applicable
Calculation Date and (b) the Borrower’s good faith, detailed calculation of (i)
the aggregate Ineligibility Amount, Payment Facilitation Amount and Revenue
Termination Amount accrued during the applicable calendar quarter and all prior
calendar quarters, (ii) whether a Cumulative Loss Event occurred on the
applicable Calculation Date (including tracking of the reduction in Portfolio
Value resulting from or attributable to each Ineligibility Event occurring since
the Closing Date against the amount of such reduction in Portfolio Value
projected to occur under the Base Case Model from each Ineligibility Event) and
(iii) any Ineligible Project Prepayment, Payment Facilitation Prepayment or
Revenue Termination Amount due and payable on the applicable Payment Date,
together with such changes thereto as the Administrative Agent may from time to
time reasonably request for the purpose of monitoring the Borrower’s compliance
with Section 3.03(d).

“Project State” shall mean each state of the United States of America listed
under Schedule 4.22(n).

“Project Transfer Agreements” shall mean individually or collectively, as the
context requires, each “Bill of Sale” or “Assignment, Assumption and Transfer
Agreement”, as each such term is defined in each applicable Master Purchase
Agreement, entered into between the Seller and a Fund and any other agreement
providing for the assignment or transfer of ownership of Projects and Customer
Agreements from Seller to a Fund.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Provider” shall mean Vivint Solar Provider, LLC, a Delaware limited liability
company, or any replacement provider under any Services Agreement appointed in
accordance with the terms and conditions herein.

“Prudent Industry Practices” shall mean, with respect to any Project, those
practices, methods, acts, equipment, specifications and standards of safety and
performance, as they may change from time to time, that (a) are commonly used to
own, manage, repair, operate, maintain and improve distributed solar energy
generating facilities and associated facilities of the type that are similar to
such Project, safely, reliably, prudently and efficiently and in material
compliance with applicable requirements of Law and manufacturer, installer and
other warranties and (b) are consistent with the exercise of the reasonable
judgment, skill, diligence, foresight and care expected of a distributed solar
energy generating facility operator or manager in order to accomplish the
desired result in material compliance with applicable safety standards,
applicable requirements of Law, manufacturer, installer and other warranties and
the applicable Customer Agreement, in each case, taking into account the
location of such Project, including climate change-related, environmental and
general conditions.  “Prudent Industry Practices” are not intended to be limited
to certain practices or methods to the exclusion of others, but are rather

37

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

intended to include a broad range of acceptable practices, methods, equipment
specifications and standards used in the photovoltaic solar power industry
during the relevant time period.

“PUHCA” shall mean the Public Utility Holding Company Act of 2005, as amended,
and FERC’s regulations thereunder.

“Qualified Insurers” shall mean financially sound and reputable insurance
companies rated “A-, X” or better by A.M. Best Company, “A” or better by S&P or
otherwise acceptable to the Administrative Agent, acting reasonably.

“Qualifying Facility” shall mean a “qualifying facility” as defined in the
regulations of FERC at 18 C.F.R. § 292.101(b)(1) that also qualifies for the
regulatory exemptions from the FPA set forth at 18 C.F.R. § 292.601(c),
including the exemption from regulation under Sections 205 and 206 of the FPA
set forth at 18 C.F.R. § 292.601(c)(1), the regulatory exemptions from PUHCA set
forth at 18 C.F.R. § 292.602(b) and the exemptions from certain state laws and
regulations set forth at 18 C.F.R. § 292.602(c).

“Quotation Day” shall mean the Interest Rate Determination Date, unless market
practice differs in the London interbank market, in which case the Quotation Day
will be determined by the Administrative Agent in accordance with market
practice in the London interbank market (and if quotations would normally be
given by leading banks in the London interbank market on more than one day, the
Quotation Day will be the last of those days).

“Rebate” means any credits, rebates, subsidies, payments or other incentives
that relate to self-generation of electricity, the use of technology
incorporated into a Project, environmental benefits of using a Project, or other
similar programs available from the public utility, any other state-regulated
renewable energy program, the manufacturer of any part of a Project or any
Governmental Authority; provided that Rebates do not include SRECs or production
tax credits, investment tax credits, grants in-lieu of tax credits and other tax
benefits or Grants or manufacturer and equipment warranties and similar
payments.

“Recapture Period” shall mean, in respect of a Project, the period from the
Closing Date through the fifth anniversary of the date that the applicable
Project is Placed in Service.

“Recipient” shall mean (a) an Agent, (b) any Lender, (c) the Issuing Bank or
(d) any other Secured Party, as applicable.

“Reeligible Project” shall mean, as of any Payment Date, an Eligible Project
that was an Ineligibility Prepayment Project in respect of which a prepayment
was made under Section 3.03(c) on a prior Payment Date and that is no longer the
subject of an Ineligibility Event.

“Reference Banks” shall have the meaning given to such term in the definition of
“LIBOR.”

“Register” shall have the meaning given to such term in Section 11.05(c).

38

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Reimbursement Date” shall have the meaning set forth in Section 2.02(c)(ii).

“Related Party” shall mean, with respect to any Person, each of such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” shall mean any disposing, discharging, injecting, spilling, leaking,
leaching, dumping, pumping, pouring, emitting, escaping, emptying, seeping,
migrating, placing and the like, into, under, through or upon any land or water
or air, or otherwise entering into the environment, or the threat thereof.

“Relevant Party” shall mean each of the Loan Parties and each of the Funds.

“Rents” shall mean the monies owed to the applicable Relevant Party by the
Customers pursuant to the Customer Agreements, including any lease payments
under any solar lease agreement and power purchase payments under any solar
power service agreement or solar power purchase agreement that is a Customer
Agreement.

“Replaced Hedge Provider” shall have the meaning given to such term in Section
3.10(b).

“Replacement Hedge Provider” shall have the meaning given to such term in
Section 3.10(b).

“Required Facility Lenders” shall mean, with respect to any Facility, at least
two Lenders (or all Lenders if there is only one Lender), other than Defaulting
Lenders, representing more than 50% of the Commitments, Loans and LC Exposure,
as the case may be, outstanding under such Facility.

“Required Inverted Lease Reserve Amount” shall mean the amount, for each Payment
Date equal to the sum of the then-applicable Class A FMV for Liberty Tenant and
the Margaux Tenant (as determined taking into account any increase in the Class
A FMV shown under the Tax Equity Fund Model or following an appraisal pursuant
to Section 5.01(d)) for each such Inverted Lease Tenant; provided, that, at the
time that an Inverted Lease Tenant becomes a Wholly-Owned Fund, its applicable
Class A FMV shall be deemed to be zero.

“Required Lenders” shall mean at least two Lenders (or all Lenders if there is
only one Lender), other than Defaulting Lenders, representing more than 50% of
the aggregate amount of (and for the avoidance of doubt, taken together)
Commitments, Loans and LC Exposure outstanding.

“Reserve Account” means each of the Debt Service Reserve Account, the Additional
Reserve Account, the Inverter Reserve Account, the O&M Reserve Account and the
Distribution Suspense Account.

“Resignation Effective Date” shall have the meaning given to such term in
Section 10.06(a).

39

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Resolution Authority” shall mean any body which has authority to exercise any
Write-down and Conversion Powers.

“Restricted Payment” shall mean (a) any dividend or any distribution (by
reduction of capital or otherwise), whether in cash, Property, securities or a
combination thereof, to an owner of a beneficial interest in such Person or
otherwise with respect to any ownership or equity interest or security in or of
such Person and (b) any payments on subordinated debt contemplated by Section
6.01(d).

“Revenue Termination Amount” has the meaning given to it in Section 3.03(b).

“Revenue Termination Event” shall mean:

(a)a Project experiences an Event of Loss and is not repaired, restored,
replaced or rebuilt to substantially the same condition as existed immediately
prior to the Event of Loss within 120 days of such Event of Loss;

(b)the early termination of any Customer Agreement and payment of the
termination payment by the applicable Customer in connection with such
termination;

(d)the elective prepayment by the Customer of any future amounts due under a
Customer Agreement; and

(e)the purchase of any Project by a Customer in accordance with the terms of the
applicable Customer Agreement.

“S&P” shall mean Standard & Poor’s Financial Services, LLC, a subsidiary of the
McGraw-Hill Companies, Inc.

“Sanctioned Country” shall mean any country or territory that is the subject of
comprehensive Sanctions broadly prohibiting or restricting dealings in, with or
involving such country or territory.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by any Sanctions Authority.

“Sanctions Authority” shall mean (a) the United States, (b) the United Nations
Security Council, (c) the European Union, (d) the United Kingdom or (e) the
respective governmental institutions of any of the foregoing including, without
limitation, Her Majesty’s Treasury, the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of Commerce, the U.S.
Department of State and any other agency of the U.S. government.

“Sanctions List” shall mean any of the lists of specifically designated
nationals or designated or sanctioned individuals or entities (or equivalent)
issued by any Sanctions Authority, each as amended, supplemented or substituted
from time to time (including the list of

40

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control of the U.S. Department of the Treasury).

“Secured Hedge Provider” shall have the meaning given to such term in the
Collateral Agency Agreement.

“Secured Hedging Obligations” shall mean the obligations of the Borrower under
the Secured Interest Rate Hedging Agreements.

“Secured Interest Rate Hedging Agreement” shall mean each Interest Rate Hedging
Agreement entered into by the Borrower with a Secured Hedge Provider.

“Secured Party” shall have the meaning given to such term in the Collateral
Agency Agreement.

“Seller” shall mean Vivint Solar Developer, LLC, a Delaware limited liability
company.

“Serial Defect” shall have the meaning given to such term in the Depository
Agreement.

“Service Fees” shall mean, collectively, (i) the Service Incentive Fees and (ii)
the “Maintenance Services Fee”, “Accounting Fee” and “Administrative Services
Fee” as such terms are defined in the applicable Services Agreements, or such
other term used to describe periodic payments for included services under the
Services Agreements.

“Service Incentive Fees” shall have the meaning given to the terms “Management
and Administrative Fee” and individually or collectively, as the context
requires, “Provider Incentive Fee” in the applicable Services Agreements, or
such other term used to describe periodic payments for included services under
the Services Agreements.

“Servicer Termination Event” shall mean:

(a) failure by the Provider or the Manager to make any payment, transfer or
deposit required to be made under the terms of Section 5.16, a Services
Agreement or the Management Agreement within three (3) Business Days of the date
required;

(b) failure by the Manager to deliver the Manager’s report referred to in
Section 5.01(a)(iii) or the Provider to deliver the Provider’s reports referred
to in Section 5.01(a)(iv) within five (5) Business Days of date required to be
delivered;

(c) an event of default (howsoever described) or right or cause to remove the
Provider or Manager arises under a Services Agreement or the Management
Agreement;

(d) an event described in Section 9.01(e) or 9.01(f) occurs with respect to a
Provider or the Manager;

41

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(e) any (i) representation or warranty made by the Provider or the Manager in
the Services Agreements or Management Agreement, or any Financial Statement or
certificate, report or other writing furnished pursuant thereto, or
(ii) certificate, report, any Financial Statement or other writing made or
prepared by, under the control of or on behalf of the Provider or the Manager
shall prove to have been untrue or misleading in any material respect as of the
date made; provided, however, that if any such misstatement is capable of being
remedied and has not caused a Material Adverse Effect, such Provider or Manager
(as applicable) may correct such misstatement by curing such misstatement (or
the effect thereof) and delivering a written correction of such misstatement, in
a form and substance satisfactory to the Administrative Agent, within thirty
(30) days of (x) obtaining Knowledge of such misstatement or (y) receipt of
written notice from a Relevant Party or the Administrative Agent of such
default;

(f) the Provider or the Manager ceases to be in business of monitoring or
maintaining energy equipment of a type comparable to the Projects;

(g) at all times that the Sponsor is the Provider or Manager, an Event of
Default shall have occurred and is continuing;

(h) the Debt Service Coverage Ratio is less than 1.05 to 1.00 on any Calculation
Date as determined for a period of four consecutive quarters; and

(i) termination of a Services Agreement by a Tax Equity Fund (including the Tax
Equity Member on its behalf) other than at its normal expiry date in accordance
with its terms.

“Services Agreements” shall mean individually or collectively, as the context
requires, each agreement listed under the heading “Services Agreements” on
Schedule 4.22(a), which may be modified from time to time subject to Section
6.10.

“Similar Law” shall mean the provisions under any federal, state, local,
non-U.S. or other Laws or regulations that are similar to the fiduciary
responsibility provisions of Title I of ERISA or prohibited transaction
provisions of Title I of ERISA or Section 4975 of the Code.

“Sponsor” shall mean Vivint Solar, Inc., a Delaware corporation.

“Sponsor Guaranties” shall mean individually or collectively, as the context
requires, each agreement listed under the heading “Sponsor Guaranties” on
Schedule 4.22(a), which may be modified from time to time subject to Section
6.10.

“SREC” shall mean any and all credits, benefits, emissions reductions, offsets,
and allowances, howsoever entitled, and attributable to a Project, the
production of electrical energy from a Project and its displacement of
conventional energy generation, including (a) any avoided emissions of
pollutants to the air, soil or water such as sulfur oxides (SOx), nitrogen
oxides (NOx), carbon monoxide (CO) and other pollutants; (b) any avoided
emissions of carbon dioxide (CO2), methane (CH4), nitrous oxide,
hydrofluorocarbons, perfluorocarbons, sulfur hexafluoride and other greenhouse
gases (GHGs) that have been determined by the United Nations Intergovernmental
Panel on Climate Change, or otherwise by law, to contribute to the actual or
potential threat of altering the earth’s climate by trapping heat in the
atmosphere; and

42

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(c) the reporting rights related to these avoided emissions, including the right
of a party to report the ownership of accumulated green tags in compliance with
federal or state law, if applicable, and to a federal or state agency or any
other party, and include green tag reporting rights accruing under
Section 1605(b) of The Energy Policy Act of 1992 and any present or future
federal, state, or local law, regulation or bill, and international or foreign
emissions trading program; provided that SRECs do not include any Rebates or
production tax credits, investment tax credits, grants in-lieu of tax credits
and other tax benefits or Grants.  Without limiting the generality of the
foregoing, SRECs include solar renewable energy certificates issued to comply
with a state’s renewable portfolio standard, carbon trading credits, emissions
reduction credits, investment credits, emissions allowances, green tags,
tradable renewable credits and Green-e® products.

“SREC Aggregator Master PSA” shall have the meaning given to it on Schedule
4.22(a).

“SREC Consents” shall mean the DTE SREC Consent and the BP SREC Consent.

“SREC Contract” shall mean a contract for the purchase of SRECs.

“SREC Financing Master PSA” shall have the meaning given to it on Schedule
4.22(a).

“SREC Guarantor” shall mean Vivint Solar SREC Guarantor, LLC, a Delaware limited
liability company.

“SREC Security Agreement” shall mean that certain pledge and security agreement
dated as of the Closing Date by and between each SREC Seller Party and the
Collateral Agent for the benefit of the Secured Parties.

“SREC Seller Party” shall mean each of Vivint Solar SREC Aggregator, LLC, a
Delaware limited liability company, and Vivint Solar SREC Financing, LLC, a
Delaware limited liability company.

“Standard Rate” shall mean for any Interest Period, a rate per annum equal to
LIBOR for such Interest Period plus the Applicable Margin, calculated as of the
relevant Interest Rate Determination Date.

“Stated Amount” shall mean, with respect to any Letter of Credit at any time,
the total amount in U.S. Dollars available to be drawn under such Letter of
Credit (as reflected on Schedule 1 to such Letter of Credit) at such time.

“Subordinated Holdco Borrower” shall mean Vivint Solar Financing Holdings, LLC,
a Delaware limited liability company.

“Subordinated Holdco Facility” shall mean the Financing Agreement, dated March
14, 2016, by and among, Vivint Solar Financing Holdings Parent, LLC,
Subordinated Holdco Borrower, the Guarantors (as defined therein) thereto, the
Lenders party thereto from

43

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

time to time and HPS Investment Partners, LLC, previously known as Highbridge
Principal Strategies, LLC.

“Subordinated Holdco Facility Collateral Agent” shall mean HPS Investment
Partners, LLC, previously known as Highbridge Principal Strategies, LLC as
collateral agent under the Subordinated Holdco Facility.

“Subsidiaries” shall mean each Guarantor and each Fund.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.

“System Services” shall have the meaning given to the terms “System Services”
and “Administrative Services” in the applicable Services Agreements, or such
other term used to describe included services under the Services Agreements.

“Target Flip Date” shall, in respect of a Tax Equity Fund, mean the date listed
in respect of such Tax Equity Fund under Schedule 4.03(g), where applicable.

“Targeted Debt Balance” shall have the meaning given to it in Section 3.03(h).

“Targeted Debt Balance Schedule” shall have the meaning given to it in Section
3.03(h).

“Tax Equity Consents” shall mean each of the consents to collateral assignments,
each executed by the applicable Tax Equity Member, listed on Schedule 4.22(a).

“Tax Equity Documents” shall mean, for each Tax Equity Fund, the applicable
Limited Liability Company Agreement, Master Purchase Agreement, Master Lease
Agreement, Pass-Through Agreement, Project Transfer Agreement, Services
Agreement, Master Limited Warranty Agreement, Fund SREC Transfer Agreement, each
Back-Up Servicing Agreement, each Sponsor Guaranty, each other “Transaction
Document” as such term is defined in the Limited Liability Company Agreement of
the applicable Tax Equity Funds and any other documents reflecting an agreement
between Sponsor (or any Affiliate of Sponsor) and any of the Tax Equity Members
relating to such Tax Equity Members’ investment in a Project or Tax Equity Fund.

“Tax Equity Fund” shall mean each Fund that is not a Wholly-Owned Fund.

“Tax Equity Fund Model” shall mean the applicable financial equity base case
model agreed and accepted by Guarantor and the Tax Equity Member in respect of
such Tax Equity Member’s tax equity investment in the Tax Equity Fund.

44

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Tax Equity Member” shall mean, with respect to any Tax Equity Fund, a member of
such Tax Equity Fund other than a Guarantor.

“Tax Exempt Person” shall mean (a) the United States, any state or political
subdivision thereof, any possession of the United States or any agency or
instrumentality of any of the foregoing, (b) any organization which is exempt
from tax imposed by the Code (including any former tax-exempt organization
within the meaning of Section 168(h)(2)(E) of the Code), (c) any Person who is
not a United States Person, (d) any Indian tribal government described in
Section 7701(a)(40) of the Code and (e) any “tax-exempt controlled entity” under
Section 168(h)(6)(F) of the Code; provided, however, that any such Person shall
not be considered a Tax Exempt Person to the extent that (i) the exception under
Section 168(h)(1)(D) of the Code applies with respect to the income from the
applicable Projects for that Person, (ii) the Person is described within
clause (c) of this definition, and the exception under Section 168(h)(2)(B)(i)
of the Code applies with respect to the income from the applicable Projects for
that Person, or (iii) such Person avoids being a “tax-exempt controlled entity”
under Section 168(h)(6)(F) of the Code by making an election under
Section 168(h)(6)(F)(ii) of the Code.  A Person shall cease to be a Tax Exempt
Person if (A) such Person ceases to be a “tax-exempt entity” within the meaning
of Section 168(h)(2) of the Code or any successor provision thereto, by virtue
of a change in such section or provision of the Code; or (B) such Person ceases
to be a “tax-exempt controlled entity” within the meaning of
Section 168(h)(6)(F) of the Code or any successor provision thereto, by virtue
of a change in such section or provision of the Code.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Lender” shall mean a Lender with a Term Loan Commitment, which as of the
Closing Date is as set forth on Schedule 2.01.

“Term Loan” shall mean an extension of credit by a Lender to the Borrower under
Section 2.01. The Term Loans shall constitute one tranche with, and be the same
Class as, each other.

“Term Loan Commitment” shall mean, as to each Lender, its obligation to make a
Term Loan to the Borrower on the Closing Date pursuant to Section 2.01 in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01; provided, that the
aggregate principal amount of the Lenders’ Term Loan Commitments shall not
exceed $300,000,000.

“Tracking Model” shall mean, in respect of a Partnership Flip Fund, the meaning
given to the term “Tracking Model” in the Limited Liability Company Agreement
for such Partnership Flip Fund.

“Trade Date” shall have the meaning given to such term in Section
11.05(b)(i)(B).

45

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Transaction Document” shall mean, collectively, each Loan Document and each
Portfolio Document.

“Transfer Date Certificate” shall have the meaning given to “Executed
Withdrawal/Transfer Instructions” in the Depository Agreement.

“Trigger Event Notice” shall have the meaning given to it in the Depository
Agreement.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning given to such term in
Section 3.09(e)(ii)(B)(III).

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

“Undisclosed Administration” means in relation to a Lender or its direct or
indirect parent company the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“Unpledged SREC Account” shall have the meaning given to it in the Depository
Agreement.

“Vivint Solar Financing NYGB Entity” shall mean Vivint Solar Financing II NYGB,
LLC, a Delaware limited liability company.

“Voting Rights” shall mean the right, directly or indirectly, to vote on or
cause the direction of the management and policies of a Person in ordinary and
extraordinary matters through the ownership of voting securities; provided,
however, that a Person shall not be deemed to hold Voting Rights if by contract
or by order, decree or regulation of any Governmental Authority, such Person has
effectively ceded or been divested of the power to exercise such vote on, or
cause the direction of, such management and policies.

“Wholly-Owned Fund” shall mean any Fund where all its issued membership
interests are owned by its applicable Guarantor after the buy-out or withdrawal
of the applicable Tax Equity Member.

“Write-down and Conversion Powers” shall mean:

(a)in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule; and

46

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(b)in relation to any other applicable Bail-In Legislation:

(i)any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

(ii)any similar or analogous powers under that Bail-In Legislation.

Section 1.02Rules of Construction.  Unless the context otherwise requires:

(a)a term has the meaning assigned to it;

(b)an accounting term not otherwise defined herein and accounting terms partly
defined herein, to the extent not defined, shall have the respective meanings
given to them under GAAP as in effect from time to time;

(c)“or” is not exclusive;

(d)“including” shall mean including without limitation;

(e)words in the singular include the plural and words in the plural include the
singular;

(f)all references to “$” are to United States dollars unless otherwise stated;

(g)any agreement, instrument or statute defined or referred to in this Agreement
or in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; references to a
Person are also to its successors and permitted assigns; and

(h)the words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

47

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Section 1.03Time of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.04Class of Loan. For purposes of this Agreement, Loans may be
classified and referred to by class (“Class”). The “Class” of a Loan refers to
whether such Loan is a Term Loan or an LC Loan and, when used in reference to
any Commitment, refers to whether such Commitment is a Term Loan Commitment or
an LC Loan Commitment.

ARTICLE II

THE LOANS

Section 2.01The Term Loans.

(a)Subject to the terms and conditions set forth in this Agreement, each Term
Lender agrees severally, and not jointly, to make a single Term Loan to the
Borrower on the Closing Date in a principal amount equal to its Term Loan
Commitment. In no event shall the aggregate principal amount of the Term Loans
outstanding on the Closing Date exceed the total aggregate Term Loan Commitments
of all Term Lenders. Each Term Lender’s Term Loan Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to any funding of such Term Lender’s Term Loan Commitment on such date.

(b)The Borrower may only make one borrowing under the Term Loan Commitments,
which shall be on the Closing Date. The Borrower shall deliver a Borrowing
Notice to the Administrative Agent no later than 10:00 a.m. (New York City time)
at least two (2) Business Days in advance of the Closing Date (or such shorter
timeframe as may be agreed by the Administrative Agent in its sole
discretion).  The Borrowing Notice shall be irrevocable, shall be signed by an
Authorized Officer of the Borrower and shall specify the following information
in compliance with this Section 2.01:

(i)the aggregate amount of the requested Term Loan;

(ii)the proposed Closing Date, which shall be a Business Day;

(iii)the account(s) to which the proceeds of such Term Loan are to be disbursed
(if applicable); and

(iv)the initial Interest Period Election.

(c)The Borrower shall use the proceeds of the Term Loan borrowed under this
Section 2.01 solely (i) except to the extent funded with a Letter of Credit, to
fund the Debt Service Reserve Account in an amount equal to the Debt Service
Reserve Required Amount, (ii) to pay fees due pursuant to the Loan Documents and
costs and expenses incurred pursuant to the Loan Documents or otherwise in
connection with this financing, (iii) to fund the Proceeds Escrow Account with
the Escrowed Amount, (iv) to consummate the Closing Date Assignments under the
Closing Date Assignment Agreements and release the Guarantors from

48

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

their guarantees under the Aggregation Facility and the Subordinated Holdco
Facility and (v) for the general corporate purposes of the Relevant Parties and
a distribution to the Sponsor.

(d)Subject to the terms and conditions set forth herein (including the prior
satisfaction or waiver of the applicable conditions precedent under ARTICLE
VIII), each Term Lender shall make the amount of its Term Loan available to the
Administrative Agent (or if directed by the Administrative Agent, the Depository
Agent, pursuant to the Closing Date Funds Flow Memorandum) not later than 11:00
a.m. (New York City time) on the Closing Date by wire transfer of same day
funds, in Dollars to the account specified in the Closing Date Funds Flow
Memorandum.  Except as provided herein, upon satisfaction or waiver of the
conditions precedent specified herein, the Administrative Agent shall, in
accordance with the Closing Date Funds Flow Memorandum, make the proceeds of
such Term Loans available to the Borrower on the Closing Date by causing an
amount of same day funds in Dollars equal to the proceeds of all such Term Loans
received into such account from the Term Lenders by 11:00 a.m. (New York City
time) on the Closing Date to be credited to the account of the Borrower
designated in the Borrowing Notice delivered pursuant to Section
2.01(b).  Amounts borrowed under this Section 2.01 and subsequently repaid or
prepaid may not be reborrowed.

Section 2.02Letters of Credit.

(a)Issuance.

(i)Subject to and upon the terms and conditions set forth herein, the Borrower
may request the issuance of, and the Issuing Bank hereby agrees to issue Letters
of Credit, for the Borrower’s account, at any time during the LC Availability
Period solely for the purposes of satisfying the Debt Service Reserve Required
Amount (and the Issuing Bank shall refuse to issue a Letter of Credit for any
other purpose). Letters of Credit issued hereunder shall constitute utilization
of the total aggregate LC Commitment and at any time the LC Exposure of all LC
Lenders at such time shall not exceed the total aggregate LC Commitment of all
LC Lenders. The Issuing Bank will make available to the beneficiary thereof the
original of the Letter of Credit issued by it hereunder.

(ii)Immediately upon the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by the Issuing Bank and without
any further action on the part of the Issuing Bank or the LC Lenders, each LC
Lender shall be deemed to have purchased, and hereby agrees to irrevocably
purchase, from the Issuing Bank a participation in such Letter of Credit and any
drawings honored thereunder in an amount equal to such LC Lender’s pro rata
share (determined as the percentage which such LC Lender’s LC Commitment then
constitutes of the aggregate LC Commitments) of the Stated Amount under such
Letter of Credit.

(iii)Each Letter of Credit (A) shall be denominated in Dollars, (B) expire no
later than the earlier of (x) the fifth anniversary of its date of issuance and
(y) the Maturity Date and (C) be issued subject to

49

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

“Uniform Customs and Practice for Documentary Credits” (2007 Revision),
International Chamber of Commerce, Publication No. 600 or “International Standby
Practices 1998”, International Chamber of Commerce, Publication No. 590, as
mutually agreed between the Borrower, the Administrative Agent and the
applicable Issuing Bank.

(b)Notice of LC Activity.

(i)Subject to Section 2.02(d), the Borrower may request (A) the issuance or
extension of any Letter of Credit and (B) any decrease or increase in the Stated
Amount thereof by delivering to the Administrative Agent and the Issuing Bank an
irrevocable written notice in the form of Exhibit C-2, appropriately completed
(a “Notice of LC Activity”), which shall specify, among other things: the
particulars of the Letter of Credit to be issued, extended or amended, including
(1) the proposed issuance, extension or amendment date of the requested Letter
of Credit (which shall be a Business Day); (2) the requested Stated Amount of
the Letter of Credit or the amount by which such Stated Amount is to be
decreased or increased (as applicable); (3) the expiry date thereof; (4) the
name and address of the beneficiary thereof; (5) the documents to be presented
by such beneficiary in case of any drawing thereunder; (6) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (7) and, in the case of an amendment, the Letter of Credit to be
amended, the nature of the amendment and the written confirmation of the
beneficiary of such Letter of Credit confirming a decrease or increase in the
Stated Amount of such Letter of Credit; provided, however, that in no instance
may any request for a Letter of Credit or the increase in the Stated Amount of a
Letter of Credit cause the LC Exposure of all LC Lenders to exceed the total
aggregate LC Commitment. The Borrower shall deliver the Notice of LC Activity to
the Administrative Agent (with a copy to the Issuing Bank) by 11:00 a.m. at
least five (5) Business Days before the date of issuance, extension, increase or
decrease of the Stated Amount of the Letter of Credit; provided that, in respect
of the issuance of a Letter of Credit on the Closing Date, the Borrower shall
deliver the Notice of LC Activity to the Administrative Agent (with a copy to
the Issuing Bank) by 11:00 a.m. at least three (3) Business Days before the
Closing Date. Additionally, the Borrower shall furnish to the applicable Issuing
Bank and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance, extension or amendment,
including any LC Documents, as such Issuing Bank or the Administrative Agent may
reasonably require.

(ii)Promptly after receipt of any LC Application, the applicable Issuing Bank
will confirm with the Administrative Agent that the Administrative Agent has
received a copy of such LC Application from the Borrower and, if not, such
Issuing Bank will provide the Administrative Agent with a copy thereof.  Upon
receipt by such Issuing Bank of confirmation from the Administrative Agent that
the requested issuance or amendment is permitted in

50

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

accordance with the terms hereof, then, upon (x) the amendment date, in the case
of a requested increase or decrease of the Stated Amount under a Letter of
Credit, or (y) the date specified as being the date requested for issuance or
extension, in the case of the issuance or extension of a Letter of Credit, in
each case as the applicable date is specified in such Notice of LC Activity,
subject to the terms and conditions set forth in this Agreement (including
Section 2.02(d) and the applicable conditions precedent set forth in Section
8.03), the Issuing Bank shall, by amendment to the Letter of Credit, adjust the
Stated Amount thereof downward or upward, as applicable, to reflect the decrease
or increase, as applicable, or issue or extend the Letter of Credit, in each
case as specified in such Notice of LC Activity. Upon the issuance of any Letter
of Credit by the Issuing Bank or amendment or modification to a Letter of
Credit, (1) the Issuing Bank shall promptly notify the Administrative Agent of
such issuance, extension or amendment and (2) the Administrative Agent shall
then promptly notify each applicable LC Lender of such issuance, extension or
amendment and each such notice shall be accompanied by a copy of such Letter of
Credit or amendment or modification to a Letter of Credit and the amount of each
applicable LC Lender’s respective participation in such Letter of Credit.

(c)Drawing Payment, Funding of Participations, Funding LC Loans and
Reimbursement.

(i)The Issuing Bank shall, within a reasonable time following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit so as to ascertain whether such documents appear on
their face to be in accordance with the terms and conditions of such Letter of
Credit. Any Drawing Payment with respect to a Letter of Credit shall reduce the
Stated Amount thereof dollar for dollar.  As between Borrower and Issuing Bank,
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by Issuing Bank, by the respective beneficiaries of
such Letters of Credit. In furtherance and not in limitation of the foregoing,
Issuing Bank shall not be responsible for: (A) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (B) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (C) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (D) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (E) errors in interpretation of technical terms;
(F) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (G) the misapplication by the

51

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (H) any consequences arising from causes beyond the
control of Issuing Bank, including any acts or omissions by any Governmental
Authority; none of the above shall affect or impair, or prevent the vesting of,
any of Issuing Bank’s rights or powers hereunder.  Without limiting the
foregoing and in furtherance thereof, any action taken or omitted by Issuing
Bank under or in connection with the Letters of Credit or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
give rise to any liability on the part of Issuing Bank to
Borrower.  Notwithstanding anything to the contrary contained in this Section
2.02(c)(i), Borrower shall retain any and all rights it may have against Issuing
Bank for any liability arising solely out of the gross negligence or willful
misconduct of Issuing Bank as determined by a final, non-appealable judgment of
a court of competent jurisdiction.

(ii)If the Issuing Bank shall make any Drawing Payment, it shall provide notice
thereof to the Borrower and the Administrative Agent by telephone (confirmed
telecopy) (provided that the failure to deliver such notice shall not relieve
Borrower of its obligation to reimburse the Issuing Bank in accordance with this
Agreement), that such Drawing Payment has been made and the Borrower shall
reimburse the Issuing Bank in respect of such Drawing Payment by paying to the
Administrative Agent an amount equal to such Drawing Payment and any interest
accrued pursuant to Section 2.02(g) not later than 11:00 a.m., on the Business
Day (the “Reimbursement Date”) that is one Business Day following the date on
which the Drawing Payment is made; provided, anything contained herein to the
contrary notwithstanding, unless Borrower shall have notified Administrative
Agent and the Issuing Bank prior to 12:00 p.m. (New York City time) on the date
such Drawing Payment is made that Borrower intends to reimburse the Issuing Bank
for the amount of such Drawing Payment with funds other than the proceeds of LC
Loans, Borrower shall be deemed to have requested on the date that such Drawing
Payment is made that its obligation to reimburse such Drawing Payment be
financed by the LC Lenders through a borrowing of LC Loans on the Reimbursement
Date in an amount in Dollars equal to the amount of such Drawing Payment and,
subject to no Event of Default provided under Section 9.01(a), (e) or (f) having
occurred, each LC Lender shall, on the Reimbursement Date with respect to such
Drawing Payment make loans (“LC Loans”) ratably (based on the percentage which
such LC Lender’s LC Commitment then constitutes of the total aggregate LC
Commitments) in an aggregate amount equal to such Drawing Payment, the proceeds
of which shall be applied directly by Administrative Agent to reimburse the
Issuing Bank for the amount of such honored drawing; and provided further, if
for any reason proceeds of LC Loans are not received by the Issuing Bank on the
date of such Drawing Payment in an amount equal to the amount of such Drawing
Payment, Borrower shall reimburse the Issuing Bank, on demand, in an amount in
same day funds equal to the excess of the amount of such Drawing Payment over
the aggregate amount of such applicable LC Loans, if any, which are so received.
All such

52

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Loans shall be secured by the Collateral Documents as if made directly to the
Borrower.

(iii)Immediately upon the issuance of each Letter of Credit, each LC Lender
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such LC Lender’s pro rata share
(determined as the percentage which such LC Lender’s LC Commitment then
constitutes of the aggregate LC Commitments) of the maximum amount which is or
at any time may become available to be drawn thereunder.  In the event that the
Borrower shall fail for any reason to reimburse the Issuing Bank as provided in
clause (ii) above on the applicable Reimbursement Date (including where an Event
of Default provided under Section 9.01(a), (e) or (f) has occurred), the
(A) Issuing Bank shall promptly notify the Administrative Agent of the
unreimbursed amount of such Drawing Payment with respect to a Letter of Credit
and each LC Lender’s respective participation therein and (B) then the
Administrative Agent shall promptly notify each LC Lender of the unreimbursed
amount of such Drawing Payment with respect to a Letter of Credit and such LC
Lender’s respective participation therein. Each LC Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such LC Lender’s pro rata share (determined as the percentage
which such LC Lender’s LC Commitment then constitutes of the aggregate LC
Commitments) of each such Drawing Payment on a Letter of Credit within one
Business Day after receiving notice. Each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.  In the event that any
LC Lender fails to make available to Issuing Bank on such Business Day the
amount of such LC Lender’s participation in such Letter of Credit as provided in
this Section 2.02(c)(iii), Issuing Bank shall be entitled to recover such amount
on demand from such Lender together with interest thereon for three Business
Days at the rate customarily used by Issuing Bank for the correction of errors
among banks and thereafter at LIBOR for an Interest Period of 3 months.  Nothing
in this Section 2.02(c)(iii) shall be deemed to prejudice the right of any LC
Lender to recover from Issuing Bank any amounts made available by such LC Lender
to Issuing Bank pursuant to this Section 2.02(c)(iii) in the event that the
payment with respect to a Letter of Credit in respect of which payment was made
by such LC Lender constituted gross negligence or willful misconduct on the part
of Issuing Bank.  In the event Issuing Bank shall have been reimbursed by other
LC Lenders pursuant to this Section 2.02(c)(iii) for all or any portion of any
drawing honored by Issuing Bank under a Letter of Credit, such Issuing Bank
shall distribute to each LC Lender which has paid all amounts payable by it
under this Section 2.02(c)(iii) with respect to such honored drawing such LC
Lender’s pro rata share (determined as the percentage which such LC Lender’s
participation in the reimbursed Drawing Payment then constitutes of the
aggregate reimbursed Drawing Payment) of all payments subsequently received by
Issuing Bank from Borrower in reimbursement of such honored drawing when such
payments are

53

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

received.  Any such distribution shall be made to an LC Lender at its primary
address set forth below its name on Appendix B to such Letter of Credit or at
such other address as such Lender may request.

(d)Other Reductions of Stated Amount; Cancellation or Return.

(i)The Borrower may, from time to time upon five (5) Business Days’ notice and
the delivery of a Notice of LC Activity pursuant to clause (b) above to the
Administrative Agent, the Issuing Bank and the LC Lenders, permanently reduce
(A) the total aggregate LC Commitment or (B)  the Stated Amount of any Letter of
Credit, in each case by the amount of $50,000, or an integral multiple thereof,
or, the Borrower may, from time to time upon five (5) Business Days’ prior
notice to the Administrative Agent, the Issuing Bank and the LC Lenders, cancel
any Letter of Credit in its entirety; provided, however, that (x) so long as any
Obligations remain outstanding, the Administrative Agent shall be satisfied that
no reduction or cancellation would result in the amounts available under the
Debt Service Reserve Account being less than the Debt Service Reserve Required
Amount at such time or cause a violation of any provision of this Agreement or a
breach of any provision of any other Loan Document and (y) in respect of a
reduction or cancellation of an issued Letter of Credit, the Administrative
Agent shall have received written notice from the applicable beneficiary of such
Letter of Credit, confirming such reduction or cancellation. The total aggregate
LC Commitment shall not be reduced if the effect thereof would be to cause the
LC Exposure of all LC Lenders to exceed the total aggregate LC Commitment. Upon
the expiration or cancelation of a Letter of Credit, the Stated Amount in
respect of such Letter of Credit shall be permanently reduced to zero.

(ii)Once reduced or cancelled solely pursuant to clause (i) above, the total
aggregate LC Commitment may not be increased.

(iii)Any reductions to the total aggregate LC Commitment shall be applied
ratably to each applicable LC Lender’s Commitment.

(iv)The Letters of Credit shall expire on their respective Expiration Dates, or
on such earlier date if canceled pursuant to the terms of this Agreement or the
applicable Letter of Credit.

(e)Commercial Practices; Obligations Absolute. The Borrower assumes all risks of
the acts or omissions of beneficiary or transferee of any Letter of Credit with
respect to the use of such Letter of Credit. The obligations of the Borrower to
reimburse the Issuing Bank for any Drawing Payments and to repay any Loans made
by the applicable LC Lenders pursuant to Section 2.02(c) and the obligations of
the applicable LC Lenders under Section 2.02(c) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances regardless of: (i) the use which may be made of the Letters of
Credit or for any acts or omissions of any beneficiary or transferee in
connection

54

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

therewith; (ii) any reference which may be made to this Agreement or to the
Letters of Credit in any agreements, instruments or other documents; (iii) the
validity, sufficiency or genuineness of documents (including this Agreement)
other than the Letters of Credit, or of any endorsement(s) thereon, which appear
on their face to be valid, sufficient or genuine, as the case may be, even if
such documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged or any statement therein prove to be untrue
or inaccurate in any respect whatsoever; (iv) payment by the Issuing Bank
against presentation of documents which do not strictly comply with the terms of
the Letters of Credit, including failure of any documents to bear any reference
or adequate reference to such Letters of Credit so long as such documents
substantially comply with the terms of the Letter of Credit; (v) any amendment
or waiver of or any consent to departure from all or any terms of any of the
Loan Documents; (vi) the existence of any claim, setoff, defense or other right
which the Borrower may have at any time against any beneficiary or transferee of
any Letter of Credit (or any Persons for whom any such beneficiary or transferee
may be acting), the Administrative Agent, the Issuing Bank, any Lender or any
other Person, whether in connection with this Agreement, the transactions
contemplated herein or in the other Loan Documents, or in any unrelated
transaction; (vii) any breach of contract or dispute among or between the
Borrower, the Administrative Agent, the Issuing Bank, any Lender, or any other
Person; (viii) any demand, statement, certificate, draft or other document
presented under the Letters of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (ix) any extension of time for or delay, renewal or
compromise of or other indulgence or modification to a Drawing Payment or a Loan
granted or agreed to by the Administrative Agent, the Issuing Bank, or any
applicable Lender in accordance with the terms of this Agreement; (x) any
failure to preserve or protect any Collateral, any failure to perfect or
preserve the perfection of any Lien thereon, or the release of any of the
Collateral securing the performance or observance of the terms of this Agreement
or any of the other Loan Documents; or (xi) any other circumstances whatsoever
in making or failing to make payment under the Letters of Credit, except that,
in each case, payment by Issuing Bank under the applicable Letter of Credit
shall not have constituted gross negligence or willful misconduct of Issuing
Bank under the circumstances in question as determined by a final,
non-appealable judgment of a court of competent jurisdiction.

(f)Indemnification.  Without duplication of any obligation of Borrower under
Section 3.06, in addition to amounts payable as provided herein, Borrower hereby
agrees to protect, indemnify, pay and save harmless Issuing Bank from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel) which Issuing Bank may incur or be subject to as a consequence, direct
or indirect, of (i) the issuance of any Letter of Credit by Issuing Bank, other
than as a result of (1) the gross negligence or willful misconduct of Issuing
Bank as determined by a final, non-appealable judgment of a court of competent
jurisdiction or (2) the wrongful dishonor by Issuing Bank of a proper demand for
payment made under any Letter of Credit issued by it, or (ii) the failure of
Issuing Bank to honor a drawing under any such Letter of Credit as a result of
any act or omission by any Governmental Authority.

(g)Interim Interest. If the Issuing Bank shall make any Drawing Payment, then,
unless Borrower shall reimburse such Drawing Payment in full on the date such
Drawing Payment is made, the unpaid amount thereof shall bear interest, for each
day from and

55

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

including the date such Drawing Payment is made to but excluding the date that
the Borrower reimburses such Drawing Payment in full, at a rate equal to LIBOR
for an Interest Period of 3 months, plus the Applicable Margin; provided that,
if Borrower fails to reimburse such Drawing Payment on the Reimbursement Date
applicable thereto pursuant to Section 2.02(c)(ii) through the conversion to an
LC Loan, or otherwise, then such overdue amount shall bear interest (after as
well as before judgment) at a rate equal to LIBOR for an Interest Period of 3
months plus the Applicable Margin, plus 2% per annum. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank.

Section 2.03Computation of Interest and Fees. 

(a)The Interest Period with respect to a Loan shall be selected by Borrower
under an Interest Period Election Notice delivered to the Administrative Agent
no later than 10:00 a.m. (New York City time) at least three (3) Business Days
in advance of each Interest Rate Determination Date.

(b)In the event Borrower fails to specify an Interest Period for any Loan in an
Interest Period Election Notice, Borrower shall be deemed to have selected an
Interest Period with the same duration as the immediately prior Interest Period.

(c)All computations of interest shall be made on the basis of a year of 360 days
and actual days elapsed.  Interest shall accrue on each Loan at an interest rate
per annum equal to the Standard Rate from the day on which the Loan is made
until, but not including the day on which the Loan is paid, provided that any
Loan that is repaid on the same day on which it is made shall, subject to
Section 3.01(b), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.04Evidence of Debt. The Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon.  Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a promissory note
substantially in the form of Exhibit F-1 (in the case of a Term Loan) and
Exhibit F-2 (in the case of an LC Loan), (each, a “Note”), which shall evidence
such Lender’s Loans in addition to such accounts or records.  Each Lender may
attach schedules to its Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

56

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Section 2.05Conditions to Permitted Fund Disposition.  The Borrower shall be
permitted to sell, assign, transfer or otherwise dispose of the Guarantor
Membership Interests in respect of any Guarantor (a “Permitted Fund
Disposition”) subject to the satisfaction of the following conditions precedent
each in a form and substance reasonably satisfactory to the Administrative
Agent:

(a)the Borrower shall have delivered to the Administrative Agent (i) a Permitted
Fund Disposition Certificate and (ii) a Base Case Model updated to reflect (x)
the reduction in Eligible Revenues and Operating Expenses from the Eligible
Projects disposed of pursuant to such Permitted Fund Disposition, (y) the
prepayment contemplated by Section 2.05(b) and Section 3.03(f) and (z) changes
to market interest rates (to the extent floating rate exposure is unhedged) and
interest rate protection in respect thereof, in each case, at least seven (7)
Business Days prior to the date of such Permitted Fund Disposition;

(b)the Borrower shall have (i) made a prepayment of the Term Loans in connection
with such Permitted Fund Disposition in an amount sufficient to demonstrate
that, following such prepayment, the updated Base Case Model delivered pursuant
to Section 2.05(a) shall comply with the Debt Sizing Parameters, the Portfolio
Concentration Limits and Section 2.05(k) and (ii) to the extent required by
Section 5.11, paid an additional amount necessary to pay all early termination
payments due and payable to the Secured Hedge Providers on any partial early
termination of an Interest Rate Hedging Agreement required to be made in
connection with such prepayment;

(c)no Default, Event of Default or Distribution Trap shall have occurred and be
continuing or would occur as a result of such Permitted Fund Disposition;

(d)such Permitted Fund Disposition, individually or in the aggregate with each
other Permitted Fund Disposition, could not reasonably be expected to have a
Material Adverse Effect on the Borrower;

(e)the Reserve Accounts are funded in the required amounts in accordance with
the Depository Agreement;

(f)there are no unreimbursed drawings on a Letter of Credit and there are no
outstanding LC Loans;

(g)the documentation of such sale, assignment, transfer or disposal expressly
provides that such sale, assignment, transfer or disposal shall be without
liability or recourse for any reason to any Relevant Party other than the Fund
transferred in connection with such Permitted Fund Disposition;

(h)after giving effect to such Permitted Fund Disposition, no Relevant Party
shall have any obligation or liability to (i) the transferred entity, (ii) any
Fund transferred (directly or indirectly), (iii) the transferee or (iv) any
other Person pursuant to any Portfolio Documents in respect of the transferred
entities or any Fund transferred (directly or indirectly) in connection with
such Permitted Fund Disposition;

57

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(i)after giving effect to such Permitted Fund Disposition, the portion of Cash
Available for Debt Service projected to be derived from Cash Diversion Funds is
no greater than immediately prior to such Permitted Fund Disposition;

(j)after giving effect to such Permitted Fund Disposition, the average FICO®
Score determined for all Customers is no less than immediately prior to such
Permitted Fund Disposition, where such average FICO® Scores are weighted by the
nameplate capacity of each Customer’s Project;

(k)after giving effect to the prepayment required pursuant to Section 3.03(f),
the ratio of (i) the principal outstanding under this Agreement to (ii)
Portfolio Value, shall be no greater than it was immediately prior to such
Permitted Fund Disposition; and

(l)after giving effect to such Permitted Fund Disposition, the nameplate
capacity of Projects with Customers that are trusts shall not exceed 1% of the
nameplate capacity of all Projects.

ARTICLE III
ALLOCATION OF COLLECTIONS; PAYMENTS TO LENDERS

Section 3.01Payments.

(a)At least five (5) Business Days prior to each Payment Date and Interest
Payment Date, the Borrower shall deliver, or cause Manager to deliver, to the
Administrative Agent, Collateral Agent and Depository Agent, a Transfer Date
Certificate in the form attached as Exhibit A to the Depository Agreement.  All
withdrawals and transfers will be made based upon the information provided in
the Transfer Date Certificate.

(b)Payments Generally.  All payments to be made by the Borrower shall be made
free and clear of any Liens and without restriction, condition or deduction for
any counterclaim, defense, recoupment or setoff.  Except as otherwise provided
below, all payments made with respect to the Loans on each Payment Date and
Interest Payment Date shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
12:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its pro rata share of the principal amount paid
according to the outstanding principal amounts of the applicable Loan held by
the Lenders (or other applicable share of such payment as expressly provided
herein) in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 12:00 p.m.
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.  Unless and until
each of the Administrative Agent and the Borrower receives written notice to the
contrary from NY Green Bank, each of the Administrative Agent and the Borrower
shall pay all amounts that are due and payable by it to Vivint Solar Financing
NYGB Entity as a Lender

58

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

under this Agreement directly to, Account Number [***], ABA [***] or to such
other account or Person designated by NY Green Bank, as may be notified to each
of the Administrative Agent, the Collateral Agent and the Borrower in writing
from time to time by NY Green Bank until the date of receipt by the
Administrative Agent of the NY Green Bank Termination Notice; provided, that
prior to any distribution of collateral proceeds payable to Vivint Solar
Financing NYGB Entity pursuant to Section 2.02 of the Collateral Agency
Agreement, the Administrative Agent shall direct the Collateral Agent to
instruct the Depository Bank, in accordance with Section 3.05(a) of the
Depository Agreement, to pay any amounts due to Vivint Solar Financing NYGB
Entity as a Secured Party pursuant Section 2.02 of the Collateral Agency
Agreement to an account held in the name of Vivint Solar Financing NYGB Entity
and designated by NY Green Bank to the Collateral Agent pursuant to Section
10.2.4 of the NY Green Bank Loan Agreement.  All amounts so paid shall be deemed
paid to Vivint Solar Financing NYGB Entity as a Lender under this Agreement.

Section 3.02Optional Prepayments.  The Borrower (or Sponsor on Borrower’s
behalf) may, upon irrevocable written notice to the Administrative Agent at any
time or from time to time, voluntarily prepay Loans in whole or in part in
minimum amounts of not less than $1,000,000; provided that such notice must be
received by the Administrative Agent not later than 11:00 a.m. five (5) Business
Days (or such shorter period as is acceptable to the Administrative Agent) prior
to any date of prepayment.  Each such notice shall specify the date and amount
of such prepayment.  The Administrative Agent will promptly notify each Lender
of its receipt of each such notice, and of the amount of such Lender’s pro rata
share of such prepayment.  Upon giving of the notice, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

Section 3.03Mandatory Principal Payments.  The Borrower shall make the following
mandatory prepayments on the Loans:

(a)Incurrence of Indebtedness.  On the date of receipt thereof, the Borrower
shall apply towards the mandatory prepayment of the Loans in accordance with
Section 3.04, 100% of the Net Available Amount of all proceeds in cash and cash
equivalents (including any cash received by way of deferred payment pursuant to,
or by monetization of, a note receivable or otherwise, but only as and when so
received) to the Borrower or any other Loan Party from, without limitation to
ARTICLE IX, the issuance or incurrence of any Indebtedness by any Relevant Party
(other than as permitted to be incurred pursuant to Section 6.01).

(b)Revenue Termination Events.  Subject to Section 3.03(m), on each Payment Date
the Borrower shall apply towards the mandatory prepayment of the Loans in
accordance with Section 3.04, an amount (the “Revenue Termination Amount”) equal
to the lesser of (x) 100% of the Net Available Amount of all proceeds received
by or scheduled to be received by the Borrower or any Guarantor in connection
with each Revenue Termination Event occurring during the calendar quarter ending
on the immediately prior Calculation Date and (y) an amount determined by
multiplying [***] by the reduction in Portfolio Value resulting from or
attributable to each such Revenue Termination Event (disregarding any proceeds
received in

59

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

respect of such Revenue Termination Event and assuming that no Collections will
be received in respect of such Revenue Termination Event).

(c)Ineligibility Events.  Subject to Section 3.03(m), on each Payment Date, the
Borrower shall apply towards the mandatory prepayment of the Loans in accordance
with Section 3.04, an amount equal to (the “Ineligibility Amount”) (i) [***]
multiplied by the reduction in Portfolio Value resulting from or attributable to
each Ineligibility Prepayment Project for such Payment Date (disregarding any
proceeds received in respect of such Ineligibility Prepayment Project and
assuming that no Collections will be received in respect of such Ineligibility
Prepayment Project), less (ii) [***] multiplied by the increase in Portfolio
Value resulting from or attributable to each Reeligible Project ceasing to be
the subject of an Ineligibility Event, to the extent the increase in Portfolio
Value in respect of such Reeligible Project has not previously been credited
under this clause (ii), provided that the Ineligibility Amount shall not be less
than zero.

(d)Payment Facilitation Events.  Subject to Section 3.03(m), on each Payment
Date the Borrower shall apply towards the mandatory prepayment of the Loans in
accordance with Section 3.04, an amount (the “Payment Facilitation Amount”)
determined by multiplying [***] by the reduction in Portfolio Value resulting
from or attributable to each Payment Facilitation Event occurring during the
calendar quarter ending on the immediately prior Calculation Date.

(e)Escrow Proceeds.  On the final day of the Disbursement Period, the Borrower
shall apply towards the mandatory prepayment of the Loans in accordance with
Section 3.04, 100% of the remaining amounts deposited in and standing to the
credit of the Proceeds Escrow Account after any Disbursement Amount has been
made available to the Borrower.

(f)Permitted Fund Disposition.  On the date of any Permitted Fund Disposition,
the Borrower shall, as a condition to such Permitted Fund Disposition, apply
towards the mandatory prepayment of the Term Loans in accordance with Section
3.04 the aggregate amount determined pursuant to Section 2.05(b) (together with
(x) such amount, if any, contemplated to be applied towards early termination
payments due under an Interest Rate Hedging Agreement pursuant to Section
2.05(b) and in Section 5.11 and (y) such amount to be applied to repayment of
the LC Loans as contemplated under Section 2.05(f)).

(g)Distribution Trap Cash Sweep.  On each Payment Date during an Early
Amortization Period, the Borrower shall apply towards the mandatory prepayment
of the Loans in accordance with Section 3.04, 100% of the amounts deposited in
and standing to the credit of the Collections Account and the Distribution
Suspense Account after giving effect to all prior withdrawals and transfers
pursuant to Section 4.02(b) of the Depository Agreement.

(h)Target Debt Balance Cash Sweep.  On each Payment Date, the Borrower shall
apply towards the mandatory prepayment of the Term Loans in accordance with
Section 3.04, an aggregate amount (if any) necessary to achieve the Targeted
Debt Balance set forth on Annex B hereto for such aggregate amount equal to the
amount of such prepayment

60

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(such amount, subject to the immediately following proviso, the “Targeted Debt
Balance”); provided, that, in connection with each mandatory prepayment made
pursuant to clauses (a) through (f), above, the applicable Targeted Debt Balance
shall be reduced on a dollar-for-dollar basis. A failure of the Borrower to
prepay the Term Loans pursuant to this Section 3.03(h) in an amount sufficient
to achieve the applicable Targeted Debt Balance shall not constitute an Event of
Default. Annex B (the “Targeted Debt Balance Schedule”) shall be updated at each
occasion on which that the Amortization Schedule is updated pursuant to Section
3.05(d). The Administrative Agent may (but shall not be required to) notify the
Borrower of any corrections to the Targeted Debt Balance Schedule that are not
inconsistent with the terms of this Agreement and, once approved by the
Administrative Agent, shall be deemed to be attached to this Agreement as the
revised Targeted Debt Balance Schedule.

(i)Event of Default Cash Sweep.  On each Payment Date after the occurrence of an
Event of Default which is continuing (but prior to the receipt of a Trigger
Event Notice by the Depository Agent), the Borrower shall apply towards the
mandatory prepayment of the Loans in accordance with Section 3.04, 100% of the
amounts deposited in and standing to the credit of the Collections Account and
the Distribution Suspense Account after giving effect to all prior withdrawals
and transfers pursuant to Section 4.02(b)(i) through (vi) of the Depository
Agreement.

(j)Eligible REC Contract Claim Proceeds.  In the event that the SREC Guarantor
or a SREC Seller Party receives any proceeds from claims made under any Eligible
SREC Contract (including any liquidated damages or termination proceeds) or any
proceeds are received from the enforcement of the SREC Security Agreement, the
Borrower shall apply 100% of such proceeds towards the mandatory prepayment of
the Loans in accordance with Section 3.04.

(k)Concurrently with any prepayment of the Loans pursuant to Section 3.03(a),
Borrower shall deliver to Administrative Agent a certificate of an Authorized
Officer of the Borrower demonstrating the calculation of the amount of the
applicable net cash proceeds or other amounts to be prepaid, as the case may
be.  In the event that Borrower shall subsequently determine that the actual
amount received exceeded the amount set forth in such certificate, Borrower
shall promptly make an additional prepayment of the Loans in an amount equal to
such excess, and Borrower shall concurrently therewith deliver to Administrative
Agent a certificate of an Authorized Officer of the Borrower demonstrating the
derivation of such excess.

(l)At the same time as a Transfer Date Certificate is provided prior to each
Payment Date, Borrower shall provide to Administrative Agent a Project
Prepayment Certificate.  The Administrative Agent may notify the Borrower in
writing of any suggested corrections, changes or adjustments to a Project
Prepayment Certificate that are not inconsistent with the terms of this
Agreement.

61

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(m)No prepayment shall be due and payable (i) under Section 3.03(b), or (c)
until the Payment Date occurring immediately after the sum of the Revenue
Termination Amount and the Ineligibility Amount accrued from all prior calendar
quarters is at least equal to $1,000,000 (and such unpaid accrued aggregate
amount shall be paid in full on such Payment Date), and (ii) under Section
3.03(d), until the Payment Date occurring immediately after the Payment
Facilitation Amount accrued from all prior calendar quarters is at least equal
to $250,000 (and such unpaid accrued aggregate amount shall be paid in full on
such Payment Date).

Section 3.04Application of Prepayments.  Amounts prepaid pursuant to Section
3.02 or Section 3.03 shall (except as otherwise contemplated pursuant to Section
3.03(f)) be applied (a) first, on a pro rata basis to (i) the outstanding Term
Loans to be applied pro rata to remaining scheduled installments thereof (other
than any prepayment made pursuant to Section 3.03(g), Section 3.03(h) and
Section 3.03(i), which such amount shall be applied in inverse order of maturity
of remaining scheduled installments) and (ii) all early termination payments due
and payable to the Secured Hedge Providers on any partial early termination of
an Interest Rate Hedging Agreement required to be made in connection with such
prepayment and (b) second, on a pro rata basis, to prepay any outstanding LC
Loans. Any Letter of Credit outstanding after payment of the Loans in full and
cancellation of the Commitments shall be cancelled. Any prepayment of a Loan
shall be accompanied by all accrued but unpaid interest on the principal amount
prepaid and any amounts due pursuant to Section 3.11(f).  Each prepayment shall
be paid to the Lenders in accordance with their respective pro rata share of the
outstanding principal amount of such Loan.

Section 3.05Payments of Interest and Principal.

(a)Subject to the provisions of Section 3.05(b) below, each Loan shall bear
interest on the outstanding principal amount thereof for the Interest Period at
a rate per annum equal to the Standard Rate for the Interest Period.

(b)If (i) any amount payable by the Borrower under any Loan Document is not paid
when due, whether at stated maturity, by acceleration or otherwise or (ii) an
Event of Default occurs pursuant to Section 9.01(e) or Section 9.01(f) all
outstanding Obligations shall thereafter bear interest (including post-petition
interest in any proceeding under any Debtor Relief Law), payable on demand, at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws until such defaulted amount
shall have been paid in full. Payment or acceptance of the increased rates of
interest provided for in this Section 3.05(b) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of any Secured Party.

62

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(c)Interest on each Loan shall be due and payable in arrears (i) on each
Interest Payment Date, (ii) on the Maturity Date, (iii) upon prepayment of any
Loans in accordance with Section 3.03 and (iv) at maturity (whether by
acceleration or otherwise), provided, that interest payable pursuant to Section
3.05(b) shall be payable on demand.  Interest hereunder shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.

(d)On each Payment Date, the Borrower shall pay principal then due on the
Loans.  The principal due in respect of the Term Loans on each Payment Date is
set forth on Annex A (as such Annex is amended from time to time in accordance
with the terms of this Agreement, the “Amortization Schedule”).  The
Amortization Schedule shall be updated as necessary on or prior to each Payment
Date to take into account the reduction of principal in connection with any
voluntary prepayment or mandatory prepayment on the Term Loans pursuant to
Section 3.02 or Section 3.03 occurring since the last Payment Date (including
following any Permitted Fund Disposition pursuant to Section 2.05). An updated
Amortization Schedule shall be delivered by the Borrower to the Administrative
Agent in connection with each updated Base Case Model and within five
(5) Business Days of the date of any such voluntary prepayment or mandatory
prepayment of Term Loans, as applicable.  The Administrative Agent may (but
shall not be required to) notify the Borrower of any corrections to the
Amortization Schedule that are not inconsistent with the terms of this Agreement
and, once approved by the Administrative Agent, shall be deemed to be attached
to this Agreement as the revised Amortization Schedule.

(e)To the extent not previously paid, the Borrower shall repay to the
Administrative Agent, for the account of the Term Lenders, each Term Loan in
full, together with all accrued and unpaid interest thereon and fees and costs
and other amounts due and payable under the Loan Documents with respect to such
Term Loans, on the Maturity Date.

(f)Subject to the limitations set forth in Section 9.03, Sponsor may, but shall
be under no obligation to, make capital contributions to the Borrower to enable
it to pay the interest due at the Standard Rate or principal on any Interest
Payment Date or Payment Date.

(g)To the extent not previously paid from cash applied on a Payment Date
pursuant to the Depository Agreement, the Borrower shall repay to the
Administrative Agent, for the account of the LC Lenders, each LC Loan in full,
together with all accrued and unpaid interest thereon and fees and costs and
other amounts due and payable under the Loan Documents with respect to such LC
Loans, on the Maturity Date.

63

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Section 3.06Fees.

(a)The Borrower agrees to pay to the Administrative Agent, for the account of
each LC Lender pro rata to their participation in any Letter of Credit, letter
of credit fees equal to (i) the Applicable Margin times (ii) the average
aggregate daily maximum amount available to be drawn under all such Letters of
Credit (regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination), payable
quarterly in arrears on (A) each Payment Date and (B) the Maturity Date.

(b)The Borrower agrees to pay directly to Issuing Bank, for its own account,
such documentary and processing charges for any issuance, amendment, transfer or
payment of a Letter of Credit as are in accordance with Issuing Bank’s standard
schedule for such charges and as in effect at the time of such issuance,
amendment, transfer or payment, as the case may be.

(c)The Borrower agrees to pay each applicable Lender the fees in accordance with
the Fee Letters.

(d)The Borrower agrees to pay to the Administrative Agent, for the account of
each LC Lender pro rata to their LC Commitments, the LC Commitment Fee, payable
quarterly in arrears on (i) each Payment Date and (ii) the final day of the LC
Availability Period.

(e)In addition to any of the foregoing fees, the Borrower agrees to pay to the
Agents such other fees in the amounts and at the times separately agreed upon
between the Borrower and the applicable Agent.

Section 3.07Expenses, etc.

(a)The Borrower agrees to pay to the Secured Parties (i) all reasonable and
documented out-of-pocket costs and expenses in connection with the preparation,
execution, and delivery of this Agreement and the other documents to be
delivered hereunder or in connection herewith, including the reasonable and
documented third-party fees and out-of-pocket expenses of its counsel, its
insurance consultant, any independent engineers and other advisors or
consultants retained by it), (ii) all reasonable and documented costs and
expenses in connection with any actual or proposed amendments of, or
modifications of or waivers or consents under, this Agreement or the other Loan
Documents, including in each case the reasonable and documented fees and
out-of-pocket expenses of counsel and consultants with respect thereto;
provided, that, at the request of the Borrower, the Administrative Agent shall
consult with the Borrower regarding the estimated amount of expenses that would
be incurred, (iii) all costs and expenses (including fees and expenses of
counsel) incurred by any Secured Party (for the account of such Secured Party),
if any, in connection with any restructuring or workout proceedings (whether or
not consummated) and the other documents delivered thereunder or in connection
therewith, and (iv) all Additional Expenses.

64

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(b)The Borrower agrees to timely pay in accordance with applicable Law any and
all present or future stamp, transfer, recording, filing, court, documentary and
other similar Taxes payable in connection with the execution, delivery, filing,
recording of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any of the Loan Documents, and agrees to indemnify
and hold harmless the Lenders and the Administrative Agent from and against any
liabilities with respect to or resulting from any delay in paying or any
omission to pay such Taxes, in each case, as the same are incurred.

(c)Once paid, all fees or other amounts or any part thereof payable under this
Agreement, the other Loan Documents or the transactions contemplated hereby or
thereby shall not be refundable under any circumstances, regardless of whether
any such transactions are consummated.  All fees and other amounts payable
hereunder shall be paid in Dollars and in immediately available funds.

(d)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Section 3.07(a) or Section
3.08 to be paid by it to the Administrative Agent (or any sub-Administrative
Agent thereof) or any Related Party, and without limitation of the obligations
of the Borrower and such Related Parties to pay such amounts, each Lender
severally agrees to pay to the Administrative Agent (or any such
sub-Administrative Agent) or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on such Lender’s
percentage of the Commitments, Loans and LC Exposure outstanding) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), provided, further, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-Administrative
Agent) in its capacity as such, or against any Related Party, acting for the
Administrative Agent (or any such sub-Administrative Agent) in connection with
such capacity.  The obligations of the Lenders hereunder to make payments
pursuant to this Section 3.07(d) are several and not joint.  The failure of any
Lender to make any payment under this Section 3.07(d) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its payment under this Section 3.07(d). Each Lender’s
obligation under this Section 3.07(d) shall survive the resignation or
replacement or removal of any Agent or any assignment of rights by or
replacement of a Lender, the termination of the Commitments and the satisfaction
or discharge of all other Obligations.

(e)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, none of the Borrower, any Secured Party nor any of their
respective Affiliates shall assert, and each of them hereby waives and
acknowledges, that no other Person shall have any claim against any Indemnitee,
the Borrower or any of the Borrower’s Affiliates on any theory of liability, for
(i) any special, indirect, consequential or punitive losses or damages (as
opposed to direct or actual losses or damages) or (ii) any loss of profit,
business, or anticipated savings (such losses and damages set out in the
foregoing clauses (i) and (ii), collectively, the “Consequential Losses”), in
each case arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument

65

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof; provided that nothing contained in this
Section 3.07(e) shall limit the Borrower’s indemnity and reimbursement
obligations under Section 3.08 or the obligations of each Lender under Section
3.07(d) in respect of any third party claims made against any Indemnitee with
respect to Consequential Losses of such third party, Section 3.09 and Section
3.11. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through internet, telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for any such damages resulting from any material breach by
such Indemnitee of this Agreement or the other Loan Documents or that otherwise
results from the gross negligence or willful misconduct of such Indemnitee as
determined by a final judgment of a court of competent jurisdiction which has
become non-appealable.

(f)Payments.  All amounts due under this Section 3.07 or Section 3.08 shall be
payable on the immediately succeeding Payment Date after demand therefor.

(g)The Borrower’s obligations to Vivint Solar Financing NYGB Entity in its
capacity as a Lender pursuant to Sections 3.07(a), 3.08(a), 3.09(c), 3.11(d),
3.11(e) and 3.11(f) shall also include amounts owed to NY Green Bank from Vivint
Solar Financing NYGB Entity under the corresponding provisions of the NY Green
Bank Loan Agreement, and NY Green Bank may proceed directly against the Borrower
to enforce the Borrower’s obligations under this Section 3.07(g) (it being
agreed that NY Green Bank shall be an express third party beneficiary of this
Section 3.07(g)).

Section 3.08Indemnification. 

(a)Without limiting any other rights which any such Person may have hereunder or
under applicable Law, the Borrower hereby agrees to indemnify the Agents, the
Lenders, each other Secured Party and each Related Party of any of the foregoing
Persons (each of the foregoing Persons being individually called an
“Indemnitee”), from and against any and all damages, losses, claims, liabilities
and related costs and expenses (other than any Taxes expressly addressed
elsewhere in this Agreement), including, but not limited to, reasonable and
documented attorneys’ fees and disbursements (all of the foregoing being
collectively called “Indemnified Amounts”) arising out of or relating to:

(i)any transaction financed or to be financed in whole or in part, directly or
indirectly with the proceeds of the Loans, including in connection with the
repayment of the Indebtedness under the Aggregation Facility or the Subordinated
Holdco Facility or the Closing Date Assignments;

(ii)the execution or delivery of this Agreement, any other Loan Document or any
Transaction Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby;

66

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(iii)any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit);

(iv)the grant to the Administrative Agent or the Collateral Agent for the
benefit of, or to any of, the Secured Parties of any Lien on the Collateral or
in any other Property of the Borrower or any other Person or any membership,
partnership or equity interest in the Borrower or any other Person and the
exercise by the Agents (or the other Secured Parties) of their rights and
remedies (including foreclosure) under any Collateral Document;

(v)the breach of any representation or warranty made by or on behalf of any
Relevant Party, the Sponsor or the Manager (to the extent that the Manager is an
Affiliate of the Borrower) set forth in this Agreement or the other Loan
Documents, or in any other report or certificate delivered by any Relevant Party
or the Manager or any of their Affiliates pursuant hereto or thereto, which
shall have been false or incorrect in any material respect when made or deemed
made;

(vi)the failure by any Relevant Party or the Manager (to the extent that the
Manager is an Affiliate of the Borrower) to comply in any material manner with
any of the Loan Documents or any applicable Law, or the non-conformity of any
Project with any such applicable Law;

(vii)the failure of the Provider and the Manager (to the extent that the
Provider or Manager, as applicable, is an Affiliate of the Borrower), as
applicable, to operate the Projects in accordance with the applicable standard
set forth in the Services Agreement or the Management Agreement, as applicable,
or to perform its duties in a good and workmanlike manner consistent with
Prudent Industry Practice;

(viii)any dispute, claim, offset or defense (other than discharge in bankruptcy)
of a Relevant Party, the Sponsor or a counterparty to a Portfolio Document to
any payment under any Portfolio Document based on such Portfolio Document not
being a legal, valid and binding obligation of such Relevant Party or
counterparty, as applicable, enforceable against it in accordance with its
terms;

(ix)any investigation, proceeding, claim or action commenced or brought by or
before any Governmental Authority or related to any Transaction Document;

(x)the failure of any Relevant Party or any of their Affiliates to comply with
all consumer leasing and protection Laws applicable to any of the Projects or
Portfolio Documents;

67

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(xi)any and all broker’s or finder’s fees claimed to be due in connection with
the issuance of the Loans on behalf of any Relevant Party or its Affiliates;

(xii)any loss, disallowance or recapture of any Grant or ITC awarded or claimed,
as applicable, with respect to any Project, inclusive of any penalties, interest
or other premiums due in respect thereof;

(xiii)any amounts required to be repaid or returned by a Relevant Party in
respect of any Excluded Property and Fund SREC Property, inclusive of any
penalties, interest or other premiums due in respect thereof;

(xiv)any of the items listed in Schedule 4.10;

(xv)any Release of Hazardous Materials by a Loan Party or with respect to a
Project;

(xvi)any claims by a Tax Equity Member against a Relevant Party or any other
Person (including under an indemnity);

(xvii)the Aggregation Facility or the Subordinated Holdco Facility and, in each
case, the Indebtedness thereunder; or

(xviii)any claim that the Closing Date Assignments do not constitute an absolute
transfer of the Guarantor Membership Interests under the ownership of the
Borrower;

but excluding Indemnified Amounts to the extent finally determined by a judgment
of a court of competent jurisdiction that has become non-appealable to have
resulted from gross negligence or willful misconduct on the part of such
Indemnitee; provided, that notwithstanding the foregoing, the Borrower shall not
be required to indemnify any Indemnitee for legal fees or expenses of more than
one counsel, plus any additional local counsel that may be required or any other
additional counsel that may be required due to an actual or potential conflict
of interest, the availability of other defenses or the risk of criminal
liability (including criminal fines or penalties) being incurred, to such
Indemnitee. The Borrower’s obligations under this Section 3.08 shall survive the
resignation or replacement or removal of any Agent or any assignment of rights
by or replacement of a Lender, the termination of the Commitments and the
satisfaction or discharge of all other Obligations.

(b)The Borrower shall not, without the prior written consent of any Indemnitee,
effect any settlement of any pending or threatened proceeding in respect of
which such Indemnitee is or could have been a party and indemnity could have
been sought hereunder by such Indemnitee, unless such settlement (i) seeks only
monetary damages and does not seek any injunctive or other relief against an
Indemnitee, (ii) includes an unconditional release of such Indemnitee from all
liability or claims that are the subject matter of such proceeding and
(iii) does not include a statement as to or an admission of fault, culpability,
or a failure to act by or on behalf of such Indemnitee.

68

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Section 3.09Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

(i)Any and all payments by or on account of any obligation of the Borrower under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Law (which, for purposes of this Section 3.09,
shall include FATCA).  If any applicable Law (as determined in the good faith
discretion of the Administrative Agent or the Borrower, as applicable, taking
into account the information and documentation delivered pursuant to Section
3.09(e) below) requires the deduction or withholding of any Tax from any such
payment by the Administrative Agent or the Borrower, then the Administrative
Agent or the Borrower shall be entitled to make such deduction or withholding
and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with such applicable Law.

(ii)If the Administrative Agent or the Borrower are required to deduct or
withhold any Tax described in Section 3.09(a)(i) and must timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with an applicable Law, and if the Tax is an Indemnified Tax, then, the sum
payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.09) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(b)Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c)Tax Indemnifications.  (i) The Borrower shall and does hereby indemnify each
Recipient, and shall make payment in respect thereof within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.09(c)) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (which, for
purposes of this Section 3.09(c), shall include the Issuing Bank) (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.  The
Borrower shall and does hereby indemnify the Administrative Agent, and shall
make payment in respect thereof within ten (10) days after demand therefor, for
any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.09(c)(ii) below.

69

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(ii)Each Lender shall and does hereby severally indemnify, and shall make
payment in respect thereof within ten (10) days after demand therefor, (A) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (B) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 11.05(d) relating to the maintenance of
a Participant Register and (C) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this clause (ii).

(d)Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.09, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than the

70

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

documentation set forth in Section 3.09(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)Without limiting the generality of the foregoing, each Lender agrees that on
the Closing Date or any other date after the Closing Date such Lender becomes a
party to this Agreement, and from time to time thereafter upon reasonable
request, it will deliver to each of the Borrower and the Administrative Agent
the applicable documentation described below:

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Foreign Lender shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
(x) the Closing Date or (y) such other date on which such Foreign Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), in the case of
clause (y) to the extent it is legally entitled to do so, whichever of the
following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E (whichever is applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty, and/or (y) with respect to any other applicable payments under
any Loan Document, an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E
(whichever is applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(II)executed copies of IRS Form W-8ECI;

71

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) an executed certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E
(whichever is applicable); or

(IV)to the extent a Foreign Lender is not the beneficial owner, (x) an executed
copy of IRS Form W-8IMY, accompanied by one or more of the following executed
forms from each of the Foreign Lender's direct or indirect partners/members, or
Participants, or any Participant's direct or indirect partners/ members, as
appropriate: IRS Form W-8ECI, IRS Form W-8BEN, or IRS Form W-8BEN-E (whichever
is applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, IRS Form W-8IMY, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable, and (y) a
withholding statement to the extent one is required by the Code; provided that
if the Foreign Lender is a partnership for U.S. federal income tax purposes and
one or more direct or indirect partners/members of such Foreign Lender are
claiming the portfolio interest exemption, such Foreign Lender shall provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner/member;

(C)any Foreign Lender shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
(x) the Closing Date or (y) such other date on which such Foreign Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), in the case of
clause (y) to the extent it is legally entitled to do so, executed copies of any
other form prescribed by applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

72

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
Closing Date.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.09 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)Treatment of Certain Refunds.  Unless required by applicable Law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.09, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.09 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 3.09(f), in no event will the applicable Recipient be required
to pay any amount to the Borrower pursuant to this Section 3.09(f) the payment
of which would place the Recipient in a less favorable net after-Tax position
than such Recipient would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This Section 3.09(f) shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its Taxes that it deems confidential) to the Borrower or any other Person.

73

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(g)OID.  The Borrower and the Lenders agree (i) that the Loans are to be treated
as indebtedness of the Borrower for U.S. federal income tax purposes, (ii) to
the extent that the Borrower or a Governmental Authority determines that the
Loans were made with original issue discount (“OID”) for U.S. federal income tax
purposes, to report such OID as interest expense and interest income,
respectively, in accordance with Sections 163(e)(1) and 1272(a)(1) of the Code,
(iii) not to file any tax return, report or declaration inconsistent with the
foregoing, and (iv) any OID shall constitute principal for all purposes under
this Agreement.  The inclusion of this Section 3.09(g) is not an admission by
any Lender that it is subject to United States taxation.

(h)Survival.  Each party’s obligations under this Section 3.09 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

Section 3.10Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.11(d), or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, or any Governmental
Authority for the account of any Lender, pursuant to Section 3.09, then at the
request of the Borrower such Lender shall, as applicable, use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.09 or Section 3.11(d) (as the case may be), in the future,
and (ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.11(d), or requires the Borrower to pay any Indemnified Taxes or additional
amounts to any Lender, or any Governmental Authority for the account of any
Lender, pursuant to Section 3.09 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.10(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.05), all of its interests, rights
(other than its existing rights to payments pursuant to Section 3.11 or Section
3.09) and obligations under this Agreement and the related Loan Documents (other
than any Secured Interest Rate Hedging Agreement) to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(i)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.05;

74

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(ii)such Lender shall have received payment of an amount equal to the
outstanding Obligations owed (including all principal of its Loans, accrued
interest thereon, accrued fees and all other amounts) to it hereunder and under
the other Loan Documents (including any amounts under Section 3.11(f)) from the
assignee (to the extent of such Obligations) or the Borrower (in the case of all
other amounts);

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 3.11(d) or payments required to be made pursuant to Section 3.09,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv)such assignment does not conflict with applicable Law; and

(v)in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

In the event the replaced Lender (or an Affiliate of such Lender) is party to
any Secured Interest Rate Hedging Agreement, then the replaced Lender (or
Affiliate of such Lender) (the “Replaced Hedge Provider”) under such Secured
Interest Rate Hedging Agreement may elect to (A) terminate such Secured Interest
Rate Hedging Agreement in accordance with its terms or (B) require the Borrower
to cause the novation of such Secured Interest Rate Hedging Agreement so that
the entire notional amount set forth in the original Secured Interest Rate
Hedging Agreement is subject to the novated Secured Interest Rate Hedging
Agreements with the Eligible Assignee referred to above (or an Affiliate of such
Eligible Assignee) (the “Replacement Hedge Provider”); provided, however, that
in the event of any novation the Replacement Hedge Provider and transaction
documentation must be acceptable to the Replaced Hedge Provider in its sole
discretion and the Borrower shall be responsible for all additional costs
resulting from any assignment or novation of any Secured Interest Rate Hedging
Agreement under this clause (b), including any fees or additional credit or
other margins (such costs, fees and margins to be reasonably acceptable to the
Administrative Agent) and, to the extent of any mark-to-market payment, the
Replaced Hedge Provider shall determine any amounts payable to or by it in
respect of the assignment as if an “Additional Termination Event” occurred under
the Secured Interest Rate Hedging Agreement with the Borrower as the sole
“Affected Party” (each as defined therein).

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

75

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Section 3.11Change of Circumstances.

(a)Market Disruption.

(i)If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender's participation in that Loan
for that Interest Period shall be the percentage rate per annum which is the sum
of:

(A)the Applicable Margin; and

(B)the percentage rate per annum notified to the Administrative Agent by that
Lender, as soon as practicable and in any event not later than five (5) Business
Days before interest is due to be paid in respect of that Interest Period (or
such later date as may be acceptable to the Administrative Agent), as the cost
to that Lender of funding its participation in that Loan from whatever source(s)
it may reasonably select.

(ii)In relation to a Market Disruption Event under paragraph (iii)(B) below, if
the percentage rate per annum notified by a Lender pursuant to paragraph (i)(B)
above shall be less than LIBOR for the applicable Interest Period or if a Lender
shall fail to notify the Administrative Agent of any such percentage rate per
annum, the cost to that Lender of funding its participation in the relevant Loan
for the relevant Interest Period shall be deemed, for the purposes of
paragraph (i) above, to be LIBOR for such Interest Period.

(iii)In this Agreement “Market Disruption Event” means (A) at or about noon
(London time) on the Quotation Day for the relevant Interest Period, LIBOR is to
be determined by reference to the Reference Banks and none or only one of the
Reference Banks supplies a rate to the Administrative Agent to determine LIBOR
for dollars for the relevant Interest Period, or (B) at 5 p.m. on the Business
Day immediately following the Quotation Day for the relevant Interest Period,
the Administrative Agent receives notifications from a Lender or Lenders (whose
participations in the Term Loans or LC Loans exceed thirty-five percent (35%) of
that applicable Loan) that the cost to it of obtaining matching deposits in the
London interbank market would be in excess of LIBOR for the relevant Interest
Period.

(iv)If a Market Disruption Event shall occur, the Administrative Agent shall
promptly notify the Lenders and the Borrower thereof.

(b)Alternative Basis of Interest or Funding. If a Market Disruption Event occurs
and the Administrative Agent or the Borrower so requires, the Administrative
Agent and the Borrower shall enter into negotiations (for a period of not more
than thirty days) with a view to agreeing a substitute basis for determining the
rate of interest. Any alternative

76

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

basis agreed pursuant to the immediately preceding sentence shall, with the
prior consent of all the Lenders and the Borrower, be binding on all Parties. In
the event that no substitute basis is agreed at the end of the thirty day
period, the rate of interest shall continue to be determined in accordance with
the terms of this Agreement (including Section 3.11(a)).

(c)Illegality.  If, at any time, any Lender shall have determined (which
determination shall be final and conclusive and binding upon all parties hereto)
that the making, maintaining or continuation of its Loans has become unlawful as
a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
(i) that Lender shall promptly notify the Administrative Agent upon becoming
aware of that event, (ii) upon the Administrative Agent notifying the Borrower,
the Commitment of that Lender will be immediately cancelled, (iii) the Borrower
shall repay that Lender’s participation in the Loan on the last day of the
Interest Period occurring after the Administrative Agent has notified the
Borrower or, if earlier, the date specified by the Lender in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by law) and (iv) if NY Green Bank exercises
its rights under the NY Green Bank Loan Agreement corresponding to the rights of
Vivint Solar Financing NYGB Entity pursuant to this Section 3.11(c), the
provisions of Section 3.11(c)(ii) and (iii) shall be deemed to apply to the Term
Loan held by Vivint Solar Financing NYGB Entity to the same extent as if NY
Green Bank had exercised such rights pursuant to such Sections hereunder.  NY
Green Bank shall be an express third party beneficiary of this Section
3.11(c)(iv).

(d)Increased Costs.  If any Change of Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender or
any Issuing Bank;

(ii)subject any Recipient to any Taxes (other than Indemnified Taxes and
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii)impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the

77

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

amount of any sum received or receivable by such Lender, Issuing Bank or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, Issuing Bank or other Recipient, the Borrower will
pay to such Lender, Issuing Bank or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuing Bank or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(e)Capital Requirements.  If any Lender or Issuing Bank determines that any
Change of Law affecting such Lender or Issuing Bank or any lending office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by any Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change of Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.

(f)Compensation for Breakage or Non‑Commencement of Interest Periods.  Borrower
shall compensate each Lender Party, upon written request by such Lender Party
(which request shall set forth the basis for requesting such amounts), for all
losses, expenses and liabilities (including any interest paid or payable by such
Lender to lenders of funds borrowed by it to make or carry its Loans and any
loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (whether as a
result of the failure to satisfy any applicable conditions or otherwise other
than a default by such Lender) a borrowing of any Loan does not occur on a date
specified therefor in a Borrowing Notice; (ii) if any prepayment or other
principal payment of any of its Loans occurs on a date prior to the last day of
an Interest Period applicable to that Loan; or (iii) if any prepayment of any of
its Loans is not made on any date specified in a notice of prepayment given by
Borrower.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
Party that the statements set forth in this ARTICLE IV are true, correct and
complete in all respects as of (a) the Closing Date, (b) the date of each
Disbursement from the Proceeds Escrow Account under Section 4.02(g) of the
Depository Agreement or (c) the date of each issuance, extension or increase of
the Stated Amount of the Letter of Credit during the LC Availability Period
pursuant to Section 2.02.

78

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Section 4.01Organization, Powers, Capitalization, Good Standing, Business.

(a)Organization and Powers.  The Borrower is duly organized, validly existing
and in good standing under the Laws of its state of formation.  The Borrower has
all requisite power and authority to own and operate its Properties, to carry on
its businesses as now conducted and proposed to be conducted.  The Borrower has
all requisite power and authority to enter into each Transaction Document to
which it is a party and to perform the terms thereof.

(b)Qualification.  The Borrower is duly qualified and in good standing in each
state or territory where necessary to carry on its present businesses and
operations, except in jurisdictions in which the failure to be qualified and in
good standing could not reasonably be expected to have a Material Adverse
Effect.

Section 4.02Authorization of Borrowing, etc.

(a)Authority.  The Borrower has the power and authority to incur, and the Loan
Parties have the power and authority to guarantee, the Indebtedness represented
by the Loans, the Secured Hedging Obligations and the Loan Documents.  The
execution, delivery and performance by each Loan Party, SREC Seller Party and
the Sponsor of the Loan Documents to which it is a party and the consummation of
the transactions contemplated thereby have been duly authorized by all necessary
limited liability company or other action, as the case may be, on behalf of such
Loan Party, SREC Seller Party or the Sponsor.

(b)No Conflict.  The execution, delivery and performance by each Relevant Party
of the Transaction Documents to which it is a party and the consummation of the
transactions contemplated thereby do not and will not: (i) conflict with or
result in a violation or breach of the terms of (A) its certificate of
formation, limited liability company agreement, operating agreement or other
organizational documents, as the case may be; (B) any provision of material Law
applicable to it or (C) any order, judgment or decree of any Governmental
Authority binding on it or any of its material Properties; (ii) result in a
material breach of or constitute (with due notice or lapse of time or both) a
material default under the Transaction Documents or any other material
contractual obligation binding upon a Relevant Party or its material Properties;
or (iii) result in or require the creation or imposition of any Lien upon its
Assets (other than the Liens created under the Collateral Documents).

(c)Consents.  The execution and delivery by each Relevant Party of the
Transaction Documents to which it is a party, and the consummation of the
transactions contemplated thereby, do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority or any other Person (including any Tax Equity Member and
their Affiliates or any lender to the Sponsor or its Affiliates) which has not
been obtained or made, and each such consent or approval is in full force and
effect, in each case, other than consents, approvals, registrations, notices or
other action which, if not obtained or made, could not reasonably be expected to
have a Material Adverse Effect.

79

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(d)Binding Obligations.  Each of the Transaction Documents to which a Loan Party
or SREC Seller Party is a party has been duly executed and delivered by such
Loan Party or SREC Seller Party thereto and is the legally valid and binding
obligation of such Loan Party or SREC Seller Party, enforceable against it, in
accordance with its respective terms, subject to bankruptcy, insolvency,
moratorium, reorganization and other similar Laws affecting creditor’s rights.

Section 4.03Title to Membership Interests

(a)Upon the consummation of the Closing Date Assignments on the Closing Date,
the Borrower is the sole member of each of the Guarantors, and has good and
valid legal and beneficial title to all of the Guarantor Membership Interests,
free and clear of all Liens other than Permitted Liens.  All of such issued and
outstanding Guarantor Membership Interests have been duly authorized and validly
issued and, upon the consummation of the Closing Date Assignments on the Closing
Date, are owned of record and beneficially by the Borrower and were not issued
in violation of any preemptive right.  There are no voting agreements or other
similar agreements with respect to the Guarantor Membership Interests.

(b)Each Guarantor has good and valid legal and beneficial title to all of the
Fund Manager Membership Interests in the applicable Tax Equity Fund held by it
as identified on Schedule 4.03(g), free and clear of all Liens other than
Permitted Liens.  All of the issued and outstanding Fund Manager Membership
Interests have been duly authorized and validly issued and are owned of record
and beneficially by the Guarantor identified on Schedule 4.03(g) and were not
issued in violation of any preemptive right. There are no voting agreements or
other similar agreements with respect to the Fund Manager Membership Interests.

(c)Other than the independent member of the Borrower, the Pledgor is the sole
member of the Borrower and has good and valid legal and beneficial title to all
of the Borrower Membership Interests, free and clear of all Liens other than
Permitted Liens.  All of the issued and outstanding Borrower Membership
Interests have been duly authorized and validly issued and are owned of record
and beneficially by Pledgor and were not issued in violation of any preemptive
right.  There are no voting agreements or other similar agreements with respect
to the Borrower Membership Interests.

(d)Other than pursuant to the Closing Date Assignment Agreements, there are no
outstanding options, warrants or rights for conversion into or acquisition,
purchase or transfer of any of the Membership Interests.  Except for (i) the
call rights of the Guarantors under the Tax Equity Documents, with respect to
the membership interests of the Tax Equity Members in the Funds, (ii) the
withdrawal right of the applicable Tax Equity Member from each Inverted Lease
Tenant under the Limited Liability Company Agreement of such Inverted Lease
Tenant and (iii) contingent buy-out rights of any Guarantor or Tax Equity Member
to acquire membership interests in any Fund (in accordance with the express
terms of such Fund’s Limited Liability Company Agreement), there are no
outstanding options, warrants or rights for conversion into or acquisition,
purchase or transfer of any of the membership interests in a Tax Equity Fund.
There are no agreements or arrangements for the issuance by any Loan Party of
additional equity interests.

80

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(e)Prior to the consummation of the Closing Date Assignments on the Closing
Date, Schedule 4.03(e) accurately sets forth the ownership structure of the
Relevant Parties underneath the Sponsor.

(f)After the consummation of the Closing Date Assignments on the Closing Date,
Schedule 4.03(f) accurately sets forth the ownership structure of the Relevant
Parties underneath the Sponsor. The Borrower has no subsidiaries other than as
shown on Schedule 4.03(f), as such schedule shall be updated by an Authorized
Officer of the Borrower pursuant to each Permitted Fund Disposition Certificate

(g)Schedule 4.03(g), as such schedule shall be updated by an Authorized Officer
of the Borrower pursuant to each Permitted Fund Disposition Certificate, sets
forth the name and jurisdiction of incorporation or formation of each Loan Party
and the Tax Equity Funds and the percentage of each class of Capital Stock owned
by any Loan Party.

Section 4.04Governmental Authorization; Compliance with Laws.

(a)No Permit, approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (i) the execution, delivery or
performance by, or enforcement against, any Loan Party or SREC Seller Party of
this Agreement or any other Transaction Document, (ii) the grant by any Loan
Party or SREC Seller Party of the Liens granted by it pursuant to the Collateral
Documents, (iii) the perfection or maintenance of the Liens created under the
Collateral Documents or (iv) the exercise by the Administrative Agent or any
Lender of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to this Agreement or the Collateral Documents, except for
the authorizations, approvals, actions, notices and filings listed on Schedule
4.04, or which are otherwise particular to the identity or character of the
Administrative Agent, all of which have been duly obtained, taken, given or made
and are in full force and effect as of the Closing Date. All material Permits
necessary or required in connection with the development, construction and
operation of the Projects have been duly obtained, taken, given or made and, if
necessary or required to be in effect as of the Closing Date, are in full force
and effect as of the Closing Date.

(b)Each of the Loan Parties is, and the business and operations of each such
Person and its development, construction and operation of the Projects are, and
always have been, conducted in all respects in compliance with all material Laws
(including, without limitation, laws with respect to consumer leasing and
protection but not including Environmental Laws which are addressed under
Section 4.16, or Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions,
which are addressed under Section 4.20), and none of any Loan Party has received
written notice from any Governmental Authority of an actual or potential
violation of any such Laws, except as does not constitute or could not
reasonably be expected to constitute a Material Adverse Effect.

(c)Each Project in the Project Pool that makes any sale of electricity at
wholesale is a qualifying small power production facility in accordance with 18
C.F.R. Part 292 and is exempt from the Public Utility Holding Company Act of
2005 and from certain state

81

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

laws and regulations as set forth in 18 C.F.R. Section 292.602(c), and is exempt
from all sections of the Federal Power Act and its implementing regulations
except for those set forth in 18 C.F.R. Sections 292.601(2) through (5).

(d)No Relevant Party is subject to regulation by any state public utility
regulatory authority in any Project State with respect to its rates or finances.

Section 4.05Solvency.  The Borrower has not entered into any Loan Document with
the actual intent to hinder, delay, or defraud any creditor.  After giving
effect to the issuance of the Loans (and the use of proceeds thereof), the fair
saleable value of the Loan Parties’ Assets, taken as a whole, exceeds and will,
immediately following the making of any Loans, exceed the Loan Parties’ total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent obligations.  The fair saleable value of the Loan Parties’
Assets, taken as a whole, is and will, immediately following the making of any
Loans (and the use of proceeds thereof), be greater than the Loan Parties’
probable liabilities, including the maximum amount of its contingent obligations
on its debts as such debts become absolute and matured.  The Loan Parties’
Assets, taken as a whole, do not and, immediately following the making of any
Loans (and the use of proceeds thereof) will not, constitute unreasonably small
capital to carry out the business of the Loan Parties as conducted or as
proposed to be conducted.  The Borrower does not intend for it or any Subsidiary
to, and does not believe that any such Person will, incur Indebtedness and
liabilities beyond its ability to pay such Indebtedness and liabilities as they
mature (taking into account the timing and amounts of cash to be received by the
Borrower and the amounts to be payable on or in respect of obligations of the
Borrower).

Section 4.06Use of Proceeds and Margin Security; Governmental Regulation.

(a)No portion of the proceeds from the making of the Loans will be used by the
Borrower, a Loan Party any SREC Seller Party, the Sponsor or any other Person in
any manner that might cause the borrowing or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X or any other regulation of
the Board of Governors of the Federal Reserve System. Nor is Borrower engaged
principally, or as one of its principal activities in the business of extending
credit for the purpose of purchasing or carrying margin stock (as defined or
used in Regulation T, U or X of the Board of Governors of the Federal Reserve
System).

(b)None of the Borrower or any Subsidiary is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act.

(c)None of the Borrower or any Subsidiary is subject to regulation under any
federal or state statute or regulation that limits their ability to incur
indebtedness for borrowed money.

Section 4.07Defaults; No Material Adverse Effect.

(a)No Default or Event of Default has occurred and is continuing.

82

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(b)Since the later of (i) the Closing Date and (ii) the date of the most recent
Disbursement from the Proceeds Escrow Account pursuant to Section 4.02(g) of the
Depository Agreement, no event, condition or circumstance has occurred which has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.

Section 4.08Financial Statements; Books and Records.

(a)Except as set forth on Schedule 4.08, all Financial Statements which have
been furnished by or on behalf of any Relevant Party, the Sponsor or any of
their Affiliates to the Administrative Agent in connection with the Loan
Documents have been prepared in accordance with GAAP, consistently applied and
present fairly in all material respects the financial condition of the Persons
covered thereby as of the respective dates thereof, subject, in the case of any
such unaudited Financial Statements, to changes resulting from audit and normal
year-end adjustments, including the absence of footnotes and subject to
validation of individual capital accounts in calculating net loss attributable
to noncontrolling interests in conformity with GAAP.

(b)All books, accounts and files of each Loan Party are accurate and complete in
all material respects, and Borrower has access to all such books and records and
the authority to grant access to such books and records to the Secured Parties.

Section 4.09Indebtedness.  The Borrower and the Subsidiaries have no outstanding
Indebtedness other than (i) the Obligations and other Permitted Indebtedness and
(ii) solely prior to the consummation of the Closing Date Assignments on the
Closing Date, the Indebtedness under the Aggregation Facility or the
Subordinated Holdco Facility. The Obligations under the Loan Documents
constitute Indebtedness of the Borrower and the Subsidiaries secured by a first
ranking priority security interest in the Collateral. As of the Closing Date, no
other Indebtedness of the Borrower or the Subsidiaries ranks senior in priority
to the Obligations.

Section 4.10Litigation; Adverse Facts.  There are no judgments outstanding
against Sponsor or any Relevant Party, or affecting any of the Projects or any
other Assets or Property of any Relevant Party, nor to the Relevant Parties’
Knowledge is there any action, charge, claim, demand, suit, proceeding,
petition, governmental investigation or arbitration now pending or threatened
against the Sponsor or any Relevant Party, respectively, or any of the Projects
that relates to the legality, validity or enforceability of any of the
Transaction Documents, the ability of a Secured Party to exercise any of its
rights in respect of the Collateral or the Collateral Documents or, other than
as set forth on Schedule 4.10, that could reasonably be expected to result in a
Material Adverse Effect.

Section 4.11Taxes and Tax Status.  All U.S. federal, state, local tax returns,
information statements and reports, and all other material tax returns,
information statements or reports, of the Relevant Parties required to be filed
have been timely filed (or any such Person has timely filed for a valid
extension and such extension has not expired), and all material Taxes,
assessments, fees and other governmental charges (including any payments in lieu
of Taxes) upon such Persons and upon their Properties, Assets, income, profits,
businesses and franchises

83

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

which are due and payable have been timely paid except to the extent the same
are being contested in accordance with Section 5.06.  All such returns,
information statements and reports are true and accurate in all material
respects. There are no Liens for Taxes (other than Liens for Taxes not yet due
and payable) on any Assets of any Relevant Party, no unresolved written claim or
proposed adjustment has been asserted with respect to any Taxes of any Relevant
Party, no waiver or agreement by any Relevant Party is in force for the
extension of time for the assessment or payment of any Tax or regarding the
application the statute of limitations for any Taxes or tax returns, and no
request for any such extension or waiver is currently pending.  There is no
pending or, to the Knowledge of the Borrower, threatened audit or investigation
by any Governmental Authority of any Relevant Party with respect to Taxes.  No
Relevant Party is a party to or bound by any Tax sharing arrangement with any
Person or any other agreement pursuant to which it is liable for the Taxes of
another Person (including any Affiliate of a Relevant Party), other than the Tax
Equity Documents. No Relevant Party has any liability for Taxes of any Person
under Treasury Regulation Section 1.1502-6 (or any similar provision of state,
local, or foreign law) or as a transferee or successor, by contract or
otherwise.  No power of attorney currently in force has been granted with
respect to Taxes of any Relevant Party.  No written claim has been made by any
Governmental Authority and received by any Relevant Party in a jurisdiction
where such Relevant Party does not file a tax return that it is or may be
subject to taxation in that jurisdiction.   No Relevant Party has engaged in any
“listed transaction” as defined in Treasury Regulation Section 1.6011-4 or made
any disclosure under Treasury Regulation Section 1.6011-4.  With respect to each
Project that is leased for U.S. federal income tax purposes to a Customer, to
the Knowledge of the Borrower, the Customer is not a tax exempt entity within
the meaning of Section 168(h)(2) of the Code, except as could not reasonably be
expected to have a Material Adverse Effect, when combined with other similar
Projects.  All Projects are currently exempt from real property taxes.  All
personal property, sales and use taxes imposed upon any Project or the Energy
produced by any Project are fully reimbursable by the applicable Customer or
have been timely paid by the Manager. No private letter ruling from the Internal
Revenue Service has been obtained or requested by any Relevant Party for any of
the transactions contemplated hereunder or under any of the Tax Equity
Documents. Each Relevant Party is treated for U.S. federal income tax purposes
either as disregarded as an entity separate from its owner (as described in U.S.
Treasury Regulations Section 301.7701-2(c)(2)(i)) or as a partnership (and not a
publicly traded partnership as defined in Section 7704(b) of the Code), and each
such owner for this purpose is a U.S. Person and not a Tax Exempt Person (and if
the owner for this purpose is treated as a partnership, then each direct or
indirect owner of the owner is a U.S. Person, and no direct or indirect owner of
the owner is a Tax Exempt Person, unless it owns its interest through an entity
taxable as a corporation for U.S. federal income tax purposes that is not a
“tax-exempt controlled entity” within the meaning of Section 168(h)(6)(F) of the
Code).  No Relevant Party has elected to be treated as an association taxable as
a corporation for federal income tax purposes.

Section 4.12Performance of Agreements.  None of the Loan Parties or SREC Seller
Parties is in default in the performance, observance or fulfillment of the Loan
Documents or the Management Agreement. None of the Loan Parties or SREC Seller
Parties are in material default in the performance, observance or fulfillment of
the other Transaction Documents to which they are a party or any of the other
obligations, covenants or conditions contained in any material contracts of any
such Persons and, to the Knowledge of the Loan Parties or SREC Seller

84

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Parties, no condition exists under such Transaction Documents that, with the
giving of notice or the lapse of time or both, would constitute such a material
default, other than with respect to the Customer Agreements where such condition
(itself or when coupled with other defaults or conditions under such agreements)
could not reasonably be expected to have a Material Adverse Effect.

Section 4.13Employee Benefit Plans.  None of the Loan Parties or SREC Seller
Parties, or any of their respective ERISA Affiliates, maintains or contributes
to, or has any obligation under, any Employee Benefit Plans or Multiemployer
Plans. Without limiting the foregoing, the Borrower and its Subsidiaries do not
have any employees or former employees and do not sponsor, maintain, participate
in, contribute to or have any obligations under or liability in respect of any
Plan.

Section 4.14Insurance.  Set forth on Schedule 4.14 is a description of all
policies of insurance for the Relevant Parties, including those policies of the
Sponsor for the benefit of the Relevant Parties which are required to be
maintained pursuant to a Transaction Document, that are in effect as of the
Closing Date.  Such Insurance Policies conform to the requirements of Section
5.13 and have been paid in full or are not in arrears.  No notice of
cancellation has been received with respect to such policies and the Relevant
Parties are in compliance in all material respects with all conditions contained
in such policies.

Section 4.15Investments.  Except as permitted under Section 6.07, the Loan
Parties have no direct or indirect equity interest in any Person which is not
also a Loan Party, including any stock, partnership interest or other equity
securities of any other Person.

Section 4.16Environmental Matters.  Each Project is, and has been developed,
constructed and operated, in material compliance with all applicable
Environmental Laws and Permits; no notice of violation of such Environmental
Laws or Permits has been issued by any Governmental Authority with respect to
any Project which has not been resolved or which is not reasonably expected to
have a Material Adverse Effect; there is no pending or, to the Borrower’s
Knowledge, threatened action, charge, claim, demand, suit, proceeding, petition,
governmental investigation or arbitration in respect of any Environmental Laws
or Permits against any Relevant Party or with respect to any Project which could
reasonably be expected to have a Material Adverse Effect; there has been no
Release of any Hazardous Material by a Relevant Party on, from or related to any
Project that has resulted in or could reasonably be expected to result in a
Material Adverse Effect; and no action has been taken by any Relevant Party that
would cause any Project not to be in material compliance with all applicable
Environmental Laws or Permits pertaining to Hazardous Materials. If any Project
is located in the State of New York, the gross area of such Project is less than
4,000 square feet.

Section 4.17Project Permits.  All necessary Permits for operating any Project
(including permission to operate from the applicable local utility) have been
obtained as of the date that such Project was Placed in Service.

85

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Section 4.18Representations Under Other Loan Documents.  Each of the Relevant
Parties’ representations and warranties set forth in the other Loan Documents,
the Limited Liability Company Agreements and the Master Lease Agreements are
true, correct and complete in all material respects when made.

Section 4.19Broker’s Fee.  Except as disclosed on Schedule 4.19, no broker’s fee
or finder’s fee, commission or similar compensation will be payable by or
pursuant to any contract or other obligation of any Loan Party or SREC Seller
Party with respect to the making of the Loans or any of the other transactions
contemplated by the Transaction Documents.

Section 4.20Sanctions; Anti-Money Laundering and Anti-Corruption. 

(a) None of the Loan Parties nor any of their respective Affiliates nor any
director or officer or, to the Knowledge of the Borrower, agent, employee,
affiliate or other person acting on behalf of a Loan Party or any of their
Affiliates (i) is a Blocked Person (ii) has been engaged in any transaction,
activity or conduct that constitutes or could reasonably be expected to give
rise to a violation of any Sanctions; and/or (iii) has received notice of, or is
otherwise aware of, any claim, action, suit, proceedings or investigation
involving it with respect to Sanctions.

(b)The operations of each of the Loan Parties and its Affiliates have been
conducted at all times in compliance with applicable anti-money laundering
statutes of all applicable jurisdictions, including, without limitation, all
money laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under the Currency and Foreign Transactions
Reporting Act of 1970 (otherwise known as the Bank Secrecy Act), the USA PATRIOT
Act or any other United States Law or regulation governing such activities
(collectively, “Anti-Money Laundering Laws”) and no action, suit or proceeding
by or before any court or other Governmental Authority involving a Loan Party or
any of its Affiliates with respect to the Anti-Money Laundering Laws is pending,
or to the Knowledge of the Borrower, threatened.

(c)None of the Loan Parties nor any of their respective Affiliates nor any
director or officer or, to the Knowledge of the Borrower, agent, employee,
affiliate or other person acting on behalf of a Loan Party or any of its
Affiliates (i) is aware of or has taken any action, directly or indirectly, that
constitutes or would result in a violation by such person of any applicable Law
or regulation related to corruption or bribery of the United States or any
non-U.S. country or jurisdiction, including, but not limited to, the U.S.
Foreign Corrupt Practices Act of 1977, as amended, and the U.K. Bribery Act
2010, as amended, and the rules and regulations thereunder (collectively,
“Anti-Corruption Laws”), including, without limitation, using any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
payment to any foreign or domestic government official or employee from
corporate funds, and making any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment, (ii) is under investigation by any U.S. or
non-U.S. Governmental Authority for possible violation of Anti-Corruption Laws,
or (iii) has been assessed civil or criminal penalties under any Anti-Corruption
Laws.

86

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(d)None of the transactions contemplated by the Transaction Documents will
violate any Anti-Money Laundering Laws, Anti-Corruption Laws or applicable
Sanctions and the Borrower will not, directly or indirectly, use, contribute or
otherwise make available all or any part of the proceeds of the Loans to or for
the benefit of any Person for the purpose of financing activities or business
of, other transactions with, or investments involving any Blocked Person or
Sanctioned Country or in any other manner that constitutes or would give rise to
a violation by any Person, including any Lender, of any Anti-Money Laundering
Laws, Anti-Corruption Laws or Sanctions.

Section 4.21Property Rights.  Each Fund owns each photovoltaic system included
in a Project acquired by it and owns, or has a contractual right to use or shall
have on the date it acquires a Project, ownership of or, in the case of access
rights to Customer Property, a contractual right to use, all equipment and
facilities necessary for the operation of each Project.  All equipment and
facilities included in the Projects are (or are reasonably expected to be when
acquired or contracted for) in good repair and operating condition subject to
ordinary wear and tear and casualty and are suitable for the purposes for which
they are employed, and, to the Knowledge of Borrower, there was and is no
material defect, hazard or dangerous condition existing with respect to any such
equipment or facilities except in respect of any material defect, hazard or
dangerous condition for which the Provider is taking appropriate action in
accordance with Prudent Industry Practices and that could not reasonably be
expected to have a Material Adverse Effect or a material adverse effect on the
ability of the Borrower to perform under the Loan Documents at or above the
assumption in the Base Case Model.  Each Fund has the requisite rights and
licenses under the Customer Agreements to which it is party to access, install,
operate, maintain, repair, improve and remove its respective Projects and
evidence of such real property rights and licenses has been provided to the
Administrative Agent.  No Loan Party is the title owner of any real property.

Section 4.22Portfolio Documents and Eligible Projects.

(a)No Relevant Party is party to any agreement or contract other than (i) the
Tax Equity Documents to which it is a party listed on Schedule 4.22(a), (ii) the
other Transaction Documents to which it is a party, (iii) in the case of SREC
Guarantor, the Master SREC Purchase and Sale Agreements and (iv) any contract or
agreement incidental or necessary to the operation of its business that does not
allocate material risk to any Relevant Party and have a term of less than one
year or that has a value over its term not exceeding $100,000.

(b)Each Customer Agreement to which a Fund is a party is an Eligible Customer
Agreement.

(c)Each Customer Agreement and the origination thereof and the installation of
the related Project, in each case, was in compliance in all material respects
with applicable Law (including without limitation, all consumer leasing and
protection Law) at the time such Customer Agreement was originated and executed
and such Project was installed.

(d)Each Customer party to a Customer Agreement owned by any individual Fund
possessed a FICO® Score of at least [***].

87

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(e)Except as set forth on Schedule 4.22(f), all Portfolio Documents when
provided to Administrative Agent (in each case, including all schedules,
exhibits, attachments, supplements and amendments thereto and any related
protocols or side letters) are (or will be when provided) true, correct and
complete copies of such Portfolio Documents, and as of the Closing Date or any
other date when additional Portfolio Documents are provided to the
Administrative Agent hereunder, each Portfolio Document (i) has been duly
executed and delivered by the Sponsor, each SREC Seller Party and each Relevant
Party thereto (as applicable) and, to the Knowledge of Borrower and the
Subsidiaries, the other parties thereto, (ii) is in full force and effect and is
enforceable against each Sponsor and each Relevant Party (as applicable) and, to
the Knowledge of Borrower and the Subsidiaries, each other party thereto as of
such date, (iii) neither the Sponsor, any SREC Seller Party nor any Relevant
Party or, to the Knowledge of Borrower and each Subsidiary, no other party to
such document is or, but for the passage of time or giving of notice or both,
would be in breach of any material obligation thereunder, except solely with
respect to the Project Documents, where such breach (itself or when coupled with
other breaches under such Project Documents) could not reasonably be expected to
have a Material Adverse Effect, (iv) has no event of force majeure existing
thereunder except solely with respect to the Project Documents, where such event
of force majeure (itself or when coupled with other events of force majeure
under such Project Documents) could not reasonably be expected to have a
Material Adverse Effect and (v) all conditions precedent to the effectiveness of
such documents have been satisfied or waived in writing.

(f)Borrower maintains in its or the applicable Relevant Party's books and
records a copy of all documentation ancillary to the Customer Agreements,
including, with respect to each completed Project: (i) a copy of or access to
all of such Project's manufacturer, installer or other warranties; (ii) a copy
of the Project's completed inspection certificate issued by the applicable
Governmental Authority; (iii) evidence of permission to operate from the
applicable local utility; and (iv) evidence that the installer of such Project
has been paid in full.

(g)The insurance described in Section 5.13 satisfies all insurance requirements
set forth in the Portfolio Documents.

(h)Each Eligible Project is comprised of panels and inverters from an Approved
Manufacturer.

(i)The Loan Parties have taken all action in accordance with Prudent Industry
Practices to ensure that the manufacturer warranties relating to an Eligible
Project are in full force and effect and can be enforced by the applicable Fund
and, to the Knowledge of the Borrower and except to the extent the applicable
manufacturer is no longer honoring its warranties generally, all manufacturer
warranties are in full force and effect.

(j)In respect of each Eligible Project not located in California, a fixture
filing has been or will be recorded against each Customer and the applicable
Property in respect of such Eligible Project in the filing office designated by
Section 9-501 of the applicable Uniform Commercial Code (as adopted in the
applicable jurisdiction of installation); provided, however, that (i) certain of
such filings may be released from time-to-time in order to assist the

88

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

applicable Customer in a pending refinancing of such Customer’s mortgage loan or
sale of home and (ii) such filings may not have been filed or maintained in a
manner that would provide priority under applicable law over an encumbrance or
owner of the real property subject to the filing.

(k)In respect of each Eligible Project in California with respect to which a
Customer Agreement has been entered into, a filing in respect of such Eligible
Project (pursuant to and in compliance with Cal. Pub. Util. Code §§ 2868-2869)
was made in the applicable local filing office where the Eligible Project is
located; provided, however, that certain of such filings may be released from
time-to-time in order to assist the applicable Customer in a pending refinancing
of such Customer’s mortgage loan or sale of home.

(l)Each Eligible Project is located in a Project State listed on Schedule
4.22(n) and the Eligible Projects are in compliance with all the Portfolio
Concentration Limits.

(m)With respect to each Fund, each of the Fund Representations is true, complete
and correct.

Section 4.23Security Interests.

(a)The Collateral Documents create, as security for the Obligations, valid,
enforceable, and, upon the filing of documents and instruments in the proper
places and the taking of other required actions (including, without limitation,
possession), which have been filed or taken on or prior to the Closing Date,
perfected first-priority Liens in the Collateral, in favor of the Collateral
Agent, for the benefit of the Secured Parties, subject to no Liens other than
Permitted Liens.  All consents and approvals necessary or desirable to create
and perfect such Liens have been obtained.

(b)The descriptions of the Collateral set forth in the Collateral Documents are
true, complete, and correct in all material respects and are adequate for the
purpose of creating, attaching, and perfecting the Liens in the Collateral
granted or purported to be granted in favor of the Collateral Agent for the
benefit of the Secured Parties.

(c)All filings, registrations, recordings, notices, and other actions that are
necessary or required (including delivery to the Collateral Agent of the
certificates evidencing the Membership Interests or giving the Collateral Agent
control or possession of the Collateral) to perfect the Collateral Agent’s Lien
on the Collateral have been made or taken or will be made or taken on the date
of this representation.

Section 4.24Intellectual Property.  Each Subsidiary owns or holds a valid and
enforceable agreement, license, permit, certificate, franchise or other
authorization or right to use the technology and intellectual property rights
necessary to own, lease, operate, maintain and repair the Projects, and no
actions by any Subsidiary that have been performed or are expected to be
performed under the Portfolio Documents infringe upon or misappropriate the
intellectual property rights of any other Person.

89

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Section 4.25Full Disclosure.

(a)All written information contained in any officer’s certificate, Loan Document
(including all schedules, exhibits, annexes and other attachments), documents,
reports or other written information delivered in connection with the
transactions hereunder pertaining to the Borrower, Funds, the Portfolio
Documents and the Projects (other than any assumptions, projections or
forward-looking statements), together with all written updates of such
information from time to time (collectively, the “Information”), that have been
furnished by or on behalf of the Borrower to any Secured Party or its advisors
or consultants are, taken as a whole, true and correct in all material respects
and do not contain any material misstatement of fact or omit to state a material
fact or any fact necessary to make the statements contained therein not
materially misleading in light of the circumstances in which they were made.

(b)The Base Case Model (i) has been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as and when the Base Case
Model was prepared, (ii) other than with respect variances to the assumptions as
agreed by the Administrative Agent and the Borrower, is generally consistent
with each financial model provided to the Tax Equity Members as and when the
Base Case Model was prepared and (iii) does not include any Operating Revenues
for Term Loan sizing purposes other than Eligible Revenues or, as of the Closing
Date, Incomplete Project Revenues and includes a good faith estimate of all
Operating Expenses in respect of all Projects owned by the Funds.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that until the Debt Termination Date, it shall
perform and comply with all covenants in this ARTICLE V applicable to such
Person.

Section 5.01Financial Statements and Other Reports.

(a)Financial Statements and Operating Reports.

(i)Annual Reporting.  Within one hundred fifty (150) days after the end of each
fiscal year of the Sponsor, the Borrower shall furnish, or cause to be
furnished, to the Administrative Agent and each Lender (on a consolidated basis
for the Sponsor and its subsidiaries) copies of the Financial Statements of the
Sponsor, Borrower and each Fund. All such Financial Statements shall be prepared
in accordance with GAAP consistently applied and shall be audited by an
Independent certified public accounting firm of national standing, and shall be
accompanied by an unqualified report of such accountants on such Financial
Statements which states that such Financial Statements present fairly in all
material respects the financial position of the applicable Person and its
consolidated subsidiaries for the period covered by such Financial
Statements.  All such Financial Statements shall also be accompanied by a
certification executed by the applicable Person’s chief executive officer or
chief financial officer (or other officer with similar duties) to the effect set
forth in Section 5.01(a)(vi).

90

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(ii)Quarterly Reporting.  Within sixty (60) days after the end of each of the
first three (3) fiscal quarters in each fiscal year of the applicable Person,
commencing with the fiscal quarter ended September 30, 2016, the Borrower shall
provide to the Administrative Agent and each Lender (on a consolidated basis for
the applicable Person and its subsidiaries) copies of the unaudited Financial
Statements of each of the Sponsor, the Borrower and each Fund for each such
quarter, together with a certification executed by each respective chief
executive officer or chief financial officer (or other officer with similar
duties) to the effect set forth in Section 5.01(a)(vi).

(iii)Portfolio Reporting.  The Borrower shall cause the Manager to provide to
the Administrative Agent and the Independent Engineer a quarterly Manager’s
report, no later than forty-five (45) days after the end of the fiscal quarter
of the Borrower in the form attached as Exhibit L. The Borrower shall cause the
Manager to include in each such Manager’s report (A) the zip code for each
Eligible Project and (B) the estimated first-year energy generation data for
each Eligible Project for the year commencing on the date such Eligible Project
was granted permission to operate.  The Borrower shall cause the Manager and its
employees and officers to make themselves available at the request of the
Administrative Agent or the Independent Engineer to discuss any information
disclosed in a Manager’s report, including with respect to (a) Collections, (b)
Operating Expenses, (c) the deployment schedule, (d) the fair market value of
the class B equity interests in each Fund and (e) portfolio production
performance.

(iv)Provider Reporting. The Borrower shall cause the Provider to provide to the
Administrative Agent and the Independent Engineer all reports required pursuant
to Services Agreements at such time and in such manner as provided therein. The
Borrower shall cause each Provider and its employees and officers to make
themselves available at the request of the Administrative Agent or the
Independent Engineer to discuss any information disclosed in such reports,
including with respect to inverter failure rates.

(v)Debt Service Coverage Ratio Certificate. No later than ten (10) Business Days
prior to each Payment Date, Borrower shall provide to the Administrative Agent a
Debt Service Coverage Ratio Certificate.  The Administrative Agent (including on
the instructions of any Lender) may notify the Borrower in writing of any
suggested corrections to a Debt Service Coverage Ratio Certificate (the
“Administrative Agent DSCR Comments”) that are not inconsistent with the terms
of this Agreement, no later than five (5) Business Days following receipt of a
Debt Service Coverage Ratio Certificate. The Borrower shall incorporate into the
Debt Service Coverage Ratio Certificate all Administrative Agent DSCR Comments
that are consistent with the terms of this Agreement and deliver to the
Administrative Agent a revised Debt Service Coverage Ratio Certificate no later
than three (3) Business Days following the date of the Borrower’s receipt of the
Administrative Agent DSCR Comments.  

91

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

The calculations of the Debt Service Coverage Ratios and other information
provided in respect of Debt Service Coverage Ratio Certificate hereunder shall
be used in determining deposits to and releases from the Collections Account or
the Distribution Suspense Account, as applicable, for the purposes of making any
Restricted Payments by the Borrower.  If the Borrower fails to produce the
information and calculations relating to the Debt Service Coverage Ratios and
Debt Service Coverage Ratio Certificate required to be produced pursuant to this
Agreement, then, until such time as such information and calculations are
provided, no funds shall be released for the purposes of making any Restricted
Payments by the Borrower.

(vi)Certifications of Financial Statements and Other Documents.  Together with
the Financial Statements provided to the Administrative Agent pursuant to
Sections 5.01(a)(i) and (ii), the Borrower shall also furnish to the
Administrative Agent certifications upon which the Administrative Agent may
conclusively rely in the form of Exhibit J, executed by the respective chief
executive officer, chief financial officer or controller (or other officer with
similar duties) of the Sponsor and applicable Relevant Party (as applicable)
certifying that such Financial Statements fairly present the financial condition
and results of operations of the Sponsor and applicable Relevant Party (as
applicable) on a consolidated basis for the period(s) covered thereby in
accordance with GAAP (subject, in the case of any such unaudited Financial
Statements, to changes resulting from audit and normal year-end adjustments,
including the absence of footnotes and subject to validation of individual
Subsidiary capital accounts in calculating net loss attributable to
noncontrolling interests in conformity with GAAP).

(vii)Fiscal Year.  The Borrower shall not, and shall not permit any Subsidiary
to, change its fiscal year end from December 31.

(viii)SREC Seller Party Reporting. The Borrower shall cause SREC Guarantor to
provide to the Administrative Agent each quarterly report and all financial
statements and other reports delivered to SREC Guarantor by the SREC Seller
Parties pursuant to the Master SREC Purchase and Sale Agreements at such time
and in such manner as provided therein.

(b)Material Notices.  The Borrower shall promptly, but in no event later than
three (3) Business Days after the earlier of its or any Subsidiary’s receipt or
Knowledge thereof, deliver, or cause to be delivered, to the Administrative
Agent:

(i)copies of all notices given or received with respect to a default or any
event of default under any term or condition of or related to any Permitted
Indebtedness;

92

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(ii)copies of any and all notices of a default, breach or termination by any
party under (A) any Transaction Document (other than a Project Document) or
(B) any Project Document, which default, breach or termination under any Project
Document (itself or when coupled with other breaches under any Project Document)
could reasonably be expected to have a Material Adverse Effect;

(iii)notice of the occurrence of any event or circumstance that has, or could
reasonably be expected to have, a Material Adverse Effect;

(iv)notice of any (A) fact, circumstance, condition or occurrence at, on, or
arising from, any Project that results or could reasonably be expected to result
in noncompliance with or a liability or material obligation under any
Environmental Law which could reasonably be expected to have a Material Adverse
Effect, (B) Release of Hazardous Materials on, from or related to any Project
that has resulted in or could reasonably be expected to result in personal
injury or material Property damage or in any material liability or material
obligation for any Relevant Party, or (C) pending or, to the Borrower’s
Knowledge, threatened action, charge, claim, demand, suit, proceeding, petition,
governmental investigation or arbitration in respect of any Environmental Laws
against it or arising in connection with occupying or conducting operations on
or at any Project therefor which could reasonably be expected to have a Material
Adverse Effect;

(v)copies of all material notices, documents or reports received or sent by the
Borrower, the Sponsor or any other Relevant Party pursuant to any Tax Equity
Document, which shall include (without limitation) any capital contribution
notice and notices, documents or reports in relation to (A) any call option,
buy-out right, withdrawal right or put option, (B) the achievement of any flip
or cash reversion dates under a Limited Liability Company Agreement, (C) true-up
requirements (including, without limitation, any true-up report regarding
interim and final true-ups), (D) the transfer of membership interests,
(E) material claims against the Sponsor or any Relevant Party under any
indemnity, (F) the removal or pending removal of any Guarantor as a managing
member of any Fund, (G) any updates to financial models prepared by or in
respect of a Fund, (H) stop deployment events, any deficient class or deficient
Projects or otherwise in relation to Projects owned by a Fund being Placed in
Service or material correspondence on other eligibility criteria in the Tax
Equity Documents for any Tax Equity Fund, (I) the material adjustment to any
ordinary distribution percentages (including curative or compensatory
adjustments in favor of the Tax Equity Member) and (J) dispute resolution or
independent review under the terms of any Tax Equity Document (in each case
including, without limitation, in relation to the loss, recapture or
disallowance of any Grant or ITC awarded or claimed, as applicable, with respect
to any Project, any Projects being Placed in Service, any appraisal procedure
and any material dispute in relation to Tax matters, Grants or ITCs);

93

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(vi)notice of any event which would require a mandatory prepayment under Section
3.03(a);

(vii)notice that any insurance required to be maintained pursuant to the Tax
Equity Documents or Loan Documents has been, or is threatened to be, cancelled;

(viii)any proposed amendment, supplement, modification or waiver to, or
assignment or transfer in respect of, a Portfolio Document (other than any
Customer Agreement) or the organizational documents of a Relevant Party at least
five (5) Business Days prior to entry thereto;

(ix)copies of any amendment, supplement, waiver or other modification to a
Portfolio Document or the organizational documents of a Relevant Party (provided
that such documents in respect of the Customer Agreements may be provided on a
quarterly basis but no later than sixty (60) days after the end of March, June,
September and December); and

(x)notice of any Serial Defect of which the Borrower or Manager has Knowledge
and each recall notice from any manufacturer of any inverter included in an
Eligible Project that could be reasonably expected to be related to a Serial
Defect.

(c)Tracking Models.  In respect of a Partnership Flip Fund at all times prior to
the date when the Flip Point for that Partnership Flip Fund is finally
determined to have occurred pursuant to the applicable Limited Liability Company
Agreement:

(i)the Borrower shall deliver at the same time delivered to the Tax Equity
Members of any Partnership Flip Fund, but in no event later than as required
under the applicable Limited Liability Company Agreement whether delivered to
the applicable Tax Equity Member or not and without any extension or waiver
unless consented to by the Administrative Agent, copies of the applicable
Tracking Model, together with such associated reports, exhibits or supplemental
information as are delivered to the Tax Equity Member and are otherwise
reasonably requested to demonstrate the basis of the calculation of Flip
Performance and a certification executed by the applicable Guarantor’s
Authorized Officer that the Tracking Model has been prepared in good faith in
accordance with calculation rules and conventions under the applicable Limited
Liability Company Agreement; and

(ii)the Borrower shall deliver at the same time delivered to the Tax Equity
Members of any Partnership Flip Fund, each update to the Tracking Model made to
calculate whether the Flip Point has occurred during the preceding calendar
quarter.

94

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

The Borrower shall cause the applicable Guarantor and the Manager to make
themselves available at the request of the Administrative Agent (acting on the
instructions of the Required Lenders) to discuss the basis for such
calculations, including the interpretation and application of the calculation
rules, conventions and procedures under any Limited Liability Company Agreement.
At any time (A) during the occurrence of any Event of Default or a Distribution
Trap, (B) when a Tax Equity Member is exercising its rights under a Limited
Liability Company Agreement to dispute a Tracking Model or calculation of Flip
Performance or (C) where the aggregate Flip Point Deficit for all Partnership
Flip Funds shown under the Tracking Models is at least equal to $1,000,000, the
Administrative Agent may submit any Tracking Model or Tax Equity Fund Model,
together with the exhibits or supplemental information thereto, to the Model
Auditor for its review at the sole cost and expense of the Borrower.

(d)Class A FMV. Within two years of the Class A Option Date for Liberty Tenant
and Margaux Tenant, the Administrative Agent may, at the sole cost and expense
of the Borrower, consult with a nationally recognized appraiser selected by it
regarding the projected Class A FMV for any such Inverted Lease Tenant as of the
applicable Class A Option Date (including by taking into account the Tax Equity
Fund Model and Collections received from the applicable Inverted Lease
Fund).  If the Class A FMV for an Inverted Lease Tenant projected by an
appraiser exceeds the amount assumed under the then-current Tax Equity Fund
Model for that Inverted Lease Tenant by more than 5% then the Required Inverted
Lease Reserve Amount shall be updated to reflect such higher amount as the Class
A FMV for the applicable Inverted Lease Tenant.

(e)Major Decisions.  The Borrower shall promptly, but in no event later than
five (5) Business Days prior to any vote or approval in respect of a Major
Decision, deliver, or cause to be delivered, to the Administrative Agent written
notice describing the issue to be decided by vote or approved together with
copies of all correspondence received and sent with respect to that Major
Decision.

(f)Operating Budgets.

(i)The Borrower shall prepare, or cause to be prepared, for each fiscal year of
the Borrower and each Fund an operating and capital expense budget setting forth
the anticipated revenues, and Operating Expenses (including expenses for
Non-Covered Services) of each Relevant Party for such fiscal year, provided that
the Borrower shall update such budget prior to any Permitted Fund Disposition.
The initial Operating Budget for 2016 is attached as Exhibit K hereto.  For each
succeeding fiscal year (commencing with 2017), the Borrower shall, not later
than forty-five (45) days prior to beginning of such fiscal year, submit a
proposed Operating Budget to the Administrative Agent for its approval (acting
on the instructions of the Required Lenders); provided that the approval of the
Administrative Agent shall be deemed to be given if (A) the Operating Expenses
set forth in the proposed Operating Budget do not exceed 20% in the aggregate
over the amount budgeted for such Operating Expenses of the Borrower and the
Funds in the then-current Base Case Model for the applicable year and (B) such
proposed Operating Budget is otherwise consistent with the then-current

95

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Base Case Model for the applicable year; provided, that such Operating Expenses
may exceed 20% in the aggregate over the amount budgeted for Operating Expenses
to the extent Sponsor, in its sole discretion, makes a capital contribution for
such excess amount.

(ii)The Borrower shall, and shall cause each Guarantor to, deliver to the
Administrative Agent (i) each operating budget submitted to the Tax Equity
Members in respect of a Tax Equity Fund, at the same time as delivered to such
Tax Equity Member but in no event later than as required under the applicable
Limited Liability Company Agreement and (ii) when available, any amendments to
such operating budget, together with all notices or correspondence regarding the
approval of such operating budget (if applicable) by the Tax Equity Member;
provided that the approval of the Administrative Agent (acting on the
instructions of the Required Lenders) shall be deemed to be given if (A) the
Non-Covered Services included in such operating budgets do not collectively
exceed 20% in the aggregate over the amount budgeted for Operating Expenses in
respect of the Tax Equity Funds in the then-current Base Case Model for the
applicable year and (B) such operating budgets are otherwise consistent with the
then-current Base Case Model for the applicable year; provided, that such
Non-Covered Services may exceed 20% in the aggregate over the amount budgeted
for Operating Expenses to the extent Sponsor, in its sole discretion, makes a
capital contribution for such excess amount.

(g)Inverter Reporting.  On or prior to the Calculation Date ending December 31,
2016, and annually thereafter, the Borrower shall submit to the Administrative
Agent a list of all inverter manufacturers and models, together with the
distribution of such equipment across each Fund and inverter failure rates and
warranty information, for an annual review of which the Borrower has Knowledge
(together, the “Inverter Review Information”). The Administrative Agent may
consult with the Independent Engineer regarding the Inverter Review Information
at the Borrower’s sole cost and expense and Borrower shall make itself and its
officers and employees available to the Independent Engineer, at the request of
the Administrative Agent, to discuss the Inverter Review Information.

(h)Other Information.  As soon as practicable upon request, the Borrower shall,
deliver, or cause to be delivered, such other information in relation to the
business, operations, Property, Assets or condition (financial or otherwise) of
the Borrower and any Relevant Party and the SREC Seller Parties as the
Administrative Agent or any Lender may from time to time reasonably request.

(i)Data Site. Notwithstanding anything contained to the contrary herein, all
reporting and notice obligations of Borrower under this Section 5.01 may be
satisfied by posting any applicable reports, notices or other materials to an
Intralinks data site or such other data site designated by Borrower that is
reasonably acceptable to the Administrative Agent and the Required Lenders and
to which the Administrative Agent shall have control and the Lenders and the
Independent Engineer have been granted access.

96

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Section 5.02Notice of Events of Default.  The Borrower shall give the
Administrative Agent prompt written notice of (a) each Default of which it
obtains Knowledge and each Event of Default hereunder and (b) each default on
the part of any party to the other Transaction Documents (other than the
Customer Agreements where such breach (itself or when coupled with other
breaches under such agreements) could not reasonably be expected to have a
Material Adverse Effect).

Section 5.03Maintenance of Books and Records.  The Borrower shall, and shall
cause the Subsidiaries to, maintain and implement, administrative and operating
procedures reasonably necessary in the performance of their obligations
hereunder and the Borrower shall, and shall cause the Subsidiaries to, keep and
maintain at all times, or cause to be kept and maintained at all times, all
documents, books, records, accounts and other information reasonably necessary
or advisable for the performance of their obligations hereunder to the extent
required under applicable Law.

Section 5.04Litigation.  Notice promptly upon the Borrower or any Relevant Party
receiving or obtaining:

(a)notice of any pending or threatened (in writing) litigation, investigation,
action or proceeding of or before any court arbitrator or Governmental Authority
affecting the Sponsor, Borrower or any Relevant Party that, if adversely
determined, could reasonably be expected to result in:

(i)liability to the Borrower or a Relevant Party in an aggregate amount
exceeding $1,000,000, or an aggregate amount with all other such claims
exceeding $3,000,000;

(ii)injunctive, declaratory or similar relief against the Borrower or a Relevant
Party relating to the transactions contemplated by the Loan Documents; or

(iii)a Material Adverse Effect;

(b)Knowledge of any material development in any action, suit, proceeding,
governmental investigation or arbitration at any time which is pending against
or affecting any of the Sponsor, the Borrower or any Relevant Party and could
reasonably be expected to have a Material Adverse Effect.

Section 5.05Existence; Qualification.  The Borrower shall, and shall cause each
other Subsidiary to, at all times preserve and keep in full force and effect its
existence as a limited liability company and all rights and franchises material
to its business, including its qualification to do business in each state where
it is required by Law to so qualify, except to the extent that the failure to be
so qualified could not reasonably be expected to have a Material Adverse Effect.

97

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Section 5.06Taxes.  The Borrower shall, and shall cause each of the other
Relevant Parties to, maintain its status for U.S. federal income tax purposes as
represented in Section 4.11 and shall not recognize any transfer of an ownership
interest in the Borrower if the direct owner is not a U.S. Person that is not a
Tax Exempt Person (or if such owner is treated as a partnership for U.S. federal
income tax purposes, then each direct or indirect owner of such owner must be a
U.S. Person, and no direct or indirect owner of such owner is a Tax Exempt
Person, unless it owns its interest through an entity taxable as a corporation
for U.S. federal income tax purposes that is not a “tax-exempt controlled
entity” within the meaning of Section 168(h)(6)(F) of the Code).  The Borrower
shall, and shall cause each of the other Relevant Parties to, pay, or cause to
be paid, as and when due and prior to delinquency, all material Taxes,
assessments and governmental charges of any kind that may at any time be
lawfully due or levied against or with respect to such Person or any Project
(including, in each case, all material Taxes, assessments and charges lawfully
made by any Governmental Authority for public improvements that may be secured
by a Lien on such Project); provided, however, that the Borrower may, by
appropriate proceedings, contest or cause to be contested in good faith any such
Taxes, assessments and other charges and, in such event, may, if permitted by
applicable Laws, permit the Taxes, assessments or other charges so contested to
remain unpaid during any period, including appeals, when the Borrower is in good
faith contesting or causing to be contested the same by appropriate proceedings,
so long as (a) appropriate segregated cash reserves have been established on the
Borrower’s or the other Relevant Parties’ books in an amount sufficient to pay
any such Taxes, assessments or other charges, accrued interest thereon and
potential penalties or other costs relating thereto, or other provision for the
payment thereof reasonably satisfactory to the Administrative Agent shall have
been made, (b) enforcement of the contested Tax, assessment or other charge is
effectively stayed pursuant to applicable Laws for the entire duration of such
contest and (c) any Tax, assessment or other charge determined to be due,
together with any interest or penalties thereon, is promptly paid after
resolution of such contest.

Section 5.07Operation and Maintenance.  The Borrower shall cause each Fund and
the applicable Provider to, keep each Project in good operating condition
consistent in all material respects with the applicable Portfolio Documents,
including consistent with any provisions of any manufacturer, installer or other
warranties and the standard of care required by the Portfolio Documents, and, to
the extent required by the Portfolio Documents, make or cause to be made all
repairs necessary to keep such Projects in such condition (ordinary wear and
tear excepted). With respect to replacements of panels of any Project, the
Borrower shall, and shall cause each Fund and the applicable Provider to, use
solar panels manufactured by an Approved Manufacturer.

Section 5.08Preservation of Rights; Maintenance of Projects; Warranty Claims;
Security.

(a)The Borrower shall cause each Subsidiary to (i) perform and observe its
material obligations under the Portfolio Documents, and to which such Relevant
Party is a party and (ii) preserve, protect and defend its (or its Subsidiary’s)
material rights, under such Portfolio Documents, including prosecution of suits
to enforce any right of such Relevant Party thereunder and enforcement of any
claims with respect thereto.  The Borrower and each

98

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Subsidiary shall cause the applicable Provider to maintain any Permits as may be
required in connection with the maintenance, repair or removal of any Project to
the extent required by the Services Agreements.

(b)Borrower and each Subsidiary shall cause the Manager or Provider (as
appropriate) to, on behalf of the applicable Subsidiary, pursue warranty claims
related to a Project’s photovoltaic panels, inverters or other material
components in accordance with the Portfolio Documents and the applicable
warranty, unless the Administrative Agent waives such requirement in writing.

(c)The Borrower shall, and shall cause each Loan Party and SREC Seller Party to,
execute and deliver from time to time such other documents as shall be necessary
or advisable, or that the Administrative Agent or Collateral Agent may
reasonably request, in connection with the rights and remedies of the Secured
Parties granted by or provided for in the Loan Documents and to perform the
transactions contemplated therein.

(d)The Borrower shall, and shall cause each Loan Party and SREC Seller Party to
(i) take all actions as may be necessary or advisable, or that the
Administrative Agent may reasonably request, to establish, maintain, protect,
perfect and continue the perfection or the first-priority status (subject to
Permitted Liens) of the security interests created (or purported to be created)
by the Collateral Documents and (ii) furnish timely notice of the necessity of
any such action together with such instruments, in execution form (if
applicable), and such other information as may be required or reasonably
requested to enable any appropriate Person to effect any such action.  Without
limiting the generality of the foregoing, the Borrower shall, at its own
expense, (A) execute and deliver or cause to be executed and delivered,
acknowledge or cause to be acknowledged, file or cause to be filed or record or
register or cause to be recorded or registered, or take any other action or
cause any other action to be taken with respect to, such notices, statements,
instruments and other documents (including any memorandum of lease or other
agreement, UCC financing statement or amendment or continuation statement,
certificate of title or estoppel certificate, fixture filings and mortgages or
deeds of trust) in all places necessary or advisable to establish, maintain,
protect and perfect, and ensure the priority of, such security interests and in
all other places that the Administrative Agent or any Lender shall reasonably
request, (B) discharge all other Liens (other than Permitted Liens) or other
claims adversely affecting the rights of the Secured Parties in the Collateral
or the pledged interests and (C) deliver or publish all notices to third parties
that may be required to establish or maintain the validity, perfection or
priority of any Lien created pursuant to this Agreement or the Collateral
Documents.

(e)Without limiting its obligations under the foregoing clauses (c) and (d), the
Borrower shall, and shall cause each Loan Party and SREC Seller Party to, do
everything necessary or advisable (including filing, registering and recording
all necessary instruments and documents and paying all fees, taxes, levies,
imposts and periodic expenses in connection therewith), or that the
Administrative Agent may reasonably request, to (i) create security
arrangements, including, as applicable, the establishment of a pledge or the
perfection of any Lien or, as applicable, the enforceability of a Lien as
against such Subsidiary and any subsequent lienor (including a judgment lienor),
holder of a charge, or transferee for or not for value, in

99

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

bulk, by operation of Law, or otherwise, in each case granted, with respect to
all future Assets in accordance with the requirements of all applicable Laws, or
the Law of any other jurisdiction, as applicable, (ii) maintain the security and
pledges created by this Agreement and the Collateral Documents in full force and
effect at all times (including, as applicable, the priority thereof) and
(iii) preserve and protect the Collateral and Membership Interests and protect
and enforce its rights and title, and the rights and title of the Secured
Parties, to the security created by this Agreement and the Collateral Documents.

(f)The Borrower shall take all reasonable actions to maintain the filings
referenced in Section 4.22(j) and Section 4.22(k) pursuant to applicable Laws.
If any such filing is released to assist a Customer in a pending refinancing of
such Customer’s mortgage loan or sale of home, the Borrower will cause the
applicable Fund to submit such filing to be re-filed in the real property
records within 30 calendar days of the closing of such mortgage loan refinancing
or home sale.

(g)Without limitation to Section 5.22, simultaneously with the purchase or
cancellation of the outstanding “class A” membership interests of a Fund or any
membership interests held by a Tax Equity Member in such Fund (whether pursuant
to purchase, call, put or withdrawal option), the Borrower shall, and shall
cause the applicable Guarantor and Fund to, deliver such new and amended
Collateral Documents and standing instructions and associated amendments to the
Loan Documents as requested by the Administrative Agent (including a Guaranty
and Security Agreement to provide a security interest for the Obligations over
all Assets of the Fund, standing instructions for the deposit of the revenues of
such Fund into the Collections Account, amendments to reflect such Fund as a
wholly owned subsidiary of the Borrower and other amendments in respect of
account mechanics, contracting, budgeting and payment provisions regarding the
operation and maintenance of the Fund, back-up servicing and transition
management arrangements for the Fund and the removal of prepaid systems from the
ownership of the Relevant Parties) in a form and of substance reasonably
acceptable to it.

Section 5.09Compliance with Laws; Environmental Laws.  The Borrower shall, and
shall cause each Subsidiary to (a) comply in all material respects with, and
conduct its business and operations in compliance in all material respects with,
all applicable Laws (including Environmental Laws, consumer leasing and
protection Law and any federal, state or local regulatory Laws) and Permits, and
(b) procure, maintain in full force and effect and comply in all material
respects with all Permits by the date such Permit is necessary or required to
have been obtained under applicable Law.

Section 5.10Energy Regulatory Laws.  (a) If (i) a Project sells, or is
reasonably expected to sell, electric energy at wholesale for resale, (ii) such
Project or any Fund would become subject to, or not be exempt from, state laws
or regulations respecting the rates, finances and organization of regulated
electric utilities or (iii) any Fund would become subject to, or not be exempt
from, regulation as a “holding company” under PUHCA due to the absence of its
status as a Qualifying Facility, then Borrower shall cause the applicable
Guarantor to cause the Fund to file with FERC a self-certification of Qualifying
Facility status unless the Project is exempt from such filing requirement for
Qualifying Facility status; and (b) if the net power production capacity of any
small power production facilities controlled by the Fund or its

100

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

affiliates located within one mile (i) exceed 20 MW and (ii) include one or more
Projects, then Borrower shall cause the Guarantor to cause the Fund to make any
FERC filings, including any applicable filing under Section 205 of the FPA,
necessary to preserve and continue the affected Projects’ ability to sell power
pursuant to their related Customer Agreements or to not be in violation of the
FPA.

Section 5.11Interest Rate Hedging.  By no later than thirty (30) Business Days
after the Closing Date (the “Final Hedging Date”), the Borrower shall enter into
and thereafter maintain Interest Rate Hedging Agreements on a pro rata basis
with the Joint Lead Arrangers or Affiliates thereof who elect to participate as
Secured Hedge Providers (in each case, documented pursuant to ISDA agreements
reasonably satisfactory to the Administrative Agent) to the extent necessary to
provide that from the Final Hedging Date at least 75% but in no event greater
than 100% of the aggregate principal amount of Term Loans outstanding or
projected to be outstanding are subject to either a fixed interest rate, or
other interest rate protection acceptable to the Administrative Agent, through
the Hedge Profile Repayment Date; provided, that to the extent any Interest Rate
Hedging Agreements provide for greater than 75% of the aggregate principal
amount of Term Loans outstanding or projected to be outstanding, such excess is
not required to be on a pro rata basis with the Joint Lead Arrangers.

Section 5.12Payment of Claims.

(a)Except for those matters being contested pursuant to clause (b) below, the
Borrower shall, and shall cause the other Relevant Parties to, pay (i) all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by Law have or may become a Lien upon
any of its Properties or Assets (hereinafter referred to as the “Claims”) and
(ii) all U.S. federal, state, local and non-U.S. income Taxes, sales Taxes,
excise Taxes and all other Taxes and assessments of the Relevant Parties on
their businesses, income, profits, franchises or Assets, in each instance before
any penalty or fine is incurred with respect thereto; provided that, without
limiting the Sponsor’s obligations under the Cash Diversion Guaranty, the
foregoing shall not be deemed to require that a Relevant Party pay any such Tax
or other liability that is imposed on a Customer or that such Customer is
contractually obligated to pay, and the term “Claims” shall be construed
accordingly.

(b)The Borrower shall not be required to pay, discharge or remove any Claim
relating to any Project that it is otherwise obligated to pay, discharge or
remove so long as the Borrower contests (or causes to be contested) in good
faith such Claim or the validity, applicability or amount thereof by an
appropriate legal proceeding which operates to prevent the collection of such
amounts and the sale of the applicable Project, so long as no Event of Default
shall have occurred and be continuing and the Borrower has provided the
Administrative Agent with security or cash reserves in an amount sufficient to
pay, discharge or remove such Claim.

Section 5.13Maintenance of Insurance.

(a)Until the Debt Termination Date, the Borrower shall, at its sole cost and
expense, procure and maintain, or cause to be procured and maintained with
Qualified Insurers, insurance with respect to its properties and business
against loss or damage of the kinds

101

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

customarily insured against by Persons engaged in the same or similar business
as the Borrower and Guarantors, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons, which
types and amounts shall be adjusted annually pursuant to Section 5.13(b). In
addition, Borrower shall or shall cause each of the Funds to take all necessary
action to maintain any insurance that such Fund is required to maintain pursuant
to the terms and conditions of the Portfolio Documents. The following terms and
conditions apply with respect to property and liability insurance maintained by
or on behalf of the Borrower or Funds:

(i)Property Insurance - to provide against loss and damage by all risks of
physical loss or damage covering Assets and other personal property, in amounts
not less than the full insurable replacement value of all personal property from
time to time, subject to usual and customary sublimits, acceptable to the
Administrative Agent, including coverage on a replacement cost and/or agreed
amount basis with no deduction for depreciation and no co-insurance provisions
(or a waiver thereof).  With respect to all property insurance (including any
excess or difference in conditions policies, if applicable) requirement pursuant
to Section 5.13(a):

(A)Borrower, each Guarantor and each of their members shall be included as
either the “named insured” or an additional “named insured”;

(B)Borrower, each Guarantor and each of their members hereby waives any rights
of subrogation against the Secured Parties and shall cause any such property
insurance policies to include or be endorsed to include a waiver of subrogation
in their favor;

(C)Such property insurance policies may be a combination of master insurance
policies that insure more than one Fund and/or other assets and/or stand-alone
policies that are separate and specific to only one Fund; and

(D)Such property insurance shall include severability of interest and
non-vitiation wording that is acceptable to the Administrative Agent.

(ii)Liability Insurance:

(A)General Liability - to provide coverage on an “occurrence” basis, including
coverage for premises/operations explosion, collapse and underground hazards,
products/completed operations, broad form property damage, blanket contractual
liability for written contracts, independent contractors and personal injury;

102

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(B)Excess/Umbrella Liability - in excess of the Automobile Liability and
Commercial General Liability limits indicated above on a following-form basis
with drop-down provisions applying;

(C)Borrower, each Guarantor and each of their members shall be included as an
additional “named insured”;

(D)Secured Parties and their respective permitted successors, assigns, members,
directors, officers, employees, lenders, investors, representatives shall be
included on an endorsement to the policy naming (or providing via blanket
endorsement as required by written contract) as additional insureds on a primary
and non-contributory basis;

(E)Borrower, each Guarantor and each of their members hereby waives any rights
of subrogation against the Secured Parties and shall cause any such liability
insurance policies to include or be endorsed to include a waiver of subrogation
in favor of the Secured Parties; and

(F)Such liability insurance policies shall include a severability of interest or
separation of insureds clause with no material exclusions for cross-liability
clause (to the extent commercially available).

(iii)General Terms and Conditions (Property and Liability Insurance)

(A)To the extent commercially available, such property and liability insurance
shall be endorsed to provide at least thirty (30) days' prior written notice (or
ten (10) days' prior notice if such cancellation is due to failure to pay
premiums) of cancellation to the Administrative Agent at the address noted
below.  If such endorsement for notice of cancellation shall not be commercially
available, the Borrower shall be obligated to provide the required written
notice of cancellation to the Administrative Agent:

Investec Bank plc

as Administrative Agent

2 Gresham Street

London, EC2V 7QP

United Kingdom

Attention: Shelagh Kirkland

Telephone: [***]

Facsimile: [***]

Email: [***]

103

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(B)All such property and liability insurance shall have limits and sublimits at
least equal to those contained in the policies listed in Schedule 4.14;

(C)All such property and liability insurance shall have deductibles in
accordance with Prudent Industry Practices, the Portfolio Documents and the
policies listed in Schedule 4.14;

(D)Borrower shall be obligated to provide written notice of material change to
the Administrative Agent unless such notice is otherwise provided by endorsement
of the required policies. For the purposes of this Section 5.13(a)(iii),
“materially changed” means any reduction of more than twenty-five percent (25%)
of any policy aggregate limit then maintained for earthquake (or earth movement
as the case may be), flood, windstorm (if applicable) or excess liability or a
change that would cause the Fund to be in non-compliance with the insurance
requirements of the Portfolio Documents;

(E)Prior to Closing Date and annually thereafter within ten (10) Business Days
after renewal or replacement of insurance policies required in this Section
5.13, the Borrower shall provide detailed evidence of insurance (in a form
acceptable to the Administrative Agent) including certificates of insurance and
copies of applicable insurance binders and policies (if requested), as well as a
statement from the Borrower and/or its authorized insurance representative
confirming that such insurance is in compliance with the terms and conditions of
this Section 5.13, is in full force and effect and all premiums then due have
been paid or are not in arrears; and

(F)No provision of this Agreement shall impose on the Administrative Agent or
any Secured Party any duty or obligation to verify the existence or adequacy of
the insurance coverage maintained by or on behalf of the Borrower, Guarantor or
Fund, nor shall the Administrative Agent or any Secured Party be responsible for
any representations or warranties made by or on behalf of the Borrower,
Guarantor or Fund, or any other party to any insurance agent or broker,
insurance company or underwriter.

(b)On an annual basis, not later than sixty (60) days before renewal of master
All-Risk Property Insurance policies (including Excess Policies) maintained by
or on behalf of the Borrower and each Guarantor or Fund (i.e. such master
policies are not specific to a separate Subject Fund but instead insure more
than one Fund or other assets), the Borrower shall cause a nationally recognized
insurance or other applicable expert to perform and deliver, with a copy to the
Administrative Agent, a probable maximum loss analysis with respect to the
properties of the Borrower and the Guarantors. Such probable maximum loss
analysis (or analyses) shall include at a minimum the peril of earthquake and
windstorm and shall be based

104

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

upon not less than a 1 in 500 year event.  The Administrative Agent, the
Borrower and each Guarantor shall review such probable maximum loss analysis (or
analyses) and, the Borrower and Guarantors shall make appropriate adjustments
(in consultation with, and with the prior written approval of, the
Administrative Agent) to the types and amounts of insurance it maintains
pursuant to Section 5.13(a) to reflect the results not less than 125% of such
probable maximum loss analysis (or analyses) at all times (including the use of
extrapolation methods to account for properties not yet built, as applicable).

If at any time the Borrower determines in its reasonable judgment that any
insurance (including the limits or deductibles thereof) required to be
maintained by this Section 5.13 is not available on commercially reasonable
terms due to prevailing conditions in the commercial insurance market at such
time, then upon the written request of the Borrower together with a written
report of the Borrower’s insurance broker or another independent insurance
broker of nationally-recognized standing in the insurance industry (i)
certifying that such insurance is not available on commercially reasonable terms
(and, in any case where the required maximum coverage is not reasonably
available, certifying as to the maximum amount which is so available), (ii)
explaining in detail the basis for such broker’s conclusions (including but
limited to the cost of obtaining the required coverage(s) as well as the
proposed alternative coverage(s)), and (iii) containing such other information
as the Administrative Agent (in consultation with the Insurance Consultant) may
reasonably request, the Administrative Agent may (after consultation with the
Insurance Consultant) temporarily waive such requirement and only to the extent
that the Borrower can demonstrate that such temporary waiver will not cause the
Borrower or the Guarantors to be out of compliance with the Portfolio Documents
or that a similar waiver has been obtained under such Portfolio Documents;
provided, however, that the Administrative Agent, may in its sole judgment,
decline to waive any such insurance requirement(s).  At any time after the
granting of any temporary waiver pursuant to this Section 5.13 but not more than
once in any year, the Administrative Agent may request, and the Borrower shall
furnish to the Administrative Agent within thirty (30) days after such request,
an updated insurance report reasonably acceptable to the Administrative Agent
(in consultation with the Insurance Consultant) from the Borrower’s independent
insurance broker.  Any waiver granted pursuant to this Section 5.13 shall
expire, without further action by any party, immediately upon (A) such waived
insurance requirement becoming available on commercially reasonable terms, as
reasonably determined by the Administrative Agent, (in consultation with the
Insurance Consultant) or (B) failure of the Borrower to deliver an updated
insurance report pursuant to clause (ii) above.

Section 5.14Inspection.

(a)The Borrower agrees that, with ten (10) days’ prior notice, it will permit,
and cause each Subsidiary to permit, any representatives and consultants of the
Lender Parties and NY Green Bank, during the applicable Relevant Party's normal
business hours, to examine on-site all the books of account, records, reports
and other papers of the Relevant Parties, to make copies and extracts therefrom,
and the Borrower further agrees to discuss their affairs, finances and accounts
with the officers, employees, Independent certified public accountants and other
consultants of such Lender Parties and NY Green Bank, all at such reasonable
times and at the Borrower's expense; provided that except during the
continuation of

105

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

an Event of Default, such examinations may occur no more frequently than once
per calendar year.  The Borrower shall promptly deliver copies of any Portfolio
Documents as may be requested by Administrative Agent from time to time. NY
Green Bank shall be an express third party beneficiary of this Section 5.14(a).

(b)The Borrower will permit, and shall cause each Subsidiary to permit, the
Administrative Agent to conduct, in each case, at the sole cost and expense of
the Borrower, field audits and examinations of the Projects, and appraisals of
the Projects; provided, that, (i) such field audits and examinations and
appraisals may be conducted not more than once per any twelve-month period
(except, during the existence and continuance of an Event of Default, there
shall be no limit on the number of additional field audits and examinations and
appraisals that shall be permitted at the Borrowers’ expense) and (ii) except
during the continuance of an Event of Default, the Administrative Agent shall
consult with the Borrower regarding the costs and expenses of such field audits
and examinations and appraisals.

Section 5.15Cooperation.  The Borrower shall, and shall cause its Subsidiaries
to, cooperate and provide reasonable information and other assistance in
connection with any proposed assignment or participation of a Loan permitted by
Section 11.05(b).

Section 5.16Collateral Accounts; Collections.

(a)The Borrower shall maintain, and shall cause to its Subsidiaries to maintain,
in full force and effect each of the Collateral Accounts in accordance with the
terms of the Loan Documents and with an Acceptable Bank.

(b)The Borrower shall, and shall cause each Relevant Party to, ensure that at
all times each counterparty to a Project Document is directed to pay all Rents
or other payments due to a Relevant Party under such Project Document in
accordance with the terms of the Loan Documents.

(c)Borrower shall, and shall cause each Loan Party to, remit any amounts
received by it or received by third parties (other than pursuant to the terms of
the Loan Documents) on its behalf to the appropriate Collateral Account for
deposit in accordance with the terms of the Loan Documents.

(d)The Borrower shall cause the Guarantors to deposit all Collections consisting
of distributions in respect of the Fund Membership Interests directly into the
applicable Guarantor Account.

(e)The Borrower shall cause the Guarantors to deposit all Collections consisting
of distributions in respect of the Guarantor Membership Interests directly into
the Collections Account (other that any distributions received in respect of the
proceeds of Excluded Property, as evidenced by documentation reasonably
acceptable to the Administrative Agent, which shall be deposited into the
Distribution Suspense Account).

106

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Section 5.17Performance of Agreements.  Borrower shall, and shall cause the
Subsidiaries to, duly and punctually perform, observe and comply in all material
respects with all of the terms, provisions, conditions, covenants and agreements
on its part to be performed, observed and complied with hereunder and under the
other Loan Documents to which it is a party. The Borrower shall, and shall cause
the Subsidiaries to, prudently exercise and enforce their rights, authorities
and discretions under the Portfolio Documents to which they are a party.

Section 5.18Customer Agreements and SREC Contracts.

(a)Each Customer Agreement entered into following the Closing Date shall be an
Eligible Customer Agreement.

(b)The Borrower shall ensure that the applicable Relevant Party takes all such
actions required pursuant to the Fund SREC Transfer Agreements to transfer all
SRECs produced by the applicable Fund to SREC Guarantor.

Section 5.19Management Agreement.  The Borrower shall, and shall cause the
Manager and each Relevant Party to, (a) perform and observe all of the material
terms, covenants and conditions of the Management Agreement on the part of
Manager and such Relevant Party to be performed and observed and (b) promptly
notify the Administrative Agent of any notice to Borrower of any material
default under the Management Agreement.  If the Borrower shall default in the
performance or observance of any material term, covenant or condition of the
Management Agreement to be performed or observed by it, then, without limiting
the Administrative Agent’s other rights or remedies under this Agreement or the
other Loan Documents, and without waiving or releasing Manager or any Relevant
Party from any of its obligations under the Loan Documents or the Borrower under
the Management Agreement, the Borrower grants the Administrative Agent on its
behalf the right, upon prior written notice to the Borrower, to pay any sums and
to perform any act as may be reasonably appropriate to cause such material
conditions of the Management Agreement on the part of the Borrower to be
performed or observed; provided, however, that the Administrative Agent will not
be under any obligation to pay such sums or perform such acts.

Section 5.20Use of Proceeds.  The Borrower shall apply the proceeds of the Loans
exclusively as permitted pursuant to Section 2.01 and Section 2.02.

Section 5.21Project Expenditures.  The Borrower shall cause the Relevant
Parties, Manager and Providers to, operate and maintain the Projects pursuant to
the then-current operating budgets, the Services Agreements, the Portfolio
Documents, and all other agreements with respect to the Project (including any
provisions of any manufacturer, installer or other warranties).

107

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Section 5.22Tax Equity Fund Matters.

(a)Any capital contribution or loan required to be made by any Guarantor to any
Tax Equity Fund pursuant to such Tax Equity Fund’s Limited Liability Company
Agreement or any other Tax Equity Document shall be made solely from the
proceeds of Excluded Property or a contribution from the Sponsor (it being
understood that such loan shall not be Excluded Property and shall be pledged to
the Collateral Agent as security for the Obligations with repayments on such
loan to be paid directly into the Collections Account by the applicable
Guarantor).

(b)The Borrower shall, and shall cause each Guarantor to, enforce their rights
under the Tax Equity Documents to ensure that each Relevant Party shall make and
apply the maximum distributions to the managing members in accordance with the
Tax Equity Documents and, without limitation, shall not agree to the maintenance
of any cash reserve within any Fund without the consent of the Administrative
Agent (acting on the instructions of the Required Lenders), except to the extent
a cash reserve is required to be established under the terms of the Tax Equity
Documents.

Section 5.23Recapture.  Each Relevant Party will take all reasonable actions to
avoid any (i) recapture of (or other liability to repay) any Grant awarded with
respect to any Project by the U.S. Treasury or (ii) loss, disallowance or
recapture of all or part of any ITC claimed with respect to any Project.

Section 5.24Termination of Servicer.  In the event that (i) a Servicer
Termination Event occurs, and (ii) a Fund or a Guarantor has the right to
terminate a Services Agreement or replace a Provider pursuant to the terms of
such Services Agreement, the Administrative Agent (acting on the instructions of
the Required Lenders) may, in its sole discretion, deliver notice to the
Borrower requiring it to cause any Guarantor to terminate the appointment of the
Provider and trigger a transition to a “Replacement Servicer” in accordance with
the Back-Up Servicing Agreement. The Borrower shall, and shall cause the
applicable Guarantor to, immediately take all such action necessary (including
the delivery of notice) to terminate the Provider and transition to a
“Replacement Servicer” in accordance with the Back-Up Servicing Agreement.
Following a Servicer Termination Event, the Borrower shall, and shall cause the
applicable Guarantor to, only exercise any approval or consent right held by a
Fund to object to or veto the identity of a replacement Provider (or any
candidate for such role) or the terms and conditions of a replacement Services
Agreement, with the prior written consent of the Administrative Agent.

Section 5.25Deposits to Collections Account.   

(a)The Borrower shall cause the Manager to promptly transfer any Collections
consisting of checks representing payments to a Fund into its applicable Fund
Account.

108

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(b)The Borrower shall cause the Manager to identify the payor of any
non-recurring Customer ACH or credit card payments as soon as reasonably
practicable and shall cause all Collections that have been identified as being
payable to Fund to be deposited into its applicable Fund Account as soon as
reasonably practicable.

(c)The Borrower shall cause the Manager to deposit any Collections consisting of
recurring Customer ACH or debit card payments that are due to a Fund into the
applicable Fund Account upon receipt of such payments.

(d)The Borrower shall cause the Guarantors to deposit all Collections consisting
of distributions in respect of the Fund Manager Membership Interests directly
into the respective Guarantor Account (other than any distributions received in
respect of the proceeds of Excluded Property which shall be deposited into the
Distribution Suspense Account), which such amounts shall be transferred by the
Depository Bank from such Guarantor Account to the Collections Account.

(e)The Borrower shall cause SREC Guarantor to deposit all Fund SREC Property
received by SREC Guarantor as proceeds pursuant to the SREC Aggregator Master
PSA into the Unpledged SREC Account.  The Borrower shall cause SREC Guarantor to
subsequently transfer (i) the portion of all such Fund SREC Property
attributable to the sale of the Aggregator SRECs into the Fund Account where
such Aggregator SRECs were generated and (ii) all other such Fund SREC Property,
if any, to any other Person in SREC Guarantor’s sole discretion, as evidenced by
documentation reasonably acceptable to the Administrative Agent that
demonstrates no Fund is entitled to such payment.

(f)The Borrower shall cause SREC Guarantor to deposit all Collections received
by SREC Guarantor pursuant to the SREC Financing Master PSA into the Pledged
SREC Account.  The Borrower shall cause SREC Guarantor to subsequently transfer
(i) the portion of all such Collections attributable to the sale of the
Financing SRECs and sold pursuant to an Eligible SREC Contract, or otherwise in
accordance with Section 5.4(b) of the SREC Financing Master PSA, directly into
the Collections Account (the “Financing SREC Collections”) and (ii) all other
such Collections, if any, shall be deposited into the Distribution Suspense
Account, as evidenced by documentation reasonably acceptable to the
Administrative Agent.

(g)The Borrower shall cause each Guarantor to maintain each Fund Account with an
Acceptable Bank and free and clear of any Lien over such Fund Account or the
amounts deposited therein. The Borrower shall cause SREC Guarantor to maintain
(i) the Unpledged SREC Account with an Acceptable Bank and free and clear of any
Lien over such Unpledged SREC Account or the amounts deposited therein and (ii)
the Pledged SREC Account with an Acceptable Bank and free and clear of any Lien
over such Pledged SREC Account or the amounts deposited therein (other than
Liens created pursuant to the Guaranty and Pledge Agreement).

109

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(h)The Borrower and its Subsidiaries shall cause the Manager (in its capacity as
Provider under the Services Agreements) to hold all amounts received by it on
behalf of a Fund separately allocated for such Fund, separate from its own
assets.

Section 5.26Post-Closing Covenant.  Borrower shall use commercially reasonable
efforts to, within 90 days following the Closing Date, deliver to the
Administrative Agent a fully executed copy of an amendment to the Limited
Liability Company Agreement of each Tax Equity Fund, that either (A) provides
that (i) the members of such Tax Equity Fund acknowledge that Subchapters C and
D of Chapter 63 of the Code have been repealed, and that Chapter 63 of the Code
has been amended, by Section 1101 of the Budget Act, to be effective with
respect to taxable years beginning after December 31, 2017; (ii) the members of
such Tax Equity Fund agree to cooperate, reasonably and in good faith, to take
such action on or prior to the effective date of Section 1101 of the Budget Act
as reasonably necessary to preserve and retain after the effective date of
Section 1101 of the Budget Act (and any Further Guidance), to the extent
possible, the substantive arrangement and relative and analogous rights, duties,
indemnities, responsibilities, risks, and obligations of the applicable
Guarantor and Tax Equity Members reflected in such Limited Liability Company
Agreement with respect to tax audits and other administrative procedures
addressed by Section 1101 of the Budget Act; and (iii) no member of such Tax
Equity Fund may make or cause such Tax Equity Fund to make any election under
Section 1101(g)(4) of the Budget Act or any subsequent law or guidance to have
the provisions of Section 1101 of the Budget Act apply to such Tax Equity Fund
prior to the effective date of Section 1101 of the Budget Act or (B) (i)
incorporates any changes necessary to preserve and retain after the effective
date of Section 1101 of the Budget Act (and any Further Guidance), to the extent
possible, the substantive arrangement and relative and analogous rights, duties,
indemnities, responsibilities, risks, and obligations of the applicable Tax
Equity Fund and Tax Equity Members reflected in such Limited Liability Company
Agreement with respect to tax audits and other administrative procedures
addressed by Section 1101 of the Budget Act; and (ii) provides that no member of
such Tax Equity Fund may make or cause such Tax Equity Fund to make any election
under Section 1101(g)(4) of the Budget Act or any subsequent law or guidance to
have the provisions of Section 1101 of the Budget Act apply to such Tax Equity
Fund prior to the effective date of Section 1101 of the Budget Act.

Section 5.27Tax Partnership Election.  With respect to any Tax Equity Fund that
contains in the applicable Limited Liability Company Agreement an Acceptable
Audit Election Provision, in the event such Tax Equity Fund receives a notice of
final partnership administrative adjustment that would, with the passing of
time, result in an “imputed underpayment” imposed on such Tax Equity Fund as
that term is defined in Code Section 6225, Borrower shall, or shall cause such
Tax Equity Fund, within thirty (30) days after the date of such notice to (x)
timely elect pursuant to Code Section 6226 (as amended by the Budget Act) to
make inapplicable to such Tax Equity Fund the requirement in Code Section 6225
(as amended by the Budget Act) to pay the “imputed underpayment” as that term is
used in that section, (y) comply with all of the requirements and procedures
required in connection with such election, and (z) provide evidence of such
election to Administrative Agent.

110

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

ARTICLE VI

NEGATIVE COVENANTS

Section 6.01Indebtedness. The Borrower shall not, and shall not permit the
Subsidiaries to, create, incur, assume, guarantee, or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness except for the
following (collectively, “Permitted Indebtedness”):

(a)the Obligations (including the Secured Hedging Obligations);

(b)unsecured trade payables which are not evidenced by a note or are otherwise
indebtedness for borrowed money and which arise out of purchases of goods or
services in the ordinary course of business; provided, however, (i) such trade
payables are payable not later than 90 days after the original invoice date and
are not overdue by more than 30 days and (ii) the aggregate amount of such trade
payables outstanding does not, at any time, exceed $1,000,000 in the aggregate
for the Borrower and the Subsidiaries;

(c)loans made by a Guarantor to a Fund solely to the extent made with the
proceeds of Excluded Property or a contribution from the Sponsor in accordance
with Section 5.22(a);

(d)subject to Section 9.03, Indebtedness incurred under loans made by the
Sponsor to the Borrower which are subordinated to the Obligations, evidenced by
a subordinated note and pledged in favor of the Collateral Agent under
documentation acceptable to the Administrative Agent;

(e)to the extent constituting Indebtedness, obligations or liabilities of a
Guarantor or Fund arising under any Master SREC Purchase and Sale Agreement or
Fund SREC Transfer Agreement;

(f)obligations under Interest Rate Hedging Agreements permitted in accordance
with Section 5.11; or

(g)any operating deficit loans required to be made by a Guarantor to a Tax
Equity Fund pursuant to the Tax Equity Documents; provided that the aggregate
amount of such operating deficit loans does not, after the application of the
proceeds of any loan made pursuant to Section 6.01(c), at any time, exceed
$2,000,000 in the aggregate.

In no event shall any Indebtedness other than the Obligations be secured, in
whole or in part, by the Collateral or other Assets or any portion thereof or
interest therein and any proceeds of any of the foregoing.

Section 6.02No Liens.  The Borrower shall not, and shall not permit the
Subsidiaries to, create, incur, assume or permit to exist any Lien on any Asset
now owned or hereafter acquired by it except Permitted Liens.

111

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Section 6.03Restriction on Fundamental Changes.  The Borrower shall not, and
shall not permit the Subsidiaries to, (a) merge or consolidate with another
Person, (b) sell, assign, transfer or dispose of any part of the Collateral
other than (x) sales, assignments, transfers or dispositions of obsolete,
worn-out or replaced Property or Assets not used or useful in its business,
(y) sales of Projects to Customers pursuant to the express terms of the Customer
Agreements (provided that the proceeds thereof received by the Relevant Parties
are applied in accordance with Section 3.03(b) and Section 3.03(m)), (z) a
Permitted Fund Disposition or (w) otherwise as expressly permitted by this
Agreement, (c) liquidate, wind-up or dissolve any Subsidiary or (d) withdraw or
resign from any Subsidiary (including in the capacity as managing member).

Section 6.04Bankruptcy, Receivers, Similar Matters.  Borrower shall not, and
shall not permit any Subsidiary to, apply for, consent to, or aid, solicit,
support, or otherwise act, cooperate or collude to cause the appointment of or
taking possession by, a receiver, trustee or other custodian for all or a
substantial part of the Assets of any Relevant Party.  Borrower shall not, and
shall not permit any Subsidiary to, file a petition for, consent to the filing
of a petition for, or aid, solicit, support, or otherwise act, cooperate or
collude to cause the filing of a petition for an Involuntary Bankruptcy.  In any
Involuntary Bankruptcy of any Relevant Party, the Borrower shall not, and shall
not permit any Subsidiary to, without the prior written consent of the
Administrative Agent (acting on the instructions of the Required Lenders),
consent to the entry of any order, file any motion, or support any motion
(irrespective of the subject of the motion), and the Borrower shall not, and
shall not permit any Subsidiary to file or support any plan of
reorganization.  In any Involuntary Bankruptcy of a Relevant Party, Borrower
shall, and shall cause the Subsidiaries to, do all things reasonably requested
by the Administrative Agent (acting on the instructions of the Required Lenders)
to assist the Administrative Agent in obtaining such relief as the
Administrative Agent shall seek, and shall in all events vote as directed by the
Administrative Agent (acting on the instructions of the Required
Lenders).  Without limitation of the foregoing, Borrower shall, and shall cause
the Subsidiaries to, do all things reasonably requested by the Administrative
Agent (acting on the instructions of the Required Lenders) to support any motion
for relief from stay or plan of reorganization proposed or supported by the
Administrative Agent (acting on the instructions of the Required Lenders).

Section 6.05ERISA.

(a)No ERISA Plans. The Borrower shall not, and shall not permit any Loan Party
to, establish any Employee Benefit Plan or Multiemployer Plan, or commence
making contributions to (or become obligated to make contributions to) any
Employee Benefit Plan or Multiemployer Plan.

112

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(b)Compliance with ERISA.  The Borrower shall not, and shall not permit any
Subsidiary to engage in any non-exempt prohibited transaction under Section 406
of ERISA or Section 4975 of the Code; provided that if Borrower is in default of
this covenant under paragraph (a) above, Borrower shall be deemed not to be in
default if such default results solely because (x) any portion of the Loans have
been, or will be, funded with plan assets of any Plan and (y) the purchase or
holding of such portion of the Loans by such Plan constitutes a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code or
a violation of applicable Similar Law.

(c)The Borrower shall not, and shall not permit the Subsidiaries to, hire or
maintain any employees.

Section 6.06Restricted Payments.  The Borrower shall not, and shall not permit
any Subsidiary to make, directly or indirectly any Restricted Payment other
than:

(a)distributions by the Tax Equity Funds to their members in accordance with the
terms of the respective Limited Liability Company Agreements;

(b)distributions by the Relevant Parties to the Borrower;

(c)distributions by the Borrower upon satisfaction of the Distribution
Conditions, unless such Restricted Payment is otherwise restricted under this
Agreement or the Depository Agreement;

(d)the Borrower and Subsidiaries may distribute to their members any and all
proceeds from Excluded Property; and

(e)distributions of Term Loan proceeds in accordance with the express provisions
of ARTICLE II and as directed in the Closing Date Funds Flow Memorandum or to
the extent permitted to be paid as a distribution from the Proceeds Escrow
Account in accordance with the Depository Agreement.

The Borrower shall not (i) redeem, purchase, retire or otherwise acquire for
value any of its ownership or equity interests or securities or (ii) set aside
or otherwise segregate any amounts for any such purpose.  The Borrower shall
not, directly or indirectly, make payments to or distributions from the
Collateral Accounts except in accordance with the Depository Agreement. The
Borrower shall ensure that no Guarantor exercises any right of offset or set-off
against its right to distributions from a Fund.

Section 6.07Limitation on Investments.  The Borrower shall not, and shall not
permit any Subsidiary to, after the date hereof, form, or cause to be formed,
any subsidiaries, make or suffer to exist any loans or advances to, or extend
any credit to, or guarantee (directly or indirectly or by an instrument having
the effect of assuring another’s payment or performance on any obligation or
capability of so doing or otherwise (other than pursuant to a Loan Document)),
endorse or otherwise become contingently liable, directly or indirectly, in
connection with the obligations, stocks or dividends of any other Person (except
by the endorsement of checks in the ordinary course of business), or, except as
expressly permitted under any Loan Document, make

113

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

any investments (by way of transfer of Property, contributions to capital,
purchase of stock or securities or evidences of indebtedness, acquisition of the
business or Assets, or otherwise) in, any Affiliate or any other Person.

Section 6.08Sanctions and Anti-Corruption.  The Borrower shall not, and shall
not permit any Relevant Party, the Sponsor or other Affiliate to (a) become a
Blocked Person (including by virtue of being owned or controlled by a Blocked
Person) or own or control a Blocked Person, (b) use, contribute or otherwise
make available all or any part of the proceeds of the Loans, directly or
indirectly, to or for the benefit of any Person (whether or not an Affiliate of
the Borrower) for the purpose of financing the activities or business of, other
transactions with, or investments involving any Blocked Person or Sanctioned
Country or in any other manner that constitutes or would give rise to a
violation by any Person, including any Lender, of any Anti-Money Laundering
Laws, Anti-Corruption Laws or Sanctions, (c) directly or indirectly fund all or
part of any repayment or prepayment of the Loans out of proceeds derived from
any transaction with or action involving a Blocked Person or in violation of
Anti-Corruption Laws or (d) engage in any transaction, activity or conduct that
would violate applicable Sanctions or Anti-Corruption Laws, that would cause any
Secured Party to be in breach of any Sanctions or that could reasonably be
expected to result in it or its Affiliates or any Secured Party being designated
as a Blocked Person.

Section 6.09No Other Business; Leases.

(a)Borrower shall not, and shall not permit any Subsidiary to: (i) engage in any
business other than the acquisition, ownership, leasing, construction,
financing, operation and maintenance of the Projects in accordance with and as
contemplated by the Transaction Documents and other activities incidental
thereto, including the sale of SRECs under the Master SREC Purchase and Sale
Agreements or the Fund SREC Transfer Agreements, or (ii) change its name without
the consent of the Administrative Agent.

(b)Borrower shall not, and shall not permit any Subsidiary to, enter into any
agreement or arrangement to lease the use of any Asset or Project of any kind
(including by sale-leaseback, operating leases, capital leases or otherwise),
except pursuant to the terms of the Eligible Customer Agreements.

Section 6.10Portfolio Documents.

(a)The Borrower shall not, and shall not permit any Subsidiary to, materially
amend or modify any Portfolio Document, terminate any Portfolio Document, or
waive any material breach under, or material breach of, any Portfolio Document,
without the prior written consent of the Administrative Agent (acting on the
instructions of the Required Lenders) to the extent that any such amendment,
modification, termination or waiver could reasonably be expected (x) to have a
Material Adverse Effect, (y) to result in a reduction of Cash Available for Debt
Service during any Interest Period or (z) to result in the Portfolio Value,
calculated immediately after giving effect to such modification to be less than
the Portfolio Value, calculated immediately prior to giving effect to such
modification; provided, that the Subsidiaries shall be permitted to enter into
an agreement to amend or modify the electricity or

114

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

lease rate, annual escalator or term of any Exempt Customer Agreement only (such
agreement, a “Payment Facilitation Agreement”), so long as such amendment or
modification is (A) permitted under the applicable Tax Equity Documents and
(B) made in good faith for a commercially reasonable purpose and is intended to
maximize the long-term economic value of the Customer Agreement as against its
value if the Payment Facilitation Agreement had not been entered into (as
reasonably determined by the Sponsor in good faith and in light of the facts and
circumstances known at the time of such amendment or modification); provided,
further, that, for any Customer Agreement for which the Provider reasonably
determines the Customer under such Customer Agreement could reasonably be
expected to stop making Rent payments due under the Customer Agreement, the
Subsidiaries may enter into a delayed payment plan to adjust the timing of
payments under such Customer Agreement for up to twelve (12) months.

(b)Without limitation to Section 6.10(a), any amendment or modification to a
Portfolio Document that:

(i)could change the capital commitments by a Tax Equity Member;

(ii)extend of any final completion deadline or the deployment period for new
Projects beyond the date that is six months after the Closing Date;

(iii)would materially limit the services to be provided by, or reduce the
standard of care applicable to, the Provider or the Manager;

(iv)would cause the Portfolio Document to be in violation of, or adversely
affect the applicable Relevant Party’s ability to comply with, any applicable
Laws in any material respect (including, without limitation, any violation of,
or adverse impact on compliance with, all consumer leasing and protection Laws
and all Environmental Laws); or

(v)would include any cash sweeps, put option or other contingent cash diversion
provisions in a Tax Equity Document,

shall require the consent of the Administrative Agent (acting on the
instructions of the Required Lenders);

(c)The Borrower shall not, and shall not permit any Subsidiary to, enter into
any new agreement or contract, other than the Transaction Documents or any
contract or agreement incidental or necessary to the operation of its business
that do not allocate material risk to any Relevant Party and have a term of less
than one year or that has a value over its term not exceeding $100,000, without
the prior written consent of the Administrative Agent (acting on the
instructions of the Required Lenders).

(d)The Borrower shall not, and shall not permit any Subsidiary to, assign,
novate or otherwise transfer or consent to an assignment, novation or any other
transfer of a Project Document other than (i) pursuant to the Collateral
Documents, (ii) transfers of an interest in a Fund from a Tax Equity Member to a
Guarantor which are permitted in accordance

115

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

with clause (d) below and Section 5.08(g) and (iii) assignments of a Customer
Agreement to a replacement Customer in accordance with the terms of the Customer
Agreement and applicable Law (including consumer leasing and protection Law).

(e)No Guarantor shall exercise any option to purchase the outstanding “class A”
membership interests of a Tax Equity Fund or any membership interests held by a
Tax Equity Member in such Tax Equity Fund without the prior written consent of
the Administrative Agent (acting on the instructions of the Required Lenders);
provided that, such consent shall not be required if the exercise of such option
is funded through the Additional Reserve Account or through other funding
provided by Sponsor.

Section 6.11Taxes.  The Borrower shall not, and shall not permit any Relevant
Party to, take any action or position that would, or could reasonably be
expected to, (i) result in a Project being determined to have been Placed in
Service prior to the date it was sold or otherwise transferred to the applicable
Relevant Party or (ii) result in the loss, disallowance or recapture of all or
part of any Grant awarded or ITC claimed, as applicable, with respect to any
Project, other than as required by applicable Law or Prudent Industry
Practices.  The Borrower shall not, and shall not permit any Relevant Party to,
claim the ITC for any Project with respect to which a Grant has been awarded or
apply for a Grant for any Project with respect to which the ITC has been
claimed. The Borrower shall not, and shall not permit any Relevant Party to,
cause or permit any Property that is part of a Project to be subject to the
alternative depreciation system under Section 168(g) of the Code unless, where
applicable, allowing such Property to be subject to the alternative depreciation
system would not result in the relevant Flip Point being delayed beyond the Flip
Point contemplated in the relevant Tax Equity Fund Model as of the Closing
Date.  Each party hereto (i) acknowledges that Fund X Project Company has
elected application of the alternative depreciation system under Section 168(g)
of the Code for all Projects owned by Fund X Project Company Placed in Service
in 2015 and (ii) agrees that such election shall not be deemed to be a breach of
this Section 6.11.

Section 6.12Expenditures; Collateral Accounts; Structural Changes.

(a)The Borrower shall not, and shall not permit any Subsidiary to, incur
Operating Expenses or otherwise pay the Manager, Provider and Back-Up Servicer
in the aggregate amounts in excess of the greater of:

(i)the budgeted amounts shown for Operating Expenses in the applicable Operating
Budget for such calendar year; and

(ii)20% in the aggregate over the amount budgeted for Operating Expenses in the
then-current Base Case Model for the applicable calendar year; provided, that
such Operating Expenses may exceed 20% in the aggregate over the amount budgeted
for Operating Expenses to the extent Sponsor, in its sole discretion, makes a
capital contribution for such excess amount,

116

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

without the prior written consent of the Administrative Agent (acting on the
instructions of the Required Lenders and with such consent in respect of the Tax
Equity Funds not to be unreasonably withheld or delayed).

(b)The Borrower shall not, and shall not permit any Subsidiary to, acquire or
own any material Asset other than the Projects, SRECs, Portfolio Documents, the
Membership Interests and the proceeds thereof and, in the case of SREC
Guarantor, holding Fund SREC Property for and on behalf of the Funds.

(c)The Borrower shall not maintain, or permit any Relevant Party to maintain,
any bank accounts other than (i) the Collateral Accounts maintained by the
Borrower and the Guarantors, (ii) the Unpledged SREC Account maintained by SREC
Guarantor and (iii) the Fund Accounts.

(d)The Borrower shall not, and shall not permit any Subsidiary to, materially
amend, modify or waive, or permit any material amendment, modification or waiver
of (i) its organizational documents (except (A) for non-substantive or
immaterial changes to organizational documents other than a Limited Liability
Company Agreement which, for the avoidance of doubt, shall not include any
amendments that relate to corporate powers, corporate separateness or
single-purpose entity provisions set forth herein or therein or (B) as may be
required by applicable Law, provided, that, any such change required by
applicable Law shall be made only with prior notice to and consultation with the
Administrative Agent), (ii) its legal form or its capital structure (including
the issuance of any options, warrants or other rights with respect thereto) or
(iii) change its fiscal year, in each case without the consent of the
Administrative Agent.

(e)The Borrower shall not use any proceeds of any Loan except as permitted by
applicable Law and for the purposes permitted in Section 2.01 or Section 2.02.

Section 6.13SREC Contracts and Transfer Instructions.  Without limiting Section
6.10(b), the Borrower shall not, and shall not permit any Subsidiary to, enter
in to any SREC Contract other than a Master SREC Purchase and Sale Agreement or
Fund SREC Transfer Agreement.

Section 6.14Speculative Transactions.  The Borrower shall not, and shall cause
each Relevant Party not to, engage in any Swap Agreement other than the Master
SREC Purchase and Sale Agreements, Fund SREC Transfer Agreements and the
Interest Rate Hedging Agreements.

Section 6.15Voting on Major Decisions.  The Borrower shall ensure that no Loan
Party exercises its rights, authorities and discretions under any Tax Equity
Document to consent to, approve, ratify, vote in favor of, or submit to the Tax
Equity Member for such consent, approval, ratification or vote, any matter which
requires approval as a Major Decision, other than with the prior written consent
of the Administrative Agent (acting on the instructions of the Required
Lenders); provided, that, the Borrower shall not be restricted from
communicating with any Tax Equity Member in the ordinary course so long as such

117

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

communications do not cause a Major Decision to be made without the
Administrative Agent’s consent.

Section 6.16Transactions with Affiliates.  The Borrower shall not, and shall
ensure each Subsidiary shall not, make or cause any payment to, or sell, lease,
transfer or otherwise dispose of any of its Assets (other than Excluded Property
or Fund SREC Property) to, or purchase any Assets from, or enter into or make,
replace, terminate or amend any transaction, contract, agreement, understanding,
loan, advance or guarantee with, or for the benefit of, the Sponsor or its
Affiliates or any of the Affiliates of the Borrower and each of their respective
members and principals (each, an “Affiliate Transaction”), unless the Affiliate
Transaction is upon terms and conditions that are intrinsically fair,
commercially reasonable and on terms no less favorable to such Relevant Party
than those that would be available on an arms-length basis with an unrelated
Person (other than (x) Restricted Payments permitted to be made under Section
6.06 and (y) the Transaction Documents in existence as at the Closing Date).

Section 6.17Limitation on Restricted Payments.  Without limiting Section 6.10,
the Borrower shall not, and shall ensure each Subsidiary shall not, enter into
any agreement, instrument or other undertaking that (a) restricts the ability of
any Subsidiary to make a Restricted Payment (including pursuant to any
reallocation of distribution percentages) or (b) restricts or limits the ability
of any Loan Party to create, incur, assume or suffer to exist Liens on the
Assets or Property of such Person for the benefit of the Secured Parties with
respect to the Obligations, except to the extent set out in the Tax Equity
Documents as of the Closing Date.

Section 6.18Tax Partnership Election.  Borrower shall not cause Tax Equity Fund
to make an election under Section 1101(g)(4) of the Budget Act or any subsequent
law or guidance to have the provisions of Section 1101 of the Budget Act apply
to such Tax Equity Fund prior to the effective date of Section 1101 of the
Budget Act.

ARTICLE VII

SEPARATENESS

Section 7.01Separateness.  The Borrower acknowledges that the Administrative
Agent and the Lender Parties are entering into this Agreement in reliance upon
each Relevant Party’s identity as a legal entity that is separate from any other
Person.  Therefore, from and after the Closing Date, the Borrower shall take all
reasonable steps to maintain each Relevant Party’s identity as a separate legal
entity from each other Person and to make it manifest to third parties that the
Relevant Parties are separate legal entities.  Without limiting the generality
of the foregoing, the Borrower agrees that it shall, and cause each of the
Subsidiaries to:

(a)hold all of its Assets in its own name;

(b)not commingle its Assets with the Assets of any of its members, Affiliates,
principals or any other Person;

(c)maintain books, records and agreements as official records and separate from
those of the members, principals and Affiliates or any other Person;

118

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(d)maintain its bank accounts separate from the members, principals and
Affiliates of any other Person;

(e)not, other than pursuant to the Transaction Documents and as otherwise
expressly permitted by Section 6.16, enter into any Affiliate Transaction;

(f)maintain separate Financial Statements from those of its general partners,
members, principals, Affiliates or any other Person; provided, however, that the
Relevant Parties financial position, Assets, liabilities, net worth and
operating results may be included in the consolidated Financial Statements of
Sponsor, provided that (i) appropriate notation shall be made on such
consolidated Financial Statements to indicate the separateness of each Relevant
Party and the Sponsor, to indicate that the Sponsor and each Relevant Party
maintain separate books and records and to indicate that none of the Relevant
Parties’ Assets and credit are not available to satisfy the debts and other
obligations of the Sponsor or any other Person and (ii) such Assets and
liabilities shall be listed on each Relevant Party’s own separate balance sheet;

(g)promptly correct any known or suspected misunderstanding regarding its
separate identity;

(h)not maintain its Assets in such a manner that it will be costly or difficult
to segregate, ascertain or identify its individual Assets from those of any
other Person;

(i)not guarantee or become obligated, or hold itself as responsible, for the
debts of any other Person, except under the Guaranty and Security Agreement or
the Guaranty and Pledge Agreement;

(j)not hold out its credit as being available to satisfy the obligations of any
other Person, except under any Guaranty and Security Agreement or the Guaranty
and Pledge Agreement;

(k)not make any loans or advances to any third party, including any member,
principal or Affiliate of the Borrower, or any member, principal or Affiliate
thereof, except as expressly permitted by the Loan Documents;

(l)not pledge its Assets for the benefit of any other Person, except as
expressly permitted under the Loan Documents;

(m)not identify itself or hold itself out as a division of any other Person or
conduct any business in another name;

(n)maintain adequate capital in light of its current and contemplated business
operations;

119

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(o)act solely in its own limited liability company name and not of any other
Person, any of its officers or any of their respective Affiliates, and at all
times use its own stationery, invoices and checks separate from those of any
other Person, any of its officers or any of their respective Affiliates;

(p)not acquire obligations or securities of its members, shareholders or other
Affiliates, as applicable, except as expressly permitted under the Loan
Documents;

(q)not take any action that knowingly shall cause any Relevant Party to become
insolvent;

(r)keep minutes of the actions of the member of any Relevant Party and observe
all limited liability company and other organizational formalities;

(s)cause its members, managers, directors, officers, agents and other
representatives to act at all times with respect to each Relevant Party
consistently and in furtherance of the foregoing and in the best interests of
each Relevant Party;

(t)pay its own liabilities and expenses (including, as applicable, shared
personnel and overhead expenses) only out of its own funds; or

(u)at all times maintain an independent member of Borrower and Pledgor (as the
term “independent member” is defined in the applicable limited liability company
agreement of the Borrower or Pledgor, as applicable).

ARTICLE VIII

CONDITIONS PRECEDENT

Section 8.01Conditions of Initial Borrowing.  The Closing Date shall occur on
the date that each of the following conditions precedent have been satisfied or
waived in writing by the Administrative Agent (acting on the instructions of all
Lenders and the Issuing Bank):

(a)Closing Date Deliverables.  The Administrative Agent’s receipt of the
following, each of which shall be originals or executed electronic copies
(followed promptly by originals) unless otherwise specified, each properly
executed by an Authorized Officer of the Borrower, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date):

(i)Borrowing Notice. A Borrowing Notice in accordance with the requirements of
Section 2.01.

(ii)Notice of LC Activity. A Notice of LC Activity in accordance with the
requirements of Section 2.02 together with completed LC Application duly
executed by the Borrower for the benefit of the Administrative Agent and
submitted to the Issuing Bank (together with such other LC Documents applicable
thereto) with a copy to the Administrative Agent.

120

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(iii)Loan Documents.  Executed counterparts of:

(A) this Agreement, together with all Exhibits and Schedules thereto, sufficient
in number for distribution to the Administrative Agent, each Lender and the
Borrower;

(B)the Cash Diversion Guaranty

(C)the Collateral Agency Agreement;

(D)the Depository Agreement;

(E)a Note executed by the Borrower in favor of each Lender requesting a Note;

(F)the Tax Equity Consents;

(G)the SREC Consents;

(H)the Management Consent Agreement;

(I)the Closing Date Assignment Agreements; and

(J)all other Loan Documents to be delivered as of the Closing Date.

(iv)Portfolio Documents.  Fully executed copies of all Portfolio Documents
(which may be provided electronically on a USB flash drive), accompanied by an
Officer’s Certificate certifying:

(A) that each such copy provided to the Administrative Agent is a true, correct
and complete copy of such document (and includes all schedules, exhibits,
attachments, supplements and amendments thereto and any related protocols or
side letters);

(B)each such Portfolio Document (1) has been duly executed and delivered by the
Sponsor and Relevant Party party thereto and, to the Knowledge of the Sponsor
and the Relevant Parties, the other parties thereto, (2) is in full force and
effect and is enforceable against the Sponsor and Relevant Party party thereto
and, to the Knowledge of the Sponsor and the Relevant Parties, each other party
thereto as of such date;

121

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(C)neither the Sponsor nor any Relevant Party party thereto nor, to the
Knowledge of the Sponsor, Borrower and each Subsidiary, any other party to such
Portfolio Document is or, but for the passage of time or giving of notice or
both, will be in breach of any material obligation under a Portfolio Document,
except as could not reasonably be expected to have a Material Adverse Effect;

(D)no Portfolio Document has an event of force majeure existing thereunder
except solely with respect to the Project Documents, where such event of force
majeure (itself or when coupled with other events of force majeure under such
Project Documents) could not reasonably be expected to have a Material Adverse
Effect;

(E)to the Knowledge of the Sponsor and the Relevant Parties, the warranties for
all equipment comprising, and used in the installation of, the Projects is in
full force and effect, except as could not reasonably be expected to have a
Material Adverse Effect;

(F)to the Knowledge of the Sponsor and the Relevant Parties, no condemnation is
pending or threatened, and no unrepaired casualty exists, with respect to any of
the Projects in the Project Pool, except as could not reasonably be expected to
have a Material Adverse Effect; and

(G)all conditions precedent to the effectiveness of such Portfolio Documents
have been satisfied or waived in writing.

(v)Collateral Documents.  Executed counterparts of the Pledge Agreement, the
Pledge and Security Agreement, the Guaranty and Pledge Agreement and the SREC
Security Agreement, in each case, duly executed by the applicable Loan Parties
and SREC Seller Parties, together with:

(A)Membership Interest Certificates. Certificates representing the pledged
equity referred to therein (in the form required by the applicable limited
liability company agreement) accompanied by undated stock powers executed in
blank and instruments evidencing any pledged debt indorsed in blank;

(B)Financing Statements. Proper Financing Statements in form appropriate for
filing under the applicable Uniform Commercial Code in order to perfect the
Liens created under the Collateral Documents (covering the Collateral described
therein);

122

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(C)Perfection. Evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Collateral Documents has been taken or will be taken on the Closing Date such
that such Liens shall each constitute a first priority security interest; and

(D)Recent Lien Search. The results of a recent lien search in each of the
jurisdictions in which UCC financing statement or other filings or recordations
should be made to evidence or perfect security interests in all Assets of the
Borrower, the Relevant Parties and the SREC Seller Parties and such search shall
reveal no Liens on any of the Assets of the Borrower, the Relevant Parties, the
SREC Seller Parties or otherwise on the Collateral, other than Permitted Liens;

(vi)Financial Statements.  To the extent not publically available, copies of the
(i) audited Financial Statements of Sponsor for the most recently-completed
fiscal year and (ii) audited Financial Statements of each Fund (except the
Financial Statements for Vivint Solar Fund XII Project Company, LLC may be
unaudited) for the most recently-completed fiscal period, in each case
accompanied by an officer’s certificate of the Borrower certifying that such
copies are correct and complete and that such statements have been prepared in
accordance with GAAP.

(vii)Organizational Documents.  A copy of the certificate of formation, limited
liability company agreement, operating agreement or other organizational
documents of each Relevant Party, the SREC Seller Parties and the Sponsor,
together with such amendments to the organizational documents of the Loan
Parties and SREC Seller Parties as required by the Administrative Agent,
certified by the secretary of such Person as being true, correct and complete
copy of such document (and includes all schedules, exhibits, attachments,
supplements and amendments thereto and any related protocols or side letters).

(viii)Resolutions and Incumbency Certificates.  Such certificates of resolutions
or other action, incumbency certificates and/or other certificates of Authorized
Officers of the Relevant Parties, the SREC Seller Parties and the Sponsor as the
Administrative Agent may require authorizing, as applicable, the Loans and the
guarantees given by the Loan Parties, the granting of the Liens under the
Collateral Documents and the execution delivery and performance of this
Agreement and the other Transaction Documents and evidencing the identity,
authority and capacity of each Authorized Officer thereof authorized to act as
an Authorized Officer in connection with this Agreement and the other Loan
Documents to which the Sponsor, any SREC Seller Party or any Relevant Party is a
party or is to be a party, in each case, certified by the secretary of such
Person.

123

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(ix)Secretary’s Certificates.  Such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Relevant
Party, each SREC Seller Party and the Sponsor is duly formed, validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of Properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

(x)Legal Opinions.  Favorable opinions of counsel to the Relevant Parties, the
SREC Seller Parties and the Sponsor in relation to the Loan Documents, each
Back-Up Servicing Agreement and the Management Agreement, addressed to the
Administrative Agent and each Secured Party from Wilson Sonsini Goodrich &
Rosati P.C., counsel for the Relevant Parties, each SREC Seller Party and the
Sponsor, including opinions regarding the attachment, perfection of security
interests in Collateral and corporate matters (including, without limitation,
enforceability, no consents, no conflicts with the Limited Liability Company
Agreements, Master Lease Agreements and certain financing documents and
Investment Company Act matters);

(xi)Officer’s Certificate.  An Officer’s Certificate:

(A)either (1) attaching copies of all consents, licenses and approvals required
from any third party (including the Tax Equity Member) or Governmental Authority
in connection with the Loans and the guarantees given by the Loan Parties, the
granting of the Liens under the Collateral Documents, the consummation of the
Closing Date Assignments and the execution delivery and performance of this
Agreement and the other Transaction Documents and the validity against the
Sponsor and each Relevant Party of the Loan Documents to which it is a party,
and such consents, licenses and approvals shall be in full force and effect and
not subject to appeal, or (2) certifying that no such consents, licenses or
approvals are so required;

(B)certifying that the conditions specified in Sections 8.01(j), (k), (l), (m),
(n), (q), (r) and (t) and have been satisfied;

(C)certifying that the Borrower and the Subsidiaries are solvent;

(D)certifying that there has been no event or circumstance since December 31,
2015 that has had or could reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect; and

(E)certifying as to such other matters as the Administrative Agent shall
reasonably request.

124

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(xii)Warranties. Evidence satisfactory to the Administrative Agent that all
warranties relating to the Projects in the Project Pool inure to the benefit of,
and are enforceable by, the relevant Subsidiary.

(xiii)Funds Flow Memorandum.  The Closing Date Funds Flow Memorandum outlining
the use of the Loans which shall be in compliance with Section 2.01(c),
including reflecting the deposit of the Escrowed Amount into the Proceeds Escrow
Account.

(xiv)Tax Equity Fund Models. The then-current Tax Equity Fund Model for each
Fund, as last approved by the applicable Tax Equity Member.

(b)Base Case Model and Model Auditor Report.  The Administrative Agent has
received the Base Case Model, demonstrating compliance with the Debt Sizing
Parameters and Portfolio Concentration Limits (including a modified case of the
Base Case Model demonstrating the Closing Date Available Amount and the Escrowed
Amount, after exclusion of Incomplete Project Revenues), and a report from the
Model Auditor in respect of the Tax Equity Fund Models in form and substance
satisfactory to the Administrative Agent addressed to the Administrative Agent
and the Lenders.

(c)Initial Operating Budget.  Each Lender Party has received the initial
Operating Budget required pursuant to Section 5.01(f)(i) and a construction
schedule in respect of Incomplete Projects.

(d)KYC.  The Lender Parties have received all documentation and other
information required by regulatory authorities under the applicable “know your
customer” and Anti-Money Laundering Laws, including the PATRIOT Act, in form and
substance satisfactory to the Joint Lead Arrangers.

(e)Fees and Expenses.

(i)All fees and expenses (including attorney’s fees and disbursements) required
to be paid to the Agents and the Depository Agent on or before the Closing Date,
shall have been paid or shall be, contemporaneously with the Closing, paid.

(ii)All fees required to be paid to the Lenders and the Joint Lead Arrangers on
or before the Closing Date pursuant to the Fee Letters, shall have been paid or
shall be, contemporaneously with the Closing, paid.

(iii)All Additional Expenses due and payable as of the Closing Date shall have
been paid in full by the Borrower.

125

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(iv)All other costs and expenses required to be paid pursuant to Section 3.07
for which evidence has been presented (including third-party fees and
out-of-pocket expenses of lenders’ counsel, the Insurance Consultant,
Independent Engineer, Model Auditor and other advisors or consultants retained
by the Administrative Agent) shall have been paid in full by the Borrower on or
before the Closing Date.

(v)The payment of all fees, costs and expenses to be paid on the Closing Date
will be reflected in the Closing Date Funds Flow Memorandum and funding
instructions given by the Borrower to the Administrative Agent and the
Depository Agent prior to the Closing Date.

(f)Collateral Accounts.  The Administrative Agent shall have received
satisfactory evidence that the Borrower has established the Collateral Accounts
and, except to the extent to be funded with a Letter of Credit on the Closing
Date, has deposited, or shall contemporaneously with the Closing deposit, into
the Debt Service Reserve Account the Debt Service Reserve Required Amount and,
to the extent applicable, each other Reserve Account is fully funded in the
required amounts in accordance with the Depository Agreement. To the extent
applicable, the funding of the Debt Service Reserve Account and the other
Reserve Accounts will be reflected in the Closing Date Funds Flow Memorandum and
funding instructions given by the Borrower to the Administrative Agent and the
Depository Agent prior to the Closing Date.

(g)Technical Report.  The Administrative Agent shall have received technical
report prepared by the Independent Engineer and addressed to the Administrative
Agent and the Lenders.

(h)Insurance.  The Administrative Agent shall have received (i) an insurance
report from the Insurance Consultant addressed to the Administrative Agent and
the Lenders, including an opinion as to the adequacy of the insurance maintained
by the Borrower and (ii) an insurance certificate from the Borrower’s insurance
broker identifying the underwriters, types of insurance, applicable insurance
limits and policy terms consistent with such insurance report and evidence,
including customary insurance certificates, that all insurance required to be
obtained and maintained pursuant to the Loan Documents has been obtained and all
premiums thereon have been paid in full, in each case in form and substance
satisfactory to the Administrative Agent.

(i)Reliance on Consultant Reports. The Administrative Agent and the Lenders
shall have received customary reliance letters, duly executed by the Independent
Engineer, the Model Auditor and the Insurance Consultant allowing the
Administrative Agent and the Lenders to rely on the underlying reports prepared
by such consultants.

126

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(j)Representations and Warranties. The representations and warranties of the
Sponsor and the Relevant Parties contained in ARTICLE IV or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
Closing Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

(k)No Action by Governmental Authority. No action or proceeding has been
instituted or threatened in writing by any Governmental Authority against the
Sponsor or any Relevant Party that seeks to impair, restrain prohibit or
invalidate the transactions contemplated by this Agreement and the other Loan
Documents or regarding the effectiveness or validity of any required Permits.

(l)No Default or Event of Default. No Default or Event of Default shall exist,
or would result from the borrowing or from the application of the proceeds
thereof.

(m)Eligible Project Representations. The representations and warranties in
Section 4.22 regarding Eligible Projects are true and correct for all Projects
shown to generate Eligible Revenues under the Base Case Model delivered pursuant
to Section 8.01(b).

(n)Cash Available for Debt Service.  The Cash Available for Debt Service
included under the Base Case Model from the Project Pool does not include any
Operating Revenues other than Eligible Revenues and Incomplete Project Revenues,
includes Operating Expenses from all Projects in the Project Pool and takes into
account the impact on Operating Revenues and Operating Expenses from each waiver
to eligibility requirements, portfolio criteria or otherwise as provided by a
Tax Equity Member.  Taking into account all Projects owned by the applicable
Fund and proposed to be included in the Collateral as of such date: (i) each of
the fund constraints and limitations set forth in the related Master Purchase
Agreement has been satisfied, (ii) any minimum systems in service requirement
set forth in such Master Purchase Agreement shall have been achieved, and
(iii) each Project met the sale conditions and eligibility representations at
the time of sale pursuant to such Master Purchase Agreement or such requirements
referenced in clauses (i), (ii) and/or (iii) were waived or amended and a copy
of any such waiver or amendment has been provided to the Administrative Agent.

(o)Discharge of Aggregation Facility Indebtedness. Prior to or, pursuant to a
closing protocol acceptable to the Administrative Agent, contemporaneously with
the occurrence of the Closing Date, the Relevant Parties shall have delivered to
the Administrative Agent evidence to its satisfaction that the Indebtedness of
the Relevant Parties under the Aggregation Facility has been discharged and all
documents or instruments necessary to release all Liens on the Collateral
securing, and any guarantee of the Relevant Parties in respect of, the
Indebtedness under the Aggregation Facility on the Closing Date (including
receipt of duly executed payoff letters, UCC-3 termination statements and
consent agreements).

127

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(p)Discharge of Subordinated Holdco Facility Indebtedness. Prior to or, pursuant
to a closing protocol acceptable to the Administrative Agent, contemporaneously
with the occurrence of the Closing Date, the Relevant Parties shall have
delivered to the Administrative Agent evidence to its satisfaction that the
Indebtedness of the Relevant Parties under the Subordinated Holdco Facility has
been discharged and all documents or instruments necessary to release all Liens
on the Collateral securing, and any guarantee of the Relevant Parties in respect
of, the Indebtedness under the Subordinated Holdco Facility on the Closing Date
(including receipt of notices and UCC-3 termination statements).

(q)Managing Member. No Guarantor shall have been removed as managing member
under the Limited Liability Company Agreement for any Fund or as manager of any
Inverted Lease Tenant, nor shall have any Guarantor given or received written
notice of an action, claim or threat of such removal.

(r)Closing Date Assignments. Prior to or, pursuant to a closing protocol
acceptable to the Administrative Agent, contemporaneously with the occurrence of
the Closing Date:

(i)all conditions to the consummation of the Closing Date Assignments set forth
in the Closing Date Assignment Agreements shall have been satisfied or the
fulfillment of any such conditions shall have been waived with the consent of
Administrative Agent such that the Closing Date Assignments shall become
effective in accordance with the terms of the Closing Date Assignment
Agreements;

(ii)the Closing Date Assignment Agreements shall be in full force and effect and
no provision thereof shall have been modified or waived, in each case without
the consent of Administrative Agent.

(s)NYGB Conditions Precedent. NY Green Bank shall have confirmed that each of
the conditions precedent under the NY Green Bank Loan Agreement have been
satisfied or waived.

(t)SREC Transactions. Each of the SREC Financing Master PSA, SREC Aggregator
Master PSA and the Fund SREC Transfer Agreements shall have been duly executed
in form and substance satisfactory to the Administrative Agent, UCC-1s shall
have been filed in favor of the SREC Guarantor in respect of the assignment of
receivables under the SREC Financing Master PSA and the SREC Aggregator Master
PSA and a UCC-3 shall have been filed in favor of the Collateral Agent in
respect of the SREC Guarantor’s right to receivables under the SREC Financing
Master PSA.

Section 8.02Conditions to the Disbursement from the Proceeds Escrow Account. 
The Disbursement of the Disbursement Amount from the Proceeds Escrow Account
pursuant to Section 4.02(g) of the Depository Agreement is subject to
satisfaction of the

128

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

conditions precedent in Section 8.02 in form and substance reasonably
satisfactory to the Administrative Agent (acting on the instructions of all
Lenders):

(a)Closing Date. The Closing Date shall have occurred.

(b)Disbursement Notice. The Borrower shall have delivered a Disbursement Notice
in accordance with the requirements of Section 4.02(g) of the Depository
Agreement.

(c)Disbursement Deliverables. The Administrative Agent’s receipt of the
following, each of which shall be originals or electronic copies (followed
promptly by originals to the extent extant) unless otherwise specified, each
properly executed by an Authorized Officer of the signing Borrower, each dated
as of the date of such Disbursement (or, in the case of certificates of
governmental officials, a recent date before such date of Disbursement):

(i)Warranties. Evidence satisfactory to the Administrative Agent that all
warranties relating to the Projects in the Project Pool inure to the benefit of,
and are enforceable by, the relevant Subsidiary;

(ii)Officer’s Certificate. A certificate signed by an Authorized Officer of the
Borrower certifying (A) that the conditions specified in Sections 8.02(d),
8.02(e), 8.02(f), 8.02(g), 8.02(h), 8.02(k), 8.02(l), and 8.02(m) have been
satisfied and (B) that there has been no event or circumstance since the Closing
Date that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect;

(iii)Portfolio Documents.  An Officer’s Certificate attaching (which may done
electronically by an attached USB flash drive) fully executed copies of all
Portfolio Documents entered into in connection with the Project Pool to the
extent not provided as of the Closing Date, together with updated Project
Information relating to each Eligible Project in the Project Pool to the extent
of any update since the Closing Date, and certifying that:

(A) each Portfolio Document provided to the Administrative Agent is a true,
correct and complete copy of such document (and includes all schedules,
exhibits, attachments, supplements and amendments thereto and any related
protocols or side letters);

(B)each Portfolio Document (1) has been duly executed and delivered by the
Sponsor and Relevant Parties party thereto, as applicable, and, to the Knowledge
of the Sponsor and Relevant Parties, the other parties thereto, (2) is in full
force and effect and is enforceable against the Sponsor and Relevant Party party
thereto and, to the Knowledge of the Sponsor and Relevant Parties, each other
party thereto as of such date;

(C)neither the Sponsor nor Relevant Party party thereto nor, to the Knowledge of
the Sponsor and the Relevant Parties, any other

129

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

party to such Portfolio Document is or, but for the passage of time or giving of
notice or both, will be in breach of any material obligation under a Portfolio
Document, except as could not reasonably be expected to have a Material Adverse
Effect;

(D)no Portfolio Document has an event of force majeure existing thereunder
except solely with respect to the Project Documents, where such event of force
majeure (itself or when coupled with other events of force majeure under such
Project Documents) could not reasonably be expected to have a Material Adverse
Effect;

(E)to the Knowledge of the Sponsor and Relevant Parties, the warranties for all
equipment comprising, and used in the installation of, the Projects is in full
force and effect, except as could not reasonably be expected to have a Material
Adverse Effect;

(F)to the Knowledge of the Sponsor and the Relevant Parties, no condemnation is
pending or threatened, and no unrepaired casualty exists, with respect to any of
the Projects in the Project Pool, except as could not reasonably be expected to
have a Material Adverse Effect; and

(G)all conditions precedent to the effectiveness of such Portfolio Documents
have been satisfied or waived in writing; and

(H)Tax Equity Fund Models. The then-current Tax Equity Fund Model for each Fund,
as last approved by the applicable Tax Equity Member;

(d)Representations and Warranties. The representations and warranties of the
Relevant Parties and the Sponsor contained in ARTICLE IV or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) on
and as of the Disbursement Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of such earlier date.

(e)No Action by Governmental Authority. No action or proceeding has been
instituted or threatened in writing by any Governmental Authority against the
Sponsor or any Relevant Party that seeks to impair, restrain prohibit or
invalidate the transactions contemplated by this Agreement and the other Loan
Documents or regarding the effectiveness or validity of any required Permits.

130

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(f)No Default or Event of Default. No Default or Event of Default shall exist,
or would result from the Disbursement or from the application of the proceeds
thereof.

(g)Cash Available for Debt Service.  The Cash Available for Debt Service
included under the Base Case Model from the Project Pool does not include any
Operating Revenues other than Eligible Revenues (and, to the extent applicable,
Incomplete Project Revenues in respect of Incomplete Projects for which no
Disbursement Amount is being funded), includes Operating Expenses from all
Eligible Projects in the Project Pool and takes into account the impact on
Operating Revenues and Operating Expenses from each waiver to eligibility
requirements, portfolio criteria or otherwise as provided by a Tax Equity
Member.  Taking into account all Projects owned by the applicable Fund and
included in the Collateral as of such date: (i) each of the fund constraints and
limitations set forth in the related Master Purchase Agreement, (ii) any minimum
systems in service requirement set forth in such Master Purchase Agreement shall
have been achieved, and (iii) each Project met the sale conditions and
eligibility representations at the time of sale pursuant to such Master Purchase
Agreement or such requirements referenced in clauses (i), (ii) and/or (iii) were
waived or amended and a copy of any such waiver or amendment has been provided
to the Administrative Agent.

(h)Eligible Project Representations. The representations and warranties in
Section 4.22 regarding Eligible Projects are true and correct for all Projects
that were Incomplete Projects under the Base Case Model and in respect of which
the Disbursement Amount is being funded.

(i)Funding of Reserves. Except to the extent funded with a Letter of Credit or
an Acceptable DSR Guarantee, the Debt Service Reserve Account is fully funded
with the Debt Service Reserve Required Amount as of such date and each other
Reserve Account is fully funded in the required amounts in accordance with the
Depository Agreement.

(j)Additional Expenses. All Additional Expenses due and payable as of such date
and all other costs and expenses required to be paid per Section 3.07 for which
evidence has been presented (including third-party fees and out-of-pocket
expenses of lenders’ counsel, the Insurance Consultant, Independent Engineer,
Model Auditor and other advisors or consultants retained by the Administrative
Agent) shall have been paid in full by the Borrower on or before the
Disbursement Date. The payment of all fees, costs and expenses to be paid on the
Disbursement Date will be reflected in the Transfer Date Certificate and funding
instructions given by the Borrower to the Administrative Agent and the
Depository Agent prior to the Disbursement Date.

(k)Managing Member. No Guarantor shall have been removed as managing member
under the Limited Liability Company Agreement for any Fund or as manager of any
Inverted Lease Tenant, nor has any Guarantor given or received written notice of
an action, claim or threat of such removal.

131

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(l)Required Equity Contribution.  Any outstanding true-up (or similar) payment
due and payable by a Relevant Party or the Sponsor, and any amounts due and
payable by the Sponsor under the Cash Diversion Guaranty, shall have been paid
in full.

(m)No Distribution Trap. No Distribution Trap shall have occurred and be
continuing.

(n)Hedging. The Borrower shall have entered into the Secured Interest Rate
Hedging Agreements.

Section 8.03Conditions of Letter of Credit Issuance.  The obligation of the
Issuing Bank to issue, extend or increase the Stated Amount of the Letter of
Credit under Section 2.02 is subject to satisfaction of the following conditions
precedent each in form and substance reasonably satisfactory to the
Administrative Agent (acting on the instructions of the Issuing Bank and all the
LC Lenders):

(a)The conditions precedent under Section 8.01 shall have been satisfied or
waived and Borrower shall have delivered a Notice of LC Activity in accordance
with the requirements of Section 2.02.

(b)The Administrative Agent and the Issuing Bank shall have received a
certificate signed by an Authorized Officer of the Borrower certifying that the
conditions specified in Sections 8.03(c) and 8.03(d) have been satisfied, which
shall be an original or an electronic copy (followed promptly by originals to
the extent extant) unless otherwise specified, each properly executed by an
Authorized Officer of the signing Borrower, each dated as of the date of such
issuance, extension or increase.

(c)During the Disbursement Period, the representations and warranties of the
Borrower, each other Loan Party, SREC Seller Party and Provider contained in
ARTICLE IV or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of such issuance, extension
or increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date.

(d)No Default or Event of Default shall exist, or would result from the
issuance, extension or increase.

132

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

ARTICLE IX

EVENTS OF DEFAULT; REMEDIES

Section 9.01Events of Default.  Any of the following shall constitute an event
of default (“Event of Default”) hereunder:

(a)Principal and Interest.  Failure of a Loan Party to pay in accordance with
the terms of this Agreement, (i) any interest on any Loan within three
(3) Business Days after the date such sum is due, (ii) any principal with
respect to any Loan when such sum is due, or (iii) any other fee, cost, charge
or other sum due under this Agreement or any other Loan Document within five
(5) Business Days after the date such sum is due;

(b)Misstatements.  Any (i) representation or warranty made by the Sponsor or the
Relevant Parties in the Loan Documents, or any Financial Statement furnished
pursuant thereto, or (ii) certificate or any Financial Statement made or
prepared by, under the control of or on behalf of the Sponsor or the Relevant
Parties and furnished to the Administrative Agent or any Lender pursuant to this
Agreement or any other Loan Document (including, without limitation, in a
certificate of an Authorized Officer of the Sponsor or Relevant Party delivered
pursuant to the Loan Documents) shall prove to have been untrue or misleading in
any material respect as of the date made; provided, however, that if any such
misstatement is capable of being remedied and has not caused a Material Adverse
Effect, the Borrower may correct such misstatement by curing such
misstatement (or the effect thereof) and delivering a written correction of such
misstatement to the Administrative Agent, in the form and substance satisfactory
to the Administrative Agent, within thirty (30) days of (x) obtaining Knowledge
of such misstatement or (y) receipt by the Borrower of written notice from the
Administrative Agent of such default;

(c)Automatic Defaults.  Any default by any Relevant Party in the observance and
performance of or compliance with Section 5.02, Section 5.05, Section 5.11, 0,
Section 5.25, ARTICLE VI and Section 9.03.  Any failure by the Sponsor to pay
any amount due and payable under the Cash Diversion Guaranty.

(d)Other Defaults. Any default by any of the Sponsor, any SREC Seller Party, the
Borrower or any Relevant Party in the observance and performance of or
compliance with any other covenant or agreement contained in this Agreement or
any other Loan Document, a Services Agreement, an Eligible SREC Contract, any
Master SREC Purchase and Sale Agreement, a Back-Up Servicing Agreement or the
Management Agreement (other than as provided in paragraphs (a) through (c) of
this Section 9.01), which default shall continue unremedied for a period of (i)
10 days with respect to a breach of Section 5.13 and (ii) 30 days for any other
covenant to be performed or observed by it under this Agreement, any other Loan
Document or such other document and not otherwise specifically provided for
elsewhere in this ARTICLE IX, in each case, after the earlier of (A) receipt by
the Borrower of written notice from the Administrative Agent of such default or
(B) obtaining Knowledge of any such default; provided that the thirty (30) day
period referred to in clause (ii) above may be extended by an additional
forty-five (45) days, in the event that such default has not been cured within
the initial thirty (30) day period, such default remains reasonably capable of
being cured within the

133

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

additional forty-five (45) day period, no Material Adverse Effect has resulted
from such default and Borrower continues to diligently pursue cure of such
default.

(e)Involuntary Bankruptcy; Appointment of Receiver, etc.  (i) A court enters a
decree or order for relief with respect to Sponsor, any SREC Seller Party or any
Relevant Party in an Involuntary Bankruptcy, which decree or order is not stayed
or other similar relief is not granted under any applicable federal or state
Law; (ii) the occurrence and continuation of any of the following events for
sixty (60) days unless dismissed or discharged within such time: (A) an
involuntary case under the Bankruptcy Code or any applicable bankruptcy,
insolvency or other similar Law now or hereafter in effect, is commenced, in
which the Sponsor, any SREC Seller Party or any Relevant Party is a debtor or
any portion of the Collateral or any Membership Interest is property of the
estate therein, (B) a decree or order of a court for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Sponsor, any SREC Seller Party or any Relevant Party, over
all or a substantial part of its Property, is entered, (C) an interim receiver,
trustee or other custodian is appointed without the consent of Sponsor, any SREC
Seller Party or any Relevant Party for all or a substantial part of the Property
of such Person or (D) a warrant of attachment, execution or similar process
shall have been issued against any substantial part of the Property of the
Sponsor, any SREC Seller Party or any Relevant Party;

(f)Voluntary Bankruptcy; Appointment of Receiver, etc.  (i) An order for relief
is entered with respect to Sponsor, any SREC Seller Party or any Relevant Party,
or Sponsor, any SREC Seller Party or any Relevant Party commences a voluntary
case under the Bankruptcy Code or any applicable bankruptcy, insolvency or other
similar Law now or hereafter in effect, or consents to the entry of an order for
relief in an involuntary case or to the conversion of an involuntary case to a
voluntary case under any such Law or consents to the appointment of or taking
possession by a receiver, trustee or other custodian for Sponsor, any SREC
Seller Party or any Relevant Party, for all or a substantial part of the
Property of Sponsor, any SREC Seller Party or any Relevant Party; (ii) Sponsor,
any SREC Seller Party or any Relevant Party makes any assignment for the benefit
of creditors; (iii) Sponsor, any SREC Seller Party or any Relevant Party shall
be unable, or shall fail generally, or shall admit in writing its inability, to
pay its debts as such debts become due or (iv) the board of directors or other
governing body of Sponsor, any SREC Seller Party or any Relevant Party adopts
any resolution or otherwise authorizes action to approve any of the actions
referred to in this Section 9.01(f);

(g)Material Judgment.  Any final money judgment, writ or warrant of attachment
or similar process involving, individually or in aggregate at any time, an
amount in excess of $1,000,000 (to the extent not adequately covered by
insurance as to which a solvent, reputable and Independent insurance company,
which at least meets the Credit Requirements, has acknowledged coverage in
writing to the Borrower and such acknowledgment is provided to the
Administrative Agent) shall be entered or filed against the Borrower or any of
the other Relevant Parties or any of their respective Assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of thirty (30) days
(or in any event later than five (5) days prior to the date of any proposed sale
thereunder).

134

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(h)Impairment of Loan Documents.  At any time after the execution and delivery
thereof, (i) this Agreement or any other Loan Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or on the Debt Termination Date) or shall be
declared null and void, or the Administrative Agent or any Lender shall not have
or shall cease to have a valid and perfected Lien in any Collateral or the
Membership Interests purported to be covered by the Loan Documents with the
priority required by the relevant Loan Document or (ii) the Borrower, Sponsor,
any SREC Seller Party or any Relevant Party thereto shall contest the validity
or enforceability of any Loan Document in writing or deny in writing that it has
any further liability, including with respect to future advances by any Lender,
under any Loan Document to which it is a party.

(i)ERISA.  The Borrower, any Loan Party or SREC Seller Party or, except as would
not result in a Material Adverse Effect, any of their respective ERISA
Affiliates establishes any Employee Benefit Plan or Multiemployer Plan, or
commences making contributions to (or becomes obligated to make contributions
to) any Employee Benefit Plan or Multiemployer Plan.

(j)Change of Control.  Any Change of Control shall have occurred.

(k)Removal of Managing Member; Operation and Maintenance.

(i)Any Guarantor shall have been removed as the “managing member” of any Fund.
The receipt of any written notice of removal from the Tax Equity Member shall be
a “Default” for all purposes hereunder until rescinded in writing by such Tax
Equity Member and such event shall mature into an “Event of Default” if the
Guarantor default that is the subject of such written notice is not cured within
the applicable period prior to effectiveness of removal provided under the
Limited Liability Company Agreement, which has not been stayed or extended.

(ii)The Provider shall have been removed as the “Provider” under any Services
Agreement. The receipt of any written notice of removal from any Tax Equity Fund
shall be a “Default” for all purposes hereunder until rescinded in writing by
such Tax Equity Fund and such event shall mature into an “Event of Default” if
the Provider default that is the subject of such written notice is not cured
within the applicable period prior to effectiveness of removal provided under
the applicable Services Agreement.

(l)Abandonment of Servicing. (i) The transition to a successor Provider to
perform the System Services, is not complete within the 120 days from the date
such successor Provider is appointed (or such shorter timeframe for the
transition as specified in Section 3 of the applicable Back-Up Servicing
Agreement Addendum), (ii) the transition to a successor Manager under the
Management Agreement is not complete within thirty (30) days after termination
of the Manager, (iii) a replaced Provider or Manager fails to comply with its
transition requirements under a Back-Up Servicing Agreement or Management
Agreement, as

135

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

applicable or (iv) a Services Agreement is not renewed on its expiry date in
accordance with its terms or otherwise in a form and substance acceptable to the
Administrative Agent (acting on the instructions of the Required Lenders).

(m)SREC Contract Events of Default. Any “Event of Default” (or any equivalent
term howsoever described) shall have occurred under an Eligible SREC Contract in
respect of a SREC Seller Party.

Section 9.02Acceleration and Remedies. 

(a) Upon the occurrence and during the continuance of any Event of Default and
at any time thereafter during the continuance of such Event of Default, the
Administrative Agent shall, at the request of the Required Lenders, take any or
all of the following actions, at the same or different times:  (i) terminate any
outstanding Commitments, and thereupon any such outstanding Commitments shall
terminate immediately; (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, and the Borrower
shall Cash Collateralize the LC Exposure; and (iii) make a demand on any
Acceptable DSR Letter of Credit provided with respect to the Debt Service
Reserve Account, in each case, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower; and in case
of any Event of Default described in Section 9.01(e) or (f) in respect of any
Loan Party or SREC Seller Party, any outstanding Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower, shall
automatically become due and payable, and the Cash Collateralization of the LC
Exposure shall automatically be required, in each case, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.  Upon the occurrence and during the continuance of any Event of
Default, in addition to the exercise of remedies set forth in clauses (i),
(ii) and (iii) above, each Secured Party shall be, subject to the terms of the
Collateral Agency Agreement, entitled to exercise the rights and remedies
available to such Secured Party under and in accordance with the provisions of
the other Loan Documents to which it is a party or any applicable Law.

(b)Upon the occurrence and during the continuation of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to the Administrative Agent against the Borrower under this Agreement
or any of the other Loan Documents, or at Law or in equity, may be exercised by
the Administrative Agent (acting on the instructions of the Required Lenders) at
any time and from time to time, whether or not all or any of the Obligations
shall be declared due and payable, and whether or not the Administrative Agent
shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to the Collateral and the proceeds from any of the foregoing.  Any such
actions taken by the Administrative Agent shall be cumulative and concurrent and
may be pursued independently, singly, successively, together or otherwise, at
such time and in such order as the Administrative Agent may determine in its

136

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

sole discretion, to the fullest extent permitted by Law, without impairing or
otherwise affecting the other rights and remedies of the Administrative Agent
permitted by Law, equity or contract or as set forth herein or in the other Loan
Documents.  Without limiting the generality of the foregoing, if an Event of
Default is continuing (i) to the fullest extent permitted by Law, the
Administrative Agent shall not be subject to any “one action” or “election of
remedies” Law or rule, and (ii) all liens and other rights, remedies or
privileges provided to the Administrative Agent shall remain in full force and
effect until the Administrative Agent has exhausted all of its remedies against
the Collateral and the proceeds from any of the foregoing or the Obligations
have been paid in full.

(c)The rights and remedies set forth in this Section 9.02 are in addition to,
and not in limitation of, any other right or remedy provided for in this
Agreement or any other Loan Document.

(d)Anything herein to the contrary notwithstanding, if and for so long as a
Lender is a Tax Exempt Person, such Lender shall not succeed to the rights of
any Guarantor or the Borrower as a direct or indirect owner of any Tax Equity
Fund, a Wholly-Owned Fund, or an assignee of any such Person, until after the
Recapture Period for the last Project Placed in Service with respect to the
Person(s) of which the Lender would become a direct or indirect owner,
regardless whether or not exists an Event of Default.

Section 9.03Cure Rights.  The Administrative Agent and the Lenders acknowledge
and agree that to prevent the occurrence of an Event of Default pursuant to
Section 9.01(a), Sponsor shall have the right, but not the obligation, to
contribute or loan funds to the Borrower which shall be deposited into the
Collections Account, provided that, unless the Administrative Agent otherwise
consents, the deposit of funds by the Sponsor more than two (2) times in any
period of eight (8) consecutive fiscal quarters shall be an “Event of
Default”.  For the avoidance of doubt, any payment made by Sponsor pursuant to
the Cash Diversion Guaranty, Section 3.02, Section 3.03(b), Section 3.03(c),
Section 3.03(d) or Section 6.10(e) is expressly permitted by the terms of this
Agreement and does not constitute a cure for purposes of this Agreement.

ARTICLE X

ADMINISTRATIVE AGENT

Section 10.01Appointment and Authority

. Each of the Lenders hereby irrevocably appoints Investec Bank plc to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Lender Parties and no Relevant Party nor the Sponsor shall
have rights of a third party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “Administrative Agent” herein or
in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable
Law.  Instead such term

137

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

is used as a matter of market custom, and is intended to create or reflect only
an administrative relationship between contracting parties.

Section 10.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Relevant Party or
their Affiliates as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

Section 10.03Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.03 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final judgment.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given in writing to the Administrative Agent by the Borrower or
a Lender.

138

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (B) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (E) the satisfaction
of any condition set forth in ARTICLE VIII or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 10.04Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, which by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 10.05Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub Administrative Agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this ARTICLE X shall apply to any such sub
Administrative Agent and to the Related Parties of the Administrative Agent and
any such sub Administrative Agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-Administrative Agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-Administrative Agents.

Section 10.06Resignation of Administrative Agent.

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Depository Agent, and the Borrower.  The Required Lenders shall
be permitted to give notice of removal of the Administrative Agent at any time
at which the

139

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Administrative Agent becomes a Defaulting Lender. Upon receipt of any such
notice of resignation or removal, the Required Lenders shall have the right,
with the consent of the Borrower (not to be unreasonably withheld or delayed),
unless a Default or an Event of Default shall have occurred and is continuing,
in which case the consent of the Borrower shall not be required, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  The
Administrative Agent’s resignation or removal shall become effective on the
earliest (such date, the “Resignation Effective Date”) of (i) 30 days after
delivery of notice of resignation or removal (regardless of whether a successor
Administrative Agent has been appointed or not), (ii) the acceptance of such
successor Administrative Agent by the Required Lenders and, if applicable, the
Borrower or (iii) such other date, if any, agreed to by the Required Lenders and
the retiring Administrative Agent. If the Administrative Agent or the Required
Lenders have not appointed a successor Administrative Agent, the Required
Lenders shall be deemed to have succeeded to and become vested with all the
rights, powers, privileges and duties of the resigning Administrative Agent.

(b)With effect from the Resignation Effective Date (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Administrative Agent (other than as provided in Section
3.09(h) and other than any rights to indemnity payments or other amounts owed to
the retiring Administrative Agent as of the Resignation Effective Date). The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this ARTICLE X and Sections 3.07 and 3.08 shall continue in effect
for the benefit of such retiring or removed Administrative Agent, its sub
Administrative Agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.

Section 10.07Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

140

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Section 10.08Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective Administrative Agents and counsel and all other amounts due the
Lenders and the Administrative Agent under Sections 3.06, 3.07 and 3.08) allowed
in such judicial proceeding; and

(b)to collect and receive any monies or other Property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its Administrative Agents and counsel, and any other
amounts due the Administrative Agent under Sections 3.06, 3.07 and 3.08.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

Section 10.09Appointment of Collateral Agent and Depository Agent. The Issuing
Bank and each Lender hereby consents and agrees to the appointment of the
Collateral Agent and the Depository Agent respectively in accordance with the
Collateral Agency Agreement and the Depository Agreement and authorize each such
Agent in such capacity to take such action on its behalf under the provisions of
the Collateral Documents and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of the Collateral Documents, together
with such other powers as are reasonably incidental thereto.  The Collateral
Agent and Depository Agent shall each be an express third party beneficiary of
Section 11.01(b)(vii), Section 3.07 and Section 3.08.

Section 10.10Joint Lead Arrangers.  The Joint Lead Arrangers shall not have any
duties or responsibilities hereunder in their capacities as such.

141

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Section 10.11Authorization.  The Administrative Agent and the Collateral Agent
are hereby authorized and directed by the Lenders to execute, deliver and
perform each of the Use of Work Products Agreement with the Independent Engineer
and the Financing Documents to which each of them, respectively, is or is
intended to be a party and each Lender agrees to be bound by all of the
agreements of the Administrative Agent and Collateral Agent contained in the
Financing Documents and the Use of Work Products Agreement.

ARTICLE XI

MISCELLANEOUS

Section 11.01Waivers; Amendments.

(a)No Deemed Waivers; Remedies Cumulative.  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 11.01(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

(b)Amendments.  No amendment, supplement, modification or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower therefrom, shall be effective unless in writing and
either (x) signed by the Required Lenders and the Borrower, as the case may be,
and acknowledged by the Administrative Agent or (y) approved by the
Administrative Agent (acting on the instructions of the Required Lenders), and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such waiver
and no such amendment, supplement or modification shall:

(i)increase the amount or extend the expiration date of any Commitment without
the written consent of the Issuing Bank and each Lender adversely affected
thereby;

142

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(ii)reduce or forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Loan, reduce the stated rate of any interest or fee payable under
this Agreement (except in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Facility Lenders of each adversely affected
Facility)) or extend the scheduled date of any payment thereof, in each case,
without the written consent of the Issuing Bank and each Lender adversely
affected thereby;

(iii)amend, modify or waive any provision of ARTICLE III in a manner that would
alter the pro rata sharing of payments required thereunder, without the written
consent of each Lender or amend Section 11.16 without the written consent of
each Lender Party adversely affected thereby;

(iv)change the voting rights of the Issuing Bank or the Lenders under this
Section 11.01(b) or the definition of the term “Required Lenders” or “Required
Facility Lenders” or any other provision hereof specifying the number or
percentage of Lenders or other Secured Parties required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender and the Issuing Bank; or

(v)release all or a material portion of the Collateral, or any Loan Party or any
SREC Seller Party from their obligations under the Collateral Documents or any
Membership Interests without the written consent of the Issuing Bank and each
Lender, in each case, other than in connection with a disposition permitted
hereunder (including pursuant to Section 2.05); and provided that no such
agreement shall amend, modify or otherwise affect the rights or duties of any
Lender Party hereunder without the prior written consent of such Lender Party;

(vi)amend, modify or waive any provision of ARTICLE X or any other provision of
any Loan Document that would adversely affect the Administrative Agent without
the written consent of the Administrative Agent;

(vii)amend, modify or waive any provision of the Collateral Agency Agreement or
the Depository Agreement or any other provision of any Loan Document that would
adversely affect the Collateral Agent or Depository Agent without the written
consent of such affected Agent;

(viii)amend, modify or waive any provision of Section 2.02 (or any other
provision of this Agreement or any other Loan Document that specifically
provides for rights and obligations of the Issuing Bank) without the written
consent of the Issuing Bank;

143

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(ix)change the order of priority of payments set forth in Section 4.02(b) of the
Depository Agreement or Section 2.03 of the Collateral Agency Agreement without
the written consent of each Lender Party directly affected thereby;

(x)amend, modify or waive any provision of this Agreement in a manner that would
adversely affect the Term Lenders or the LC Lenders disproportionately to any
Lenders in respect of any other Class of Loan without the consent of all the
Required Facility Lenders of the adversely affected Facility; and

(xi)amend, modify or waive any provision of Section 2.05 without the written
consent of each Lender Party.

Section 11.02Notices; Copies of Notices and Other Information.

(a)Any request, demand, authorization, direction, notice, consent, waiver or
other documents provided or permitted by this Agreement shall be in writing and
if such request, demand, authorization, direction, notice, consent or waiver is
to be made upon, given or furnished to or filed with:

(i)the Administrative Agent by any Lender or by the Borrower shall be sufficient
for every purpose hereunder if made, given, furnished or filed in writing to or
with the Administrative Agent at its Administrative Agent’s Office; or

(ii)the Borrower by the Administrative Agent, or by any Lender shall be
sufficient for every purpose hereunder if in writing and mailed first-class,
postage prepaid and by facsimile to the Borrower addressed to: 201 Mission
Street, 11th Floor San Francisco, CA 94105, Attn:  Capital Markets, with a copy
to: 201 Mission Street, 11th Floor San Francisco, CA 94105, Attn: Legal
Department, or at any other address previously furnished in writing to the
Administrative Agent by the Borrower.  The Borrower shall promptly transmit any
notice received by them from the Lenders to the Administrative Agent.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in Section 11.02(b) below, shall be effective as provided in Section
11.02(b).

(b)Electronic Communications.  Notices and other communications to the
Administrative Agent or the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures

144

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to ARTICLE II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient. To the extent that a Lender does not receive a
Project Prepayment Certificate, quarterly Manager’s report pursuant to Section
5.01(a)(iii), Debt Service Coverage Ratio Certificate, notices of defaults or
events of default pursuant to Section 5.01(b)(i) or proposed Operating Budget
directly from the Borrower, then the Administrative Agent agrees to deliver such
reports, certificates and other documents to any such Lender promptly after
receipt by the Administrative Agent from the Borrower of such certificate,
report, budget or notice and notification from the Lender that such certificate,
report, budget or notice has not been received.

(c)Change of Address, Etc.  Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(d)Reliance by Administrative Agent and Lenders.  The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Borrowing Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
each Indemnitee from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower, other than those resulting from the gross negligence or willful
misconduct of such Person.  All telephonic notices to and other telephonic
communications with the Administrative Agent may

145

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

(e)Disclosures to NY Green Bank.  Notwithstanding anything to the contrary
contained in this Agreement and for so long as Vivint Solar Financing NYGB
Entity has any obligations to NY Green Bank under the NY Green Bank Loan
Agreement, the Administrative Agent shall (i) send to NY Green Bank copies of
all requests, demands, authorizations, directions, notices, consents, waivers,
instructions, financial statements, certificates, reports, models, budgets or
other documents and communications sent by the Administrative Agent to the
Lenders and (ii) grant to NY Green Bank access to any electronic data site
maintained by, or on behalf of, the Administrative Agent.  Each of the
Administrative Agent and the Borrower agrees to deliver to NY Green Bank a copy
of any notice delivered to the Borrower under this Agreement and the other Loan
Documents simultaneously with the delivery of such notice to Vivint Solar
Financing NYGB Entity as a Lender under this Agreement; provided, that, so long
as the Administrative Agent has granted NY Green Bank access to a data site
referred to in this Section 11.02(e), any such notice obligation may be
satisfied by posting any applicable notice to such data site.  NY Green Bank
shall be an express third party beneficiary of this Section 11.02(e).

(f)Notices by NY Green Bank.  NY Green Bank is exclusively authorized to
exercise all discretion in giving notices, directions, requests, instructions
and other communications relating to this Agreement and the other Loan Documents
to which Vivint Solar Financing NYGB Entity is entitled to give as a Lender
under this Agreement and the other Loan Documents and in taking all such other
actions reserved to Vivint Solar Financing NYGB Entity as a Lender under this
Agreement (including the exercise of all voting rights of Vivint Solar Financing
NYGB Entity as a Lender under this Agreement and the other Loan Documents), and
the Administrative Agent, the Borrower and the Lenders shall (i) deal
exclusively with NY Green Bank in connection with exercise Vivint Solar
Financing NYGB Entity’s rights as a Lender under this Agreement and the other
Loan Documents, (ii) treat any and all written notices, directions, requests,
instructions and other communications received from NY Green Bank as coming
directly from Vivint Solar Financing NYGB Entity as a Lender under this
Agreement and the other Loan Documents, (iii) disregard any notices, directions,
requests, instructions and other communications that are received from Vivint
Solar Financing NYGB Entity but not initiated or acknowledged by NY Green Bank
and (iv) direct to NY Green Bank (with a copy to Vivint Solar Financing NYGB
Entity) all requests, demands, authorizations, directions, notices, consents,
waivers, instructions, financial statements, certificates, reports, models,
budgets or other documents and communications arising out of or in connection
with this Agreement and the other Loan Documents; provided, that this clause (f)
shall not be applicable from and after the date of receipt by the Administrative
Agent of the NY Green Bank Termination Notice.  NY Green Bank shall be an
express third party beneficiary of this Section 11.02(f).

Section 11.03No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right,

146

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

Section 11.04Effect of Headings and Table of Contents.  The Article and Section
headings in this Agreement and the Table of Contents are for convenience only
and shall not affect the construction hereof or thereof.

Section 11.05Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of their rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with Section 11.05(b), (ii) by way of
participation in accordance Section 11.05(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section
11.05(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 11.05(d) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
upon prior notice to the Administrative Agent; provided that any such assignment
shall be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in clause (b)(i)(B) below in the aggregate, or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B)in any case not described in clause (b)(i)(A) above, the aggregate amount of
the Commitments (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitments are not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in

147

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

the Assignment and Assumption, as of the Trade Date) shall not be less than
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii)Required Consents.  The consent of the Administrative Agent and, with
respect to the assignment of any LC Exposure, the Issuing Bank shall be required
for any assignment pursuant to this Section 11.05(b) other than assignments to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that, in each
case, so long as no Default or Event of Default has occurred and is continuing,
the consent of the Borrower shall be required for any assignment to a
Competitor, and the Borrower’s consent shall be deemed to have been given if the
Borrower has not responded within ten (10) Business Days of its receipt of a
written assignment request.  No other consent shall be required for any such
assignment except to the extent required by clause (b)(i)(B) above.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
fee in the case of any assignment.  The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

(v)Prohibited Assignments.  No assignment of any Loans or Commitments shall be
made to (A) any Defaulting Lender or any of its Affiliates in this Section
11.05(b)(v), (B) to a natural Person, (C) to the Borrower or any Affiliate
thereof including the Sponsor (subject to Section 11.05(b)(vii), an “Affiliated
Lender”) or (D) for which a consent under Section 11.05(b)(iii) has not been
obtained.

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded

148

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent and
each other Lender hereunder (and interest accrued thereon), and (B) acquire (and
fund as appropriate) its full pro rata share of all Loans.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this clause (vi), then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(vii)Notwithstanding anything to the contrary in this Agreement, for all
purposes of this Agreement and the other Loan Documents, including, without
limitation, for purposes of the Collateral Agency Agreement, Vivint Solar
Financing NYGB Entity shall not be an Affiliated Lender prior to receipt by the
Administrative Agent of the NY Green Bank Termination Notice; provided, that for
purposes of determining the voting percentage of Vivint Solar Financing NYGB
Entity hereunder, Vivint Solar Financing NYGB Entity shall be deemed to hold an
aggregate amount of the outstanding Term Loan and Term Loan Commitment equal to
the aggregate amount of outstanding loan and commitment to make the loan under
the NY Green Bank Loan Agreement, as such amount may be certified to the
Administrative Agent from time to time by NY Green Bank.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.05(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.06, 3.07, 3.08, 3.09 and 3.11 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
11.05(d).

(c)Register.  The Administrative Agent, acting solely for this purpose as an
Administrative Agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  Upon its receipt of,

149

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

and consent to, a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee lender, administrative details information with
respect to such assignee lender (unless the assignee lender shall already be a
Lender hereunder), the processing and recordation fee referred to in
clause (b)(iv) above, if applicable, and the written consent of the
Administrative Agent to such assignment and any applicable tax forms, the
Administrative Agent shall promptly record each assignment made in accordance
with this Section 11.05(c) in the Register.  No assignment shall be effective
unless it has been recorded in the Register as provided in this Section
11.05(c).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)Participations.  (i) Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitments and/or the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (C) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement; provided, further,
that no Lender may sell participations to a Competitor without Borrower’s prior
written consent.

(ii)Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver requiring the consent of all Lenders,
as set forth in first proviso in Section 11.01(b) that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.08, 3.09 and 3.10 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.05(b);
provided that such Participant agrees to be subject to the provisions of 3.09 as
if it were an assignee under Section 11.05(b).  To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 3.11 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.10 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans, Commitments or other rights or obligations under the Loan Documents (each
such register, a “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of any Participant Register to any
Person (including the identity of

150

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or other rights or obligations under any Loan Document)
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan or other right or obligation is in registered form under
section 5f.103-1(c) of the U.S. Treasury Regulations.  The entries in a
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(e)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.09 that the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.09 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Sections 3.09 and 3.10 as though it were a Lender.

(f)Certain Pledges.  Any Lender or the Administrative Agent may at any time
pledge or assign a security interest in all or any portion of its rights under
the Loan Documents to secure obligations of such Lender or the Administrative
Agent, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or central bank; provided that no such pledge or assignment shall
release such Lender or the Administrative Agent from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender or the
Administrative Agent as a party hereto.

Section 11.06Severability.  In case any provision in this Agreement shall be
invalid, illegal or unenforceable, the validity, legality, and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

Section 11.07Benefits of Agreement.  Except as expressly provided in Sections
3.11(c)(iv), 3.07(g), 5.14(a), 10.09, 11.02(e) and 11.02(f), nothing in this
Agreement, express or implied, shall give to any Person, other than the parties
hereto, the Administrative Agent and their successors hereunder, the Lender
Parties, each Indemnitee and any other Person with an ownership interest in any
part of the Collateral, any benefit or any legal or equitable right, remedy or
claim under this Agreement.

Section 11.08Governing Law.

(a)GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY

151

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b)SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c)WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

152

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Section 11.09WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.09.

Section 11.10Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and thereof and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof and
thereof.  This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf”, “tif”, “jpg” or “jpeg”) shall be effective as delivery of a
manually executed counterpart of this Agreement.

Section 11.11Confidentiality.

(a)Each party to this Agreement agrees to maintain the confidentiality of the
Confidential Information (as defined below), except that Confidential
Information may be disclosed (i) to its Affiliates, and to its and its
Affiliates’ directors, officers, employees, trustees and Administrative Agents,
including accountants, legal counsel and other Administrative Agents and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential and any failure of
such Persons acting on behalf of such party to comply with this Section shall
constitute a breach of this Section by the relevant party, as applicable),
(ii) to the extent requested by any regulatory authority or self-regulatory
authority, required by applicable Law or by any subpoena or similar legal
process; provided that solely to the extent permitted by law and other than in
connection with audits and reviews by regulatory and self-regulatory
authorities, each party shall notify the other parties hereto as promptly as
practicable of any such requested or required disclosure in connection with any
legal or regulatory proceeding; provided further that in no event shall any
party hereto be obligated or required to return any materials furnished by any
other party hereto, (iii) to any other party to this Agreement or under the
other Loan Documents, (iv) in connection with the exercise of any

153

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

remedies hereunder or any suit, action or proceeding relating to this Agreement
or the other Loan Documents or the enforcement of rights hereunder or
thereunder, (v) on a confidential basis to (A) any rating agency in connection
with rating the Borrower or its Subsidiaries or the Facilities or (B) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facilities, (vi) subject to an
agreement containing confidentiality undertakings substantially similar to those
of this Section, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any Lender's rights or obligations under this
Agreement, (B) any actual or prospective counterparty (or its advisors) to any
direct or indirect swap or derivative transaction or credit protection relating
to the Borrower and its obligations or the Sponsor or any Relevant Party and
their respective obligations, or (C) any pledgee of a Lender referred to in
Section 11.05; provided, however, that Confidential Information may be disclosed
to any such pledgee of a Lender that is a Governmental Authority without being
subject to an agreement containing confidentiality undertakings substantially
similar to those of this Section, (vii) to the extent that the Borrower has
given its consent in writing to such disclosure or (viii) to the extent such
Confidential Information (A) becomes publicly available other than as a result
of a breach of this Section or (B) becomes available to such party or its
Affiliates on a nonconfidential basis from a source other than Sponsor or the
Borrower.  For the purposes hereof, “Confidential Information” shall mean
(1) with respect to Borrower, all information received by the Administrative
Agent or the Lenders from Sponsor, the Borrower or any Subsidiary relating to
Sponsor, the Borrower, any other Subsidiary or their business, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by Sponsor, the Borrower or any
Subsidiary, and (2) with respect to the Administrative Agent or the Lenders, all
information received by any Relevant Party or the Sponsor from the
Administrative Agent or any Lender relating to the Administrative Agent or any
Lender or its business, including information relating to fees, other than any
such information that is available to such Relevant Party or the Sponsor on a
nonconfidential basis prior to disclosure by the Administrative Agent or such
Lender.  Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information.

(b)EACH PARTY HERETO ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION AS DEFINED IN
SECTION 11.11(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC CONFIDENTIAL INFORMATION CONCERNING SUCH OTHER PARTIES HERETO AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
CONFIDENTIAL INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
CONFIDENTIAL INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

154

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

(c)ALL CONFIDENTIAL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC CONFIDENTIAL INFORMATION ABOUT THE
SPONSOR, THE BORROWER, THE RELEVANT PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE CONFIDENTIAL INFORMATION THAT MAY
CONTAIN MATERIAL NON-PUBLIC CONFIDENTIAL INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

Section 11.12USA PATRIOT Act.  Each Lender that is subject to the PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the PATRIOT Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and Anti-Money Laundering
Laws, including the PATRIOT Act.

Section 11.13Corporate Obligation.  No recourse may be taken, directly or
indirectly, with respect to the obligations of the Borrower or the
Administrative Agent, in each of their capacities hereunder, under this
Agreement or any certificate or other writing delivered in connection herewith,
against (a) the Administrative Agent in its individual capacity, or (b) any
partner, member, owner, beneficiary, Administrative Agent, officer, director,
employee or Administrative Agent of the Administrative Agent in its individual
capacity, any holder of equity in the Borrower or the Administrative Agent or in
any successor or assign of the Administrative Agent in its individual capacity,
except as any such Person may have expressly agreed (it being understood that
the Administrative Agent has no such obligations in its individual capacity),
and except that any such partner, owner or equity holder shall be fully liable,
to the extent provided by applicable Law, for any unpaid consideration for
stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity.

155

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Section 11.14Administrative Agent’s Duties and Obligations Limited.  The duties
and obligations of the Administrative Agent, in its various capacities
hereunder, shall be limited to those expressly provided for in their entirety in
this Agreement (including any exhibits to this Agreement).  Any references in
this Agreement (and in the exhibits to this Agreement) to duties or obligations
of the Administrative Agent in its various capacities hereunder, that purport to
arise pursuant to the provisions of any of the Loan Documents shall only be
duties and obligations of the Administrative Agent if the Administrative Agent
is a signatory to any such Loan Documents.

Section 11.15Entire Agreement.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 11.16Right of Setoff.  Subject to Article IV of the Collateral Agency
Agreement, if an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or its Affiliates, irrespective of whether or not such
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness.  The rights of each Lender and its Affiliates under this Section
11.16 are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its Affiliates may have.  Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

Section 11.17Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

156

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Section 11.18Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the making
thereof and the termination of this Agreement.

Section 11.19No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Joint Lead Arrangers, the Lender
Parties and their Affiliates are arm’s-length commercial transactions between
the Borrower and their respective Affiliates, on the one hand, and the Joint
Lead Arrangers, the Lender Parties and their Affiliates, on the other hand,
(ii) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower is
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Joint Lead Arrangers, the Lender Parties and their
Affiliates are and have been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, Administrative Agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (ii) neither the
Joint Lead Arrangers, the Lender Parties nor their Affiliates have any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Joint Lead Arrangers, the
Lender Parties and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower
and their respective Affiliates, and neither the Joint Lead Arrangers, the
Lender Parties nor their Affiliates have any obligation to disclose any of such
interests to the Borrower or any of its Affiliates.  To the fullest extent
permitted by Law, the Borrower hereby waives and releases any claims that it may
have against the Joint Lead Arrangers, the Lender Parties and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 11.20Electronic Execution of Assignments and Certain Other Documents. 
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act.

157

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Section 11.21Contractual Recognition of Bail-in.  Notwithstanding any other term
of any Loan Document or any other agreement, arrangement or understanding
between the Parties, each Party acknowledges and accepts that any liability of
any Party to any other party under or in connection with the Loan Documents may
be subject to Bail-In Action by the relevant Resolution Authority and
acknowledges and accepts to be bound by the effect of:

(a)any Bail-In Action in relation to any such liability, including (without
limitation):

(i)a reduction, in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;

(ii)a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

(iii)a cancellation of any such liability; and

(b)a variation of any term of any Loan Document to the extent necessary to give
effect to any Bail-In Action in relation to any such liability.

[Signature Pages Follow]

 

158

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers, thereunto duly authorized, all as of the
day and year first above written.

 

 

BORROWER:

 

 

 

 

VIVINT SOLAR FINANCING II, LLC

 

 

 

 

By:

/s/ Thomas Plagemann

 

 

Name: Thomas Plagemann

 

 

Title: Executive Vice President, Capital Markets

 




Signature Page to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

 

INVESTEC BANK PLC,

 

as Administrative Agent

 

 

 

 

By:

/s/ Andrew Nosworthy

 

 

Name: Andrew Nosworthy

 

 

Title: Authorised Signatory

 

 

 

 

By:

/s/ Oliver Tagg

 

 

Name: Oliver Tagg

 

 

Title: Authorised Signatory

 






Signature Page to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

INVESTEC BANK PLC,

 

as Lender

 

 

 

 

By:

/s/ Andrew Nosworthy

 

 

Name: Andrew Nosworthy

 

 

Title: Authorised Signatory

 

 

 

 

By:

/s/ Oliver Tagg

 

 

Name: Oliver Tagg

 

 

Title: Authorised Signatory

 






Signature Page to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

BANKUNITED, N.A.,

 

as Lender

 

 

 

 

By:

/s/ Justin Allbright

 

 

Name: Justin Allbright

 

 

Title: Vice President

 

 






Signature Page to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as Lender

 

 

 

 

By:

/s/ Vinod Mukani

 

 

Name: Vinod Mukani

 

 

Title: Director

 

 

 

 

By:

/s/ Richard Mauro

 

 

Name: Richard Mauro

 

 

Title: Vice President

 

 






Signature Page to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

ING CAPITAL LLC,

 

as Lender

 

 

 

 

By:

/s/ Thomas Cantello

 

 

Name: Thomas Cantello

 

 

Title: Director

 

 

 

 

By:

/s/ Erwin Thomet

 

 

Name: Erwin Thomet

 

 

Title: Managing Director

 

 

 






Signature Page to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

VIVINT SOLAR FINANCING II NYGB, LLC,

 

as Lender

 

 

 

 

By:

/s/ Thomas Plagemann

 

 

Name: Thomas Plagemann

 

 

Title: Executive Vice President, Capital Markets

 

 






Signature Page to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

SILICON VALLEY BANK,

 

as Lender

 

 

 

 

By:

/s/ Bret Turner

 

 

Name: Bret Turner

 

 

Title: Managing Director

 

 

 






Signature Page to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

SUNTRUST BANK,

 

as Lender

 

 

 

 

By:

/s/ Michael Canavan

 

 

Name: Michael Canavan

 

 

Title: Managing Director

 

 

 






Signature Page to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

ZB N.A., dba NATIONAL BANK OF ARIZONA,

 

as Lender

 

 

 

 

By:

/s/ Kate Smith

 

 

Name: Kate Smith

 

 

Title: Vice President

 

 






Signature Page to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

INVESTEC BANK PLC,

 

as Issuing Bank

 

 

 

 

By:

/s/ Andrew Nosworthy

 

 

Name: Andrew Nosworthy

 

 

Title: Authorised Signatory

 

 

 

 

By:

/s/ Oliver Tagg

 

 

Name: Oliver Tagg

 

 

Title: Authorised Signatory

 

 

 

Signature Page to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Schedule IV

Administrative Agent’s Office

Administrative Agent Address

Investec Bank plc

as Administrative Agent

2 Gresham Street

London, EC2V 7QP

United Kingdom

Attn: Shelagh Kirkland

Telephone: [***]

Facsimile: [***]

Email: [***]

Administrative Agent Account Information

Bank

Swift Code

Routing Number

Account Name

Swift Code

Account Number

 

 

 

 

Schedule IV-1

Exhibits to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Schedule 2.01

Lenders’ Commitments

 

TERM LENDERS

Term Loan Commitment

Investec Bank plc

[***]

ING Capital, LLC

[***]

Silicon Valley Bank

[***]

SunTrust Bank

[***]

BankUnited, N.A.

[***]

Deutsche Bank AG, New York Branch

[***]

Vivint Solar Financing II NYGB, LLC

[***]

ZB N.A., dba National Bank of Arizona

[***]

Total

$300,000,000.00

 

LC LENDER

LC Commitment

Investec Bank plc

$13,000,000.00

 

 

 

 

Schedule 2.01-1

Exhibits to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Schedule 2.05

Cash Diversion Funds

 

•

Vivint Solar Liberty Master Tenant, LLC

 

•

Vivint Solar Liberty Owner, LLC

 

•

Vivint Solar Margaux Master Tenant, LLC

 

•

Vivint Solar Margaux Owner, LLC

 

•

Vivint Solar Fund III Master Tenant, LLC

 

•

Vivint Solar Fund III Owner, LLC

 

•

Vivint Solar Hannah Project Company, LLC

 

•

Vivint Solar Fund XIV Project Company, LLC

 

•

Vivint Solar Elyse Project Company, LLC

 

•

Vivint Solar Fund X Project Company, LLC

 

 

Schedule 2.05-1

Exhibits to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Schedule 4.03(e)

Organizational Structure prior to the Closing Date

[***]

 




 

Schedule 4.03(f)-1

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Schedule 4.03(f)

Organizational Structure following the Closing Date

[***]

 

 

 

Schedule 4.03(f)-2

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Schedule 4.03(g)

Subsidiaries

 

Entity Name

Jurisdiction

Owner

Ownership Percentage

Target Flip Date

TE Entity Type

Vivint Solar Financing II Parent, LLC

Delaware

Vivint Solar Financing Holdings, LLC

100%

N/A

N/A

Vivint Solar Financing II, LLC

Delaware

Vivint Solar Financing II Parent, LLC

100%

N/A

N/A

Vivint Solar
Liberty Manager,
LLC

Delaware

Vivint Solar
Financing II, LLC

100%

N/A

Inverted Lease Guarantor

Vivint Solar
Margaux
Manager, LLC

 

Delaware

Vivint Solar
Financing II, LLC

100%

N/A

Inverted Lease Guarantor

Vivint Solar Fund
III Manager, LLC

 

Delaware

Vivint Solar
Financing II, LLC

100%

N/A

Inverted Lease Guarantor

Vivint Solar Nicole Manager, LLC

 

Delaware

Vivint Solar
Financing II, LLC

100%

N/A

Inverted Lease Guarantor

Vivint Solar Mia
Manager, LLC

 

Delaware

Vivint Solar
Financing II, LLC

100%

N/A

Partnership Flip Guarantor

 

Schedule 4.03(g)-1

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Entity Name

Jurisdiction

Owner

Ownership Percentage

Target Flip Date

TE Entity Type

Vivint Solar
Aaliyah Manager,
LLC

 

Delaware

Vivint Solar
Financing II, LLC

100%

N/A

Partnership Flip Guarantor

Vivint Solar
Rebecca Manager,
LLC

 

Delaware

Vivint Solar
Financing II, LLC

100%

N/A

Partnership Flip Guarantor

Vivint Solar
Hannah Manager,
LLC

Delaware

Vivint Solar
Financing II, LLC

100%

N/A

Partnership Flip Guarantor

Vivint Solar Elyse
Manager, LLC

Delaware

Vivint Solar
Financing II, LLC

100%

N/A

Partnership Flip Guarantor

Vivint Solar Fund

X Manager, LLC

Delaware

Vivint Solar
Financing II, LLC

100%

N/A

Partnership Flip Guarantor

Vivint Solar Fund XII Manager, LLC

Delaware

Vivint Solar
Financing II, LLC

100%

N/A

Partnership Flip Guarantor

Vivint Solar Fund

XIV Manager, LLC

Delaware

Vivint Solar
Financing II, LLC

100%

N/A

Partnership Flip Guarantor

Vivint Solar SREC Guarantor, LLC

Delaware

Vivint Solar
Financing II, LLC

100%

N/A

N/A

 

Schedule 4.03(g)-2

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Entity Name

Jurisdiction

Owner

Ownership Percentage

Target Flip Date

TE Entity Type

Vivint Solar
Liberty Master
Tenant, LLC

Delaware

Vivint Solar Liberty
Manager, LLC – Managing Member

 

[***]% (pre-flip)

[***]% (post-flip)

N/A

Inverted Lease Tenant

[***] – Investor Member

[***]% (pre-flip)

[***]% (post-flip)

Vivint Solar
Liberty Owner,
LLC

Delaware

Vivint Solar Liberty
Manager, LLC – Managing Member

[***]%

N/A

Inverted Lease Lessor

Vivint Solar Liberty Master
Tenant, LLC - Master Tenant

[***]%

 

Vivint Solar
Margaux Master Tenant, LLC

Delaware

Vivint Solar Margaux
Manager, LLC – Managing Member

[***]% (pre-flip)

[***]% (post-flip)

N/A

Inverted Lease Tenant

[***]– Investor Member

[***]% (pre-flip)

[***]% (post-flip)

 

Schedule 4.03(g)-3

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Entity Name

Jurisdiction

Owner

Ownership Percentage

Target Flip Date

TE Entity Type

Vivint Solar
Margaux Owner, LLC

Delaware

Vivint Solar Margaux
Manager, LLC – Managing Member

 

[***]%

N/A

Inverted Lease Lessor

Vivint Solar Margaux Master
Tenant, LLC - Master Tenant

[***]%

Vivint Solar Fund
III Master Tenant, LLC

Delaware

Vivint Solar Fund III
Manager, LLC – Managing Member

[***]% (pre-flip)

[***]% (post-flip)

N/A

Inverted Lease Tenant

[***] – Investor Member

[***]% (pre-flip)

[***]% (post-flip)

Vivint Solar Fund
III Owner, LLC

Delaware

Vivint Solar Fund III
Manager, LLC – Managing Member

 

[***]%

N/A

Inverted Lease Lessor

Vivint Solar Fund III
Master Tenant, LLC - Master Tenant

[***]%

Vivint Solar Nicole
Master Tenant,
LLC

Delaware

Vivint Solar Nicole
Manager, LLC – Managing Member

 

[***]% (pre-flip)

[***]% (post-flip)

N/A

Inverted Lease Tenant

[***]– Investor Member

 

[***]% (pre-flip)

[***]% (post-flip)

 

Schedule 4.03(g)-4

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Entity Name

Jurisdiction

Owner

Ownership Percentage

Target Flip Date

TE Entity Type

Vivint Solar Nicole
Owner, LLC

Delaware

Vivint Solar Nicole
Manager, LLC – Managing Member

[***]%

N/A

Inverted Lease Lessor

Vivint Solar Nicole
Master Tenant, LLC - Master Tenant

[***]%

Vivint Solar Mia
Project Company,
LLC

Delaware

Vivint Solar Mia
Manager, LLC - Class B

100% of Class B Membership Interest

 

N/A

Partnership Flip Fund

Blackstone Holdings I, L.P. - Class A

100% of Class A Membership Interest

Vivint Solar
Aaliyah Project
Company, LLC

Delaware

Vivint Solar Aaliyah Manager, LLC - Class B

100% of Class B Membership Interest

N/A

Partnership Flip Fund

Stoneco IV Corporation - Class A

100% of Class A Membership Interest

Vivint Solar
Rebecca Project
Company, LLC

Delaware

Vivint Solar Rebecca Manager, LLC – Class B

 

100% of Class B Membership Interest

N/A

Partnership Flip Fund

Blackstone Holdings I L.P. – Class A

100% of Class A Membership Interest

 

Schedule 4.03(g)-5

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Entity Name

Jurisdiction

Owner

Ownership Percentage

Target Flip Date

TE Entity Type

Vivint Solar
Hannah Project
Company, LLC

Delaware

Vivint Solar Hannah Manager, LLC – Class B

 

100% of Class B Membership Interest

June 30, 2020

Partnership Flip Fund

[***] – Class A

100% of Class A Membership Interest

Vivint Solar Elyse
Project Company,
LLC

Delaware

Vivint Solar Elyse
Manager, LLC – Class B

100% of Class B Membership Interest

April 1, 2022

Partnership Flip Fund

[***] – Class A

100% of Class A Membership Interest

Vivint Solar Fund
X Project
Company, LLC

Delaware

Vivint Solar Fund X
Manager, LLC – Class B

100% of Class B Membership Interest

June 30, 2021

Partnership Flip Fund

[***] – Class A

100% of Class A Membership Interest

 

Schedule 4.03(g)-6

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Entity Name

Jurisdiction

Owner

Ownership Percentage

Target Flip Date

TE Entity Type

Vivint Solar Fund
XII Project
Company, LLC

Delaware

Vivint Solar Fund XII
Manager, LLC – Class B

100% of Class B Membership Interest

N/A

Partnership Flip Fund

[***] – Class A

100% of Class A Membership Interest

Vivint Solar Fund

XIV Project
Company, LLC

Delaware

Vivint Solar Fund XIV
Manager, LLC – Class B

 

100% of Class B Membership Interest

October 31, 2021

Partnership Flip Fund

[***] – Class A

100% of Class A Membership Interest

 

 

Schedule 4.03(g)-7

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Schedule 4.04

Governmental Authorizations

None.

 

 

Schedule 4.04-1

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Schedule 4.08

Financial Statement Exceptions

None.

 

Schedule 4.08-1

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Schedule 4.10

Litigation; Adverse Facts

None.

 

Schedule 4.10-1

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Schedule 4.14

Insurance

Contained herein is description of all policies of insurance for the Relevant
Parties, including those policies of the Sponsor for the benefit of the Relevant
Parties which are required to be maintained pursuant to a Transaction Document,
that are in effect as of the Closing Date.

 

Policy Dates

Policy Number

Carrier

Line of Insurance

Coverage

4/1/2016-4/1/2017

P16GR00830

GCube (40%) Travelers (60%) – Lloyds Shared Program

Master Property Program

Any One Occurrence (Business Personal Property, Forklifts and Combined Business
Interruption/Extra Expense) - $50,000,000*

 

 

 

Vivint Solar, Inc.

 

 

 

 

 

Property in the Course of Construction or Installation

 

 

 

Vivint Solar Financing II, LLC as well as all funds listed below are included as
Additional Named Insureds on the referenced property policy:

$250,000$150,000 per Jobsite

$1,000,000$500,000 per Occurrence

 

 

 

Vivint Solar Margaux Manager, LLC

 

 

 

 

Vivint Solar Margaux Master Tenant, LLC

Property in the due course of transit

 

 

 

Vivint Solar Margaux Owner, LLC

$250,000$100,000

 

 

 

Vivint Solar Liberty Manager, LLC

 

 

 

 

Vivint Solar Liberty Master Tenant LLC

 

 

 

 

Vivint Solar Liberty Owner, LLC

Operations- solar panel systems and related equipment per schedule of locations
and limits on file

 

 

 

Vivint Solar Fund XII Manager, LLC (Ricks Fund)

$500,000$150,000

 

 

 

Vivint Solar Fund XII Master Tenant, LLC (Ricks Fund)

 

 

 

 

Vivint Solar Fund XII Owner, LLC (Ricks Fund)

Miscellaneous Unscheduled Locations

 

 

 

Vivint Solar Fund III Manager, LLC (Caitlin)

$500,000 per Occurrence

 

 

 

Vivint Solar Fund III Master Tenant, LLC (Caitlin)

 

 

 

 

Vivint Solar Fund III Owner, LLC (Caitlin)

Flood-Annual Aggregate*

 

 

 

Vivint Solar Aaliyah Manager, LLC

$20,000,000

 

 

 

Vivint Solar Aaliyah Project Company, LLC

Earth Movement (CA)-Annual Aggregate*

 

Schedule 4.14-1

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Policy Dates

Policy Number

Carrier

Line of Insurance

Coverage

 

 

 

Vivint Solar Mia Manager, LLC

$20,000,000

 

 

 

Vivint Solar Mia Project Company, LLC

Earth Movement (All Other)-Annual Aggregate*

 

 

 

Vivint Solar Rebecca Project Company, LLC.

$20,000,000

 

 

 

Vivint Solar Rebecca Manager, LLC

 

 

 

 

Vivint Solar Nicole Owner, LLC

 

 

 

 

Vivint Solar Nicole Manager, LLC

Deductibles

 

 

 

Vivint Solar Nicole Master Tenant, LLC

All Other Perils

 

 

 

Vivint Solar Fund XI Project Company, LLC

$5,000

 

 

 

Vivint Solar Fund XI Manager, LLC

 

 

 

 

Vivint Solar Fund X Project Company, LLC

Earth Movement, Flood, and Named Windstorm

 

 

 

Vivint Solar Fund X Manager, LLC

2% of total insurable values of all locations sustaining direct damage-subject
to minimum of $100,000 per occurrence

 

 

 

Vivint Solar Fund XIII Manager, LLC

 

 

 

 

Vivint Solar Fund XV Manager, LLC

Business Interruption/Extra Expense

 

 

 

Vivint Solar Fund XV Project Company

72 Hours

 

 

 

 

 

 

 

 

Named Insureds wording from policy includes:

Additional Coverages

 

 

 

Vlvint Solar Inc., Vivint Solar Holdings, Inc., Vivint Solar Developer, LLC,
and/or its affiliates subsidiaries, companies and/or corporations as now exist
or may hereafter be constituted, owned, controlled, operated, directed, managed
or acquired including their interests as may appear in partnerships, trusts,
associations, REITs, joint ventures, 'members" of the LLC's as defined therein,
and any other party in interest which the Insured is legally obligated to insure
by contract and / or as per Policy Wording.

Debris Removal – 25% of Loss

 

 

 

 

Pollutant Clean Up - $100,000

 

 

 

 

Fire Department Service Charges - $100,000

 

Schedule 4.14-2

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Policy Dates

Policy Number

Carrier

Line of Insurance

Coverage

 

 

 

 

Inventory or Appraisals - $100,000

 

 

 

 

Electronic Data Recovery Costs - $100,000

 

 

 

 

Fire Protection Equipment Refill

 

 

 

 

$100,000

 

 

 

 

 

 

 

 

 

Valuation

 

 

 

 

Property-Replacement Cost

 

 

 

 

Time Element-Actual Loss Sustained

 

 

 

 

 

 

 

 

 

Conditions

 

 

 

 

Quarterly Audit Adjustments

 

 

 

 

Mechanical & Electrical Breakdown Included

 

 

 

 

Terrorism Rejected

 

 

 

 

Series Loss Clause

 

 

 

 

 

 

 

 

 

*As part of the Master Property Program the dedicated limits listed below apply
to the following funds: Vivint Solar Fund X Project Company, LLC; Vivint Solar
Fund XIII Project Company, LLC; Vivint Solar Fund XV Project Company, LLC

 

 

 

 

 

 

 

 

 

Any One Occurrence (Business Personal Property, Forklifts and Combined Business
Interruption/Extra Expense) - $50,000,000

 

 

 

 

Subject to a $10,000,000 fund specific limit for each fund

 

 

 

 

 

 

 

 

 

Flood-Annual Aggregate $20,000,000

 

 

 

 

Subject to $2,000,000 fund specific limits for each fund

 

 

 

 

 

 

 

 

 

Earth Movement (CA)-Annual Aggregate $20,000,000

 

 

 

 

Subject to $2,000,000 fund specific limits for each fund

 

 

 

 

 

 

 

 

 

Earth Movement (All Other)-Annual Aggregate $20,000,000 S

 

 

 

 

Subject to $2,000,000 fund specific limits for each fund

 

Schedule 4.14-3

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Policy Dates

Policy Number

Carrier

Line of Insurance

Coverage

 

 

 

 

 

 

 

 

 

Windstorm   Included in $50,000,000 per occurrence limit

 

 

 

 

and included in $10,000,000 fund specific limits for each fund

 

 

 

 

 

3/13/2016-3/13/2017

IM2541072

Colony Insurance Company

Inland Marine Property

Catastrophe Limit-Per Occurrence:

 

 

 

 

$10,000,000

 

 

 

VIVINT SOLAR HANNAH PROJECT COMPANY, LLC

 

 

 

 

 

Covered Property/Stock: Solar Panel Systems, Inverters and related equipment,
various storage and office facilities as reported by insured

 

 

 

 

 

 

 

 

 

Property in the Course of Construction or Installation

 

 

 

 

$100,000 per jobsite not to exceed $500,000$250,000 per Occurrence

 

 

 

 

 

 

 

 

 

Property in the due course of transit:

 

 

 

 

$50,000

 

 

 

 

 

 

 

 

 

Operations- solar panel systems and related equipment per schedule of locations
and limits on file:

 

 

 

 

$100,000 per Occurrence

 

 

 

 

 

 

 

 

 

Miscellaneous Unscheduled Locations:

 

 

 

 

$100,000 per Location

 

 

 

 

 

 

 

 

 

Flood-Annual Aggregate: $2,000,000

 

 

 

 

Earthquake-Annual Aggregate: $2,000,000

 

 

 

 

 

 

 

 

 

Business Interruption/Extra Expense: $5,000,000 subject to a maximum amount
stated in the statement of values, subject to a $500K Max per 30 Days

 

 

 

 

 

 

 

 

 

Deductibles

 

 

 

 

Per Occurrence: $10,000

 

 

 

 

Annual Aggregate: $100,000

 

Schedule 4.14-4

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Policy Dates

Policy Number

Carrier

Line of Insurance

Coverage

 

 

 

 

 

 

 

 

 

Per Occurrence Trailing Deductible once Aggregate is reached. All claims for the
ground up will continue to the erosion of the aggregate: $1,000

 

 

 

 

 

 

 

 

 

Earthquake, Flood, and Named Windstorm-Do not apply to the aggregate amount:

 

 

 

 

2% of Insurable Values-Subject to minimum of $100,000 per occurrence

 

 

 

 

 

 

 

 

 

Business Interruption/Extra Expense:

 

 

 

 

72 Hour Waiting Period

 

 

 

 

 

 

 

 

 

Additional Coverages

 

 

 

 

Debris Removal: $150,000

 

 

 

 

Pollutant Clean Up: $50,000

 

 

 

 

Newly Acquired Equipment: $100,000

 

 

 

 

 

 

 

 

 

Valuation

 

 

 

 

Property –Functional Replacement Cost

 

 

 

 

Time Element-Actual Loss Sustained

 

 

 

 

 

 

 

 

 

Conditions

 

 

 

 

Quarterly reporting of new installations by size of system (KW)

 

 

 

 

Quarterly audit/adjustments per rates

 

 

 

 

Mechanical Breakdown included Loss Payee Exhibit F1 included

 

 

 

 

 

4/1/2016-4/1/2017

IM2542601

Colony Insurance Company

Inland Marine Property

Catastrophe Limit:

 

 

 

 

$10,000,000

 

 

 

VIVINT SOLAR ELYSE PROJECT COMPANY, LLC

 

 

 

 

 

Covered Property/Stock: Solar Panel Systems, Inverters and related equipment,
various storage and office facilities as reported by insured

 

 

 

 

 

 

Schedule 4.14-5

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Policy Dates

Policy Number

Carrier

Line of Insurance

Coverage

 

 

 

 

Property in the Course of Construction or Installation

 

 

 

 

$100,000 Per Jobsite

 

 

 

 

$500,000 Blanket per Occurrence

 

 

 

 

 

 

 

 

 

Property in the due course of transit:

 

 

 

 

$50,000

 

 

 

 

 

 

 

 

 

Fixed Property-  Operational solar panel systems and related equipment per
schedule of locations :

 

 

 

 

$100,000

 

 

 

 

 

 

 

 

 

Miscellaneous Unscheduled Locations:

 

 

 

 

$65,000

 

 

 

 

 

 

 

 

 

Flood-Annual Aggregate: $2,000,000

 

 

 

 

Earthquake-Annual Aggregate: $2,000,000

 

 

 

 

 

 

 

 

 

Business Interruption/Extra Expense: $5,000,000  subject to a maximum amount
stated in the statement of values per occurrence;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deductibles

 

 

 

 

Per Occurrence: $10,000

 

 

 

 

Annual Aggregate: $100,000

 

 

 

 

 

 

 

 

 

Per Occurrence Trailing Deductible once Aggregate is reached. All claims for the
ground up will continue to the erosion of the aggregate: $1,000

 

 

 

 

 

 

 

 

 

Earthquake, Flood, and Named Windstorm-Do not apply to the aggregate amount:

 

 

 

 

2% of Insurable Values-Subject to minimum of $100,000 per occurrence

 

 

 

 

 

 

Schedule 4.14-6

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Policy Dates

Policy Number

Carrier

Line of Insurance

Coverage

 

 

 

 

Business Interruption/Extra Expense:

 

 

 

 

72 Hour Waiting Period

 

 

 

 

 

 

 

 

 

Additional Coverages

 

 

 

 

Debris Removal: $150,000

 

 

 

 

Pollutant Clean Up: $50,000

 

 

 

 

Newly Acquired Equipment: $100,000

 

 

 

 

Transit: $50,000

 

 

 

 

 

 

 

 

 

Valuation

 

 

 

 

Property –Functional Replacement Cost

 

 

 

 

Time Element-Actual Loss Sustained

 

 

 

 

No Coinsurance:

 

 

 

 

 

 

 

 

 

Terms & Conditions

 

 

 

 

Quarterly reporting of new installations by State/Zip code

 

 

 

 

Quarterly audit/adjustments per rates

 

 

 

 

Minimum Earned Premium 25%

 

 

 

 

Special Endorsement Language by Fund Manager

 

 

 

 

Mechanical Breakdown Coverage Included

 

 

 

 

Terrorism Coverage-Rejected

 

 

 

 

 

9/17/2015-9/17/2016

IM254386

Colony Insurance Company

Inland Marine Property

Catastrophe Limit:

 

 

 

 

$10,000,000

 

 

 

VIVINT SOLAR FUND XIV PROJECT COMPANY, LLC

 

 

 

 

 

Covered Property/Stock: Solar Panel Systems, Inverters and related equipment,
various storage and office facilities as reported by insured

 

 

 

 

 

 

 

 

 

Property in the Course of Construction or Installation

 

 

 

 

$100,000 Per Jobsite

 

 

 

 

$500,000 Blanket per Occurrence

 

 

 

 

 

 

 

 

 

Property in the due course of transit:

 

 

 

 

$50,000

 

 

 

 

 

 

Schedule 4.14-7

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Policy Dates

Policy Number

Carrier

Line of Insurance

Coverage

 

 

 

 

Fixed Property-  Operational solar panel systems and related equipment per
schedule of locations :

 

 

 

 

$100,000

 

 

 

 

 

 

 

 

 

Miscellaneous Unscheduled Locations:

 

 

 

 

$100,000

 

 

 

 

 

 

 

 

 

Flood-Annual Aggregate: $2,000,000

 

 

 

 

Earthquake-Annual Aggregate: $2,000,000

 

 

 

 

 

 

 

 

 

Business Interruption/Extra Expense: $5,000,000 per occurrence;$500,000 max per
30 days.

 

 

 

 

 

 

 

 

 

Deductibles

 

 

 

 

Per Occurrence: $10,000

 

 

 

 

Annual Aggregate: $100,000

 

 

 

 

 

 

 

 

 

Per Occurrence Trailing Deductible once Aggregate is reached. All claims for the
ground up will continue to the erosion of the aggregate: $1,000

 

 

 

 

 

 

 

 

 

Earthquake, Flood, and Named Windstorm-Do not apply to the aggregate amount:

 

 

 

 

2% of Insurable Values-Subject to minimum of $100,000 per occurrence

 

 

 

 

 

 

 

 

 

Business Interruption/Extra Expense:

 

 

 

 

72 Hour Waiting Period

 

 

 

 

 

 

 

 

 

Additional Coverages

 

 

 

 

Debris Removal: $150,000

 

 

 

 

Pollutant Clean Up: $50,000

 

 

 

 

Newly Acquired Equipment: $100,000

 

 

 

 

 

 

 

 

 

Valuation

 

 

 

 

Property –Functional Replacement Cost

 

Schedule 4.14-8

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Policy Dates

Policy Number

Carrier

Line of Insurance

Coverage

 

 

 

 

Time Element-Actual Loss Sustained

 

 

 

 

No Coinsurance:

 

 

 

 

 

 

 

 

 

Terms & Conditions

 

 

 

 

Quarterly reporting of new installations by State/Zip code

 

 

 

 

Quarterly audit/adjustments per rates

 

 

 

 

Minimum Earned Premium 25%

 

 

 

 

Special Endorsement Language by Fund Manager

 

 

 

 

Mechanical Breakdown Coverage Included

 

 

 

 

Terrorism Coverage-Rejected

 

 

 

 

 

11/01/15

To

11/01/16

BAP509601501

Zurich American Insurance Company

Commercial Automobile

$1,000,000 Bodily Injury & Property Damage

 

 

 

Vivint Solar, Inc.

Statutory Personal Injury Protection

 

 

 

Vivint Solar Developer, LLC

$10,000 Medical Payments – Each Person

 

 

 

 

$1,000,000 Uninsured/Underinsured Motorists

 

 

 

 

$250,000 Deductible

 

 

 

 

Hired Car Physical Damage – ACV

 

 

 

 

Owned and Hired Car Phys. Damaged Deductible:

 

 

 

 

$1,000 Comprehensive

 

 

 

 

$1,000 Collision

 

 

 

 

Lessor-Additional Insured and Loss Payee Where Required by Written Contract

 

 

 

 

Waiver of Transfer of rights of Recovery Where Required by Written Contract

 

 

 

 

Rental Reimbursement Included

 

 

 

 

 

11/01/15

To

11/01/16

WC509601301

American Zurich Insurance Company.

Worker’s Compensation Deductible Policy

States Covered: AZ, CA, CT, HI, MD, NJ, NU, NV, NM, OR, PA, UT

 

 

 

 

 

 

 

 

Vivint Solar, Inc.

Statutory - Workers’ Compensation

 

 

 

Vivint Solar Developer, LLC

$1,000,000 - Bodily Injury by Accident – Each Accident

 

 

 

 

$1,000,000 - Bodily Injury by Disease – Policy Limit

 

Schedule 4.14-9

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Policy Dates

Policy Number

Carrier

Line of Insurance

Coverage

 

 

 

 

$1,000,000 Bodily Injury by Disease – Each Employee

 

 

 

 

$500,000 Deductible

11/01/15

To

11/01/16

WC509601401 (MA)

Zurich American Insurance Company

Worker’s Compensation Retro Policy

States Covered: MA

 

 

 

 

 

 

 

 

Vivint Solar, Inc.

Statutory - Workers’ Compensation

 

 

 

Vivint Solar Developer, LLC

$1,000,000 Bodily Injury by Accident – Each Accident

 

 

 

 

$1,000,000 Bodily Injury by Disease – Policy Limit

 

 

 

 

$1,000,000 Bodily Injury by Disease – Each Employee

 

 

 

 

$500,000 Deductible

1/29/16 – 1/29/17

3776500116EN

Axis Specialty Europe

Commercial General Liability

General Liability:

 

 

 

 

$1,000,000 Each Occurrence Limit

 

 

 

Vivint Solar, Inc.

$1,000,000 Damage to Premises Rented to You

 

 

 

Vivint Solar Developer, LLC

$10,000 Medical Expense Limit – Each Person

 

 

 

 

$1,000,000 Personal & Advertising Injury Limit

 

 

 

 

$1,000,000 Products/Completed Operations Limit

 

 

 

 

$2,000,000 General Aggregate

 

 

 

 

$25,000 Deductible - Bodily Injury & Property Damage Combined- Per Occurrence

 

 

 

 

Umbrella Coverage

 

 

 

 

$25,000,000 Each Occurrence and in the Aggregate

 

 

 

 

 

 

 

 

 

Additional Named Insured Schedule:

 

 

 

 

Vivint Solar Holdings, Inc.

 

 

 

 

Vivint Solar Financing I Parent, LLC

 

 

 

 

Vivint Solar Financing I, LLC

 

 

 

 

Vivint Solar Financing Holdings Parent, LLC

 

 

 

 

Vivint Solar Financing Holdings, LLC

 

 

 

 

Vivint Solar OTM Holdings, LLC

 

 

 

 

Vivint Solar Commercial Holdings, LLC

 

 

 

 

Vivint Solar Owner I, LLC

 

Schedule 4.14-10

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Policy Dates

Policy Number

Carrier

Line of Insurance

Coverage

 

 

 

 

Vivint Solar Operations, LLC

 

 

 

 

Vivint Solar Provider, LLC

 

 

 

 

Vivint Solar Developer, LLC

 

 

 

 

Vivint Solar Margaux Manager, LLC

 

 

 

 

Vivint Solar Margaux Master Tenant, LLC

 

 

 

 

Vivint Solar Margaux Owner, LLC

 

 

 

 

Vivint Solar Liberty Manager, LLC

 

 

 

 

Vivint Solar Liberty Master Tenant, LLC

 

 

 

 

Vivint Solar Liberty Owner, LLC

 

 

 

 

Vivint Solar Fund III Manager, LLC

 

 

 

 

Vivint Solar Fund III Master Tenant, LLC

 

 

 

 

Vivint Solar Fund III Owner, LLC

 

 

 

 

Vivint Solar Aaliyah Manager, LLC

 

 

 

 

Vivint Solar Aaliyah Project Company, LLC

 

 

 

 

Vivint Solar Mia Manager, LLC

 

 

 

 

Vivint Solar Mia Project Company, LLC

 

 

 

 

Solmetric Corporation

 

 

 

 

Vivint Solar Hannah Project Company, LLC

 

 

 

 

Vivint Solar Hannah Manager, LLC

 

 

 

 

Vivint Solar Rebecca Project Company, LLC

 

 

 

 

Vivint Solar Rebecca Manager, LLC

 

 

 

 

Vivint Solar Nicole Owner, LLC

 

 

 

 

Vivint Solar Nicole Manager, LLC

 

 

 

 

Vivint Solar Nicole Master Tenant, LLC

 

 

 

 

Vivint Solar Elyse Project Company, LLC

 

 

 

 

Vivint Solar Elyse Manager, LLC

 

 

 

 

Vivint Solar Fund X Manager, LLC

 

 

 

 

Vivint Solar Fund X Project Company, LLC

 

 

 

 

Vivint Solar Fund XIV, Manager LLC

 

 

 

 

Vivint Solar Fund XIV, Project Company LLC

 

Schedule 4.14-11

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Policy Dates

Policy Number

Carrier

Line of Insurance

Coverage

 

 

 

 

Vivint Solar Fund XIII Manager, LLC

 

 

 

 

Vivint Solar Fund XIII Project Company, LLC

 

 

 

 

Vivint Solar Fund XI Manager, LLC

 

 

 

 

Vivint Solar Fund XI Project Company, LLC

 

 

 

 

Vivint Solar Fund XVI Manager, LLC

 

 

 

 

Vivint Solar Fund XVI Lessee, LLC

 

 

 

 

Vivint Solar Fund XVIII Manager, LLC

 

 

 

 

Vivint Solar Fund XVIII Project Company, LLC

 

 

 

 

Vivint Solar Fund XV Project Company, LLC

 

 

 

 

Vivint Solar Fund XII Manager, LLC

 

 

 

 

Vivint Solar Fund XII Project Company, LLC

1/29/16 – 1/29/17

CPO 69895626

AIG Specialty Insurance Company

Contractors Pollution

Contractors Pollution Liability:

 

 

 

 

Coverage A – Legal Liability

 

 

 

Vivint Solar, Inc.

$5,000,000 Each Pollution Condition Limit

 

 

 

Vivint Solar Developer, LLC

Coverage B – Emergency Response Costs

 

 

 

 

$250,000

 

 

 

 

$25,000 Deductible

1/29/16 – 1/29/17

CEO7446813

XL Catlin

Professional

Professional Liability

 

 

 

Liability

(Claims Made and Reported Coverage):

 

 

 

 

$1,000,000 Each Claim Limit

 

 

 

Vivint Solar, Inc.

$1,000,000 Aggregate Limit

 

 

 

Vivint Solar Developer, LLC

06/09/2011 Retroactive Date

 

 

 

 

$100,000 SIR

 

 

 

 

 

10/01/14

to

11/01/16

WS11007784

Insurance Company of the State of Pennsylvania

Foreign Liability

Foreign General Liability

 

 

 

 

$4,000,000 Program Aggregate

 

 

 

Vivint Solar, Inc.

$2,000,000 General Aggregate

 

 

 

Vivint Solar Developer, LLC

$2,000,000 Product-Completed Operations Aggregate

 

 

 

 

$1,000,000 Personal and Advertising Injury

 

 

 

 

$1,000,000 Each Occurrence Limit

 

Schedule 4.14-12

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Policy Dates

Policy Number

Carrier

Line of Insurance

Coverage

 

 

 

 

$1,000,000 Damage to Premises Rented to You

 

 

 

 

$25,000 Medical Expense

 

 

 

 

Foreign Business Automobile

 

 

 

 

$1,000,000 Foreign Business Automobile – Accident

 

 

 

 

$25,000 Medical Expense – Accident

 

 

 

 

$25,000 Hired Auto – Accident

 

 

 

 

Physical Damage - $1,000 – Each Auto

 

 

 

 

 

 

 

 

 

Foreign Voluntary Compensation and Employers Liability

 

 

 

 

$1,000,000 Supplemental Repatriation Expense

 

 

 

 

$1,000,000 Employers Liability Injury – Accident

 

 

 

 

$1,000,000 Employers Liability Injury – Disease Limit

 

 

 

 

$1,000,000 Employers Liability Injury – Disease Each Employee

 

 

 

 

Foreign Travel Accident and Sickness

 

 

 

 

$100,000 Principal Sum Insured

 

 

 

 

$1,000,000 Aggregate Limit

 

 

 

 

$50,000 Medical Expense

 

 

 

 

$500 Deductible

 

 

 

 

$100,000 Emergency Medical Evacuation

3/30/16

474382

Underwriters at Lloyds

Media

Multimedia Liability

To

 

 

Security

$5,000,000 Each Claim

6/30/17

 

 

Privacy

$5,000,000 Aggregate

 

 

 

 

$25,000 Retention Each Claim

 

 

 

Vivint Solar, Inc.

Security and Privacy Liability

 

 

 

Vivint Solar Developer, LLC

$5,000,000 Each Claim

 

 

 

 

$5,000,000 Aggregate

 

 

 

 

$25,000 Retention Each Claim

 

 

 

 

Privacy Regulatory Defense & Penalties

 

 

 

 

$5,000,000 Each Claim

 

 

 

 

$5,000,000 Aggregate

 

 

 

 

$25,000 Retention Each Claim

 

 

 

 

Privacy Breach Response Costs, Notification Expenses, and Breach Support &
Credit Monitoring Expenses (Outside the Limits)

 

 

 

 

$5,000,000 Each Claim

 

Schedule 4.14-13

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Policy Dates

Policy Number

Carrier

Line of Insurance

Coverage

 

 

 

 

$5,000,000 Aggregate

 

 

 

 

$25,000 Retention

 

 

 

 

Proactive Privacy Breach Response Costs Sublimit

 

 

 

 

$25,000 Each Claim

 

 

 

 

$25,000 Aggregate

 

 

 

 

Voluntary Notification Expenses Sublimit

 

 

 

 

$5,000,000 Each Claim

 

 

 

 

$5,000,000 Aggregate

 

 

 

 

Network Asset Protection

 

 

 

 

$5,000,000 Each Claim

 

 

 

 

$5,000,000 Aggregate

 

 

 

 

$25,000 Retention Each Claim

 

 

 

 

10% Co-insurance each and every loss

 

 

 

 

Non-physical Business Interruption & Extra Expense – 8 hour waiting period

 

 

 

 

Cyber Extortion

 

 

 

 

$5,000,000 Each Claim

 

 

 

 

$5,000,000 Aggregate

 

 

 

 

$25,000 Retention Each Claim

 

 

 

 

Cyber Terrorism

 

 

 

 

$5,000,000 Each Claim

 

 

 

 

$5,000,000 Aggregate

 

 

 

 

$5,000,000 Maximum Policy Aggregate Limit

6/30/16

To

6/30/17

01-613-76-21

National Union Fire Insurance Company of Pittsburgh, PA

Directors & Officers Liability

$10,000,000 Limit of Liability

 

 

 

 

$2,500,000 Retention

 

 

 

Vivint Solar, Inc.

 

 

 

 

Vivint Solar Developer, LLC

 

6/30/16

To

6/30/17

DOX G23676321 002

ACE American Insurance Company

Excess Directors & Officers Liability

$10,000,000 Aggregate

 

 

 

 

$10MM xs $10MM

 

 

 

Vivint Solar, Inc.

 

 

 

 

Vivint Solar Developer, LLC

 

6/30/16

ELU145082-16

XL Specialty Insurance Company

Excess Directors & Officers Liability

$20,000,000 Aggregate

To

 

 

 

$10MM xs $20MM

6/30/17

 

 

Vivint Solar, Inc.

 

 

 

 

Vivint Solar Developer, LLC

 

6/30/16

DOX10005655901

Endurance American Insurance Company

Excess Directors & Officers Liability

$30,000,000 Aggregate

To

 

 

 

$10MM xs $30MM

6/30/17

 

 

Vivint Solar, Inc.

 

 

Schedule 4.14-14

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Policy Dates

Policy Number

Carrier

Line of Insurance

Coverage

 

 

 

Vivint Solar Developer, LLC

 

6/30/16

MC002KP16

Aspen American Insurance Company

Excess Directors & Officers Liability

$40,000,000 Aggregate

To

 

 

 

$10MM xs $40MM

6/30/17

 

 

Vivint Solar, Inc.

 

 

 

 

Vivint Solar Developer, LLC

 

6/30/16

18016327

Berkley Insurance Company

Excess Directors & Officers Liability

$50,000,000 Aggregate

To

 

 

 

$10MM xs $50MM

6/30/17

 

 

Vivint Solar, Inc.

 

 

 

 

Vivint Solar Developer, LLC

 

6/30/16

MLX7601103-01

Argonaut Insurance Company

Excess Directors & Officers Liability

$60,000,000 Aggregate

To

 

 

 

$10MM xs $60MM

6/30/17

 

 

Vivint Solar, Inc.

 

 

 

 

Vivint Solar Developer, LLC

 

6/30/16

0309-2282

Allied World National Assurance Company

Excess Side A Directors & Officers Liability

$70,000,000 Aggregate

To

 

 

 

$10MM xs $70MM

6/30/17

 

 

Vivint Solar, Inc.

 

 

 

 

Vivint Solar Developer, LLC

 

6/30/16

ELU145085-16

XL Specialty Insurance Company

Excess Side A Directors & Officers Liability

$80,000,000 Aggregate

To

 

 

 

$10MM xs $80MM

6/30/17

 

 

Vivint Solar, Inc.

 

 

 

 

Vivint Solar Developer, LLC

 

6/30/16

To

6/30/17

01-542-50-06

Illinois National Insurance Company

Excess Side A Directors & Officers Liability

$90,000,000 Aggregate

 

 

 

 

$20MM xs $90MM

 

 

 

Vivint Solar, Inc.

 

 

 

 

Vivint Solar Developer, LLC

 

6/30/16

To

01-542-49-62

Illinois National Insurance Company

Fiduciary Liability

$5,000,000 Aggregate

6/30/17

 

 

 

 

 

 

 

Vivint Solar, Inc.

 

 

 

 

Vivint Solar Developer, LLC

 

6/30/16

To

DON G23690068 002

Ace American Insurance Company

Crime

$5,000,000 Employee Theft

6/30/17

 

 

 

$5,000,000 Forgery or Alteration

 

 

 

Vivint Solar, Inc.

$5,000,000 Theft of Money/Securities Inside Premises

 

 

 

Vivint Solar Developer, LLC

$5,000,000 Robbery of Safe Burglary Inside Premises

 

 

 

 

$5,000,000 Theft Outside Premises

 

 

 

 

$5,000,000 Computer and Funds Transfer Fraud

 

Schedule 4.14-15

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Policy Dates

Policy Number

Carrier

Line of Insurance

Coverage

 

 

 

 

$5,000,000 Money Orders and Counterfeit Money

 

 

 

 

$25,000 Deductible

6/30/16

To

6/30/17

01-542-50-04

National Union Fire Insurance Company of Pittsburgh, PA

Employment Practices Liability

$5,000,000 Aggregate

 

 

 

 

$250,000 Retention

 

 

 

Vivint Solar, Inc.

 

 

 

 

Vivint Solar Developer, LLC

 

 

.

 

Schedule 4.14-16

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Schedule 4.19

Brokers

None.

 

 

 

 

Schedule 4.19-1

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Schedule 4.22(a)

Portfolio Documents

Liberty Fund

 

1.

Amended and Restated Operating Agreement of Vivint Solar Liberty Master Tenant,
LLC, between the Investor named therein and Vivint Solar Liberty Manager, LLC,
dated September 14, 2012, as amended by Amendment No. 1 to the Vivint Solar
Liberty Master Tenant, LLC, Amended and Restated Operating Agreement, dated
August 1, 2016

 

2.

Operating Agreement of Vivint Solar Liberty Owner, LLC, between Vivint Solar
Liberty Master Tenant, LLC and Vivint Solar Liberty Manager, LLC, dated October
5, 2011, as amended by Amendment No. 1 to the Vivint Solar Liberty Owner, LLC,
Operating Agreement, dated August 1. 2016

 

3.

Amended and Restated Equity Capital Contribution Agreement among Vivint Solar
Developer, LLC, Vivint Solar Liberty Owner, LLC and Vivint Solar Liberty
Manager, LLC, dated September 14, 2012 (“Liberty Purchase Agreement”)

 

4.

Master Lease between Vivint Solar Liberty Owner, LLC and Vivint Solar Liberty
Master Tenant, LLC, dated October 5, 2011, as amended by Amendment No. 1 to
Master Lease dated June 20, 2012 (“Liberty MLA”)

 

5.

Maintenance Services Agreement between Vivint Solar Provider, LLC and Vivint
Solar Liberty Owner, LLC, dated October 5, 2011, as amended by the First
Amendment to Maintenance Services Agreement dated October 2, 2013, and the
Second Amendment to Maintenance Services Agreement dated August 1, 2016
(“Liberty MSA”)

 

6.

Guaranty between the Investor named therein and Vivint Solar, Inc., dated
October 5, 2011, as amended by Extension of Deadline To Deliver Subordination
Agreement Under Guaranty dated November 23, 2011 (“Liberty Guaranty”)

 

7.

Pass-Through Agreement, between Vivint Solar Liberty Owner, LLC, and Vivint
Solar Liberty Master Tenant, LLC, dated October 5, 2011 (“Liberty Pass-Through”)

 

8.

REC Purchase Agreement, between Vivint Solar Liberty Owner, LLC and Vivint Solar
Developer, LLC, dated October 5, 2011, and assigned by Developer to Vivint Solar
SREC Guarantor, LLC pursuant to the Assignment and Assumption Agreement dated
August 1, 2016 (“Liberty SREC Transfer Agreement”)

 

9.

Consent Agreement, dated as of July 18, 2016, by and among Vivint Solar Fund III
Manager, LLC, a Delaware limited liability company, Vivint Solar Fund XIII
Project Company, LLC, a Delaware limited liability company, Vivint Solar Liberty
Manager, LLC, a Delaware limited liability company, Vivint Solar Margaux
Manager, LLC, a Delaware limited liability company, Vivint Solar Nicole Manager,
LLC, a Delaware limited liability company, Vivint Solar Developer, LLC, a
Delaware limited liability company, and [***], a Delaware limited liability
company (the “[***] Consent Agreement”)

 

Schedule 4.22(a)-1

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Margaux Fund

 

1.

Operating Agreement of Vivint Solar Margaux Master Tenant, LLC, between the
Investor named therein and Vivint Solar Margaux Manager, LLC, dated October 3,
2012, as amended by Amendment No. 1 to the Vivint Solar Margaux Master Tenant,
LLC, Operating Agreement, dated August 1, 2016

 

2.

Operating Agreement of Vivint Solar Margaux Owner, LLC, between Vivint Solar
Margaux Master Tenant, LLC and Vivint Solar Margaux Manager, LLC, dated October
3, 2012, as amended by Amendment No. 1 to the Vivint Solar Margaux Owner, LLC,
Operating Agreement, dated August 1, 2016

 

3.

Equity Capital Contribution Agreement among Vivint Solar Developer, LLC, Vivint
Solar Margaux Owner, LLC and Vivint Solar Margaux Manager, LLC, dated October 3,
2012 (“Margaux Purchase Agreement”)

 

4.

Master Lease between Vivint Solar Margaux Owner, LLC and Vivint Solar Margaux
Master Tenant, LLC, dated October 3, 2012 (“Margaux MLA”)

 

5.

Maintenance Services Agreement between Vivint Solar Provider, LLC and Vivint
Solar Margaux Owner, LLC, dated October 3, 2012, as amended by the First
Amendment to Maintenance Services Agreement dated October 2, 2013, and the
Second Amendment to Maintenance Services Agreement dated August 1, 2016
(“Margaux MSA”)

 

6.

Guaranty between the Investor named therein and Vivint Solar, Inc., dated
October 3, 2012 (“Margaux Guaranty”)

 

7.

Pass-Through Agreement, between Vivint Solar Margaux Owner, LLC, and Vivint
Solar Margaux Master Tenant, LLC, dated October 3, 2012 (“Margaux Pass-Through”)

 

8.

REC Purchase Agreement, between Vivint Solar Margaux Owner, LLC and Vivint Solar
Developer, LLC, dated October 3, 2012, and assigned by Developer to Vivint Solar
SREC Guarantor, LLC pursuant to the Assignment and Assumption Agreement dated
August 1, 2016 (“Margaux SREC Transfer Agreement”)

 

9.

The [***] Consent Agreement

Caitlin Fund

 

1.

Operating Agreement of Vivint Solar Fund III Master Tenant, LLC, between the
Investor named therein and Vivint Solar Fund III Manager, LLC, dated June 28,
2013, as amended by the First Amendment to Vivint Solar Fund III Master Tenant,
LLC Operating Agreement, dated October 2, 2013, and the Second Amendment to
Vivint Solar Fund III Master Tenant, LLC Operating Agreement, dated August 1,
2016

 

2.

Operating Agreement of Vivint Solar Fund III Owner, LLC, between Vivint Solar
Fund III Master Tenant, LLC and Vivint Solar Fund III Manager, LLC, dated June
28, 2013, as amended by the First Amendment to Vivint Solar Fund III Owner, LLC
Operating Agreement, dated October 2, 2013, and the Second Amendment to Vivint
Solar Fund III Owner, LLC Operating Agreement, dated August 1, 2016

 

Schedule 4.22(a)-2

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

3.

Equity Capital Contribution Agreement among Vivint Solar Developer, LLC, Vivint
Solar Fund III Owner, LLC and Vivint Solar Fund III Manager, LLC, dated June 28,
2013, as amended by the First Amendment to Equity Capital Contribution
Agreement, dated October 2, 2013 (“Fund III Purchase Agreement”)

 

4.

Master Lease between Vivint Solar Fund III Owner, LLC and Vivint Solar Fund III
Master Tenant, LLC, dated June 28, 2013, as amended by the First Amendment to
Master Lease, dated October 2, 2013 (“Fund III MLA”)

 

5.

Maintenance Services Agreement between Vivint Solar Provider, LLC and Vivint
Solar Fund III Owner, LLC, dated June 28, 2013, as amended by the First
Amendment to Maintenance Services Agreement dated August 1, 2016 (“Fund III
MSA”)

 

6.

Guaranty among the Investor named therein, Vivint Solar Fund III Master Tenant,
LLC, Vivint Solar Developer, LLC, and Vivint Solar, Inc., dated June 28, 2013,
as reaffirmed by the Reaffirmation Agreement among Vivint Solar, Inc. and Vivint
Solar Developer, LLC to the Investor named therein and Vivint Solar Fund III
Master Tenant, LLC, dated October 2, 2013 (“Fund III Guaranty”)

 

7.

Pass-Through Agreement, between Vivint Solar Fund III Owner, LLC, and Vivint
Solar Fund III Master Tenant, LLC, dated June 28, 2013 (“Fund III Pass-Through”)

 

8.

REC Purchase Agreement, between Vivint Solar Fund III Owner, LLC and Vivint
Solar Developer, LLC, dated June 28, 2013, and assigned by Developer to Vivint
Solar SREC Guarantor, LLC pursuant to the Assignment and Assumption Agreement
dated August 1, 2016 (“Fund III SREC Transfer Agreement”)

 

9.

The [***] Consent Agreement

Nicole Fund

 

1.

Operating Agreement of Vivint Solar Nicole Master Tenant, LLC, between the
Investor named therein and Vivint Solar Nicole Manager, LLC, dated April 29,
2014, as amended by Amendment No. 1 to the Vivint Solar Nicole Master Tenant,
LLC, Operating Agreement, dated August 1, 2016

 

2.

Operating Agreement of Vivint Solar Nicole Owner, LLC, between Vivint Solar
Nicole Master Tenant, LLC and Vivint Solar Nicole Manager, LLC, dated April 29,
2014, as amended by Amendment No. 1 to the Vivint Solar Nicole Owner, LLC,
Operating Agreement, dated August 1, 2016

 

3.

Equity Capital Contribution Agreement among Vivint Solar Developer, LLC, Vivint
Solar Nicole Owner, LLC and Vivint Solar Nicole Manager, LLC, dated April 29,
2014 (“Nicole Purchase Agreement”)

 

4.

Master Lease between Vivint Solar Nicole Owner, LLC and Vivint Solar Nicole
Master Tenant, LLC, dated April 29, 2014 (“Nicole MLA”)

 

5.

Maintenance Services Agreement between Vivint Solar Provider, LLC and Vivint
Solar Nicole Owner, LLC, dated April 29, 2014, as Amended by the First Amendment
to Maintenance Services Agreement, dated August 1, 2016  (“Nicole MSA”)

 

Schedule 4.22(a)-3

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

6.

Guaranty among the Investor named therein, Vivint Solar Nicole Master Tenant,
LLC, Vivint Solar Developer, LLC, and Vivint Solar Holdings, Inc., dated April
29, 2014 (“Nicole Guaranty”)

 

7.

Pass-Through Agreement, between Vivint Solar Nicole Owner, LLC, and Vivint Solar
Nicole Master Tenant, LLC, dated April 29, 2014 (“Nicole Pass-Through”)

 

8.

REC Purchase Agreement, between Vivint Solar Nicole Owner, LLC and Vivint Solar
Developer, LLC, dated April 29, 2014, and assigned by Developer to Vivint Solar
SREC Guarantor, LLC pursuant to the Assignment and Assumption Agreement dated
August 1, 2016 (“Nicole SREC Transfer Agreement”)

 

9.

The [***] Consent Agreement

Mia Fund

 

1.

Limited Liability Company Agreement of Vivint Solar Mia Project Company, LLC,
between Vivint Solar Mia Manager, LLC and the original investor named therein,
dated July 16, 2013, as assigned to the Investor named therein pursuant to the
Assignment and Assumption Agreement among the original investor named therein as
assignor, the Investor named therein as assignee, and Vivint Solar Mia Manager,
LLC, dated September 30, 2013, and as amended by the First Amendment to Limited
Liability Company Agreement dated September 12, 2013 and effective as of August
5, 2013, the Second Amendment to Limited Liability Company Agreement dated
August 31, 2013 the Third Amendment to Limited Liability Company Agreement dated
April 15, 2015 and Amendment No. 4 to Vivint Solar Mia Project Company, LLC,
Limited Liability Company Agreement dated August 4, 2016

 

2.

Development, EPC and Purchase Agreement among Vivint Solar Developer, LLC,
Vivint Solar, Inc. and Vivint Solar Mia Project Company, LLC, dated July 15,
2013, as amended by the First Amendment to Development, EPC and Purchase
Agreement dated January 13, 2014, the Second Amendment to Development, EPC and
Purchase Agreement dated April 25, 2014 and the Third Amendment to Development,
EPC and Purchase Agreement dated April 15, 2015 (“Mia Purchase Agreement”)

 

3.

Maintenance Services Agreement between Vivint Solar Provider, LLC and Vivint
Solar Mia Project Company, LLC, dated July 16, 2013, as amended by the First
Amendment to Maintenance Services Agreement, dated April 15, 2015 and the Second
Amendment to Maintenance Services Agreement, dated August 4, 2016 (“Mia MSA”)

 

4.

Administrative Services Agreement between Vivint Solar Mia Manager, LLC and
Vivint Solar Mia Project Company, LLC, dated August 4, 2016 (“Mia ASA”)

 

5.

Guaranty by Vivint Solar, Inc. in favor of the original investor named therein
and Vivint Solar Mia Project Company, LLC, dated July 16, 2013, as assigned to
the current Investor automatically by operation of Section 9 of the Guaranty, as
amended by that certain Amendment to Guaranty dated August 4, 2016 (“Mia
Guaranty”)

 

6.

SREC Transfer Agreement, between Vivint Solar Mia Project Company, LLC and
Vivint Solar SREC Guarantor, LLC, dated August 4, 2016 (“Mia SREC Transfer
Agreement”)

 

Schedule 4.22(a)-4

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

7.

Consent Agreement, dated as of August 4, 2016, by and among Vivint Solar Aaliyah
Manager, LLC, a Delaware limited liability company, Vivint Solar Mia Manager,
LLC, a Delaware limited liability company, Vivint Solar Rebecca Manager, LLC, a
Delaware limited liability company, Stoneco IV Corporation, a Delaware
corporation, and Blackstone Holdings I L.P., a Delaware limited partnership (the
“Blackstone Consent Agreement”)

Aaliyah Fund

 

1.

Limited Liability Company Agreement of Vivint Solar Aaliyah Project Company,
LLC, between Vivint Solar Aaliyah Manager, LLC and the Investor named therein,
dated November 5, 2013, as amended by the First Amendment to Limited Liability
Company Agreement of Vivint Solar Aaliyah Project Company, LLC dated January 13,
2014 and the Written Consent of the Members of Vivint Solar Aaliyah Project
Company, LLC, dated January 13, 2014, the Second Amendment to Limited Liability
Company Agreement of Vivint Solar Aaliyah Project Company, LLC dated April 15,
2015 and Amendment No. 3 to Vivint Solar Aaliyah Project Company, LLC, Limited
Liability Company Agreement dated August 4, 2016

 

2.

Development, EPC and Purchase Agreement among Vivint Solar Developer, LLC,
Vivint Solar, Inc. and Vivint Solar Aaliyah Project Company, LLC, dated November
5, 2013, as amended by the First Amendment to Development, EPC and Purchase
Agreement dated January 13, 2014 and the Second Amendment to Development, EPC
and Purchase Agreement dated February 13, 2014 and the Third Amendment to
Development, EPC and Purchase Agreement dated April 15, 2015 (“Aaliyah Purchase
Agreement”)

 

3.

Maintenance Services Agreement between Vivint Solar Provider, LLC and Vivint
Solar Aaliyah Project Company, LLC, dated November 5, 2013, as amended by the
First Amendment to Maintenance Services Agreement, dated April 15, 2015 and the
Second Amendment to Maintenance Services Agreement, dated August 4, 2016
(“Aaliyah MSA”)

 

4.

Administrative Services Agreement between Vivint Solar Aaliyah Manager, LLC and
Vivint Solar Aaliyah Project Company, LLC, dated August 4, 2016 (“Aaliyah ASA”)

 

5.

Guaranty by Vivint Solar, Inc. in favor of the Investor named therein and Vivint
Solar Aaliyah Project Company, LLC, dated November 5, 2013 and the Reaffirmation
Agreement by Vivint Solar, Inc. in favor of the Investor named therein and
Vivint Solar Aaliyah Project Company, LLC, dated January 13, 2014, as amended by
that certain Amendment to Guaranty dated August 4, 2016 (“Aaliyah Guaranty”)

 

6.

SREC Transfer Agreement, between Vivint Solar Aaliyah Project Company, LLC and
Vivint Solar SREC Guarantor, LLC, dated August 4, 2016 (“Aaliyah SREC Transfer
Agreement”)

 

7.

The Blackstone Consent Agreement

Rebecca Fund

 

1.

Limited Liability Company Agreement of Vivint Solar Rebecca Project Company,
LLC, between Vivint Solar Rebecca Manager, LLC and the Investor named therein,
dated February 13, 2014, as amended by the First Amendment to Limited Liability
Company Agreement of Vivint Solar Rebecca Project Company, LLC dated April 15,
2015 and Amendment No. 2 to Vivint Solar Rebecca Project Company, LLC, Limited
Liability Company Agreement dated August 4, 2016

 

Schedule 4.22(a)-5

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

2.

Development, EPC and Purchase Agreement among Vivint Solar Developer, LLC,
Vivint Solar, Inc. and Vivint Solar Rebecca Project Company, LLC, dated February
13, 2014, as amended by the First Amendment to Development, EPC and Purchase
Agreement dated April 15, 2015 (“Rebecca Purchase Agreement”)

 

3.

Maintenance Services Agreement between Vivint Solar Provider, LLC and Vivint
Solar Rebecca Project Company, LLC, dated February 13, 2014, as amended by the
First Amendment to Maintenance Services Agreement, dated April 15, 2015 and the
Second Amendment to Maintenance Services Agreement, dated August 4, 2016
(“Rebecca MSA”)

 

4.

Administrative Services Agreement between Vivint Solar Rebecca Manager, LLC and
Vivint Solar Rebecca Project Company, LLC, dated August 4, 2016 (“Rebecca ASA”)

 

5.

Guaranty by Vivint Solar, Inc. in favor of the Investor named therein and Vivint
Solar Rebecca Project Company, LLC, dated February 13, 2014, as amended by that
certain Amendment to Guaranty dated August 4, 2016 (“Rebecca Guaranty”)

 

6.

SREC Transfer Agreement, between Vivint Solar Rebecca Project Company, LLC and
Vivint Solar SREC Guarantor, LLC, dated August 4, 2016 (“Rebecca SREC Transfer
Agreement”)

 

7.

The Blackstone Consent Agreement

Hannah Fund

 

1.

Limited Liability Company Agreement of Vivint Solar Hannah Project Company, LLC,
between Vivint Solar Hannah Manager, LLC and the Investor named therein, dated
February 14, 2014, as amended by Amendment No. 1 to Limited Liability Company
Agreement, dated March 28, 2014, Amendment No. 2 to Limited Liability Company
Agreement dated June 30, 2014, Amendment No. 3 to Limited Liability Company
Agreement, dated June 16, 2015 but effective as of May 31, 2015 and Amendment
No. 4 to Vivint Solar Hannah Project Company, LLC, Limited Liability Company
Agreement, dated August 2, 2016

 

2.

Master EPC Agreement between Vivint Solar Developer, LLC and Vivint Solar Hannah
Project Company, LLC, dated February 14, 2014, as amended by Amendment No. 1 to
Master EPC Agreement, dated June 17, 2015 but effective as of May 31, 2015
(“Hannah Purchase Agreement”)

 

3.

Maintenance Services Agreement between Vivint Solar Provider, LLC and Vivint
Solar Hannah Project Company, LLC, dated February 14, 2014, as amended by the
First Amendment to Maintenance Services Agreement, dated August 2, 2016 (“Hannah
MSA”)

 

4.

Guaranty by Vivint Solar, Inc. in favor of the Investor named therein, dated
February 14, 2014 (“Hannah Guaranty”)

 

5.

Environmental Attribute Transfer Agreement, between Vivint Solar Hannah Manager,
LLC and Vivint Solar SREC Guarantor, LLC, dated August 4, 2016 (“Hannah SREC
Transfer Agreement”)

 

6.

Consent Agreement, dated as of August 2, 2016, by and between Vivint Solar
Hannah Manager, LLC, a Delaware limited liability company, and [***], a Delaware
corporation  

 

Schedule 4.22(a)-6

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Elyse Fund

 

1.

Limited Liability Company Agreement of Vivint Solar Elyse Project Company, LLC,
between Vivint Solar Elyse Manager, LLC and the Investor named therein, dated
July 3, 2014, as amended by Amendment No. 1 to Limited Liability Company
Agreement, dated July 22, 2014, Amendment No. 2 to Limited Liability Company
Agreement, December 30, 2014, Amendment No. 3 to Limited Liability Company
Agreement, dated May 11, 2015, Amendment No. 4 to Limited Liability Company
Agreement, dated June 30, 2015 and Amendment No. 5 to Vivint Solar Elyse Project
Company, LLC, Limited Liability Company Agreement, dated August 4, 2016.

 

2.

Master Engineering, Procurement and Construction Agreement between Vivint Solar
Developer, LLC and Vivint Solar Elyse Project Company, LLC, dated July 3, 2014,
as amended by Amendment No. 1 to Master Engineering, Procurement and
Construction Agreement, dated July 22, 2014, Amendment No. 2 to Master
Engineering, Procurement and Construction Agreement, dated December 30, 2014,
Amendment No. 3 to Master Engineering, Procurement and Construction Agreement,
dated May 11, 2015 and Amendment No. 4 to Master Engineering, Procurement and
Construction Agreement, dated June 30, 2015 (“Elyse Purchase Agreement”)

 

3.

Maintenance Services Agreement between Vivint Solar Provider, LLC and Vivint
Solar Elyse Project Company, LLC, dated July 3, 2014 (“Elyse MSA”)

 

4.

Administrative Services Agreement between Vivint Solar Provider, LLC and Vivint
Solar Elyse Project Company, LLC, dated July 3, 2014, as amended by Amendment
No. 1 to the Administrative Services Agreement, dated June 30, 2015 and
Amendment No. 2 to the Administrative Services Agreement, dated August 3, 2016
(“Elyse ASA”)

 

5.

Guaranty by Vivint Solar, Inc. in favor of the Investor named therein, dated
July 3, 2014 (“Elyse Guaranty”)

 

6.

SREC Transfer Agreement, between Vivint Solar Elyse Project Company, LLC and
Vivint Solar SREC Guarantor, LLC, dated August 4, 2016 (“Elyse SREC Transfer
Agreement”)

 

7.

Consent Agreement, dated as of August 4, 2016, by and among Vivint Solar Elyse
Manager, LLC, a Delaware limited liability company, Vivint Solar Fund XVIII
Manager, LLC, a Delaware limited liability company, Vivint Solar Developer, LLC,
a Delaware limited liability company, and [***], a Delaware corporation

Fund X Fund

 

1.

Limited Liability Company Agreement of Vivint Solar Fund X Project Company, LLC,
between Vivint Solar Fund X Manager, LLC and the Investor named therein, dated
September 17, 2014, as amended by Amendment No. 1 to Vivint Solar Fund X Project
Company, LLC, Limited Liability Company Agreement, dated March 16, 2016, and
Amendment No. 2 to the Vivint Solar Fund X Project Company, LLC, Limited
Liability Company Agreement dated August 1, 2016.

 

2.

Master Engineering, Procurement and Construction Agreement, between Vivint Solar
Developer, LLC and Vivint Solar Fund X Project Company, LLC, dated September 17,
2014, as amended by Amendment No. 1 to Master Engineering, Procurement and
Construction Agreement, dated March 16, 2016 (“Fund X Purchase Agreement”)

 

Schedule 4.22(a)-7

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

3.

Maintenance Services Agreement, between Vivint Solar Provider, LLC and Vivint
Solar Fund X Project Company, LLC, dated September 17, 2014 (“Fund X MSA”)

 

4.

Administrative Services Agreement, between Vivint Solar Provider, LLC and Vivint
Solar Fund X Project Company, LLC, dated September 17, 2014, as amended by
Amendment No. 1 to the Administrative Services Agreement, dated August 1, 2016
(“Fund X ASA”)

 

5.

Guaranty, by Vivint Solar, Inc. in favor of the Investor named therein, dated
September 17, 2014 (“Fund X Guaranty”)

 

6.

SREC Transfer Agreement, between Vivint Solar Fund X Project Company, LLC and
Vivint Solar SREC Guarantor, LLC, dated August 1, 2016 (“Fund X SREC Transfer
Agreement”)

 

7.

Consent Agreement, dated as of August 1, 2016, by and between Vivint Solar Fund
X Manager, LLC, a Delaware limited liability company, and [***], a Delaware
limited liability company

Fund XII Fund

 

1.

Limited Liability Company Agreement of Vivint Solar Fund XII Project Company,
LLC, between Vivint Solar Fund XII Manager, LLC and the Investors named therein,
dated October 3, 2014

 

2.

Master Purchase Agreement, between Vivint Solar Developer, LLC, and Vivint Solar
Fund XII Project Company, LLC, dated October 3, 2014, as amended by Amendment
No. 1 to Master Purchase Agreement, dated December 2, 2014, and as further
amended by Amendment No. 2 to Master Purchase Agreement, dated December 9, 2014
(“Fund XII Purchase Agreement”)

 

3.

Maintenance Services Agreement, between Vivint Solar Provider, LLC, and Vivint
Solar Fund XII Project Company, LLC, dated October 3, 2014, as amended by the
Amendment to Maintenance Services Agreement, dated August 3, 2016 (“Fund XII
MSA”)

 

4.

SREC Transfer Agreement, between Vivint Solar Fund XII Project Company, LLC and
Vivint Solar SREC Guarantor, LLC, dated August 4, 2016 (“Fund XII SREC Transfer
Agreement”)

Fund XIV Fund

 

1.

Limited Liability Company Agreement of Vivint Solar Fund XIV Project Company,
LLC, between Vivint Solar Fund XIV Manager, LLC and the Investor named therein,
dated December 18, 2014, as amended by Amendment No. 1 to Limited Liability
Company Agreement, dated April 28, 2015 and Amendment No. 2 to Vivint Solar Fund
XIV Project Company, LLC, Limited Liability Company Agreement, dated August 2,
2016

 

2.

Master EPC Agreement, between Vivint Solar Developer, LLC and Vivint Solar Fund
XIV Project Company, LLC, dated December 18, 2014 (“Fund XIV Purchase
Agreement”)

 

3.

Maintenance Services Agreement, between Vivint Solar Provider, LLC and Vivint
Solar Fund XIV Project Company, LLC, dated December 18, 2014 (“Fund XIV MSA”)

 

4.

Administrative Services Agreement, between Vivint Solar Provider, LLC and Vivint
Solar Fund XIV Project Company, LLC, dated December 18, 2014, as amended by the
First Amendment to Administrative Services Agreement, dated August 2, 2016
(“Fund XIV ASA”)

 

Schedule 4.22(a)-8

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

5.

Guaranty, by Vivint Solar, Inc. in favor of the Investor named therein, dated
December 18, 2014 (“Fund XIV Guaranty”)

 

6.

Environmental Attribute Transfer Agreement, between Vivint Solar Fund XIV
Manager, LLC and Vivint Solar SREC Guarantor, LLC, dated August 4, 2016 (“Fund
XIV SREC Transfer Agreement”)

 

7.

Consent Agreement, dated as of August 2, 2016, by and between Vivint Solar Fund
XIV Manager, a Delaware limited liability company, and [***], a Delaware
corporation

Eligible SREC Contracts

 

1.

Master Renewable Energy Certificate Purchase and Sale Agreement, dated December
17, 2015, by and between DTE Energy Trading, Inc. and Vivint Solar SREC
Aggregator, LLC (as successor-in-interest to Vivint Solar Developer, LLC
pursuant to the Assignment, Assumption, and Amendment Agreement (“DTE
Amendment”), dated July 20, 2016, by and among Vivint Solar Developer, LLC,
Vivint Solar SREC Aggregator, LLC, and DTE Energy Trading, Inc.)

 

2.

Confirmation #1, dated December 18, 2015, by and between DTE Energy Trading,
Inc. and Vivint Solar SREC Aggregator, LLC (as successor-in-interest to Vivint
Solar Developer, LLC pursuant to the DTE Amendment), as amended by the DTE
Amendment, with a Trade Date of December 13, 2015 and Transaction Reference
numbers 5329755, 5329757, 5329759, 532761 and 5329763

 

3.

Master Renewable Energy Certificate Purchase and Sale Agreement, dated July 20,
2016, by and between DTE Energy Trading, Inc. and Vivint Solar SREC Financing,
LLC

 

4.

Confirmation #1, dated July 20, 2016, by and between DTE Energy Trading, Inc.
and Vivint Solar SREC Financing, LLC, with a Trade Date of July 20, 2016, and
Transaction Reference number 5839100

 

5.

Confirmation, dated July 19, 2016 with a Trade Date of July 19, 2016 and BP Ref.
No. - 167990 / Trade Id. – 5060634

 

6.

Confirmation, dated July 19, 2016 with a Trade Date of July 19, 2016 and BP Ref.
No. - 167989 / Trade Id. – 5060635

 

7.

Guaranty Agreement, dated July 20, 2016, by BP Corporation North America Inc. in
favor of Vivint Solar SREC Aggregator, LLC

 

8.

Guaranty Agreement, dated July 20, 2016, by BP Corporation North America Inc. in
favor of Vivint Solar SREC Financing, LLC

Master Backup Services Agreement and Addenda

 

1.

Master Back-Up Servicing Agreement, dated as of June 15, 2016, between Vivint
Solar Provider, LLC (“Provider”) and Wells Fargo Bank, National Association
(“Backup Servicer”)

 

2.

Covered Agreement Addendum No. 1 among Vivint Solar Liberty Master Tenant, LLC,
Provider and Backup Servicer, dated August 4, 2016

 

Schedule 4.22(a)-9

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

3.

Covered Agreement Addendum No. 2 among Vivint Solar Margaux Master Tenant, LLC,
Provider and Backup Servicer, dated August 4, 2016

 

4.

Covered Agreement Addendum No. 3 among Vivint Solar Fund III Master Tenant, LLC,
Provider and Backup Servicer, dated August 4, 2016

 

5.

Covered Agreement Addendum No. 4 among Vivint Solar Nicole Master Tenant, LLC,
Provider and Backup Servicer, dated August 4, 2016

 

6.

Covered Agreement Addendum No. 5 among Vivint Solar Mia Project Company, LLC
(“Mia Project Company”), Provider and Backup Servicer, dated August 4, 2016

 

7.

Covered Agreement Addendum No. 6 among Vivint Solar Aaliyah Project Company, LLC
(“Aaliyah Project Company”), Provider and Backup Servicer, dated August 4, 2016

 

8.

Covered Agreement Addendum No. 7 among Vivint Solar Rebecca Project Company, LLC
(“Rebecca Project Company”), Provider and Backup Servicer, dated August 4, 2016

 

9.

Covered Agreement Addendum No. 8 among Vivint Solar Hannah Project Company, LLC
(“Hannah Project Company”), Provider and Backup Servicer, dated August 4, 2016

 

10.

Covered Agreement Addendum No. 9 among Vivint Solar Fund XIV Project Company,
LLC (“Fund XIV Project Company”), Provider and Backup Servicer, dated August 4,
2016

 

11.

Covered Agreement Addendum No. 10 among Vivint Solar Elyse Project Company, LLC
(“Elyse Project Company”), Provider and Backup Servicer, dated August 4, 2016

 

12.

Covered Agreement Addendum No. 11 among Vivint Solar Fund X Project Company, LLC
(“Fund X Project Company”), Provider and Backup Servicer, dated August 4, 2016

 

13.

Covered Agreement Addendum No. 12 among Vivint Solar Fund XII Project Company,
LLC (“Fund XII Project Company”), Provider and Backup Servicer, dated August 4,
2016

Master SREC Purchase and Sale Agreements

 

1.

SREC Purchase and Sale Agreement, between Vivint Solar SREC Guarantor, LLC
(“SREC Guarantor”) and Vivint Solar SREC Aggregator, LLC, dated August 4, 2016
(“SREC Aggregator Master PSA”)

 

2.

SREC Purchase and Sale Agreement, between SREC Guarantor and Vivint Solar SREC
Financing, LLC, dated August 4, 2016 (“SREC Financing Master PSA”)

Master Lease Agreements

 

1.

Liberty MLA

 

2.

Margaux MLA

 

3.

Fund III MLA

 

4.

Nicole MLA

 

Schedule 4.22(a)-10

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Master Limited Warranty Agreements

 

1.

Master Limited Warranty Agreement, between Vivint Solar Developer, LLC, and
Vivint Solar Liberty Owner, LLC, dated October 5, 2011

 

2.

Master Limited Warranty Agreement, between Vivint Solar Developer, LLC, and
Vivint Solar Margaux Owner, LLC, dated October 3, 2012

 

3.

Master Limited Warranty Agreement, between Vivint Solar Developer, LLC, and
Vivint Solar Fund III Owner, LLC, dated June 28, 2013, as amended by the First
Amendment to Master Limited Warranty Agreement dated October 2, 2013

 

4.

Master Limited Warranty Agreement, between Vivint Solar Developer, LLC, and
Vivint Solar Nicole Owner, LLC, dated April 29, 2014

Master Purchase Agreements

 

1.

Liberty Purchase Agreement

 

2.

Margaux Purchase Agreement

 

3.

Fund III Purchase Agreement

 

4.

Nicole Purchase Agreement

 

5.

Mia Purchase Agreement

 

6.

Aaliyah Purchase Agreement

 

7.

Rebecca Purchase Agreement

 

8.

Hannah Purchase Agreement

 

9.

Elyse Purchase Agreement

 

10.

Fund X Purchase Agreement

 

11.

Fund XII Purchase Agreement

 

12.

Fund XIV Purchase Agreement

Services Agreements

 

1.

Liberty MSA

 

2.

Margaux MSA

 

3.

Fund III MSA

 

4.

Nicole MSA

 

Schedule 4.22(a)-11

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

5.

Mia MSA

 

6.

Mia ASA

 

7.

Aaliyah MSA

 

8.

Aaliyah ASA

 

9.

Rebecca MSA

 

10.

Rebecca ASA

 

11.

Hannah MSA

 

12.

Elyse MSA

 

13.

Elyse ASA

 

14.

Fund X MSA

 

15.

Fund X ASA

 

16.

Fund XII MSA

 

17.

Fund XIV MSA

 

18.

Fund XIV ASA

Sponsor Guaranties

 

1.

Liberty Guaranty

 

2.

Margaux Guaranty

 

3.

Fund III Guaranty

 

4.

Nicole Guaranty

 

5.

Mia Guaranty

 

6.

Aaliyah Guaranty

 

7.

Rebecca Guaranty

 

8.

Hannah Guaranty

 

9.

Elyse Guaranty

 

10.

Fund X Guaranty

 

11.

Fund XIV Guaranty

 

Schedule 4.22(a)-12

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Pass-Through Agreements

 

1.

Liberty Pass-Through Agreement

 

2.

Margaux Pass-Through Agreement

 

3.

Fund III Pass-Through Agreement

 

4.

Nicole Pass-Through Agreement

Fund SREC Transfer Agreements

 

1.

Liberty SREC Transfer Agreement

 

2.

Margaux SREC Transfer Agreement

 

3.

Fund III SREC Transfer Agreement

 

4.

Nicole SREC Transfer Agreement

 

5.

Mia SREC Transfer Agreement

 

6.

Aaliyah SREC Transfer Agreement

 

7.

Rebecca SREC Transfer Agreement

 

8.

Hannah SREC Transfer Agreement

 

9.

Elyse SREC Transfer Agreement

 

10.

Fund X SREC Transfer Agreement

 

11.

Fund XIV SREC Transfer Agreement

 

12.

Fund XII SREC Transfer Agreement

SREC Consents

 

1.

Consent and Acknowledgment, dated as of August 2, 2016, by and among DTE Energy
Trading, Inc., Vivint Solar SREC Financing, LLC, Vivint Solar SREC Aggregator,
LLC BankUnited, N.A.

 

2.

Consent and Acknowledgment, dated as of August 2, 2016, by and among BP Energy
Company, BP Corporation North America, Inc., Vivint Solar SREC Financing, LLC,
Vivint Solar SREC Aggregator, LLC BankUnited, N.A.

 

Schedule 4.22(a)-13

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Tax Equity Consents

 

1.

Consent Agreement, dated as of August 4, 2016, by and among Vivint Solar Fund
III Manager, LLC, Borrower, Collateral Agent and [***]

 

2.

Consent Agreement, dated as of August 4, 2016, by and among Vivint Solar Fund
III Manager, LLC, Borrower, Collateral Agent, Vivint Solar Fund III Master
Tenant, LLC and [***]

 

3.

Consent Agreement, dated as of August 4, 2016, by and among Vivint Solar Liberty
Manager, LLC, Borrower, Collateral Agent and [***]

 

4.

Consent Agreement, dated as of August 4, 2016, by and among Vivint Solar Liberty
Manager, LLC, Borrower, Collateral Agent, Vivint Solar Liberty Master Tenant,
LLC and [***]

 

5.

Consent Agreement, dated as of August 4, 2016, by and among Vivint Solar Margaux
Manager, LLC, Borrower, Collateral Agent and [***]

 

6.

Consent Agreement, dated as of August 4, 2016, by and among Vivint Solar Margaux
Manager, LLC, Borrower, Collateral Agent, Vivint Solar Margaux Master Tenant,
LLC and [***]

 

7.

Consent Agreement, dated as of August 4, 2016, by and among Vivint Solar Nicole
Manager, LLC, Borrower, Collateral Agent and [***]

 

8.

Consent Agreement, dated as of August 4, 2016, by and among Vivint Solar Nicole
Manager, LLC, Borrower, Collateral Agent, Vivint Solar Nicole Master Tenant, LLC
and [***].

 

9.

Consent Agreement dated as of August 4, 2016, by and among Vivint Solar Aaliyah
Manager, LLC, Borrower, Collateral Agent, Stoneco IV Corporation, Vivint Solar
Holdings, Inc., and Bank of America, N.A.

 

10.

Consent Agreement dated as of August 4, 2016, by and among Vivint Solar Mia
Manager, LLC, Borrower, Collateral Agent, Blackstone Holdings I L.P., Vivint
Solar Holdings, Inc., and Bank of America, N.A.

 

11.

Consent Agreement, dated as of August 4, 2016, by and among Vivint Solar Rebecca
Manager, LLC, Borrower, Collateral Agent, Blackstone Holdings I L.P., Vivint
Solar Holdings, Inc. and Bank of America, N.A.

 

12.

Consent Agreement, dated as of August 4, 2016, by and among Vivint Solar Elyse
Manager, LLC, Borrower, Collateral Agent, [***], Vivint Solar Holdings, Inc. and
[***]

 

13.

Consent Agreement, dated as of August 4, 2016, by and among Vivint Solar Fund
XII Manager, LLC, Borrower, Collateral Agent and [***]

 

 

Schedule 4.22(a)-14

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Schedule 4.22(f)

Portfolio Document Exceptions

None.

 

Schedule 4.22(f)-1

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Schedule 4.22(n)

Project States

 

•

Arizona

 

•

California

 

•

Hawaii

 

•

Maryland

 

•

Massachusetts

 

•

New Jersey

 

•

New York

 

•

Washington, D.C.

 

 

Schedule 4.22(n)-1

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Schedule A

Project Information

The Project Information shall include the following information for each
Project:

AR#

Customer Name

City

State

Zip

Electric Utility

Initial PPA Rate

PPA Annual Escalation Rate

Estimated Annual Sun Hours

Estimated Year 1 Production AC (kWh)

FICO Score

Original PV System Size (kW STC DC)

Final PV System Size (kW STC DC)

Appraisal FMV ($/W STC DC)

Capital Contribution from Investor

CAD to Customer Date

Permit Date

Install Schedule Date

Install Date

Muni Inspection Approval Date

PTO Date

Customer Billing Commencement Date / In-Service Date

PIS Date

Tranche

Tranche Presentation Date

California (North or South)

PV Module Manufacturer

PV Module Model

Inverter Manufacturer

 

 

Schedule A-1

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Schedule B

Approved Vendor List

Panels

•First Solar

•Yingli

•Trina

•Canadian Solar

•Solarworld

•Hanwha

•JA Solar

•Jinko Solar

•Recom

Inverters

•Enphase

•SolarEdge

•SMA

•Fronius

•Schneider

•Solectria

The Systems may use any other panel or inverter manufacturer (i) with the
approval of the Administrative Agent or (ii) as long as no more than 1% of the
nameplate capacity of the Systems use panels or inverters from such unapproved
manufacturer.

 

 

Schedule B-1

Schedules to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Annex A

Amortization Schedule

 

Quarter Ending

 

Scheduled Principal Repayment

6/30/2016

 

$-

9/30/2016

 

1,754,272.77

12/31/2016

 

216,441.13

3/31/2017

 

55,941.40

6/30/2017

 

2,159,013.52

9/30/2017

 

2,525,532.94

12/31/2017

 

262,269.10

3/31/2018

 

128,247.90

6/30/2018

 

2,235,637.39

9/30/2018

 

2,509,902.43

12/31/2018

 

196,130.44

3/31/2019

 

136,714.24

6/30/2019

 

2,234,064.95

9/30/2019

 

2,527,350.10

12/31/2019

 

224,801.49

3/31/2020

 

316,486.12

6/30/2020

 

2,424,098.38

9/30/2020

 

2,311,551.48

12/31/2020

 

-

3/31/2021

 

54,149.61

6/30/2021

 

2,556,425.34

 

 

Annex A-1

Annexes to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Annex B

Targeted Debt Balance Schedule

 

Quarter Ending

 

Target Debt Ending Balance

6/30/2016

 

$300,000,000.00

9/30/2016

 

297,505,922.24

12/31/2016

 

296,761,016.71

3/31/2017

 

296,197,013.59

6/30/2017

 

293,221,026.33

9/30/2017

 

289,846,630.15

12/31/2017

 

289,047,837.14

3/31/2018

 

288,400,398.19

6/30/2018

 

285,335,704.96

9/30/2018

 

281,977,705.27

12/31/2018

 

281,253,141.40

3/31/2019

 

280,594,850.02

6/30/2019

 

277,530,527.59

9/30/2019

 

274,151,159.19

12/31/2019

 

273,392,447.27

3/31/2020

 

272,528,124.86

6/30/2020

 

269,219,220.69

9/30/2020

 

266,057,052.19

12/31/2020

 

265,653,810.90

3/31/2021

 

265,059,353.91

6/30/2021

 

257,382,247.49

 

 

 

Annex B-1

Annexes to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

Annex C

Fund Representations

With respect to each Fund, the Borrower makes the following Fund
Representations:

Each Fund is duly organized, validly existing and in good standing under the
Laws of its state of formation.  Each Fund has all requisite power and authority
to own and operate its Properties, to carry on its businesses as now conducted
and proposed to be conducted.  Each Fund has all requisite power and authority
to enter into each Transaction Document to which it is a party and to perform
the terms thereof.

All of the Tax Equity Documents for each Fund are set forth on Schedule 4.22(a)
and true, complete and correct copies of all such Tax Equity Documents have been
delivered to the Administrative Agent. The Tax Equity Documents for each Fund
are in full force and effect and no material breach, default or event of default
has occurred and is continuing under or in connection with such Tax Equity
Documents

No loan to any Fund required or permitted to be made under the Limited Liability
Company Agreement of such Fund has been made and remains outstanding, except
loans that constitute Permitted Indebtedness in accordance with Sections 6.01(c)
and (g) of the Credit Agreement.  

No Fund has incurred any Indebtedness or other material obligations or
liabilities, direct or contingent, other than Permitted Indebtedness.

Neither the applicable Guarantor nor any Fund is in breach or default under or
with respect to any contractual obligation for or with respect to any
outstanding amount or amounts payable under such contractual obligation that
equals or exceeds $50,000 individually or $100,000 in the aggregate inclusive of
all Guarantors and Funds.

No Fund maintains any cash reserves that exceed $50,000 individually or $100,000
in the aggregate, except to the extent required pursuant to the Tax Equity
Documents of such Fund.

The applicable Guarantor has not been removed as managing member under the
Limited Liability Company Agreement for such Fund, nor has such Guarantor given
or received written notice of an action, claim or threat of removal.

No event has occurred under the Limited Liability Company Agreement for such
Fund that would allow the Tax Equity Member of such Fund to remove, or give
notice of removal, of the Guarantor as the managing member of such Fund.

No event or circumstance has occurred and is continuing that has resulted or
could reasonably be expected to result in or trigger any material limitation,
reduction, suspension, withholding or other restriction on distributions to the
applicable Guarantor pursuant to the terms of the Limited Liability Company
Agreement for such Fund, except as is already reflected in the Base Case Model.

 

Annex C-1

Annexes to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------

 

There are no threatened in writing or ongoing audits, challenges, or other
actions regarding (i) the tax structure, tax basis, tax characterization or
tax-related legal compliance of any Fund or any Project owned or leased by any
Fund, as applicable, or (ii) any ITC, Grant or other tax benefit or any other
incentive claimed, awarded or received (or expected to be claimed, awarded or
received) by or to a Fund or with respect to any Project owned or leased by any
Fund, as applicable.  Any prior audit, challenge or other action regarding the
foregoing has been resolve in a manner that is not adverse to any Fund or its
direct or indirect owners.

No Tax Equity Member (or any of its Affiliates or employees) has made a claim
under any indemnity or otherwise in contract or in tort against a Fund.

All preferred return payments required to be made to any Tax Equity Member
pursuant to any Limited Liability Company Agreement have been made.

All contingent true-up payments required to be made pursuant to any Fund Limited
Liability Company Agreement have been made. The only Funds with contingent
true-up payments reasonably expected to come due following the Closing Date are
Vivint Solar Fund X Project Company, LLC, Vivint Solar Fund XIV Project Company,
LLC, and Vivint Solar Nicole Master Tenant, LLC.

As of the Closing Date, the cash distribution percentages, with respect to
distributions to the applicable Guarantors and the Tax Equity Members, for each
Fund are accurately reflected in the Base Case Model.

Neither any Guarantor nor any Fund has conducted any business other than the
business contemplated by the Portfolio Documents applicable to such Guarantor
and such Fund.

The total purchase price paid by each Fund for the Projects was not greater than
the fair market value of such Projects.

 

 

Annex C-2

Annexes to Credit Agreement

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

 